Budgets 2002 and 2003
The next item is the joint debate on the following three reports:
A5-0247/2002 by Mr Göran Färm on behalf of the Committee on Budgets on the 2003 budget in view of the conciliation procedure before the Council's first reading [2002/2027(BUD)];
A5-0246/2002 by Mr Guido Podestà on behalf of the Committee on Budgets on the 2002 budget: implementation profile, transfers and supplementary and amending budgets;
A5-0248/2002 by Mr Guido Podestà and Mrs Kathalijne Maria Buitenweg on behalf of the Committee on Budgets on Draft Amending Budget No 3/2002 of the European Union for the 2002 financial year.
Mr President, Commissioner, honourable Members and those in the public gallery, the European Parliament is aiming to ensure that the Budget for 2003 is a real reforming budget. There are two perspectives at the heart of this. One is naturally the historic matter of enlargement, and the other is the need to reform the European Union in various areas.
The bulk of the work on the Budget will, of course, take place in the autumn, but we hope to be able to solve a number of important issues at the conciliation in July in conjunction with the Council's first reading. The document we are debating and shall be voting on today is about providing the European Parliament's delegation with a special mandate ahead of this conciliation with the Danish Presidency and the Commission.
The interinstitutional agreement governing these conciliations highlights three areas that are to be given particular attention. These are agriculture, the fisheries agreements and the Common Foreign and Security Policy. I suspect that we will not get very far this year on the issues of agriculture and fisheries policy. With regard to agriculture, we are awaiting the Commission's draft mid-term review, and many practical details are still missing when it comes to the reform of fisheries policy. Naturally, we shall still be highlighting these issues.
With regard to agriculture, there are a number of practical requirements which we wish to address, for reform of agricultural policy ought to mean transferring resources from the traditional organisations of the market to rural development. We shall also be putting forward a number of demands concerning environmental perspectives, the prevention of new disasters involving animal diseases, etc. We hope it will be possible for some points to be considered as early as July.
With regard to fishing, we shall primarily be requesting all the information on the Council's plans for the future. We hope to be able to identify the appropriations necessary for us to be able to maintain fisheries agreements with a number of important nations. We naturally hope that this can take place without the drama seen last year when the whole agreement with Morocco collapsed, creating a difficult situation where all the work on the Budget was concerned. We remain conscious of the fact that we also have to keep the promise we made last year of a further EUR 27 million to support the changeover from fishing to other industries in Spain and Portugal.
I believe we shall be able to sort out some of the details pertaining to these issues, but we have also looked into a number of other main points. Let me start with the Common Foreign and Security Policy. We hope to be able to have a serious discussion on the appropriations required, particularly for the EU to be able to deploy a new police force in Bosnia to relieve the troops we have had there. We also hope to be able to bring about a preliminary discussion on a few other important points. We at least need a little more information on the Commission and the Council's intentions regarding the initiatives in Afghanistan and the Middle East. That is crucial if we are to be able to solve the Budget problems concerning external assistance.
In our view, there are too few resources. The fact that we have too few resources in category 4, i.e. external assistance, is a structural problem. We need some way of providing new resources. That could be done in accordance with the proposals which the Commission has put forward, but which we know the Council dislikes, concerning a special flexibility instrument for external assistance. The European Parliament has also put forward another alternative in this respect - a more active use of the emergency aid reserve. It would be excellent if we could find a solution to this issue in July.
Discussions on the issue of enlargement are likely to dominate in July. We mainly have to discuss the administrative resources needed to prepare the EU institutions for enlargement. I want to stress that we are committed to this. The timetable for enlargement must be adhered to. Therefore, preparations have to commence as soon as possible. It is vital to reach agreement on the administrative costs in category 5 in July's conciliation.
However, the fact that we are prioritising enlargement does not mean that we can just automatically add more money for staff and other administrative costs. We also have to be able to show that we can actively implement new priorities, particularly within the field of administration. In the EU, as in every modern administration, we must show that we are able to develop our methods of working, to reprioritise and to become more efficient and modern before we request more money. The Committee on Budgets has therefore decided to reject the use of the flexibility instrument in category 5. We believe that such use is contrary to the rules. It should not be assumed from the outset that we must use flexibility instruments.
We now know that the Commission is requesting funding for 500 new posts for the purpose of dealing with enlargement. I am convinced that these posts are necessary, but we must nevertheless ask a number of questions before we simply agree to such an increase. Over 800 people in the Commission are currently working on enlargement, of whom around 300 work for the Enlargement Directorate-General. Once the major round of enlargement is completed, it must be possible to redistribute these resources to work involving the enlarged EU. As such, we need more background information before we can just agree to automatically increasing the number of posts by 500.
The same applies to the RELEX reform. The Reform of the Management of External Assistance promised as early as 2000 that further reform would be carried out in 2002 along with a review. The Commission's annual policy statement has promised a further review of the RELEX Directorate-General's cooperation and efficiency. We wish to see results on these points before we agree to 500 new posts.
We are also launching two new projects -an expanded border region project with SME cooperation across the union and a project on simplifying the administration of the whole EU. This is an extraordinarily important project.
Ladies and gentlemen, today's report, which the Committee on Budgets decided to draw up at the beginning of the year, is intended to reinforce its power of monitoring the implementation of the European Union's budget. The Committee on Budgets intends this report to discharge Parliament's responsibility of establishing the Budget of the European Union, a responsibility conferred upon it by the Treaties, scrutinising the correspondence between the budget voted and its financial implementation. This is an essential part of respect for the political priorities laid down each year by Parliament in its financial document, a part which the Commission is sometimes wont to overlook.
The Committee on Budgets had two aims: to state the situation of the first semester, identifying initial signs of deviation from the budget voted, and to provide the Commission with guidelines for the second semester. The fact that there is no increase in the own resources ceiling during the current period of the financial perspective, 2000-2006, makes it even more essential that these objectives, which will enable us to improve the efficiency of our expenditure, are achieved.
With a view to this, Parliament's scrutiny has revealed two kinds of problem: the excessive and, at times, inappropriate use of the financial flexibility instruments and the poor implementation level for some headings. To give you an idea of the amounts we are talking about, during the current financial year alone, the Commission has already presented transfers of a total volume of EUR 250 million and, for example, more than EUR 2 billion in payment appropriations were transferred during the 2001 budgetary procedure. To improve this situation, the Commission is going to present an implementation schedule as of this year.
This new instrument, called for by Parliament and the Council together, will allow more accurate monitoring of the situation, although there will still be room for improvement. Indeed, we feel that the Commission should present the plan at the same time as it presents the request to the Budget Authority and should, moreover, present the information as far as possible on a case-by-case basis. To sum up, to establish a closer, more systematic link with the appropriations originally voted, assessment of requests should take into account the voted budget, the current implementation, the implementation profiles presented by the Commission, a timetable for the implementation of the remaining amount on the 'donor line' and the investigations carried out by our parliamentary committees. If this information is not deemed to be satisfactory, the transfer request will be rejected. As a general rule, transfer requests which would reduce the budget lines voted by Parliament will not, therefore, be accepted.
On the other hand, the supplementary and amending budgets pose a different kind of problem and allow us to deal with unforeseen situations and make the necessary adjustments to the budget when the accounts from the previous financial year have been closed. It was thanks to SAB 1 that a solution was found to finance the Convention. SAB 2, and SAB 3 as well - which will be dealt with today - have, in actual fact, returned to the Member States a total amount of almost EUR 14 billion of payment appropriations which were not spent in the previous year.
In order to improve the track record and image of the European Union, we would like, with this report, to call upon the Commission to present a plan of how the payments cancelled in the 2001 budget can be rescheduled, to present before 30 September a proper assessment of payments in 2002 and to accelerate payments on old commitments or to decommit those and cancel the obsolete payment appropriations. As things stand, for the end of the year, the Commission is forecasting an implementation rate of 100% for commitments and 97% for payments. This was only 72% in 2001 and, if these results are achieved, we will have made real progress.
As regards the next SABs, certainly the reconstruction in Afghanistan and, in all probability, the situation in the Middle East could require additional resources. As regards reconstruction in Afghanistan, additional appropriations may only be used if the Commission is able to demonstrate that the appropriations already entered under the budget lines have been spent properly, taking into account the commitments given by the other donors too.
Ladies and gentlemen, as you can see, this is a somewhat technical report, but it does show how necessary it is for all our parliamentary committees to concentrate on monitoring the Executive. I would like to say that, thanks to the excellent cooperation of all the shadow rapporteurs for the budget of the different committees, Mr Färm and I have in recent months created a number of monitoring groups for the various policies. If the situation improves, it will be due not least to the work of the shadow rapporteurs for the budget, which is not always obvious. Thus, in the future, the parliamentary committees will be able to make Parliament's democratic control over the Commission even more effective.
I would point out that, on 15 June, outstanding commitments totalled over EUR 111 billion, which is more than the European Union's annual budget. Even if this figure is a reflection of the natural distribution of payments over time, a constant effort is still needed from the Commission to reduce the burden of the past. Cancelling EUR 97 million of old appropriations would be an - albeit tentative - step in the right direction.
Lastly, I would like to point out that, although our cooperation with the Commission has certainly been fruitful in recent months, it may well be that we need to work together more closely to ensure that the final product is more in line with what the Budget Authority voted at the beginning of the year.
Mr President, Commissioner, ladies and gentlemen, the amendment to the 2002 Budget also contains a number of administrative expenses, which I will disregard.
What is remarkable is the Court of Auditors' proposal for self-protection against terrorism. The Court of Auditors is following Parliament's lead in this. We too have stated that we are not prepared to go along with the absurd increase in premiums by the insurance companies which, following 11 September 2001, actually refused to cover the risks of any future attacks. I naturally hope that our refusal will motivate insurance companies to enter into negotiations with us. After all, if self-protection becomes an issue for the medium or long term - there is also enlargement to include various institutions to consider - we will need to re-examine together how we can effectively cover and spread the risks that are related to this for the EU Budget.
Mr President, Mr Podestà spoke a moment ago about the enormous surplus in last year's European Union Budget: EUR 15 billion remained unspent. I am not exactly in favour of wasting money or spending it for the sake of it, but we must ensure that we actually honour the promises we have made to our citizens and those in other countries.
This surplus is not a one-off. This will also be the case next year. As you know, the largest surpluses were found in the Structural Funds. This is logical, since these are major programmes that need time to get off the ground. Funnily enough, some Member States will argue that it is beneficial to have such an illogical framework as we have now, because they can then expect higher refunds at the end of the year, which is very advantageous to the net contributors.
I think that the same line of reasoning is applied to the Commission's civil service. The European Union is accumulating an increasing number of tasks, a larger territory and ever more work. However, if more officials were recruited, this would also mean that the work actually got done, that money was actually spent, and I think that this is not the intention of a number of Member States. In my view, especially the net payers are all for making pledges, having too few people in service to carry out the pledges, blaming the Commission for this, and receiving a few billion of this back at the end of the year.
Mr President, I should like to finish off with a comment on the Färm report. I should like to congratulate Mr Färm warmly on his work and wish him every success in all the work he is yet to do. Needless to say, it is still a general resolution and the ultimate choices are still before us.
I can say that my group will be verifying the final Budget against at least three items. Firstly, an assessment of the mid-term review of the agricultural policy. Mr Färm now has the courage to refer to the word 'reforms', and rightly so. Secondly, enlargement and thirdly, category 4 - external expenditure. Both of these are concerned with whether we fulfil our promises. If it was up to my group, we would. We do not need any cheap seats in the front row, as long as the ultimate performance is worth watching.
Mr President, honourable Members, as Mr Färm has underlined, the purpose of this debate is to prepare the joint sitting of Parliament, Council and Commission prior to the Council's first reading of the 2003 Budget. Its primary concern will be with agriculture and fisheries, but funds for the Common Foreign and Security Policy and administrative expenditure will also have a large part in the proceedings.
In agriculture, the Commission preliminary draft of EUR 2 billion is below the upper limit. I would like to reiterate that this is, of course, a very good thing in principle, as there must, in agriculture, always be leeway to take account of unforeseen eventualities.
I am grateful to Mr Färm for the report on the 2003 Budget in view of the conciliation procedure. In it, you make the critical observation that, if another letter of amendment on agriculture is to be submitted in the autumn, then that might perhaps be brought forward. All our experience of agriculture, in particular, leads us to say that autumn is a much better time than the first half of the year for making predictions as to how much will be required in a year, as overall expenditure is dependent to a very great degree on what happens in the summer months. That can be taken into account in the autumn.
I would also like to refer to the marked change in the euro/US dollar exchange rate in relation to the Commission's preliminary draft, in which we had assumed an exchange rate of 88 cents to the euro. Now, of course, that has seen a great deal of movement over recent weeks, meaning that the margin in heading 1 for agriculture has already been reduced by between EUR 400 million and EUR 500 million. Changes to date in the euro/US dollar exchange rate are thus causing an increase in expenditure of between EUR 400 million and EUR 500 million.
I should, perhaps, briefly mention veterinary expenditure, as there has been criticism of their reduction in the Commission proposal. It is particularly in the veterinary field that the budgetary impact is contingent upon unforeseen eventualities, be they illnesses or epidemics. That is why there has to be a margin available. This line would then be replenished where appropriate.
The autumn will also see the submission of a document on the adaptation of the fisheries agreement. Let me now again point out - with reference not to category 4, but to fisheries as a whole - that the Commission will now also be putting forward a proposal on reform of the fisheries policy, one that will add EUR 32 million to the Budget heading; these are intended for a programme of enquiries and related measures, so that the fisheries policy - especially as regards fleet reduction - will require a total of EUR 59 million from the flexibility reserve.
Let me briefly mention the Common Foreign and Security Policy. I am grateful to Parliament for welcoming the increase in funds specifically for the police mission in Bosnia, which is to begin in the course of this year.
I would, though, also like to come to an understanding in the course of the conciliation procedure as regards how decisions may be taken in future to achieve greater financial security. The Commission had indeed put forward a proposal for a specific flexibility reserve, with which the Council found itself unable to agree. I will observe that Parliament prefers what I would describe as the second best proposal and thus goes along with increased use of the emergency reserve for crisis management tasks of this kind. Perhaps we can come to some agreement about this in the course of the conciliation procedure.
I shall deal very briefly with foreign policy, with regard to which I am already able to announce that the Commission is preparing to use this year's Supplementary and Amending Budget No 4 to top up the margin of EUR 70 million, which is still there for foreign policy. Last year, Parliament and the Council left this amount in the margin, stating that it should be used only when more precise information on a programme for Afghanistan became available. All this will be put before you shortly.
Let me say something about the appropriations as a whole. Mr Färm had also addressed the question of whether an understanding might already be reached on these. I take the view that it is too early in the day to do this, and that this is due to issues of agricultural policy and, not least, the importance of the euro/US dollar exchange rate for the area of appropriations in general. Appropriations also, of course, require that as definite a basis as possible be available for the purposes of forecasting. This means that more information about the implementation of the 2002 Budget is needed, and this we will, of course, have as the budget year takes its course. Your report, Mr Podestà, is concerned with better forecasting for the necessary appropriations and with the resultant improvement in harmonisation with the implementation plans for the current Budget year.
Whilst being very grateful for your report, I do think there needs to be more in-depth discussion in the Committee on Budgets on what we are actually aiming at. At European level, we have a Budget made up of commitments, which means that there are always commitments outstanding. The commitments still outstanding are not to be equated with late payment. Let me put it this way. The greater part of European funds is spent on infrastructure and investments. Investments cannot be made in the same year as the commitments are entered into. To take the trans-European networks as an example, if commitments in this area always had to be implemented within a year, studies could be carried out, but the actual projects would not be able to be co-financed. That is why commitments are always building up in this area. What is of course important is that the dormant or abnormal commitments should be reduced, and I believe that progress has been made on this in the foreign policy area. Far greater use was made of last year's foreign policy appropriations than had previously been the case.
Administrative expenditure is an important case in point, having featured in all previous debates on the 2003 Budget year. The difficulty is that the financial programming allocated no funds to preparing the institutions for enlargement, even though it is agreed that the institutions have to take steps at least six months prior to the actual date of enlargement in order for their administrative systems to be ready for it. In the preliminary draft of the Budget, the Commission had set aside an amount to cover these measures both in the Commission and in the other institutions. Now, in view of the first reading, the Council has prepared a resolution that the Commission absolutely cannot support. The position is that the Council wants to award itself an increase of 7% for administrative expenditure, and, if certain measures - such as, for example, the cost of translating the acquis communautaire - are added, the Council is proposing a rate of increase for itself of 12% over the Budget year 2003 and is financing it by cutting the Commission's own rate of increase. Such a proposal is extremely unfair, and the Commission will not accept it. So I hope that an understanding can be reached about this in the conciliation procedure, with the result that this point will initially be left open, also allowing consideration of Parliament's proposals, which are interesting. At present, however, the Commission sees itself as having no option but to prepare to mobilise the flexibility instrument.
Just a few words on the Supplementary and Amending Budget No 3. I thank Mrs Buitenweg and Mr Podestà for agreeing to the proposal. This means that the entire surplus is injected into the 2002 Budget, and, above all, posts are created which the Economic and Social Committee needs in order to take on the functions devolving on it from August onwards in consequence of the expiry of the ECSC Treaty. The Council cannot hear me now, but I had the opportunity to say in Denmark yesterday what I am saying to you - that I hope that the Council, in the course of the conciliation procedure, will be open to Parliament's arguments, as the mood and openness of the conciliation procedure leave their mark on the general atmosphere in which Budget discussions are conducted and on the course that they take.
Mr President, from the point of view of the Committee on Foreign Affairs one of our priorities has to be to ensure that our delegations in other Member States are properly looked after, in particular in relation to security. In view of deconcentration we want to ensure there is a proper infrastructure in place for our delegations.
Secondly, we need to ensure that we have a proper civilian crisis management arrangement. In relation to Kosovo, we are concerned about the cuts being proposed and we need more information as to why they are necessary. If it is simply a case of how we upfronted our money, then that clearly is less of a problem.
On enlargement, as Mr Färm has already indicated, capacity is a key element that we must work on in the next 12 months. I am encouraged by the commitment to greater cross-border activity, but I remain very doubtful about the way in which TACIS is currently being used.
Finally, we must be aware that there is always the possibility of the need for major intervention in the Middle East, and I would love to know where the money would come from.
Mr President, Commissioner, what is in front of us is very definitely an austerity Budget, or at least it is meant to be one. In agriculture, we are EUR 2 billion below the level agreed in Berlin, which is itself EUR 10 billion below the previous guideline for agriculture, which has not yet been repealed. We are on EUR 20 billion, lagging behind EUR 126 billion. Every year, we repay billions of euro. Parliament must, then, perform its function of making the greatest possible reasonable political use of the Budget that we have been promised. That goes for agriculture as well, and I am grateful to Mr Färm for taking up the essentials of the suggestions that the agricultural sector has made to him.
It is precisely in the agriculture sector that there are disputes. Commissioner Fischler takes our suggestions on board while, on the essentials of conversion, going from the first pillar to the second. He wants to convert some of the agricultural budget to be spent on enlargement, but what happens? It unleashes a discussion on savings in which you, Mrs Schreyer, are also participating, and, if I may say so plainly, I consider it a sham debate, as agricultural savings are not at all the point at issue. Not much money finds its way into agriculture and into Europe's rural areas; indeed, to put it bluntly, it flows only in the wrong channels. Great tasks lie ahead of us, and reforms cost money. Once the reforms are underway, we will not be able to get back to talking about savings if we then have an austerity budget in front of us anyway. That means that we have to achieve a balance between the first and second pillars if the reforms are to gain acceptance. We will not support radical cutbacks within the first pillar.
I agree with you that it is easy to spend other people's money, and it is clear that the net recipients have quite different ideas about this from the countries that are net contributors. That must be taken into account, but the debate must not be allowed to end up as a perverse discussion on austerity; on the contrary, it must be about the reforms, and not simply a matter of saying that cuts make for the best agricultural policy.
Mr President, Commissioner, I would first of all like to highlight the slow pace at which the programming for regional policy for 2000-2006 has been implemented in terms of the use of the Structural Funds and the Cohesion Fund and ISPA. In this sense, the new penalties are not an exception and, nevertheless, despite our delay in approving their guidelines, a large number of programmes have been put before the European Commission, which shows that Parliament was right to defend these actions, which promote a direct relationship between Brussels and the regions. I also think that we should provide more advice for the candidate countries on how to put together their proposals and increase the percentage of Community funding.
With regard to the line of funding of the European transport networks in this financial year, the level of completion is still very low, which leads us to believe that there may be more interest in some trans-European projects in the Member States surrounding them than in the actual Member State where they are taking place, which will have to be responsible for the majority of the funding.
In general terms, I do not think that it is the municipalities and regions that are responsible for the poor budgetary implementation, given that, first of all, it is we in the European Institutions who have taken a long time to approve and define the guidelines and programmes. We have also allowed very short deadlines for using the financial resources: two years from when they are budgeted. This deadline is very hard for the regional institutions to comply with when they receive Community approval for their projects very late and have to respect standards of democratic transparency for invitations to tender in order to put together the projects, have them approved, find partners, conduct subsequent public invitations to tender for the contract to carry out the work, etc. All this means that it takes more than two years for the work to begin, as the Commissioner said.
We should not try to erase Community policy aimed at the regions of the Union, but rather we should increase it in order to correct the regional imbalances and, above all, we should listen to these infra-State bodies more, not pass on our own slowness in planning and making decisions to them, and put ourselves in their position, with the problems they have in successfully completing their projects, and help them.
Mr President, ladies and gentlemen, Commissioner, in the debate held in the Committee on Fisheries, emphasis was placed on the importance of maintaining appropriate funding for the sector, and it is therefore important to have quick and substantial information on the implications of the reform of the common fisheries policy for the budget for 2003, because account must be taken of this Parliament's resolution of 17 January of this year, which rejected the Commission's plan substantially to reduce structural aid to the fisheries sector and which stated that it shared the hopes of the sector, which are to defend the continuation of Community aid for the modernisation of the fleet through structural measures which, as you know, the Commission is not considering in the proposal that it submitted on reforming the common fisheries policy.
It is equally important to have more precise information on the appropriations earmarked for international fisheries agreements, given the importance of those that were signed last year and the development of new international relations. Nevertheless, we support the proposal to mobilise the flexibility instrument to provide EUR 27 million to finance the remaining appropriations allocated to the restructuring programme for the fleet previously operating in Morocco.
Mr President, Commissioner, ladies and gentlemen, it is natural that we should at first ask ourselves whether it makes sense for one half of the budgetary authority to be using a parliamentary debate and a parliamentary resolution to set down its strategy for a conciliation procedure before the Council's first reading. I would fundamentally question Parliament's wisdom in doing this in view of the relative emptiness of the Council bench. What we are discussing here is not going to find its way over to the other half of the budgetary authority.
I am nonetheless very grateful to Mr Färm for giving us this opportunity to consider our overall approach to the 2003 Budget year long before discussions on individual Budget lines take place. Let me just make a couple of observations. Firstly, Commissioner, my view of a supplementary Budget by which we return EUR 15 billion - that is far in excess of 15% of our Budget - to the Member States, is that it is somewhat comic. On the other hand, in order to draw up the 2003 Budget, we find ourselves having to mobilise the flexibility instrument to secure administrative expenditure - that is, in one of the areas where it does not belong. Something is wrong here. This has relatively little to do with the requirement that the Budget be true, clear and transparent, or with all the theoretical things we spend our time discussing in this House.
I would also like to point out that the flexibility instrument was not introduced in Berlin in order to enable the Commission to redeploy funds in anticipation of the Budget being drawn up, but in order to facilitate up-to-date responses to current political challenges. Administrative expenditure is not a current political challenge; on the contrary, it is something that, as a matter of principle, has to be borne by the Budget.
Let me also address the issue of civil crisis management. We in the PPE-DE group have great reservations about the creation of any new piggy bank or flexibility instrument intended to be called on for finance in such problem areas. I have little sympathy for the way the Commission is pushing this idea, even though it is well known that the Council will not take it up under any circumstances. This is where we could have done with something more intelligent. We in the PPE-DE group have proposed something that I hope the majority in this House will support, namely that we should allocate Budget funds to this by means of the emergency reserve and also find a road down which the Council can go all the way.
Commissioner, I will conclude by saying one more thing. I am slowly getting sick of the way we have the same procedure every year for promoting town-twinning. Now you have again decreased the amount of funds allocated to that heading. The Council makes further cuts - we are used to that - and we end up having to top the funds up again. You know perfectly well what Parliament wants, so just put it into the Budget proposal. We should not have to carry on fighting each other like this.
Mr President, let us not lose sight of the fact that the Färm report is about giving Parliament some guidelines for the conciliation that will take place on 19 July. If this year's conciliation is anything like last year's then I for one have no desire to attend. I can find something far better to do on a Friday than sit there facing the Council. We make our case on the three areas of discussion and the Council then ignores everything. Those three areas are agriculture, fisheries and CFSP.
As regards agriculture we can make the points made by our colleagues in the Committee on Agriculture, especially the priorities which they see for agriculture, and we can talk about category 2 and the CFSP. I would like to pick up a point made by Commissioner Schreyer - and this is what I heard through the English interpretation, not the Finnish interpretation - when she said that EUR 59 million would be needed and the flexibility instrument would have to be used. One point is that we do not yet have a common fisheries policy. If and when we do have one, that will be a problem for next year. However, we still have the problem of the EUR 27 million and I await with interest to see what the Council will do with that sum on 19 July. Once we know the Council's intentions, then we can make some decision as to what to do ourselves.
The third aspect is the CFSP. As Mr Titley said, we will be supportive of a lot of the things that have been mentioned, but the increase of EUR 10 million in the CFSP means that something else in category 4 has to give. That is a dilemma for us.
There are areas where I would hope we can get decisions on 19 July, which makes it worthwhile for me at least to go. That will be on category 5 and probably as regards the category 4 flexibility instrument if there is going to be such a thing. It is obvious that the Council will never agree to a new flexibility instrument, but if we can get some agreement on using the existing emergency reserves in a similar way for category 4, which would be by a codecision procedure, we may make some headway.
But category 5 is the big area. It is obvious that Council will want us to agree at their first reading to their proposals for category 5. I do not think that is possible but if we could get an agreement as to what we want to do throughout the year, then we can come to some conclusions.
We should also give serious consideration to frontloading for next year in category 5. Mr Podestà's report has highlighted underspends in this year's budget. In category 5 last year, EUR 70 million was underspent. On average in category 5, there is EUR 50 million underspent each year. If we can take the underspends from this year and use a global ramassage for all the institutions, then we may find some method of frontloading to save the pains of next year's budget. Hopefully if we can do that, then we will make some progress with the Council and it will be worth going.
Mr President, firstly I wish to thank the rapporteurs, Mr Färm, Mr Podestà and Mrs Buitenweg, for their excellent reports. The package before us reveals the present state of EU budget administration: frankly, it is wretched. A full 16% of the entire budget for last year's payment appropriations - EUR 15 billion - remained unspent. The implementation of the budget was the poorest on record. The figure for outstanding commitments has risen to EUR 110 billion, which is more than the EU's annual budget. We are justified in asking whether there is any other organisation in the world which has such a disastrous record regarding the implementation of its budget.
The situation is particularly poor regarding the Structural Funds. A total of EUR 10 billion of payment appropriations remained unspent, and, accordingly, there is an increase in the figure for outstanding commitments. While, at the start of last year, they stood at EUR 38 billion, in one year and four months they increased to EUR 82 billion. This shows that the EU's structural policy is in danger of collapse unless its implementation gets a new lease of life. The present system does not work. The legislation should be completely revised.
Next year's budget is now beginning to take shape. It has problems with payment appropriations, which are at their lowest level for years - just 1.03% of Community GNI. This is actually EUR 4.72 billion below the ceiling set for the financial perspectives, although the increase in outstanding commitments has been explosive. There was no provision in the draft budget to reduce the RAL.
Another problem is administrative expenditure, which exceeds the financial perspectives by EUR 66 million. The Commission is proposing the use of the flexibility instrument with regard to this. My group absolutely opposes this. Administrative expenditure must be able to be kept below the financial ceiling by means of internal transfers and savings. The flexibility instrument is meant to cover unforeseen expenditure.
Mr President, Commissioner, next year's budget is lighter than normal. The share it represents of the combined GNP of the Member States is lower than it has been for years. In addition, we all know that a part of the appropriations still remains unspent. The criticism Mr Virrankoski before me made is a portrayal of just how ineffective the Commission has been, and is a criticism I fully endorse. For some reason the Commission is allowed to execute programmes that are important for the Commission and not execute programmes that are important for Parliament.
The interinstitutional agreement on the budget was concluded just before this Parliament's term began. Certain restrictions that go back to that time are making it difficult to draft next year's budget. The areas that are causing problems are category 4, which deals with external action, and category 5, which deals with the administrative expenditure of the institutions. As we know how finances are managed in the EU and we know that a large proportion of appropriations will remain unspent, many of our budgetary problems are mainly technicalities, and not real. We are becoming concerned about matters that do not suffer from lack of funds for their implementation. Category 4 contains 'RAL air' and there is much scope for flexibility in category 5 without it being necessary to increase it by introducing the so-called flexibility instrument.
Our real problems are connected with enlargement. With current levels of expenditure the EU is still not ready for enlargement in 2004. We lack the proper language skills and workspace. The EU saves money all the time it does not enlarge. Appropriations were set aside for enlargement under Agenda 2000. These have not been used, as enlargement is to start later than planned. The use of this money for enlargement when it takes place should be safeguarded, but, technically, from the EU's point of view, it is money that has been lost.
The share of appropriations that are the Council's responsibility in the area of the common foreign and security policy is increasing, and we should furthermore introduce a proper auditing and discharge procedure with regard to the Council's budget.
Mr President, ladies and gentlemen, I would like to start by thanking the rapporteur, Mr Färm, for his work. We are all aware of the difficulties involved in the management of the budgetary procedure and the pressure on those who are responsible for it each year. If I might venture an opinion, however, the situation this year appears to be much more complex and problematic. In theory, it is two years until enlargement actually takes place but, in reality, the machine has already been set in motion and funds will have to be set aside from the 2003 budget to finance the changes necessary, especially at administrative level. We all know that we are not ready, that our budget is inadequate to deal with the current situation, that it is inadequate for the financial perspective for the current period and will leave us at the mercy of any unforeseen developments. That is why I feel that we Members must be bold and demand a political response to the current impasse during the conciliation procedure, not accounting tricks or half promises, which are unworthy of our responsibility.
It is tedious to go over the same ground again and again but, at the risk of seeming extremely boring, I would stress once again my position, which is based on one major assumption: we Members of Parliament and our institution have exactly the same dignity, as a branch of the Budgetary Authority, as the Council, and this means that we are by no means bound to bow to the decisions of the Council without making our mark. There is no law saying that our role is merely to limit the damage done by a short-sighted political structure which is only more powerful in its own opinion: we are politically and morally accountable to millions of the European electorate for our financial management of the Union, and we are certainly not going to say to our citizens 'We knew all along and we said so at the time but the Council would not listen'. This is why I would stress that, even now and especially considering the heading 5 problems facing us and more long-standing problems such as the RAL, we must force the Council to find a political solution and follow it through as necessary. It is better to be bold now than to be sorry later.
The tenor of the Färm report is more and still more money for the EU's policies. Even if the EU were the right body to take over an ever-increasing number of tasks from the national governments (which it is not!), the implementation of the Budget belies this increase in funds. As a result of a stagnating implementation of Community policy, the monies claimed back by the Member States in 2001 amounted to no less than EUR 15 billion on balance. Surely, this discovery should set off alarm bells.
As paragraph 26 of the Podestà report states, payments lag behind outstanding commitments by such a margin that the total payments yet to be made exceed the European Union's total annual budget.
Should we not conclude in all honesty that the Commission apparatchiks are unable to manage effectively all these commitments, with which the budgetary authority has saddled the Commission over the past few years? Surely the budget is simply too generous? Mrs Buitenweg's conspiracy theory fails to convince me.
I would therefore call for the appropriations to be brought in line with the Commission's implementing capacity and only for effective programmes. The EU should confine its remit to those areas of policy where European action clearly has added value.
Finally, I should like to highlight paragraph 14 in the Podestà report: by 1 September, we want precise information concerning the use that both partners in the peace process make of funds received from the European Union, what control mechanisms are in operation and what penalties should apply in the event of misuse of those funds.
Mr President, ladies and gentlemen, it is a pity that representatives of the candidate countries or even more of the public are not here today, for they would realise the peculiar nature - for lack of a better expression - of this joint debate. Indeed, as many speakers have observed thus far, on the one hand, Parliament and the Commission are asking us to mobilise the flexibility instrument to cover what is ultimately run-of-the-mill, if excessive, expenditure, which means drawing on our last reserves - in terms of covering the expenditure for heading 5, when I consider that we are in a building which we really do not need, I think to myself that that may well be an area in which savings could be made - and, on the other, that we are preparing to make a gift to the Ministers for Finance of our countries, who are in great need of it, of at least EUR 14 billion of unspent funds which, very often, they themselves have failed to use. 'You can't fool us!', as a great Italian comic used to say. In other words, we cannot continue along this path, saying in European Summits that we do not have the money to finance enlargement, reaching the lowest implementation level of recent years, as Mr Virrankoski said, with a ridiculous figure compared with the ceilings fixed in Edinburgh and elsewhere, and then finding ourselves in this situation.
I feel that it is on this that our effective credibility will depend in forthcoming years. If the States feel they need the thousands of billions of euro that we return to them each year, that is a worrying, but it is just as worrying that a situation such as this should arise.
This is what I wanted to emphasise in this debate in which both the Commission and Parliament have a back seat. The message is chiefly for the Council.
Mr President, it is always helpful to have a debate before our first reading of the budget with the Council later this month, but the resolutions in front of us from Mr Podestà and Mr Färm highlight a substantive contradiction, at least for me and for my group.
Firstly, on the one hand we have under-utilisation of funds, where clearly, with the balance recovered by Member States now amounting to EUR 15 billion for the 2001 financial year, as Mr Färm points out, there is a significant financial and political problem, especially as regards insufficient payments in the Structural Funds. However, as Mr Virrankoski said, there has of course been poor implementation of payment appropriations amounting to EUR 82 billion. Is this because of the matters Mrs Buitenweg raised about Member States not wanting to use these funds? Is it poor procedures? Is it simply rigidity? It could also be related to co-financing, where the monies are not available in the Member States, in which case we need to take some care about the next steps for agricultural policy, because we could find ourselves in some difficulty if we rely on Member States to implement programmes.
Secondly, there is a contradiction between external policy and administrative policy. We are actually looking for funds to implement programmes decided by the Council or by our institution in the budgetary procedure. We know that Parliament has not actually approved the Afghanistan funding of EUR 1 billion and yet we see the Commission and the Council gaily going ahead, assuming that this will be the case.
Therefore, in the light of these two very contradictory approaches, it seems to me and to my group very logical that we should ask the Commission for more flexibility in the way in which finance can be transferred from one part of the budget to the other, because on one side we have too little and on the other we have too much. Yet, we find the Socialist Group wants to delete paragraph 12. Their speaker should justify why they oppose such a logical approach.
Mr President, Commissioner, ladies and gentlemen, the Podestà Report on implementation profiles is a very important one, and I would like, at the very outset, to express my thanks to Mr Podestà, the rapporteur. Anyone who knows me will know that this is not one of my usual ritual practices, but I do think Mr Podestà deserves thanks for taking over the task from our erstwhile colleague and general rapporteur for 2002, Carlos Costa Neves, and for taking over the job I started to do in 2001, observing the implementation of the Budget over the course of the year. That is a laborious business and far less appealing that the work on the forthcoming Budget year.
How the Commission implements the Budget and makes use of its resources for the purposes that we decide on at the end of the preceding financial year deserves proper scrutiny. Looking at the course of a Budget year, one sometimes wonders how closely the intentions of the budgetary authority have been adhered to. A Budget year can positively teem with supplementary and amending budgets and much carrying-over of appropriations. Closer examination reveals that, taken as a whole, the appropriations carried over add up to a redeployment of funds from one line to another totalling some 1% of the total Budget. Not that much, then, one might think. But, as several Members of this House have pointed out, a lot of funds are not spent at all! From the 2001 Budget, the Member States are getting EUR 15 billion back, that is, over fifteen times the total of appropriations carried over.
Even though we cannot generally accuse the Commission of disregarding our policy intentions, all of us together - by which, in this instance, I mean not only the members of the Committee on Budgets, but also the members of the specialist committees - have to support the Commission right through the year and see to it that they do not lose sight of our policy intentions. Trust is a good thing, but control is a better one.
Mr President, as draftsperson of the opinion - on the Budget - of the Committee on Employment and Social Affairs, I should like to say that we have chosen not to issue an opinion on the 2003 Budget because our viewpoints are very well covered by the general observations in Mr Färm's excellent report. I should nonetheless like, however, to highlight two points: first of all, the failure - already mentioned many times today - to implement the budget for the structural funds. The same problem exists in connection with the Social Fund and, because there is no long-term development of infrastructure in this area, I think this is a matter that should be viewed very seriously.
My second point concerns the agencies, of which we are acquiring an ever-greater number. We must ensure that there is no overlapping of tasks when we set up agencies, but we must also ensure that the agencies are able to carry out their tasks and that their budgets for 2003 put them in a position successfully to complete the preparations for enlargement in 2004.
Finally, I should like to mention that the Committee on Employment and Social Affairs attaches importance to priority's being given in the Budget to the new strategy relating to the working environment.
Mr President, when, a few months ago, we established the guidelines for the 2003 Budget, there was widespread agreement in the European Parliament on three priorities for category 5. These were the preparations for the coming enlargement, necessary institutional reforms and managing both enlargement and the institutional reforms within the budgetary framework. If, at its meeting in Copenhagen in December, the European Council decides to carry out a big bang, in which 10 new countries become Member States in time for the next elections to the European Parliament in 2004, this will place extraordinary demands on the system. There is no greater challenge than this.
Through its far-sighted policy, the European Parliament has worked long and hard to bring about the coming enlargement. This work will now continue in the 2003 budget. If all this is to be managed successfully, enlargement must be given the greatest priority in all EU institutions and must also have a tangible impact on the ongoing budgetary work. With this in mind, it is positive and encouraging that the incoming Danish Presidency has made very clear that enlargement is its main priority.
This work must also make inroads in the EU's own organisation. During this year, it has been expressed extremely clearly, not least by the European Parliament, that each institution must complete preparations for enlargement before 2004. This places particular demands on next year's budget. The conciliation with the Council in just over two weeks will form an extremely important part of this work, not least regarding the opportunities to reach an agreement concerning category 5.
Mr President, Commissioner, ladies and gentlemen, I would briefly like to say that if we want to provide citizens with good and efficient management of the Union's resources, it would seem sensible to take advantage of the experience we have gained over the years with the financial framework in force. What lessons can we draw from this, ladies and gentlemen? That we cannot continue with methods that result in such a massive failure to implement funds. We could also talk about mistakes in provisions or shortcomings in implementation. The truth is that we are talking about the consequences of a structural fault, as our colleague Mr Podestà so rightly said.
Year after year our Group places an emphasis on reforming the working methods in order to achieve greater efficiency, transparency and flexibility in budgetary policies, because that is, to a large extent, what is required for citizens to have confidence in the European plan. Therefore, when we see public debates on financial balances, we know that something is being done wrong.
Parliament has also shown that it wants and demands a European administration fit for the twenty-first century but, at the same time, we demand efficiency, monitoring and transparency.
The budget for next year faces old and new problems that we have to solve, and solving those old and new problems requires, above all, that we use common sense in our decisions. Restricting spending is common sense, as is demanding that the Council curb the increase in administrative costs. It is also common sense that, if we advocate Community agricultural and fisheries policies, financial decisions should comply with the true meaning of those words and that the institutions should honour their commitments. Therefore, the budget for 2003 should fund the second stage of restructuring the Community fleet affected by the expired fisheries agreement with the Kingdom of Morocco.
Ladies and gentlemen, I sincerely believe that there is room for negotiation and consensus, and I hope that, for the benefit of all, a good result will be achieved in the next round of negotiations. In order to do this, all we need to do is to be guided by common sense.
The debate is closed.
The vote will take place today at 12.30 p.m.
The next item is the joint debate on the European Council report and Commission statement on the European Council meeting held in Seville on 21 and 22 June 2002, and the statement by the President-in-Office of the Council (Spanish Presidency).
I should like to record, on behalf of all of us, my gratitude to the Spanish Presidency and the President-in-Office of the Council for the courtesy which they have extended to Parliament and to me in the course of their presidency. In particular, I wish to underline their willingness to work with us to try to establish for the future a dialogue between the institutions on how better to do business with each other and, more particularly, how we do business on behalf of our citizens.
Mr President, President of the Commission, honourable Members, when I presented the priorities of the Spanish Presidency of the European Union to you, I undertook to come to the European Parliament to present the results of the Seville European Council and to make a final assessment of this six-month period.
I would like to begin my third appearance before you by expressing my satisfaction with the work done by the institutions throughout the Presidency, and the good relations between Parliament, the Council and the Commission during the past six months. This good atmosphere of understanding is largely due to the efforts of President Pat Cox. The European Parliament and its President have made a substantial contribution to the work of the Presidency. This House has adopted the legislative approach proposed by the Lamfalussy report, the Fourth Framework Programme on Research and the Financial Regulation.
Also, during the last six months the Council and Parliament have adopted a definitive text on access for the European Parliament to Council documents on foreign, security and defence policy, and we have reformed the European rules on the common electoral procedure. Regarding the first matter, the Seville European Council welcomed the significant boost given to interinstitutional dialogue during the Spanish Presidency. A good example of this is the creation of the High Level Technical Group for Interinstitutional Cooperation, which represents a qualitative leap in those relations. That group should be the foundation for the future interinstitutional agreement on simplifying and improving the regulatory framework, to be adopted in December 2002.
Ladies and gentlemen, when I presented the Presidency's priorities to you, I said that Spain would work to:
strengthen the Union's response to terrorism, from the point of view of building an Area of Freedom, Security and Justice;
increase modernisation of the economy;
help complete the enlargement negotiations; and
lay the foundations for the future European Union.
I think that I can say that progress has been made in each and every one of these areas. The Presidency has moved forward with the measures in the European Union's plan of action against terrorism. This objective would not have been possible without the support of Parliament and particularly without the support of the Commission. I remember very well that my last appearance in this House coincided with a terrorist attack in Italy. I am confident that such acts will be increasingly difficult to carry out as a result of the measures that we have adopted over recent months. We have managed to step up the European Union's fight against terrorism by formally adopting, among others, the Framework Decisions on the Fight against Terrorism, the Framework Decision on the Arrest Warrant and the Common Position on the Freezing of Assets. All of these measures strengthen cooperation between the security bodies and forces of the Member States, help to increase the Union's international cooperation in the fight against terrorism and extend the scope of that fight to the whole of its support structure.
As part of the development of the Area of Freedom, Security and Justice, Spain had proposed, as one of the aims for its Presidency, the creation of a common immigration and asylum policy. Europe needs immigration and the majority of Europeans understand this, but in recent times we have seen the emergence of criminal mafias trafficking human beings. In order to combat illegal immigration, the Seville European Council decided to adopt a comprehensive and balanced package of measures seeking to:
fight illegal immigration and the trafficking of human beings;
establish a coordinated and integrated management of the Union's external borders;
speed up work on defining a common asylum and immigration policy; and
integrate immigration policy into the Union's relations with third countries.
Allow me to expand on the last two points, which attracted the most public attention.
The European Council decided to speed up the legislative work in progress on defining a common asylum and immigration policy by carrying out a series of specific actions within a specific timetable:
by December of this year, we will adopt the conditions for determining which countries are responsible for processing asylum applications in the European Union;
by June 2003, we will adopt rules on refugee status, reuniting families and the status of long-term permanent residents; and
by December 2003, we will adopt common standards for asylum procedure.
We think that immigration needs to be incorporated into the Union's policies towards third countries, taking into account various factors: increasing economic cooperation, expanding trade, development aid, and preventing conflicts, as these are the methods chosen by the European Union to reduce the causes of migration. The Council has therefore declared that it is willing to increase cooperation with the countries of origin of immigrants and countries of transit. If we want the Union's aid for combating illegal immigration to be effective and also credible, we must be capable of evaluating and revising it according to the results obtained, in order to be able to react in the event of a clear lack of cooperation in curbing illegal immigration. In this case, and in exceptional circumstances, the Union reserves the right to adopt measures, as part of the Common Foreign and Security Policy and the Union's other policies, while respecting the agreements it has made.
The entry into circulation of the euro was an impetus for the Barcelona European Council to decisively resume the process of economic and social modernisation. As you will recall, the results of the Barcelona European Council were examined by this House when I attended on 20 March. I would just like to expand on the economic elements of the Seville European Council.
The recent European Council approved the Broad Economic Policy Guidelines, reaffirming the commitment to achieving a budgetary balance by 2004 and the need to continue with economic reforms, as the only way for the Union to increase its growth and achieve full employment, an objective that we agreed in Lisbon for this decade.
Following the milestone of the ratification of the Kyoto Protocol by the Community and Member States, and the good results of the Monterrey Summit, we now have two solid foundations from which to approach the World Summit on Development in Johannesburg. This Summit will be an opportunity to fulfil our objectives of fighting poverty and environmental degradation and to promote the development of the less advanced countries. These goals will be a reality if in Johannesburg we adopt a balanced vision of all the facets of sustainable development. This is why the Seville European Council highlighted, among other things, the efforts made by the Union to promote initiatives in the areas of water, energy and health and to play a leading role, from a constructive angle, in Johannesburg.
Another of the Presidency's priorities was to move forward in enlargement negotiations. The timetable for the negotiations given to the Spanish Presidency was very demanding. By the end of this six-month period, the chapters on regional and cohesion policy, the policy of the institutions, financial issues and agriculture had to be closed. I think that the results can be described as positive. The Spanish Presidency has negotiated a total of 96 chapters, 52 of which have been provisionally closed, and 22 of which have been opened for the first time. This means that the negotiations have entered their final stage and I hope that the next European Council in Brussels will be able to nominate which countries will be able to complete the negotiations this year.
Allow me to dwell for a moment on the issue of direct payments in the agricultural chapter. This was the most complex subject in the negotiations, given the particular sensitivity of some Member States. The Seville European Council came up with a compromise formula that enables us to begin to negotiate with the candidates on the vast majority of the agricultural issues. The remainder of the elements in the financial package of the enlargement negotiations will be communicated to the candidate countries by November at the latest. The European Council in the autumn will therefore be able to decide with which candidate countries the negotiations can be completed at the end of 2002. In this section I would also like to mention the progress made by Bulgaria and Romania, and encourage Turkey to continue with the necessary reforms and comply with the economic and political requirements, which apply to all the candidates.
Honourable Members, as President-in-Office of the European Union I inaugurated the work of the European Convention on the future of Europe on 28 February. In Seville, Chairman Giscard d'Estaing presented a report on the progress of the Convention and the various forums in which civil society has expressed itself. The European Council supports the general approach of the Convention.
Another matter that the Seville European Council dealt with was the ratification of the Treaty of Nice by Ireland. The ratification of the Treaty of Nice is a necessary condition in order to move forward, and I consider the Declaration on the ratification of the Treaty of Nice by Ireland to be important, confirming that this Member State's policy of neutrality will not be affected by that ratification.
As you are also aware, the Laeken European Council asked the Secretary-General of the Council, Javier Solana, to present a report on the reform of the Council. Based on this, and in accordance with the Barcelona European Council, in Seville the Presidency presented three groups of proposals on the reform of the Council. The first group was aimed at substantially changing the preparation, development and decisions of the future European Council. The preparation work of the European Council will be the task of the new General Affairs and External Relations Council. Other measures were also adopted that will simplify the work of the European Council and make it more flexible. Meeting times will be limited and clear and concise conclusions will be adopted. In Seville a fundamental step forward was made in admitting that, in extraordinary cases, the Council may use the direction of the discussions of the European Council in order to continue to make progress on particular matters, in accordance with the procedures established in the Treaties.
The second group of proposals was aimed at making the structure and functioning of the Council of Ministers more efficient and transparent. In order to achieve this, the Council has created this new General Affairs and External Relations Council. This new Council will prepare and monitor the work of the European Council, will be responsible for horizontal coordination and will guide all of the European Union's external action. The Seville European Council also decided to decrease the number of Council of Ministers formations from sixteen to nine, adopted the rules for cooperation between Presidencies and adopted rules enabling Council sessions to be open to the public when it is acting in codecision with the European Parliament.
Finally, the Spanish Presidency has launched the debate on the six-month presidencies of the Union. Changing the current six-monthly system of presidencies means reforming the Treaties. This decision needs to be taken by the next Intergovernmental Conference. In any event, the Copenhagen European Council must continue and expand on this discussion, based on the principle of equality between Member States.
During the Spanish Presidency, the Union has also pursued intense external activity. The European Union summits with the United States and Canada helped to strengthen the transatlantic link. The Summit with the United States reaffirmed the special political commitment that the Union has to the United States, by adopting the agreement on the negotiation of an agreement on judicial cooperation in criminal matters, extradition and mutual assistance.
Europe must support Russia in President Putin's clear commitment to defending democracy and starting on the road to reforms. It was important that the European Union Summit with Russia was successful. The inclusion of the fight against terrorism as a new sphere of cooperation between the European Union and Russia, the recognition of Russia's status as a market economy and defining the bases for an agreement on Kaliningrad are all reasons to be optimistic about the future development of relations between the European Union and Russia.
In mid May, the second summit between the European Union and the Latin American and Caribbean countries was held. One of the objectives of this Summit was to promote regional integration in the area. It was therefore agreed that political and cooperation agreements would be negotiated with Central America and the Andean Community, and the formal document concluding the Association Agreement between the European Union and Chile was signed.
Spain also proposed, as a priority objective for its Presidency, driving forward the Barcelona Forum, the only process in which Israelis and Palestinians directly meet. For this reason, the fact that the Euro-Mediterranean Conference, where the European Parliament was represented, was actually held, can be described as a success. In Valencia the Association Agreement between the European Union and Algeria was signed, and recently the Association Agreement between the European Union and Lebanon was also signed.
The Summit also adopted the Euro-Mediterranean Framework Programme on Justice and Home Affairs, adopted the reinforced Facility within the European Investment Bank and the Action Programme for the Dialogue between cultures and civilisations, and created the Euro-Mediterranean Foundation to promote that dialogue. The Spanish Presidency was particularly attentive during times of serious crisis in the Middle East. This is the reason for the two declarations adopted during the European Councils.
The Spanish Presidency has worked constantly to step up its cooperation with other international players. The importance of the Quartet, which met for the first time in Madrid, and of the Declaration adopted by the European Union, the United States, the Russian Federation and the United Nations are proof of that effort, which is continuing today, as Special Envoys of the Quartet are meeting to continue coordinating their actions.
Strengthening the European Security and Defence Policy was also one of the priorities of the Spanish Presidency. The Seville European Council adopted the Declaration on the contribution of the Common European Security Policy to the fight against terrorism. That is a first step for integrating the fight against terrorism into the Security and Defence Policy.
During the Spanish Presidency, the European Union has also confirmed that it is prepared to take on the task of policing in Bosnia-Herzegovina, on 1 January 2003, and has expressed its desire to take over operation 'Amber Fox?, in the Former Yugoslav Republic of Macedonia.
Finally, I would like to point out that the Spanish Presidency has conducted all the negotiations in order to reach an agreement on the participation of European allies that are not Member States of the European Union in European defence. Spain and the European Union need to continue to work actively on this matter.
Honourable Members, today I came to the European Parliament to explain the results of the Spanish Presidency of the European Union, and in particular of the Seville European Council. I think that we have moved forward on each of the Presidency's priorities, despite the problems and uncertainties that we have faced during past months. The euro has entered into circulation without problems and was extremely well received, the European Council has decisively resumed the process of economic and social modernisation of Europe, the Union has played an important political role in the world and, finally, we have faced the problems arising from illegal immigration and succeeded in responding firmly to the threat of terrorism.
All of these steps should increase our confidence in the European plan, which is a formula that has been verified and is based on success. That success is based on two principles that we should not forget: respect for different points of view and constantly seeking a balance and the Rule of Law. It is only from this twofold perspective that we will be able to face the two most immediate tasks that our future holds: enlargement and the reunification of Europe and the forthcoming Intergovernmental Conference, which will define our institutional system.
I do not want to finish without offering my best wishes to the Danish Presidency and assuring it, of course, of Spain's support throughout the next six months, just as they have actively cooperated with us.
Finally, I would like to end as I began, by thanking you and President Cox for the work that you have done during the Spanish Presidency. I would also like to thank the Commission and its President, Romano Prodi, for their cooperation. Without that cooperation, many of the results that I have come to present to you today, would simply not have been possible.
Mr President, President-in-Office of the Council, ladies and gentlemen, 2002 is a crucial year for European integration - a year marked by projects and challenges of huge political and historical significance such as enlargement and the debate on the political and institutional nature of the Union today and in the future. In the last few months, another challenge has caught our attention - immigration - which calls for more reflection on the balance we need to achieve within our societies in Europe and in relations between the northern and southern hemispheres.
We are quite familiar with the difficulties involved in these challenges and we must pay tribute to the Spanish Presidency, which has guided the Union through the last six months as it tackled all these problems with drive and wisdom. I would like to take this opportunity to thank President Aznar, his ministers and all those who worked with him for their work. I would add, moreover, that cooperation between the Presidency and the Commission has reached great heights. The Commission and Spain have established a method that can, I hope, be applied by all future Presidencies.
One of the Union's successes in these past six months has been the way the roadmap for enlargement has been followed. At Seville, we made further progress: we achieved common positions on the chapters on agriculture and the Structural Funds and we identified the last hurdles to overcome. In the autumn, by the Brussels European Council in October, to be precise, we must have agreement within the Union on certain budgetary issues and, in particular, on direct payments to farmers.
Sometime in the autumn too, the citizens of Ireland will be taking part in a second referendum to ratify the Treaty of Nice. I have every confidence that, this time, the debate will focus on the real substance of the Treaty rather than on other issues wrongly laid at the Union's door and I therefore have no doubt that the outcome will be positive. In this connection, I see the European Council's declaration at Seville on respect for Ireland's military neutrality as highly significant.
I therefore continue to look forward to the Copenhagen European Council with great optimism. We are gradually overcoming the potential obstacles to a definitive decision on enlargement. The great commitment displayed by the candidate countries over the last few years deserves to meet with success. I cannot stress too often that enlargement and the related reforms are and will remain our main political priority and that the Commission will spare no effort to reach that goal, a goal whose strategic importance stretches far beyond the confines of Europe.
Asylum and immigration were high on the Seville European Council's agenda, and what prevailed at Seville were common sense, good judgment and moderation. Illegal immigration and the trafficking of human beings are unacceptable and the EU has made it clear that it will do its utmost to put a stop to them.
This is not just a declaration of intent. At Seville, clear recommendations and timeframes were laid down, for example for the conclusion of the re-admission agreements currently being negotiated and the launching of talks with the other countries identified by the Council, the implementation of joint operations at external borders before the end of 2002, and the introduction of common visa arrangements by March 2003. The importance of these timeframes must in no way be underestimated. Experience teaches us that we can only make coherent progress by setting definite dates. I assure you we will work to ensure those commitments are met on time.
Overall, however, immigration calls for a comprehensive approach that takes all the political, social and human dimensions fully into account. Border control is bound up with asylum policies, security is linked to ensuring fair treatment for all the citizens and internal security, and the effectiveness of the various decisions and measures within the Union depends on the relations with third countries and the development cooperation we are able to achieve too.
Recovering the spirit of Tampere, the Council neglected none of these aspects and demonstrated considerable even-handedness. This is reassuring for all the citizens, for those who are concerned about the future of legal immigrants, who believe in open, tolerant societies, and for those who are worried about illegal immigration and the people who exploit it and who therefore want security stepped up. Of course, there is more to security than just managing immigration: it also depends on a number of issues which need to be addressed en bloc, where a comprehensive Union approach can really make a difference. Ladies and gentlemen, this is one of the lessons we must learn from Seville, where there was an even clearer awareness that some problems cannot be solved purely at national level, and there is a need for courageous, far-sighted policies and decisions at European level.
Ladies and gentlemen, as it draws near, enlargement is generating a wave of reform throughout the entire Union. This is focused on two main areas: the Convention, which is about to wind up the first phase of its work, and the three main institutions of the Union.
Under the chairmanship of Valéry Giscard d'Estaing, the Convention's task is to devise lasting solutions for the Europe of tomorrow consisting of 25 Member States or more, and to think about the type of Union we want for our continent.
As I said, however, there are other processes under way, both within the EU and on its doorstep, as Mr Aznar said in his speech, and these demand that we review the workings of the institutions as of now - resolutely, swiftly and pragmatically - without waiting for the Treaties to be amended and without interfering in the work of the Convention. The Convention is sacrosanct: even minimal interference is out of the question. The impact of enlargement on the way the institutions function must, for example, be assessed immediately, so the necessary measures can be put in place by the beginning of 2004 at the latest.
Secondly, we must not forget that the Community system depends on a fine balance between our institutions, based on a set of checks and balances, with the institutions functioning interdependently. Any change affecting one institution will thus have a structural impact on all the others. A coordinated and concerted approach is therefore vital in the streamlining processes underway in all the institutions. I am pleased to note that, in some ways, this is already happening more or less spontaneously. The Corbett report to Parliament, the Solana report and our own proposals on reforming the way the Commission works all point in the same direction. In particular, the new rules approved at Seville concerning the European Council and the other Council configurations and my ideas on reforming the College of Commissioners have a great deal in common. Both initiatives organise the activities of their respective institutions in a more flexible and simpler way, identifying a set of core tasks and assigning them to coordination bodies with clearly determined responsibilities.
Ladies and gentlemen, at this historic time, creative solutions must be found right away with the instruments to hand - with the instruments we have already, without amending the Treaties. As I said before, however, we must act coherently. That is also the idea behind our set of proposals on better regulation.
I am therefore pleased that the Seville European Council decided to set up a High-Level Technical Group for Interinstitutional Cooperation and that it called on the three institutions to adopt an interinstitutional agreement before the end of the year to improve the quality of Community legislation and its transposal into national law. This is the task before us in the coming months and I am sure we will tackle it calmly, with dedication and in the spirit of cooperation that has now become a feature of our relations. I would like to thank you, Members of Parliament, and Mr Aznar and his colleagues, for precisely that spirit of cooperation, for we have worked pragmatically and energetically in the last six months.
Mr President, I should like to know whether you have already had an answer from the Council and the Commission, given that I heard their remarks, which did not mention the events that took place on the Portuguese-Spanish border and which prevented Portuguese demonstrators from going to Seville and which included acts of violence against some people, including members of the Portuguese parliament.
(The President cut the speaker off)
This is not a point of order. We are now about to have a debate for two hours. It is open to any Member to pose any question they wish in respect of the time that is now available for debate. I would advise you and your colleagues, if you have an issue you wish to raise, to use the debate as the appropriate procedure.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I will start by recommending that we conduct this debate as we have always done over many years, without allowing it to be interrupted by utterances that are inappropriate at a time such as this. Mr President, I wish, on behalf of our group, to warmly thank the Spanish Presidency and extend my congratulations on a successful term of office, sentiments already expressed by the vigorous applause from the whole House.
Mr Aznar, you have come to Parliament on three occasions, thus setting an example to other presidencies, and one that I hope they will follow. A free society can endure only if we determinedly resist every form of terrorism, and you demonstrated exemplary commitment to doing this in the face of ETA terrorism in Spain long before 11 September 2001. On behalf of our group, I would like to tell you that we are ready, willing and alongside you in the defence of freedom and democracy against terrorism.
As you have said, Mr President, you have covered important ground on asylum and immigration policy. We are in favour of our making our borders secure, and we also advocate that border patrols be integrated on European lines, but, as you also said, it is important that we deal firmly with the causes of immigration and counteract them, and the Valencia conference played an important part in building up the Mediterranean dialogue. We in the PPE-DE group are firmly convinced that our relations with the Arab and Islamic world need to be put on a firmer footing. We must not allow ourselves to treat terrorism and the Arab and Islamic world as if they were one and the same thing, and should do everything possible, in North Africa in particular, to create a society in which conditions are such that young people do not emigrate, but have a future in their own homeland.
Mr President Aznar, both you and Commission President Prodi spoke about the enlargement of the European Union. I wish to thank you for your active involvement, as a representative of the southern part of the European Union, in the issue of the accession of the countries of Central Europe, and also of course Cyprus and Malta. My group has expressly mandated me to state that we consider it irresponsible for a head of government, in this case the German Federal Chancellor, to make enlargement conditional on the results achieved in negotiations on the agriculture chapter with regard to payments. We consider this irresponsible because it does damage to confidence in the European Union in the candidate countries, the end result being that anti-European feeling in these countries is intensified. We therefore urge you and request you...
(Interruption)
... no, you do not like hearing that said, but I am telling the truth, and if you were to criticise that, my dear sir, you would make yourself rather more credible than you do by interrupting!
(Applause)
Ladies and gentlemen, Mr President, you have also committed yourself to contending for the Stability Pact, and we will also say here that it is on stability that confidence in the common European currency is founded. Whether the country concerned is large or small, any violation by it of the Stability and Growth Pact must mean that a warning letter is actually sent and received, and I call on us all to defend the stability of the European currency.
You spoke about the Convention. I strongly welcome that, and we advocate Community solutions to be worked out by the Convention. It has been possible, under the Spanish Presidency, to take a great step forward with the Interinstitutional Agreement on Foreign, Security and Defence Policy, yet there are now rumours to the effect that the General Secretariat of the Council is absolutely unwilling to classify certain documents. I hope this will not result in our ending up being denied documents, but rather that what has been agreed will actually be delivered, as the Spanish Presidency has managed to do. We have a great deal of faith in the expected Interinstitutional Agreement, the conclusion of which is being worked on at a high level, not only by experts, but also by politicians, in order to bring about genuinely better lawmaking in the European Union.
Mr Aznar, I wish to conclude by congratulating you on the reform of the Council, which is going in the right direction; I believe it is on this basis that we should carry on working in the future. On behalf of our group, I thank you for a successful presidency, and we have confidence in the Spanish government and in Spain's Prime Minister that under the Danish Presidency we will be able to continue along the road on which we have travelled for the past six months. In this spirit, I wish you and all of us great success for the next six months in this European Union in which we share.
(Applause)
Mr President, Mr President-in-Office of the Council, President of the Commission, honourable Members, I would first of all like to welcome, on behalf of the Parliamentary Group of the Party of European Socialists, the outgoing President of the Council and the evocative speech that he has made today.
Allow me to make an initial observation on the atmosphere of Seville which was not only in a holiday period, but in Easter week, in a city that is defined as being the capital of the three cultures. We are against a fortress Europe and, above all, a Europe that is impregnable to European citizens, and we therefore think that an explanation is needed here as to why European and Iberian citizens, specifically Portuguese citizens, in this case, and elected representatives, were prevented from exercising their right to go to Seville.
With regard to the six-month presidency, the President-in-Office of the Council beat me to my criticism. He himself, both here and in Oxford, has criticised six-month presidencies. I have to express my agreement with this because, obviously, the book of Genesis cannot be rewritten every six months. Every six months a new Europe begins and that cannot be. For example, regarding the Spanish Presidency, the Lisbon process, which was a balanced process, cannot be recreated with different objectives. It is important to have energy, and we are in favour of liberalising energy, not simply privatising it, but we need to look after public services and job creation.
For example, with regard to immigration and asylum: two years ago there was an overall discussion in Tampere. The Swedish Presidency raised the important issue for Europe of our demography. Now it seems that everything is focused around illegal immigration. Does what the previous European Councils have done not count? We do not have a memory of the past, and this is an important point, because it has to be said, Mr President-in-Office of the Council, that you gave the Justice and Home Affairs Council some very strict tasks: we have been waiting in the European Parliament for a more proactive and less repressive European policy to be made on immigration, through the codecision procedure. There have been five directives that have been waiting for the Council to do its work. That is the first thing.
(Applause)
Secondly, I have to say that the Presidency, and it has not been the only one to do this, has systematically avoided thorny issues. It has adopted many chapters of enlargement, but it has to be said that the most important part is yet to be done. I would like to point out that the European Parliament, as in previous enlargements, has always said that enlargement requires a review of the financial perspectives, and you are doing this by the back door.
The Parliamentary Group of the European Socialist Party has adopted a document on the necessary reform of the agricultural policy and you are doing it in private, without a public debate, and even without listening to what the Commission is proposing, which may be very debatable, but you have a responsibility to do so.
Regarding enlargement, I understand that Mr Poettering, in the German pre-election climate, is attacking Chancellor Schröder as a candidate. What he does not seem to have heard is what Mr Stoiber says about enlargement, which is even stronger.
(Applause)
I would like to say that it will be very difficult for the Danish Presidency to complete the pending issues from Seville in December.
Thirdly, I have to say, Mr President-in-Office of the Council, that you, a pedigree politician, have conducted your task in a manner that has broken with the neutrality of the presidencies. You have quite openly said, regarding what is happening in my country, that the socialists are at fault. You have systematically blamed the governments from my political family for problems and scored points off them. That is not the tradition of European presidencies, and I think that we should return to a more neutral type of presidency.
Finally, Mr President-in-Office of the Council, there is the subject of democratic control and the reform of the Council. It is true that we have concluded the agreement on access to documents. You took the step of placing the negotiation on how to legislate better at a political level. When you say that you are going to open up the Council in its capacity of codecision with Parliament, you tell us to access it via the Internet. We invite you when we have a codecision process. The least that you can do is to officially invite us when you have a codecision process. We are not just members of the public who should find out through the press.
To conclude, Mr President-in-Office of the Council, allow me also to mention your proposal for a Presidency of the Council for five years. In January I said that you could be good hosts for the Convention, because you had not expressed your opinion. Now that you have openly expressed it, I have to say that, as a European democrat, I am against us recreating the Holy Roman Germanic Empire and I am in favour of maintaining the Community method.
(Applause)
Mr President, for the Group of the European Liberal, Democrat and Reform Party, the key test of Seville was the agreement on immigration and asylum which elevated discussion beyond the search for cheap newspaper headlines and into the core of the challenge. A casual reader of the newspapers in the run-up to Seville might have believed that the Prime Minister of Spain was playing Don José to Tony Blair's Carmen in a passionate but deadly delusion about using development aid as a weapon in the crackdown on illegal migrants. We, therefore, welcome the success of Prime Minister Verhofstadt and others in redressing the balance of the European Council's draft conclusions. In particular we are pleased that the Council recalled the importance of economic cooperation, free trade, development aid and conflict prevention in tackling the causes of illegal immigration. I applaud the Council's emphasis on providing incentives to developing countries to cooperate in the management of migration flows rather than on suspending development aid for non-cooperation.
However, rather than simply setting new targets for achieving progress on immigration and asylum, Heads of State and Government would do better to stop clogging up the decision-making process with national initiatives and to back Commission proposals under the Community method. That means using qualified majority voting to ensure that decisions can be taken.
Concerning the proposals for reform of the proceedings of the Council, it is all very well for Heads of State and Government to talk about introducing greater transparency into the workings of the Council. However, this will not be achieved merely by allowing cameras into the room for a ritual round-table debate and for the votes. We need to achieve real transparency by giving access to Council documents on the Internet, from when they are first discussed by officials right up to ministerial level. It is disgraceful that Council officials in the Secretariat are refusing to make Room documents and unnumbered documents publicly available.
A rationalisation of the number of Councils is no doubt called for, but it would be far better for this to be done in conjunction - as the President of the Commission said - with similar moves in Parliament and in the Commission so that lines of accountability and responsibility are clear. I am also concerned that the abolition of the Development Council could be seen as a downgrading of the Union's role in development assistance, which must not be allowed to happen.
Following the Barcelona Summit, I warned in this Chamber of the danger of a credibility gap opening up if the ambitious targets set for economic reform were not implemented. In particular I called for progress to be made towards an integrated financial services market. I, therefore, warmly congratulate the Spanish Presidency on securing a deal on the pensions directive - which had been blocked in Council since July of last year - as well as agreement on the market abuse directive, because behind the sound and fury over illegal immigration it is steady progress on technical but vital issues such as these which show the worth of a presidency.
Mr President, Mr President-in-Office of the Council, President of the Commission, as Mr de Miguel said to you in the last part-session, this is the first Presidency of the European Union with variable geometry.
It is astonishing how little the priorities that Mr Aznar set out in this House at the start of the Presidency bear relation to the activity of the European Union during the past six months. He has shown a remarkable capacity to adapt in changing his priorities. For example, when it became complicated to fulfil the enlargement objectives, the subject of illegal immigration was introduced. The priority of terrorism was a focus that partly reduced the much broader mandate from Laeken, focused on the Common Foreign and Security Policy. In actual fact there has not been any significant progress made on this aspect, and the issue of terrorism has consisted basically of the arrest warrant which had already been partly drawn up by the Belgian Presidency.
His capacity to adapt becomes even clearer if we consider that at the start of the Presidency, for example, the Commission's proposals on immigration had been shelved. In Seville an attempt was made to deal with the issue of immigration solely and basically from a repressive and policing point of view. Fortunately, some Member States toned down his proposals in that respect.
Integration policies, family reunification cases, long-term resident status and common regulation of migratory flows have been put aside, or more correctly, are still to be developed.
The slogan for your Presidency, Mr Aznar, was "more Europe?, and one of the priorities and perhaps the one with the greatest political scope was that associated with the enlargement of the European Union. It is true that a good number of chapters have been closed, but they are not all of equal importance. The agricultural chapter was the main one, and within it, direct aid is much more important than any other subject. The Commission's tight-fisted proposal on agriculture is rejected by the majority of the candidate countries. Also, the blocking of the General Affairs Council by four Member States demonstrates the magnitude of the problem, a subject on which not much progress was made in Seville.
A large number of Member States want a larger market, but not more Europe. The reasons are budgetary and the objective is partly to dismantle or reduce the few common policies.
We do need more Europe, Mr Aznar; a larger Europe, but not one that is void of content. The argument that you used before the Seville European Council is not valid: "futile efforts lead to melancholy ". The Presidency must do everything in its power to fulfil the final objectives. Mr Aznar, in Barcelona I do not think that you had any problem with pressuring France to the end regarding the liberalisation of electricity, despite the fact that there was an electoral process underway in that country. However, with the current electoral process in another country, you have not acted in the same way, in order to avoid pressure on enlargement and the reduction of the CAP, because you must consider it to be a futile effort. Although I am not justifying the attitude to liberalisation, it is clear that you have used two different yardsticks.
Your approach to economic aspects has also been partial and reductionist. You have managed to make a very neo-liberal mark on the Lisbon process, forgetting its content on quality employment, social cohesion and the role of social dialogue. You refuse to recognise the new economic stage, which has now moved far from the predictions of Lisbon; you maintain an inflexible interpretation in the economic guidelines of the Stability pact, but, at the same time, an 'every man for himself? attitude so that some Member States can solve their budget balancing problems. That cannot be described as more Europe either.
In January, you literally stated your intention to create an area of greater economic prosperity to safeguard the European social model. The Barcelona European Council and the policies that your Government intends to implement in Spain are proof to the contrary. And from Barcelona to Seville, Mr Aznar, a general strike was called. There could be no other way, because your labour reform, cutting unemployment protection and making dismissal cheaper, is a further indicator of what the Spanish Presidency understands by making the labour market more flexible.
During your Presidency, Mr Aznar, the European Union has not played a truly leading role in finding a fair solution to the conflict in the Middle East, and your proposals on Latin America and the Mediterranean have been incomprehensibly low-profile.
For these reasons, Mr Aznar, we cannot make a positive assessment of your Presidency. The positive aspects: the Galileo project, the health insurance card, and some other things, pale into insignificance against these reasons that I have tried to outline, at least for us.
You cannot make more Europe by allowing social policies, public services and common European policies to deteriorate. We need more Europe but also, and above all, a better Europe. Another Europe is possible, as thousands of citizens have been increasingly demanding more and more before every European Council, and particularly during your Presidency, in Barcelona, Madrid, Valencia and Seville. More Europe, yes, but a more supportive, more human Europe that serves citizens more and has a greater presence on the international stage.
I would also be grateful, Mr President-in-Office of the Council, if you could clarify the issue of what happened with Portugal regarding these demonstrations.
Mr Aznar, time - that tyrannical ruler - prevents me from dwelling on the positive aspects of your Presidency. There have been positive aspects, even in my group's opinion, but my task is to focus in particular on a few matters which give us cause for concern.
As regards immigration and asylum, we were relieved to see that your proposal to link development aid - which is already appallingly low - to the Union's aspirations of controlling illegal immigration did not receive support at Seville. In our opinion, in indulging the basest instincts of the far right, we would not be responding to the justified concerns of the citizens. We already have the bases of a coherent, comprehensive asylum and immigration policy - it is just that the Commission's proposals have been lying stagnant for too long in the Council. We must follow the usual legislative procedures if we want to find a solution to this issue.
At the start of your Presidency, I expressed both my hope that that you would enjoy these six months and a criticism of the fact that your programme did not include a clear definition of your vision of Europe or of the role of the institutions. I can now observe that you appear to have enjoyed your term of office so much that you presented a vision of the Union in which not only would the governments remain in control of the Union but the Council Presidency would become an elected post and last for more than six months, thus competing directly with the Commission Presidency and upsetting the interinstitutional balance. We oppose this vision, Mr Aznar, for we feel it runs counter to the urgent need to make the Union more democratic and effective, and it is our fervent hope that the Convention will not follow it.
I would, moreover, like to echo Mr Watson's words and express our concern and our opposition to the abolition of the Development Council, for this can only lead to development policy becoming even more subordinate to the geopolitical and trade policies of the European Union and, in particular, of its most powerful States. The dissolution of the Development Council could, inter alia, presage the dismantling of the Development Directorate-General, and we would indeed request some reassurance from President Prodi that this is not the case.
I will say a few words on the Johannesburg Summit: we were extremely surprised not to find any reference in the conclusions to the disturbing failure of the Bali Summit or to the European Union initiatives to relaunch the sustainable development strategy. This strategy cannot be based solely on the liberalisation of trade, and still less, as even the Commission appears to be suggesting, on nuclear energy. If this is really the Union's strategy for Johannesburg, it is my sincere opinion that Johannesburg will become Rio-10, not Rio+10.
Lastly, Mr Aznar, as environmentalists, we were quite sure that little would be achieved in these six months in the area of the environment, but it is fair to say that we can derive some pleasure from the fact that, thanks, not least, to a huge public campaign which we wholeheartedly supported, your efforts to use the Council Presidency to further the progress of the national hydrological plan, especially to obtain Union funding for it, and to reform fisheries policy along the lines desired by the Spanish Government have not met with success.
Finally, Mr Aznar, I too would like to know why Green Party representatives have been involved in problems on the borders with Portugal. I am really extremely curious to hear what you have to say on this matter.
Mr President, the key objectives which the Spanish Government set out for its presidency of the European Union have been achieved. Negotiations for the prospective enlargement of the European Union have accelerated at a strong pace and it is now likely that negotiations with many of the applicant countries may indeed be concluded before the end of this year. This is a tight timeframe, but one which can now be achieved because of the strong progress which has been made over the last six months.
The Barcelona meeting earlier this spring ensured that the ongoing development of the European economy remains a centre stage priority. EU governments fully recognise that the development of the European economy cannot be achieved unless we take full advantage of new and evolving information technologies. The promotion of e-business activities, e-health programmes, e-government and e-learning initiatives under the auspices of the e-Europe Action Plan 2005 is being implemented in its entirety across the length and breadth of Europe.
The level of red tape for small and medium-sized enterprises in Europe is still a barrier to job creation. Under the Spanish Presidency the new charter for small and medium-sized enterprises was put into effect to help European business grow and prosper more easily.
The reform of the pensions systems in Europe has also been prioritised. The citizens of Europe are unfortunately growing older and EU governments are going to have to be innovative to ensure that public and private pension programmes are both supported and protected. We must implement initiatives which guarantee that older people in our society can lead fulfilling lives with confidence and with a full sense of reassurance that their needs are fully protected.
From an Irish perspective, the Seville Summit was a most important one. We are all aware in this Chamber that the people of Ireland rejected the provisions of the Nice Treaty last year by a small margin. One of the concerns for many Irish people was the issue of whether the Nice Treaty would jeopardise Ireland's traditional neutrality. Irish troops have a proud record of serving in peace-keeping and humanitarian missions abroad under the auspices of United Nations mandates and the Irish people want this to continue to be the case in the future.
I welcome the two declarations agreed in Seville, one signed by the Irish Government and the other approved by the European Council. In essence, these declarations spell out in clear and unequivocal terms the fact that Ireland's policy of neutrality is fully protected. In line with our traditional policy of military neutrality, Ireland is not bound by any mutual defence commitment. Irish defence forces serving overseas require United Nations approval, the agreement of the Irish Government and the approval of the Irish Parliament. Our European partners have declared that the Nice Treaty does not impose any defence commitments on any Member State of the European Union. I am hopeful that these declarations will fully clarify the political concerns that people had with this specific issue during the last Nice Treaty referendum.
Ireland's home lies in Europe, both historically and politically. Isolation in Europe would only bring economic uncertainty to our country, which has a high level of inward investment comprising hundreds of thousands of jobs. We want to ensure that we remain a popular location for outside investors, who view Ireland as a gateway to the single market within the European Union. We do not want to jeopardise what has been a successful job creation mechanism by sending out strong signals to investors that we do not want to remain at the heart of the European Union and at the heart of the internal market.
It is very clear that the problem of illegal immigration in Europe is one that needs to be tackled and I welcome the agreement reached by our leaders to intensify their coordinating efforts at sea and land borders to halt illegal immigration into the Union. We must continue to coordinate with countries where high levels of illegal immigration originate and we must ensure that organised criminals involved in the sinister business of human trafficking are arrested and prosecuted for their crimes. Finally, the Spanish Presidency of the European Union has been a very successful one. I thank it sincerely. Let us all work with the Danish Government to continue the progress over the next six months.
Mr President, I should like to thank the Spanish Presidency for its undertaking to open Council meetings up to the public during the first and last readings. That is at least a start. We are now overtaking North Korea, which is the only country in the world that prefers to legislate behind closed doors. We are still a long way, however, from the transparency that characterises our national parliaments when they legislate. All other countries in the world still wish to be more open than ourselves.
Allow me also to thank the Spanish foreign minister, Mr Piqué, for the commitment he gave at the Conference of Presidents to let us have all the documents from the Council's working parties. If that pledge is fulfilled, Spain will be able to go down in history as the presidency which opened up the EU in earnest. That would be splendid for the country which, together with France and Germany, has traditionally combated openness.
In Seville, however, France and Luxembourg blocked a more extensive opening-up of Council meetings. The Spanish proposal would have opened up all locations at which a certain number of stars on a document indicates that the codecision procedure is being followed. Mr Chirac said 'no', together with Mr Jean?Claude Juncker. I should like to call upon our fellow MEPs from France and Luxembourg to give their ministers a lesson in openness and parliamentary democracy.
A comment, now, on the famous telephone conversation between Mr Prodi and Mr Aznar. Would you propose a treaty amendment entitling all prime ministers to telephone the President of the Commission on a Sunday in order to have a proposal deferred and inconvenient officials dismissed on the Monday?
Mr President, I am sorry but I can only describe the Summit of Seville as a huge missed opportunity and I am even more sorry to have to say that once again, the Belgian Prime Minister, Mr Verhofstadt is partly to blame for sabotaging the opportunity finally to do something about this gigantic asylum and immigration problem, even though a huge majority of the people in all European Member States want this problem to be tackled, as was borne out in recent election results, for example.
I am also sorry to have to say that we are marching on just as blindly towards EU enlargement to include Europe's former Eastern bloc countries. Although I am personally and as a matter of fundamental principle in favour of enlargement, this cannot simply be done without first taking all the necessary measures, thus ensuring that enlargement does not cause a mass migration towards the west.
Meanwhile, the Irish people are going to the polling stations once again. We already know, however, that if, by accident, they were not to vote 'yes', their 'no' vote will simply be discounted. Does it actually surprise anyone that this European Union is increasingly being considered somewhat undemocratic by an increasing number of citizens and that people are turning away in droves, which is regrettable?
A number of group spokesmen have made reference to the question of parliamentary access to sensitive Council documents in the Second Pillar. I should just like to put on record that without the determined effort of the Spanish Presidency we would not have a draft interinstitutional agreement.
This agreement was approved in principle by the Conference of Presidents. The draft will be forwarded to the Committee on Constitutional Affairs and then to the plenary session, possibly in September. Yesterday evening the Bureau considered a draft document which Parliament also needs to adopt as a parallel exercise, on the internal security measures guaranteeing protection of sensitive information, on terms comparable to the security guarantees in the Council and the Commission.
When the Bureau approves that draft document, it too will be forwarded to plenary for consideration with the draft interinstitutional agreement. Without a very determined effort in recent weeks I doubt we would have advanced to this point.
Mr President, I am not going to use this speech to give praise. Although if I wanted to, it would be difficult for me to better the adjectives that have been used in the last six months by, for example, the Secretary-General of the Council, Mr Solana, the British Prime Minister, or the current German Chancellor, who are all of the same political leaning as Mr Barón, although that may not appear to be the case.
It is, however, reasonable to say that in the past six months we have made more progress than ever in the field of justice and home affairs. And something that I think is more important, perhaps, than having agreed a common definition of the crime of terrorism, having created Eurojust, or having adopted the arrest warrant, is having understood that terrorism is a problem and a threat for all Europeans and that it therefore requires measures at Community level.
Those who murder, or use extortion and threats as a means of achieving their political objectives are undoubtedly a threat to democracy and to the system of freedoms. But the same applies to those who instigate or cooperate with terrorists. Those who contribute funding, for example, which the Batasuna treasurer is accused of, after the French judicial authorities found more than EUR 200 000 in his car boot which he said he was given by a Member of this House. I am therefore very relieved, and I think we all should be, to know that the Bureau of the European Parliament has intervened in this matter.
On the subject of attacks on human rights, there are few actions that are more repulsive than the trafficking of human beings. The fight against illegal immigration also requires an effort at European level. Of course my Group wanted to get further, like the majority of the members of the Council, but I think that we should be satisfied with the agreement that was reached, which was a result of the requirement for unanimity and which is undoubtedly a step forward, especially for those who not long ago were demagogically demanding papers for all.
I want to end by repeating some words that were said in this plenary in January 1996, during the previous Spanish Presidency of the European Union. The spokesperson for my Group, Abel Matutes, said then that the Presidency does not belong to the Government that is temporarily exerting the power, but is the responsibility of the whole country and all of its people. The Partido Popular, as Mr Matutes said then, has therefore given you its loyal support in order to achieve the objectives set out.
We have fulfilled that objective and therefore, Mr President-in-Office of the Council, I would like to say that we take the good and bad elements of this Presidency as our own. There are people this morning who have missed the opportunity to show the slightest institutional loyalty. They will always have the freedom to continue bringing strictly national discussions to Brussels and Strasbourg. They therefore also have the opportunity first of all to lose the debates in their country of origin and then lose them again here, in Brussels or Strasbourg.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, it goes without saying that every presidency has its positive aspects, as well as others that are deserving of criticism. Every presidency also has the option of shuffling some things off on to the other Member States. If we tend today to mention more of the points of criticism, then that is, of course, in the interests of debate.
There is, however, one positive aspect that I would like to mention, and that is the Interinstitutional Agreement, which it is intended should be now concluded, following lengthy preparatory work by Commission President Prodi and in Parliament. After a great deal of discussion with Mr de Miguel, the Secretary of State, we have now managed it. For this, Mr President-in-Office of the Council, I would like to thank you and, especially, Secretary of State Miguel.
Reform of the Council has yielded less glorious results, especially as regards transparency. That transparency should have to do with only part of lawmaking, only at its outset and conclusion, and only in a particular way, is actually ridiculous. We really should not fight shy of the transparency that exists in Parliament. What we demand of the Council is complete transparency in all aspects of the lawmaking process.
The confirmation, as on so many occasions in the past, that there is, in principle, a desire to make Tampere a reality, is being celebrated as a great success in the immigration field. It is not one yet, however. Little progress has been made even under the Spanish Presidency. You must be honest in admitting, Mr Aznar, that the only really "big" idea, the imposition of sanctions on the immigrants' countries of origin, has not been a success. That it has not been a success has been, thank God, the work of our group. It would have been absurd to punish the poorest of the poor. The people we must punish are the criminal gangs who get the poorest of the poor to part with all the money they have left and promise them heaven on earth in return. Often, what they end up with is death in the Mediterranean. What the world's poorest countries need is cooperation and aid in order to reduce the pressure to emigrate.
Now for my last point. Mr President-in-Office of the Council, if I am to believe the Handelsblatt, which is normally a serious newspaper, you said this: "I believe that the Left has lost its direction. It is afraid of the modern world, a world of change and innovation." Mr President-in-Office of the Council, the Left, at any rate the social democratic Left, has no fear of modernisation or of change. We simply know that many people in our society are afraid that this change and modernisation will make them losers. Modernisation and change do not just produce winners; there are also those who lose out through them and these are the people with whom we have to concern ourselves. If we Social Democrats do not look out for them, they will be easy prey for populist movements, especially on the Right, which cannot be in our common interest, as these movements exploit fear of immigration and of the enlargement of the European Union. We, though, want immigration to be properly controlled. We want and need enlargement as our next great step forward. So it must be the concern of Social Democrats that the opportunity to show solidarity, which is the social dimension of modernisation, privatisation and liberalisation, is not lost.
A European Union that does not demonstrate solidarity with the weaker members of society cannot be a success. That is what Social Democracy stands for - we are not afraid of reforms. We want to help all those who fear unemployment and instability.
Mr President, a few brief points: We need a common migration policy within the EU, but it must be based on humanism and long-termism as well as taking into account our responsibility with regard to refugees and our future need for labour immigration. As a Liberal, I am therefore glad that the more repressive proposals did not receive support in Seville and that the Council appears to have understood that trade, aid and support of democracy are better ways to prevent people from fleeing their country than threatening sanctions.
I am cautiously positive about the reforms of the Council. It is good that the organisation is being streamlined, that the meetings are becoming more open and that the summits are becoming less of a publicity stunt. However, this is not sufficient. The negotiations must also be opened up, and the documents must be made available if the legislation is to be called democratic. I hope that the Danish Presidency will be able to set a good example in this regard.
Finally, I also wonder about the strategic programme, covering many years, which the Council is to adopt. This is an issue on which we have worked a great deal here in the European Parliament along with the Commission. How will these two institutions be involved in this work?
Mr President, President of the Commission, Commissioner, Mr Aznar, I ask you not to relax. Your time of glory in the Presidency may have come to an end in the European Union, but your responsibility has not.
The media screen of achievements that you have put up does not hide the very serious questions appearing on the horizon. The proposals from your party colleague, Mr Fischler, to reform the common fisheries policy or the CAP are generating uncertainty and concern among our fishermen and farmers. They just need to come into line with our reality, which today is very far from the virtual technocratic reality in the Commission.
Now is the time for you to demonstrate the forcefulness of your politics there, here, where our future is being decided.
Your greatest achievement in the Spanish Presidency has been your will, your team's capacity for work. Congratulations! I had never seen so many memorandums presented here, although proportionally the progress has been scarce.
You cut the tape for the launch of the euro. Very good. But you underestimated the prior work that had been done by some people.
To conclude, your initial proposals on immigration were significantly reduced, thank God, and, to the disappointment of many, the people of Barcelona and Seville behaved and dispelled all of your alarmist predictions with their civic-minded attitude. I therefore formally ask, Mr President, that the European institutions congratulate both cities on their behaviour and civic-mindedness, and on their patience in the face of those expensive and unnecessary displays of power.
The Seville Summit was heralded as a new stage in the development of a European immigration and asylum policy. I have two observations to make after the event.
First of all, I am very relieved that the proposal for a European police service for border control and the idea of deducting development aid from unwilling countries of origin of illegal immigrants have not been adopted. These measures were mainly aimed at fighting the symptoms, namely keeping the illegal immigrants out. This might placate anxious European citizens in the short term, but the usefulness and consequences of the measures had not been sufficiently thought through.
Secondly, only a combination of fair distribution of welfare on the one hand and an enforceable European asylum and immigration system on the other can offer a viable future. Unfortunately, the Summit has not resulted in any progress in this area, even though proposals have been ready for some time. I can appreciate that rejected asylum seekers have to return to their countries of origin. What happens, however, with the millions of illegal immigrants who have never applied for asylum? I endorse the idea of trying to restrict the inflow, but how do we intend to regulate the outflow?
Given the sensitive nature of the issue, I can understand that this takes time. However, the European Council has merely regurgitated existing decisions. This is not a new stage in the development, but stagnation.
Mr President, for the last six months, in spite of the motto "more Europe", the Spanish Presidency has been fostering the old authoritarian reflexes of the Francoist nationalists. This practice, Mr Aznar, has made it very difficult for you to sound sincere. One enlightening example was your refusal to recognise the general strike on the occasion of the Summit of Seville. As a matter of fact, for you and your government, that strike never happened. This ridiculous way of yours of ignoring reality is unforgivable in politics and that is why more Euro-scepticism or even outright hostility to the European Union reflect your presidency's poor schedule.
"2002 est l'année d'une poussée spectaculaire de l'Euro-phobie, notamment dans les classes populaires européennes", as Professor Dominique Réné said.
Of course you are not the only one to blame for the current pitiful image of the European Union because facts like the genocide practices in Chechnya, Palestine and Kurdistan cannot be disguised. Mr Aznar, you are particularly keen on the teachings of the governments of Russia, Israel and Turkey. Everybody can see this from your irresistible desire to ban Batasuna and all the Basque nationalist organisations. In doing so you have provoked the bitterest quarrel with the Basque bishops, trade unions and a large majority of Basque citizens since the time of Franco. Your time as President-in-Office is over and the Basque conflict remains. The only way to get out of your endless Basque nightmare is a simple one: just wake up. Before it is too late, please stop hovering over the summits.
Come back down to earth, Mr Aznar!
Mr President, I do not know whether it was Talleyrand who said that opposition is the art of being against something, but in such a way that later you can be in favour of it. I wanted to say this, Mr President, because in this type of debate the problems of a situation like this can be dealt with from different perspectives, and all of them are valid, except that of those who out of a lack of moral fibre do not speak out to condemn the murder of innocent victims, which is an insult to their memory and makes a mockery of Parliament's position.
He said that criticism is a healthy exercise, but that it must be levelled under certain premises. I think that it is much easier to criticise than to act and it is obvious that someone who acts always deserves greater consideration, even if they do not achieve 100% success, than a bad critic.
Criticism, Mr President, is also a little like wills, in that only the most recent one is valid. I am frankly shocked that some of what has been said here seem to clearly contradict more than thirty paragraphs approved in the resolutions that Parliament adopted for the Seville, Madrid and Barcelona summits, which definitely had the support and the vote of the Parliamentary Socialist Group.
Also, in my opinion, Mr President, there is also a question of personal style. Everyone has their own style, just as they have their own nose, and bringing domestic issues and debates to this Parliament clearly means that citizens will take note of this type of attitude, which is not in the general interest, but rather aimed in vain at compromising the image of the Spanish Government.
Mr President, this type of debate is purely about knowing whether the European Union, without exaggerating the good points or disguising the bad points, is progressing. I think that, although some prefer to see things as they would like them to be and not as they are, it is obvious that in the past six months a lot of things have been done. Some serious work has been done, and we have satisfactorily reached the end of a road filled with internal problems, due to the electoral processes in some Member States and external problems arising from the international situation.
But it is clear that in the short six-month period the President-in-Office cannot magically resolve all the problems afflicting the European Union, as if he had the philosopher's stone, the yellow ointment or the balm of Fierabrás. What is true is that the fourteen other Member States also count and in this type of situation, Mr President, one thing is very clear: those in the worst situations, those who have failed to resolve the problem of employment and convergence in order to join monetary union, are always those who give the best advice.
I regret that Mr Barón is not in the House at the moment, because he, having been a Transport Minister, is here giving us lessons in how to sail, when his boat is taking in water left right and centre.
Mr President, anyone who funds those involved in terrorism brings shame on this House.
The way to resolve the Basque conflict is for those who are persecuting and killing us to stop doing so and leave us to live in freedom.
Mr President-in-Office of the Council, it is true that we could have made more progress, but we could also have made much less progress, and true that we could have done a lot better, but we could also have done a lot worse. This is all on the basis that in a six-month presidency there are neither resounding successes nor complete failures. In six months there is not enough time for complete failures, they are impossible, and relative failures can be explained.
You yourself, Mr President-in-Office of the Council, have acknowledged the futility of a rotational system that results in presidencies being forced to seek success, nationally if possible and in a short space of time. In this sense, the reforms of the Council agreed in Seville, which have already been discussed, represent minimal, but positive progress.
I am not here to criticise you, but neither am I here to flatter you, so I will assess the status of three of your priorities: enlargement, transatlantic relations and foreign relations.
With regard to enlargement, I can say nothing less than that the objectives have not been fulfilled, you have said so yourself. The chapter that the Presidency had proposed closing in order to achieve the reunification of Europe and make it a reality remain open. They are difficult subjects and give rise to a lot of suspicion in various Member States, but refusing to promote a serious debate that will enable us to overcome the uncertainty is not the solution.
Regarding relations with our main ally, I have to acknowledge, Mr President-in-Office of the Council, that you have had an undeniable personal success: you were invited to Camp David. But that relationship was not cemented in Europe's favour in terms of its relations with the United States. They have not ratified the Kyoto Protocol, they have withdrawn their signature from the creation of the International Criminal Court, they will not take advice on the Middle East, and the variety of trade disputes between us are increasing. In short, our leadership is flagging.
Regarding foreign relations, it is true that the agreement with Chile has been signed, on which we congratulate you, but this Presidency has not given the Union's policy on Latin America and the Mediterranean the position it deserves.
Europe is not doing well, Mr President-in-Office of the Council, it is not doing better than it was six months ago. I know that we have had to go through some difficult times, but politics is for difficult times. Therefore, with the same sincerity with which I offered you our support six months ago, believe me, Mr President-in-Office of the Council, I tell you that I hoped and wished for more. More success, more progress, less uncertainty.
To conclude, Mr President-in-Office of the Council, I was not planning to describe this Presidency, but your Minister for Foreign Affairs, as always, has provoked me by saying that he is reasonably satisfied. Perhaps because I am leftwing and a woman, and women and the left wing require more ambition, I will say that I am reasonably unsatisfied.
(Applause)
Mr President, I should like both to congratulate and to thank the Spanish Presidency - and not only the prime minister, but also all the other ministers - for their sympathetic cooperation with the European Parliament. Personally, I should like to see the prime minister - and, hopefully, his delightful wife too - have the opportunity to take some holiday now.
The following is not therefore directed at the prime minister personally, but at the Council, and it concerns the issue of illegal immigration. The Council declarations devote an incredible number of lines, not to mention pages, to illegal immigration. No sensible person is in favour of illegal immigration. The issue comes down entirely to whether the causes are to be tackled or whether a 'Fortress Europe' is to be created. The Council has, in the main, concentrated exclusively on a 'Fortress Europe', and the document that deals with the actual causes is too weak and ineffectual. According to that document, the European Council draws attention to the importance of economic cooperation. Would it not be better if the European Council refrained from drawing attention to anything at all and instead actually did something, for it is precisely European cooperation that can do something about these matters. We shall continue to have illegal immigration if we do not bring about sensible cooperation with the developing countries and, as long as we do nothing, illegal immigrants cannot be blamed for coming to Europe. The most important thing, therefore, is to bring about sensible cooperation.
Mr President, your few months in the Presidency have been long enough to make a caricature of what was agreed under previous presidencies on immigration and asylum, education and women's employment and sustainable development.
The issue of enlargement, which was confirmed in Laeken, you have left in a worse state. You have not pushed forward with the fair reforms of the CAP, the common fisheries policy and the Structural Funds, which are so important for the Union, for the Spanish State and for Galicia. You have not made progress on the Union's proposals on the appalling situation in Israel and Palestine and you have abandoned Latin America, which is so dear to us.
You have interfered, with insolent arrogance, in the work of the Convention, going so far as to style yourself virtual president of the Union.
Everything under your presidency has been permeated by paranoia about security. You have been obsessed with the desire to reduce your position to that of head of Europe's police and all you have to show for your efforts is the sad link you have made between immigration and crime.
Mr President, given the highly informative nature of the Seville Summit, it would be useful if future summits followed its lead. It exposes Europe's impotence for all to see. Filled with panic at what they call populism - which is nothing more than the exasperation of the European citizens who are being dispossessed of their very identity - the worthy Heads of State and Government took it upon themselves to tackle the problem of immigration head on. This attempt bore scant fruit in the form of Amsterdam in 1997. Yet again, the Union is appropriating the competences of the Member States and failing to replace their policies. As Mr Barón Crespo said earlier in this debate, we have to start work on Europe from scratch every six months. What a great idea! The citizens are gradually growing wise to this lack of progress and their exasperation is steadily increasing, which could have serious consequences.
There is one item of the Seville conclusions which was largely overlooked and is worthy of emphasis - I am talking about item 6, which, it is said, asks the Council to study the question of the use of languages in order to improve the present situation. There is only one way to improve the present situation, and that is to allow Members to work in their own language. Despite the Rules of Procedure, however, this is far removed from our current way of working, as we increasingly, in committee, for example, vote on texts that are only available in English.
Will we one day be forced to recruit European Members of Parliament on the basis of the results of an English language test? I would warn the Danish Presidency against the proposals it is about to make. It is not acceptable to choose one or two working languages because Parliament is not an international organisation. Nor is it acceptable to have to choose a pivot language, which would naturally be English, or rather, American English. If the federalists make this mistake, all will become clear in the eyes of the people, and we shall plainly see the true face of the European Union, as an outpost of the empire of the United States, and its true purpose of grinding down the European nations until they are nothing more than casualties of US world domination.
Mr Aznar, the need to combat illegal immigration is clearly indisputable. What concerns us, however, is that this battle should become the key factor in relations with third countries and in cooperation agreements, assuming greater practical and political importance than that accorded either now or in the past to the advancement of democracy and the Rule of Law. In the few seconds available to me, I must illustrate this point with a paradox. According to this line of reasoning, Albania under the Communist dictator, Enver Hoxha, would have been a perfect partner, for it was impossible for people to emigrate from those countries; nobody could emigrate from countries under a military regime. Yet it is possible to see beyond the paradox, for it is where we are unable to bring democracy and the Rule of Law that conflict breaks out, and that was the case in the Balkans. That is the real, basic, problem underlying unmanageable migration flows. Therefore, Europe may well do better to focus on the deep-rooted causes of the unmanageable problem of illegal immigration rather than on the symptoms.
Mr President, I have to begin by saying that all my remarks in relation to the Seville Summit have been spoiled by Mr Watson's speech. I am afraid, Prime Minister Aznar, I cannot get out of my mind this image of you endeavouring to seduce "Carmen" Tony Blair.
I was going to begin by saying what a great encouragement and example you have been to the centre-right parties in Europe. Very many of the political successes we have seen during the course of recent months have been because of the good example you have set. However, looking at the agenda at Seville and the areas where we would wish to see greater progress, I have to say that I am a little disappointed at the economic reform package. I do not blame you for that, Prime Minister, I blame recalcitrant governments elsewhere in Europe. However, there is no doubt that there is too much complacency about corporate governance issues in the United States and about the assumption that the Lisbon agenda will just in some way be delivered without there being marked change here within Europe. The Prime Minister understands that, but I am not sure that many other Member State governments do.
In relation to terrorism and illegal immigration, it is quite right that you have put those matters at the forefront. Much has been said about them. I merely endorse the remarks and your support for raising those matters in terms of the overall agenda. In relation to enlargement, certainly my party looks for considerable progress in negotiations on the CAP and structural reform. We look with some interest at what may happen in Ireland in the referendum, which may turn upon the charms of our President.
This brings me back to the compelling image of "Carmen" Blair, because when it comes to Council reform - the concept of having a five-year presidency - maybe we would regard you as being the ideal candidate for that role, but Mr Blair has been telling our House of Commons that he - not you - is the man who set the agenda at Seville. He did not say it once, he said it five times! His Europe Minister said that it was Mr Blair's agenda that is being set. I would just ask you to reconsider the whole story of Carmen because I do not think that she was necessarily a totally reliable person to be engaged in seduction.
Mr President, it is clear on reading the Seville conclusions on the reform of the Council that Parliament's recommendations have only been followed partially.
The focusing of the European Council on its main role, namely to strengthen the coordination role of the General Affairs Council and greater transparency, are certainly along the right lines. Nonetheless, the European Council could have been more ambitious with regard to the actual functioning of the Council and better cooperation with Parliament in speeding up legislative procedure. We would also have preferred the Community method to be formally confirmed at every stage of the decision-making procedure.
Furthermore, to change the subject, the Spanish Presidency deserves thunderous applause for its statement on the Middle East. The European position, which was clear, concise and to-the-point, stands out favourably in comparison with the stalling tactics of President Bush's speech.
In reality, sustainable peace cannot be achieved unless the two adversaries comply with the basic principles of international law and respect the resolutions of the United Nations. We have to put an end to terrorism and occupation. A temporary Palestinian state is an illusion - borderless states do not exist. Israel must therefore draw back within the borders established in 1967 and dismantle its illegal settlements. The Seville Declaration requires military operations to cease. Restrictions on freedom of movement must be lifted, as walls will not lead to peace. Bravo, Mr Aznar, well done! Now you just have to convince our US counterparts that the European vision for peace in the Middle East is the only way to put a stop to these massacres. Moreover, if it is true that lasting peace could be achieved in the Middle East by a change in leadership, then, Mr President-in-Office of the Council, I beg you to ensure that Mr Sharon and Mr Arafat bid goodbye to politics on the same day, at the same time.
In Seville, the Heads of Government allowed themselves to be somewhat carried away by the intoxicating spirit of flamenco. This is the only way I can explain their decision. The final declaration referred to 'an' accession treaty for all candidate countries, while in Laeken, treaties were still mentioned in the plural. For the ratification, this means that national parliaments have to like it or lump it. The universally adulated individual assessment suddenly does not apply to national people's representatives. The Commission and the European Council are in this way taking a further swipe at democracy. The precedent of the previous limited enlargements is not relevant. After all, there are now no fewer than ten countries that have to meet a whole host of new requirements. I would appreciate an explanation from the President.
By abolishing the Development Council, fighting poverty has become subordinate to foreign policy. This is precisely the wrong message we are sending to the developing world. It appears that the gentlemen have also choked on the paella of foreign policy.
Mr President, Mr Aznar, you proposed the objective "more Europe? for your Presidency.
Today we have the result of less Europe in terms of solidarity, with immigration being confused with crime and many Spaniards forgetting that, not so many years ago, they were forced to be immigrants in order to find the means to live.
Less Europe in terms of reunification, with the failure to comply with the deadlines set in Nice for enlargement; less Europe in terms of democracy, with the European Council gaining in power, the power of the executives standing above Parliament; less Europe in terms of economic stability, with the previously agreed plan being made more flexible; less Europe in terms of foreign policy, with a Bush plan for the Middle East that ignores Europe's position; less Europe in terms of participation, due to the Autonomous Regions being prevented from taking part in your Presidency, which was in contrast with the regular presence of the Belgian regions.
And the only area in which you have promoted more Europe is in penalties and punishments for the poor countries that are the origin of immigration. The same thing that has been done in Spain with unemployment benefits or in the case of the conflict in the Basque Country, imposition and repression.
At least the other European leaders improved on what you did in time and your overall proposal for penalties, as well as your Presidency, ultimately failed.
Mr President, the Spanish Presidency had the good sense to change its priorities during the mandate by placing the battle against illegal immigration at the top of the agenda of the Seville Council. It was right to do so. The Council, in turn, was right to leave aside the misguided, poorly assembled projects tabled by the Commission and instead take practical, operational decisions. We can only guess at the harm done to the concept of Europe in public opinion in recent years by the Commission's integration projects, which prioritised uncontrolled freedom of movement within the Union and the most extensive reception of third-country nationals possible, even above protecting citizens' safety and social cohesion in the Member States.
I sincerely hope that this period is over, although I have my doubts, since although the Council is more aware of the priorities required, the Commission, on the other hand, is like a liner whose course cannot easily be altered.
We can only encourage the Council in future to thoroughly revise the Commission's pending projects on asylum, family reunification, long-term resident status and temporary protection, and even to jettison the idea of supranational border guards. Priority must be given to practical, effective projects that respect the territorial sovereignty of the Member States and which could, where necessary, be variable-geometry projects, for example, a joint visa file that would finally provide information on who has entered and left the Union.
Lastly, Mr President, I would point out that the Council statement on Ireland was only designed to soften up the Irish before their second referendum on Nice. It appears to accept a pick-and-mix European security and defence policy, but in fact this does not at all concern the underlying philosophy or the content of the Nice draft treaty.
Mr President, Mr President-in-Office of the Council, listening earlier to the long list of tasks your government has been faced with over the past six months, I, like Mr Prodi, thought that Spain had acted with great energy and wisdom in what is a very short space of time.
The European Union, under your Presidency, has continued to discuss issues that are fundamental to its future, such as the necessary reform of the Council with a view to enlargement, the establishment of a common asylum, immigration and integration policy, and the reinvigoration, finally, of the Barcelona Process for improved mutual understanding between the countries of the Mediterranean. I, in turn, can only tell this House that I welcome the progress made in all these areas, and congratulate you on it, Mr President-in-Office of the Council.
Having said this, I am sorry that, under the same presidency, the transatlantic link between the United States and Europe has become increasingly distorted, such that the US would be solely, or at least in an increasingly isolated fashion, responsible for handling the crises that continue to threaten global stability and peace in Afghanistan, the Middle East, Kashmir and elsewhere. Europe, meanwhile, would be sidelined into managing humanitarian aid missions and post-crisis reconstruction, due, Mr President, to the failure of the governments of the European Union to understand that their professed desire to participate in crisis prevention and management is incompatible with the continual reduction in their defence effort.
In discussions on the subject, everyone is united in demanding better spending through more balanced and intelligent distribution of tasks between players in the European weapons industry. This will be nothing more than a pious hope until we decide to establish the beginnings of a European defence budget, perhaps initially restricted to the field of research and development.
We need better spending, Mr President. Do you not also think we should spend more when the time comes if we do not, as Europeans, wish to resign ourselves to the role of a mere servant to US military power?
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I should like to make two points. The first concerns the Seville conclusions on the reform of the Council: Parliament has been asking the Council to reform since before the Nice Treaty. When you take a small step forward, therefore, we are not going to oppose it. However, this is indeed a small step. A great deal remains to be done and I am not one of those people who think that you must not progress because of the Convention. Do not imagine, however, that because you are making progress, you will fully deal with the subject. If we can find a sound model for the reform of the Council without waiting for the reform of the Treaty, all well and good. However, Parliament will ask more of you and I hope that the Convention will make even more proposals, and I think it will, with regard to transparency and the implementation of a coherent presidency system so that the Union can take decisions effectively and democratically.
My second point concerns growth and competitiveness with a view to full employment. Decisions have been taken and Parliament has made requests which merit further attention. We still think, and we shall continue to stress, with regard to the adoption of the broad economic policy guidelines, that the European Parliament should play a greater part in their preparation and that greater attention should be paid to its requests.
References were made at Seville to the subject of services of general interest. I would therefore now like to express our concern over the framework-directive on which a specific commitment was made at Barcelona. The related rumours make me think that perhaps some people would prefer to wait for the reform of the Treaties before drawing up the framework-directive. We think this would be a mistake. We cannot afford to wait for the reform of the Treaties to draw up the framework-directive.
Presidents, ladies and gentlemen, on behalf of Convergència Democràtica de Catalunya and Coalición Canaria, we would like to say that the achievements listed by the President-in-Office of the Council represent significant achievements, from the Galileo programme to the liberalisation of the energy sector, achieved in Barcelona, to the control of illegal immigration and the consolidation of the status of the outermost regions, in Seville.
However, we do not consider that these advances have sufficiently fulfilled the objectives set at the start of the Presidency with the slogan 'more Europe". In the field of immigration we need greater attention to cooperation and integration policies; in enlargement, we need more success in the reform of the CAP and of the financial resources; in institutional reforms, we need the Commission's and Parliament's proposals to be more in tune with each other. On international matters, and despite the progress and the meetings in Valencia, Madrid and Seville, we have lacked presence and results in the interventions in the Latin American crises, the common position on Cuba, the process of decolonisation of the Sahara and the Middle East crisis. In short, we note the progress and good management of the Spanish Presidency, but we would have liked to celebrate 'more Europe? when making this assessment.
It is time to take stock, Mr Aznar. You gave your presidency the motto 'More Europe'. What happened to that? What happened, apart from the pats on the back you are giving yourself? The fight against terrorism was one of your priorities. You were reminded here that beyond this essential fight, political problems needed to be addressed politically. You prefer decrees to dialogue. In Spain and elsewhere, terrorism thrives when politics turns a blind eye. Enlargement was one of your priorities. As they say in rugby, you kicked the common agricultural policy, finance and aid to future Member States into touch and sent the ball to the Danish Presidency's end.
Lastly, let us consider Seville, a town besieged by protesters in a country paralysed by the general strike. You should have ridden the wave of fear in Europe, the wave of hatred for Le Pen, Haider and Berlusconi. The tension should have been focused on the world's villains, who deserved to be punished for their crimes. You allowed Mr Chirac to pass for a progressive in return for very little. Mr Chirac! To us, the separatists of the Esquerre Républica de Catalunya, this is what you have achieved: 'Less Europe', 'Bisque Catalunya', 'Bisque Europe'.
Mr President, Mr President-in-Office of the Council, the progress made by the European Union in combating illegal immigration and the trafficking in human beings is to be welcomed. This is particularly the case with respect to improved safeguards against fraud and the securing of the EU's external borders. It is intolerable that over 500 000 illegal immigrants should find their way into the EU every year. They are a constant source of criminality, oppressing and enslaving people, endangering the life and limb even of children. Those who traffic in human beings must therefore be punished as severely as those who deal in drugs. Both shamelessly exploit human misery for financial gain.
Eastward enlargement has proved the occasion for the German Federal Chancellor, Gerhard Schröder, to bring off the flop of the year with his intention to take the candidate countries hostage to the internal reform of European agricultural policy. The European Union's current inability to do its homework in good time is not a reason to jeopardise the reunification of Europe. The fact that the Americans are currently massively increasing their agricultural subsidies means that Chancellor Schröder's threat to suspend direct payments to European agriculture would have a catastrophic effect on its competitiveness.
It is precisely in difficult times like these that Europe must keep on course. Your proposals, Mr Aznar, like those of the Commission, Mr President of the Commission, are a sound basis on which to further develop of the European Union, but the outcome of the second Irish referendum continues to hang over eastward enlargement like the sword of Damocles. This is where the European Union has to improve its overall image in order to reach people's hearts.
Mr President, Mr President-in-Office of the Council, as the Chairman of the Parliamentary Group of the Party of European Socialists, Mr Barón, said, the European Union is not reinvented during each Presidency.
You said, Mr Aznar, that Spain has proposed a European immigration and asylum policy. I think I recall that there already was one. Nearly three years ago, in Tampere, the European Council adopted a programme to harmonise asylum policies and to provide the European Union with a common framework for immigration policies. The programme had its deadlines, which, it is true, will expire in two years' time. The Commission, during that time, presented all the proposals for a coherent immigration policy: family reunification, integration, management of flows of legal entry in order to cover existing employment in the European Union (perhaps we should consider that we need more employment inspection and less border controls in the European Union, which would also be a way forward), relations with third countries in terms of joint management of influxes and joint development, and combating illegal immigration.
None of these proposals were adopted. In Seville, in any case, you had to ratify the Tampere agenda; you had to ratify its objectives after three years. This gives me two feelings: one of hope, because that is the last thing you lose, but also one of concern as to how you did it. You turned the Tampere agenda around and that concerns me for many reasons, including reasons of efficiency. The fight against illegal immigration should be defending a legal European immigration policy. If that is not the case, it is just a fight against the desperate; it is a horrible war against illegal immigrants, which we cannot win.
Mr President-in-Office of the Council, today this European immigration policy that we need for the twenty-first century does not exist, but there are proposals for it. I hope that there will be real steps forward in the future.
Mr President, I would like to think the Spanish Presidency for helping the Irish Government, and indeed the ratification of the Treaty of Nice, by allaying fears at least in the defence and security areas. This will hopefully allow us a debate on the real issues surrounding the Treaty of Nice and, as colleagues have said, win the hearts and minds of the Irish people through the two declarations which were annexed to the Seville conclusions, stating that EU common foreign and security policy will not prejudice Ireland's traditional stance of military neutrality.
Great confusion arose during the last Nice referendum campaign with unrefuted scare stories that we could be forced to take part in foreign missions against our will and even that conscription could be introduced. We now have a so-called 'triple-lock', requiring that any Irish military involvement in international missions overseas has to have in every case a UN mandate, as well as the approval of both the Irish Government and the Oireachtas or Irish Parliament.
I do not support the view of many on the 'no' side that NATO is the bogeyman of the world, nor that the UN is necessarily the panacea for all global ills. If we are to have a truly independent or neutral country, as these same people claim to wish, then how do we approve of and allow a situation where any one of the five permanent members of the UN Security Council can prevent Ireland from participating in EU missions when we believe they are appropriate? What I am saying is that Irish foreign policy decisions should not require the agreement of Moscow or Beijing. Nor indeed should our Irish troops now be pulled out of Bosnia-Herzegovina because the United States, as we speak, is threatening a veto on the renewal of the UN mission there.
To Commissioner Prodi I say: could I ask you to clarify on the record what exactly you said in Copenhagen yesterday about the implications for enlargement of a second failure by the Irish to ratify Nice? There are contradictory reports and further confusion in the Irish press today. We now need above all crystal-clear leadership on the issue of enlargement, as what is being played out on the Irish stage is a full reflection of the concerns - real and perceived - of all our citizens on the ground.
In conclusion, the countries of Central and Eastern Europe have suffered greatly, first under the fascist and then the communist joke. The time is long overdue for them to be allowed to rejoin the European family. It is above all a moral imperative. Remember what the King of Jordan said here at the last session: 'there is no future for any without a future for all'.
Mr President, the number of illegal immigrants in Europe is rising. Our leaders are also stepping up their use of tough language, but in my view, they have treated our electorate's concerns with contempt by failing to formulate objectives in Seville, such as a European border police force, real European migration policy with partnership agreements with the countries of origin, and genuine and prompt support for the proposals of Commissioner Vitorino.
Progress has been made in European security policy. Institutional adjustments have been made, but it is still necessary for Europe to speak with one voice in establishing an EU-NATO treaty in order to be able to use the NATO assets and thus to become operational in good time. We hope that in the Council's Foreign Affairs club, both the ministers of Development and Cooperation and the Defence ministers will be meeting with each other regularly and visibly to demonstrate that Europe's security policy places great emphasis on conflict prevention and fighting poverty in the interest of a more stable world. Our draft resolution of Parliament refers to the Council, Foreign Affairs, as well as Development and Cooperation. This is the title which we warmly recommend.
In the Middle East, we now want to focus all our attention on the international conference. Our PSE Group stresses that it should be the Palestinian people who decide on their leadership, and not President Bush, but we deeply regret that hundreds of Europeans who wanted to support the peace process were denied access to Israel, and we continue to call for a political dialogue involving two states, Israel and the Palestine, which are both safe and both democratic. The spiral of violence, from whichever corner, is always ultimately at the expense of the desire for peace that we all share
As for EU-Russia relations, we support the progress made. In addition, Kaliningrad must consider the Schengen Agreements as a framework for a solution. Joint EU-Russian border control could be a first step.
The PSE Group expresses grave concern about India and Pakistan. The EU and the Member States must make far greater efforts in the field of de-escalation. Pakistan must comply with Resolution 1373 of the Security Council, the infiltration has to stop and we need a bilateral approach in this area, also involving India. The EU could act as the facilitator in this. May we hope that we will work in a multilateral manner, in contrast to the unilateral deviations of our US allies.
Mr President, there is a certain and true fact that seems to trouble the left wing, which is the fact that it has been the Spanish Government, specifically the Government of President José María Aznar, a Government of the Partido Popular, that has driven forward, both in Tampere and in Seville, all the guidelines that the European Union has adopted in the area of immigration and asylum.
What is happening is that the European left is saying one thing in the European Parliament that does not coincide with what their governments, where they have them, are doing, they are saying something else in international forums and the opposite in the national parliaments and in the media. That is called schizophrenia, lack of ideas and of a political plan. And to cap it all, they call for strikes to hinder the work of a summit which tried, fortunately successfully, to give fresh impetus to the measures agreed in Tampere and to fight those who deal in and traffic human beings.
I think that it is important, Mr President-in-Office of the Council, that it should be known that Members from across the Mediterranean spectrum who met in Bari, without any distinction in terms of politics, three days before the Seville summit, unanimously adopted a resolution clearly supporting each and every one of the guidelines agreed in Seville: to promote integration policies ensuring the respect of the rights and freedoms of immigrants that legally live in the European Union, and also respect on their part for their obligations as citizens and for the values of civil society; making association and cooperation agreements a tool for joint responsibility in managing migratory flows; and adopting the necessary measures to evaluate and ensure the effective application of the agreements. Also that the countries of origin should also increase their efforts in the fight against illegal immigration, better monitor and manage their borders and take responsibility for the readmission of illegal immigrants.
Ladies and gentlemen, the thousands of deaths and disappearances already counted on the coast of Andalusia, along with those in Dover, or the sad sight of boats full of immigrants on the Italian coasts should not allow the slightest room for demagogy or irresponsible partisan accusations, which only encourage those who make immigration into a radical flag with serious political consequences.
Mr Aznar, I would like to start by congratulating the Spanish Presidency for, as Vice-President responsible for conciliation, I have to say that we have done a good job: we have adopted many problematic instruments, and all credit is due to Parliament, the Council and the Commission too for its active cooperation.
I would now like to ask Mr Aznar and Mr Prodi a question. The document adopted at Seville on Council reform refers to a strategic document which the Council is to present, covering three years. In other words, the Council undertakes to present its strategic programme for the three years to come in consultation with the Commission. There is no mention of Parliament. The question is a simple one, then: firstly, why three years, given that the legislature covers a period of five years, and secondly, why is there absolutely no reference to Parliament?
I also have a concern to express and a request to make. Our friend, Mr Poos, has already mentioned the distance existing between the Union, of which Spain has the Presidency, and President Bush as regards the Middle East. Could Mr Aznar inform us whether, in the next six months, the Danish Presidency will be sensitive to the development of the situation in the Middle East, in view of the fact that recent statements made by the Danish Foreign Minister are completely in line with statements made by President Bush as regards both the international conference on the Middle East and the quartet. These statements are completely unacceptable.
I have one last question. Mr President-in-Office, you were in this House on 20 March. The previous day, a university professor, Marco Biagi, was assassinated in my city by the Red Brigades. You expressed your condolences on that occasion. What would you think, Mr Aznar, if one of your government ministers referred to a victim of terrorism as a pain in the ass - please would the interpreters translate that literally - who complained because he wanted his consultancy contract to be renewed? Do not call me to order, Mr President. I am not being rude: these are the words of the Italian Minister for the Interior. Do you think that statements like that will further the fight against terrorism?
Mr President, at the end of the Spanish Presidency a great deal of things could be said to you about your accomplishments, many of which we have heard this morning, some more positive than others. But no one who aspires to be the least bit objective will fail to recognise that we have not seen six months of formalities, simple management or passive drifting in resigned apathy. Or was establishing a genuine internal market for energy not an unthinkable goal only a few years ago? Or is configuring and developing a European satellite communications system not a step forward in new technologies, significantly changing the current scene and breaking a monopoly that some considered to be irreversible? Who could ignore the fact that, finally, the foundations have been laid for a common immigration policy based on generously opening up our territory to those people who legitimately want a better life, as well as effectively combating the illegal and outrageous trafficking of human beings?
Regarding the progress made in the negotiations with the candidate countries, this has been spectacular, and the criticism that some very sensitive chapters were left uncompleted is loaded with partiality and a lack of equanimity. Enough has been done in the complex electoral context in Europe during the past few months.
Finally, the criticism based on a supposed change of priorities along the way is selfishly forgetting the dramatic acceleration that has taken place at the beginning of this century and is describing as fickleness what in fact was a remarkable capacity to adapt and to react to the unexpected problems that arose, which required immediate responses.
In short, Mr President-in-Office of the Council, we were promised more Europe and more Europe is what we got. We were presented with an extensive and intensive programme, which was largely completed. The Spanish six-month Presidency began with a renewed enthusiasm for the future of the Union, and despite the obvious problems and obstacles, that enthusiasm is stronger than ever now, as a result of the Spanish Presidency.
Mr President, ladies and gentlemen, I would like to make a few brief comments on some of the positions held by the various groups and certain honourable Members.
I would firstly like to say that, as you all know, the task of the presidencies is essentially to promote measures, to promote reforms, to introduce initiatives and above all to shape and seek agreements which allow things to move forward, and this reflects our European tradition and also the form of the debates in the European Council.
With regard to the issues raised in relation to the area of freedom, security and justice and those presented to us today in relation to immigration policy, I would like to point out that what was implemented in Seville was the general plan, the general strategy approved at the Tampere European Council. I am grateful for all the comments made in this regard but at the same time I would like to point out that in 1998 the then Austrian Chancellor, Viktor Klima, commissioned certain prime ministers, under the Austrian Presidency, to develop and present drafts of work to be carried out. And I, on behalf of Spain, had the honour of being commissioned to work on all the issues relating to the third pillar of the Union.
The Tampere Council was established on the basis of the work carried out and approved at the informal European Council of Pörtschach. And Tampere establishes a general framework for the third pillar, for the first time, which naturally needs to be implemented in accordance with new circumstances and with the dynamic of the process established in Tampere. That is what was done in Seville, as laid out from the outset in the programme of the Spanish Presidency.
I would like to say in this regard that we must work on the basis of four elements within such a complex field as immigration.
Firstly, legality. Immigration in our countries must be based on legality. That is necessary, just as immigration is necessary; it is essential to the integration of immigrants into our societies; it is essential to the organisation of migratory flows which can only be based on legality; and it is extremely advisable for the maintenance of co-existence in all of our societies and countries. To believe that we can create an immigration policy without distinguishing between the legal and the illegal, with a cry of 'papers for all', would I believe be a mistake and would mean opting for conflict, for non-integration and for demagoguery.
Just as this is the case from a legal point of view, we are also absolutely obliged to combat illegal immigration. We cannot seriously say in our societies that it does not matter whether an immigrant is legal or illegal because, at the end of the day, the person who really loses out is the one who has been through all the legal procedures to seek shelter and work in a country. And there are mafias who are dedicated to human trafficking and illegal immigration, which is a very profitable business for those mafias and furthermore is connected to other crimes, such as drug-trafficking. Therefore, the implementation of an action plan against illegal immigration is one of the most important elements to have been carried out in Seville and naturally it is one of new elements to have been implemented during the Spanish Presidency.
I sincerely believe, ladies and gentlemen, that common sense demands that we pay very special attention to the control of external borders and gradually improve that control until, on a Community level, we find a formula which we believe best guarantees our effectiveness, especially within the context of European enlargement. We have fundamental obligations to defend, control and monitor our external borders and we have fundamental obligations to be much more efficient through the use of common visas, groups of experts, security forces, working groups, special forces. We have many more obligations, especially - as I have said - within the context of enlargement.
Finally, there is a significant innovation within the field of immigration, which is to incorporate it into the European Union's cooperation policy. It is the first time this has happened, but all the agreements signed by the European Union with any country, from this point on, must include an immigration clause, just as they have clauses relating to the fight against terrorism and the defence of human rights. All agreements signed by the European Union from now on will contain a clause relating to commitments in the fight against illegal immigration. We are not talking about a controversial debate on any particular type of sanction. We are talking about considering the issue and saying the following: what happens when a country systematically refuses to comply with the agreements on the readmission of illegal immigrants? What happens when cooperation on technical resources in favour of one country are used not to combat illegal immigration but to favour illegal immigration? Can we seriously say that in this event the European Union must act as if nothing had happened? Are we going to continue to give technical or financial resources to countries that use them to favour and not to counteract illegal immigration? Ladies and gentlemen, I seriously believe that this is not a coherent, correct or serious position. It is precisely for this reason that I believe the Union should reserve its right to act accordingly if necessary.
Nothing is therefore to be gained from failing to confront these problems. And as has been demonstrated recently, nothing is to be gained from confronting them with demagoguery. And neither do I believe that anything is to be gained from holding sterile debates on whether Europe should be a fortress or not. Europe must be possible and Europe has a capacity for reception which must be based on the law and on this basis we will undoubtedly create a positive immigration policy which is to everybody's advantage.
Secondly, on this point relating to terrorism, certain very significant aspects have been implemented which have been progressing in Europe for years and in particular since 11 September 2001. I would like to say on this issue, ladies and gentlemen, that there can be no apology for any terrorist act, nor support for any terrorist act, and even less resignation in the face of any terrorist act. Terrorism and terrorists do not only include those who belong to an operative unit carrying out murders and attacks. Those who support, shelter, assist or fund terrorists also form part of the terrorist organisation ?
? and are just as responsible for the actions of the terrorist organisation. I hope there is no European institution or institution in any Member State of the European Union that gives shelter or assistance to those who protect, fund or support terrorists. Because the only outcome of terrorism, in this regard, is moral, political and operational disaster. Winston Churchill said that no fate is destined to inevitably befall us, except where we do nothing to prevent it. Well I would like to say that what we must prevent at all times is allowing terrorists to be sheltered within institutions so that they can continue to commit crimes or continue to fund or support crimes in any part of the European Union or in any country of the European Union.
In relation to the economy, I would like to say that the fundamental element and objective, as you know, is full employment. That is our objective, to achieve full employment. Practically every country in the European Union is currently undergoing social and labour reforms in order to try to come closer to full employment. It is precisely those countries with more unemployment problems that must work harder to implement these reforms. Full employment in Europe involves just two approaches: one is the stability pact, the foundation for sustainable and stable growth in Europe, and the other is the policy of reforms aimed at a more open, competitive and productive area. We cannot weaken the stability pact or fail to make reforms; we must instead maintain the stability pact and undertake reforms. In this way we will stimulate growth, we will increase competition and, above all, we will help to fulfil our objective, which is to have the greatest possible number of people working in Europe. If we weaken the stability pact and fail to promote reforms, however, we will not be able to fully implement Europe's full employment policies.
(Applause)
My third consideration relates to enlargement. I would firstly like to clarify something: my hope and my desire is that the Nice timetable will be complied with. The Nice timetable expires at the end of 2002. We are therefore a good way through the Nice timetable. Secondly: the common positions on regional policy, institutional policy, the financial framework and agricultural policy have been adopted. Therefore, the mandate received by the Presidency to establish common policies has been carried out. Within the common policy, the common position on agriculture, we still need to determine the financial aspect, and this will happen in November. This has been the case because an agreement and a difficult consensus were achieved at the Seville European Council, where the only danger was that an agreement would not be reached and enlargement would be at risk. Therefore, in November we will be able to take decisions and in December we will have fulfilled the Nice timetable.
What we have to do is apply the Community acquis and not call other policies into question: in other words to mix up the financial perspectives and Agenda 2000 - which is valid until 2006. To mix up the financial perspectives with enlargement is a mistake, in my opinion. And to mix up policy reforms with enlargement is another mistake. And to mix up all three things would lead to enlargement not taking place and that, of course, is not what the Spanish Presidency wants to promote.
(Applause)
With regard to external issues, I would like to say that over these months a common position has been established for Johannesburg. With regard to this common position it is essential that we take care not to re-open the Doha agreement or the Monterrey agreement, which took us so long to reach.
With regard to the reform of the Council, I would like to say that decisions have been taken which do not imply a reform of the Treaties. Reform of the Treaties was not within the reach of the European Council, and that is what has led to these considerations. Reforms which do not involve a modification of the Treaties do, however, represent reasonable progress. With regard to the controversial debate on the presidencies, that debate is under way and many different views will be expressed. If someone says that they are not in favour of a six-month presidency or of a presidency of three, four or five years, they must say what they are in favour of, because the European Councils must be presided over in some way: six months, one year or two years, but the European presidencies must be organised in some way. Unless what is proposed is to put an end to the presidencies and the European Council, something of which I personally am not in favour.
Ladies and gentlemen, we have given presentations to this House on three occasions and I have appeared here on three occasions. My hope and desire is that subsequent presidencies of the European Council will also fulfil this task of appearing before the House to give an assessment of the European Councils. We now have very important challenges - relating to institutions, enlargement, security, defence and economics - in our own countries and in the European Union. We will continue to contribute to the ongoing progress of the European Union so that we can effectively fulfil our objectives and our ambitions. That is why, after these six months of work, we can be reasonably satisfied, and this will provide us with the best basis for our future expectations.
(Applause)
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, today's debate has highlighted a number of essential issues tackled by the Spanish Presidency, with regard to which I would like to make a few brief remarks.
The first point concerned further debate on the issue of terrorism. It has become clear that only close cooperation at European level can resolve the problems, and tangible progress has been made in the last six months on readmissions, on joint border control operations and on the joint visa system. Terrorism cannot be overcome through isolated measures: coordinated action is required, which it is our duty to take at European level.
Another series of problems mentioned concerned international aid and the forthcoming Johannesburg Summit. I would like to focus briefly on this point for, after today's and tomorrow's debates, we will not meet again before this extremely important event at the end of August. With Monterrey and Kananaskis, the trend of constantly decreasing Third World aid has, to some extent, been reversed during these six months. I say 'to some extent? because although, on the one hand, I welcome the fact that there has been a reversal of the trend, on the other, I am somewhat concerned that it may not have been as decisive or as convincing as we would all have liked. This concern has then been heightened by the difficulties encountered by the meeting held in Bali to prepare for Johannesburg. To answer your questions, I would like to say that, as far as the Commission is concerned, not only will the Development Directorate-General not be abolished, it will actually be strengthened. Indeed, I intend to launch a Community initiative for Africa, developing the Nepad lines defined at the Kananaskis G8 meeting. It is absolutely essential that we devote greater energy and vigour to Africa.
In this context, I also want to touch on the issue of the Mediterranean, which has received a boost during the past six months. Here, too, however, the impetus is as yet insufficient to deal with the scale of the problems posed by this region. Everything we have said today about immigration, our security and our relations with the rest of the world is dependent upon a more effective, larger-scale Mediterranean policy.
Lastly, on the subject of enlargement, the groundwork has been done for the negotiations to be concluded in Copenhagen. This was an extremely ambitious goal, but the Presidency and the Commission have pursued it resolutely and successfully. There is, of course, a great deal of speculation - and also a question mark - over the way these negotiations will go in future, particularly where agriculture is concerned. I have to say, quite frankly, that the Commission's proposals are our only hope of reconciling the various demands and expectations in a situation in which our budget is limited but in which we also need to do everything we can to meet the needs of the farmers of the current Member States. We have committed all our remaining resources in direct aid. We have economised heavily in recent years and succeeded in getting the figure down to below 1.27, which is our limit, and although, when a further ten countries have joined the Union, we will manage to keep within the limit of 1.27, we will use up all our resources in the process. I still feel, however, that this is the only course open to us for the future.
I will now briefly answer specific questions. Mr Bonde mentioned the famous telephone conversation between Mr Aznar and myself on the problems of the CFSP. I must say that this is a good way of working, that we have had at least 30 or 40 telephone conversations in these six months and that it is precisely because of this ongoing cooperation that we have been able to work for the common good. Indeed, I invite Mr Bonde to telephone me as well if he feels the need, so that we can coordinate our work.
On the subject of Ireland, Mrs Doyle, I made it quite clear yesterday that there is no plan relating to the Irish referendum. Not only did I say that but I also said that there are no back doors or side doors either. I was absolutely clear and I hope that this explicit statement will be recorded in today's Minutes.
Lastly, Mr Imbeni asked some questions regarding our annual operating programme - this is a very important point - and the three-year programme laid down by the Seville European Council. I do not think I am wrong when I say that this annual programme is the only acceptable solution, within the constraints currently imposed by the length of the term of office of the Presidency of the institutions, which can provide coherent interinstitutional continuity. In other words, it will enable us to respect the term of the Presidencies of the institutions whilst facilitating long-term planning. As regards the annual programme, the Commission has started to make initial proposals within the framework of the APS procedure, which provides for an annual strategy, and these involve both Parliament and the Council. They are a practical way for us to start to work together.
As regards the three-year programme, the three institutions will have to reflect together on how to put this new idea to good use and how to avoid it becoming just a bureaucratic exercise. In this context, it would be useful to reflect on how the length of the programme and the length of the current term of the institutions can be reconciled and made as uniform as possible.
One last comment, in answer to another question from Mr Imbeni. I would like to take this opportunity to remember the expressions of great appreciation and esteem as well as of sorrow which were voiced in this House after the death of Professor Marco Biagi, who was barbarously murdered by terrorists.
(Applause)
The next item is the vote.
Simplified procedure:
Proposal for a Council directive amending Directive 69/208/EEC on the marketing of seed of oil and fibre plants (COM(2002) 232 - C5-0301/2002/0105(CNS)): Committee on Agriculture and Rural Development
(Parliament approved the Commission proposal)
Recommendation for second reading (A5-0235/2002) by Dana Scallon, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a Council decision on the conclusion of the INTERBUS Agreement on the international occasional carriage of passengers by coach and bus (13262/1/2001 - COM(2001) 540 - C5-0087/2002 - 2001/0242(AVC))
(Parliament adopted the legislative resolution)
Recommendation for second reading (A5-0221/2002) by Bernd Lange, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive amending Directive 97/68/EC on the approximation of the laws of the Member States relating to measures against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery (5198/1/2002 - C5-0150/2002 - 2000/0336(COD))
(The President declared the common position approved as amended)
Report (A5-0236/2002) by Giuseppe Nisticò, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a decision of the European Parliament and of the Council concerning the production and development of Community statistics on science and technology (COM(2001) 490 - C5-0392/2001 - 2001/0197(COD))
(Parliament adopted the legislative resolution)
Report (A5-0239/2002) by Caroline Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending Council Directive 86/609/EEC on the approximation of laws, regulations and administrative provisions of the Member States regarding the protection of animals used for experimental and other scientific purposes (COM(2001) 703 - C5-0605/2001 - 2001/0277(COD))
(Parliament adopted the legislative resolution)
Report (A5-0238/2002) by Caroline Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council decision concerning the conclusion of the Protocol of Amendment to the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes (COM(2001) 704 - C5-0037/2002 - 2001/0278(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0240/2002) by Caroline F. Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council decision on the accession, on behalf of the European Community to the Protocol to the 1979 Convention on Long-Range Transboundary Air Pollution to Abate Acidification, Eutrophication and Ground-Level Ozone (COM(2002) 44 - C5-0094/2002 - 2002/0035(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0245/2002) by Klaus-Heiner Lehne, on behalf of the Committee on Legal Affairs and the Internal Market, on the request for waiver of the immunity of Efstratios Korakas (2001/2230(IMM))
Before the vote:
Mr President, as this vote concerns me directly, I should like the House to know that I shall not be taking part in it.
Mr President, first of all, I would like to thank my fellow Members for the last vote, and I would ask you to record in the Minutes the withdrawal of Amendment No 15 from the Turchi report.
. (SV) We Swedish Social Democrats chose to vote against Amendments Nos 2, 4 and 5. We believe that the machines for which the proposals seek to make exceptions are a group of extremely dirty machines which have a major impact on the health of users. It is important to take into account the increase in weight of these machines in terms of ergonomics, as well as the emissions which primarily affect the users.
We believe that the common position is better. It provides the Commission with a mandate to provide extra time of up to five years for manufacturers to improve the technology. In taking this decision, the Commission must, however, consider whether such a long time is necessary or whether a short time will suffice. This is something which the amendments do not allow.
Finally, we would like to stress that it is important in the future to take into consideration the weight of the machines when technical and environmental development is carried out.
Mr President, ladies and gentlemen, it is always difficult to give an explanation of vote in these conditions.
In relation to the Savary report, we do not think that the European Parliament has made the right choice, even though Mr Savary's report was extremely interesting. We, the Greens, believe that the votes delivered by Parliament today alter the very spirit of the proposal for a directive on which the Savary report is based. The Greens are in favour of harmonising transport, but on the condition that this harmonisation improves the situation in Europe, which is what our fellow citizens are demanding. This sort of harmonisation requires more social measures and greater consideration to be given to the environment. And of course, we, the Greens, believe that harmonisation will only be worthwhile if we also have a genuine transport policy with, I stress, an intermodal transport system, which integrates environmental costs into infrastructure costs, a social regime for road workers, as well as harmonisation for road hauliers.
The Greens also believe that the free movement of goods is not currently under threat, because, ladies and gentlemen, if we cannot drive on roads and motorways at the weekends, we can still travel by rail, which is open all weekend, and we can still travel by sea, and by waterways. Of course, we, the Greens, have placed our hopes in this harmonisation and this draft directive, particularly with Amendment No 13, which fulfilled citizens' expectations, particularly as far as greater road safety is concerned, taking greater account of the quality of life; this harmonisation also left Member States with the option of introducing additional restrictions, which is still in line with what we hope to give to our policy in this area.
Lastly, as far as the amendment on flowers is concerned, again, we, the Group of the Greens, believe that it is absolutely scandalous that this amendment has been passed, because, ultimately, it is one of a long list of Trojan horses. We believe that, once we agree to an exemption for flowers, other exemptions will inevitably follow.
Finally, Mr President, ladies and gentlemen, I would like to point out to you that all our transport policies stipulate that we must reduce road transport. We have missed the opportunity to do this today.
Mr President, I was driving along the Brescia-Bergamo-Milan motorway with my friend, Ugo Gustinetti, who has been an articulated lorry driver all his life. It was Sunday, there were no cars on the road, only articulated lorries and trucks, and Ugo said to me, 'How nice it is to travel on Sunday without all the holiday traffic! I am really enjoying my job, and you know why? Because the European Parliament has adopted a directive by Mr Savary, who, in his wisdom - suggested even by his name - has laid down that work must come before play on Saturdays and Sundays. In other words, articulated lorries have priority on the roads and holiday-makers are not allowed to travel.'
Was I dreaming, Mr President?
Mr President, the future of this European Union of ours is dependent to a crucial degree on its acceptance by the public, and this is something we must always bear in mind when proposing regulatory schemes. That is why I advocated leaving the regulation of travel restrictions to the Member States. Appropriate measures relating to restrictions at weekends or on public holidays should really be taken by the Member States, as it is these that are best suited to responding to special circumstances. The Member States should generally be allowed to impose limitations from the outset for environmental and safety reasons, and it is imperative that geographical considerations be taken into account. What should, though, be seen in a positive light, is the reference to the special case represented by the transportation of easily perishable foodstuffs such as milk, fruit or vegetables.
Mr President, I voted in favour of the Savary Report, albeit with some difficulty, as it appears to be a step forwards, but far from being what I would have liked. I do believe that regulations on the restriction of vehicle movements should be applied more restrictively in order to protect the environment and the public, and also to exert a certain pressure to develop alternatives and examine them critically. Apart from that, I take the view that it would be necessary to apply the subsidiarity principle in this situation and that tighter regional regulations would also have been feasible as a means of pressing for research into the alternatives I have already mentioned. Despite that, I still see it as a step in the right direction, even though it needs to be followed by others in the near future.
It makes sense to harmonise driving restrictions on lorries at European level, since each Member State currently applies its own regulations. There is no reason, though, why harmonisation should be carried out based on the most moderate regulations, according to the wishes of the road transport lobbies, as this would involve limiting the restrictions and allowing States that are indulgent towards HGV transport to allow hauliers to travel as and when they like.
We therefore voted in favour of all the amendments which seek to introduce additional driving restrictions, taking into account 'topographical , environmental or road safety grounds?.
Since these restrictions were not adopted, we voted against the report.
More generally speaking, however, the problem cannot be resolved simply by means of regulation. It would not be enough just to ban transporting goods by road at weekends. We should develop rail transport and combined road-rail transport as part of a European public railway service.
. (DE) The Austrian Freedom Party's delegation rejects the Commission proposal for harmonised rules for restrictions on heavy goods vehicle traffic at weekends and on public holidays. One reason for this is that the directive would violate the subsidiarity principle and would substantially limit national competence in the area of Austria's road traffic regulations. Another is that a transit country like Austria cannot be expected to tolerate relaxation of the travel bans at weekends and on public holidays; increasing levels of traffic are even now exacting a heavy toll on our environment and on the health of the Austrian people.
On the contrary, we need to focus primarily on a Europe-wide solution to traffic problems and on the promotion of alternative means of transport.
Mr President, in the dim and distant past - 1963 - I met Mr Turchi's father. He was a sailor and, last night, I dreamed that he and his son, Mr Turchi, the rapporteur, were sailing a yacht across a stormy sea. As he steered the boat through the storm out to sea, I am sure he said to his son, who was still a little boy: 'you see how to steer a boat along the right course through a storm? You too, in the future, when you become a Member of the European Parliament, will be able to find the right course for European roads to follow.? Well then, how could I not follow Mr Turchi's recommendations in his report on direction and on European roads? That is why I voted for the motion.
Mr President, as you would expect, I voted in favour of the Turchi report, which increases European financing for cross-border networks to 20%. In my view, however, the Commission's proposal falls a very long way short of the challenges and, in particular, of the new guidelines for its policy on sustainable mobility.
First of all, if the level of support is increased but budgets stay the same, there is a strong risk of causing disappointment and of giving rise to extremely difficult negotiations when the documents are presented to us.
Secondly, Europe cannot carry on indefinitely being a major prescriber and a bad payer. When we see the delays incurred in work on the projects approved at the Essen summit, when we see that today, when a new policy on sustainable mobility is being proposed which is extremely demanding in terms of public incentives, when we see that the Council has just withdrawn or deferred the six new projects that were absolutely essential for implementing the Commission's new transport policy, projects which were included in the guideline proposals on European public networks, we can only appeal for the problem of financing trans-European networks to be tackled at last, and that our European transport policy is finally allocated the resources that match its ambitions.
The report highlights the poor development in trans-European networks in the area of transport, particularly the rail network, as well as in the interconnection between energy networks. This poor development is the by-product of developing the European economy within restricted national frameworks. But trans-European infrastructures also suffer from this 'scarcity of government funding? criticised in the report.
In order to overcome this scarcity, the rapporteur is happy simply to tempt those with private capital with additional subsidies.
We voted against the report because we are opposed to using public money to increase private profits. Furthermore, the aim of increased interconnection in the gas and electricity markets is not to rationalise energy distribution throughout the Union, but to completely open up the gas and electricity market to competition, which is one step further, particularly in France, towards the privatisation of EDF and GDF, a process that we reject wholeheartedly.
Rather than continuing to favour large companies and their shareholders, we should instead be taxing them more, so that the various States or the European Community can finance a transport network for the twenty-first century. We are not so naïve, however, as to expect this to be achieved by the current European institutions, which are all completely committed to private interests.
. (NL) Over the past decade, the first thought was of building national motorway networks, and then attention turned to building and expanding airports. Only in the last few years have most Member States invested in improving the railways and sometimes inland shipping too. It is a fact that some of these high-speed links are at the expense of improving and maintaining short-distance rail transport. It is uncertain whether expensive goods railways, such as the Betuwelijn in the Netherlands, will actually be used as long as companies retain the freedom to transport their goods by road more cheaply and connecting railway capacity in neighbouring countries is lacking.
These investments may be controversial, but it is a fact that an integrated European railway network which crosses borders, mountain ranges and coastal routes at high speed, is still not in existence.
Mr Turchi, the rapporteur, is right to conclude that investments in the railways and in inland shipping are lagging behind and that too little progress is being made on the construction of tunnels under the Alps and Pyrenees. In order to end the busy HGV traffic through these mountains and the long deviations which passenger trains have to negotiate, these tunnels must be granted priority. Expanding co-financing to 20% is acceptable for this purpose, but no funding should be claimed from this amount for any other projects. If it were, then there would be nothing left to distribute and the stagnation would simply persist.
. (PT) The Commission's intention with this proposal, which has been accepted by the rapporteur, is primarily to guarantee the funding of 12 priority projects in the field of energy, whilst also ensuring that the Barcelona conclusions are implemented, particularly with regard to the liberalisation of the energy sector. These are the reasons why the Commission proposes to increase Community cofinancing from 10% to 20%.
In addition to a change of priorities in the field of the trans-European networks, the proposal also and once again provides a shift of focus, relocating it to Eastern Europe, to the detriment of the current cohesion countries, such as Portugal, which are given only marginal consideration in the document.
The proposal suggests further needs of EUR 150 million for the financial perspectives for the 2000-2006 period. The Commission intends to provide funding of EUR 100 million, however, using amounts included in the current threshold for internal policies, which will provide greater openings for other objectives under this budget heading. The Commission also proposes to reallocate EUR 50 million in favour of cross-border projects within the current transport TENs envelope. Under these circumstances, this proposal does not deserve our support.
Mr President, the excise duty on biofuels is being reduced. Excise duty is a word which, associating as I do with pensioners and on the basis of my own personal experience, reminds me of liqueurs, beer, wine and Martini. It is therefore right and proper that excise duty should be reduced. Why did I mention Martini? Because, coincidentally, I will shortly be attending a meeting of the prestigious Kangaroo Group, at which Count Rossi di Montelera, President of Bacardi Martini, will be a guest and at which I will have the honour of being officially welcomed to the Group. Therefore, roll on the reduction in excise duty on all products! Hurrah for beer, hurrah for wine and hurrah for Martini!
Mr President, I am really pleased that this report incorporates the proposal by the Committee on Agriculture and Rural Development that it must in future be possible to completely exempt from consumer taxes biofuels and petrol manufactured from biological materials. However, it really breaks my heart that this is to be possible only up to 2010. However, I hope that it will be possible to introduce such a tax exemption after this period, as the manufacturers need a degree of certainty in order to be able to make the necessary investments. Biodiesel represents an important contribution to attaining the Kyoto target and gives us independence from fossil sources of energy.
I want, finally, to emphasise that the production of renewable raw materials will secure existing and new jobs in rural areas, including in the run-up to enlargement.
It seems absurd to discuss the use of biofuels without discussing the control of all energy resources, from oil to white energy, and nuclear energy as well. Although this is an area in which conscious planning on a global scale should prevail, it is energy production and transport and the management of energy resources that are most important, especially since the choice between the various energy sources can have major consequences for the planet's future.
Yet, this is an area which is dominated by some of the most powerful corporations in the world, whose sole concern is to maximise their profits, whatever the implications may be for the human race. These corporations have the resources to impose their decisions on the entire world and to use Member States and their tax policy to support the most profitable form of energy. The 'European Union's energy dependence?, condemned by the report, does not, in actual fact, support producing countries - it supports these corporations.
In order to have a genuine discussion on the choice between the various forms of energy, we should subject these corporations to checks on their strategy and even their approach to their research.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (NL) In actual fact, the use of car fuels should not be subsidised by the tax authorities, and mixing in petroleum is susceptible to fraud. Even a relatively environmentally-friendly biofuel can be used as a means of promoting and justifying the increase in car traffic. The choice in favour of more public transport is preferable because this transport can make use of energy gained from water, wind and sun more easily. As the driving power used in transport vehicles, this type of energy remains the best option.
Needless to say, vegetable products are preferable to drilling or extracting minerals, for which the landscape is often destroyed and polluted. The incineration of these fossil fuels is a major contributing factor to global warming. More vegetable fuel means that a larger area of agricultural land is required, and that this land will be worked intensively. The same piece of land cannot be used subsequently for producing food for our growing world population. These fuels labelled as environmentally-friendly probably promote the expansion of farmland at the expense of the tropical rainforests that have already been hugely affected.
Despite this, a lower tax on biofuel which causes fewer environmental problems is, for the time being, justifiable as a means of influencing the behaviour of consumers and industry. In fact, no EU regulation is required for this, because Member States must be able to do this independently. If the rapporteur proposes to reinforce this freedom, then I will support him in this.
It is perfectly legitimate for Member States to use differentiated taxation to try to encourage the competitiveness of fuels of plant origin, which are renewable and do not contribute to the greenhouse effect. The Member States must be in a position to gradually transform excise duty on car fuels into a type of ecotax that would be higher for fossil fuels than for renewable fuels due to the negative external costs of fossil fuels.
As draftsman of the opinion of the Committee on Agriculture and Rural Affairs, I am pleased to see that Parliament has adopted the main amendments that I tabled and that our committee has given its unanimous approval to: complete tax exemption for fuels used in biofuel production, which is already the case in the manufacture of oil products; the need to avoid increased use of biofuels causing biomass imports, since the European Union would consequently not benefit from reduced greenhouse gas emissions and from the by-product of protein fodder crops that can be used for animal feed and which is in great shortage.
Mr President, Mr Rübig is proposing that an independent European agency should be created to carry out all the nuclear security controls. It would be - and it will be, if we succeed - a major undertaking, but Mr Rübig is famous in this House for representing small and medium-sized undertakings. I am therefore pleased to see that he is, at last, preparing to mastermind the major undertaking of successfully setting up this Community body on nuclear safety. That is why I voted for the motion.
. (NL) Nuclear energy is a very controversial issue, but following years of inactivity in the wake of the Harrisburg and Chernobyl disasters, attempts are once again being made to build new nuclear plants. As long as nuclear energy exists, for peaceful or military purposes, the risks remain considerable. Not only does the explosion or meltdown of installations threaten the life of a wide environment, there are also dangerous radio-active residual products with an incredibly long half-life. It is precisely these residual products that are attractive to criminals and terrorists, who, by threatening to spread dangerous substances, force others to admit defeat.
In my view, the rapporteur is too optimistic if he believes that problems of this kind can be avoided completely by stepping up control. Yet, this control is very much needed under the present circumstances. It is the most useful task conceivable for what is left of Euratom, the European institution that was set up a long time ago to promote the large-scale use of nuclear energy. We certainly need an independent office for Nuclear Safety and Protection, which can directly monitor all operators in the Member States and future Member States on the safety of nuclear plants and nuclear material. I also support the proposed rejection of the production of nuclear weapons in the EU, as I endorse control to prevent production of this kind.
Mr President, this report calls for and promotes European cinematographic works, in particular, and other audiovisual works as well. Therefore - as I have said on other occasions - maybe we will have European filmmaking at last. However, I mean that there should also be a film about the European Parliament, where the main characters are the leading players at the European Parliament. Thus, maybe we could have Commissioner Monti as a detective. The chauffeur would be Mr Vatanen and President Prodi would, of course, be the parish priest. Then Mr Watson would be the rector of the college, Mrs Reding would be the faithful wife, you, Vice-President Provan, could only be the Scottish millionaire and, lastly, Mrs Plooij-van Gorsel would be the beautiful blonde. So whodunnit? Maybe Mr Fatuzzo!
Aid for the production and distribution of cinematographic and other audiovisual works in the European Union is of tremendous cultural and political importance, especially as America has a 66% hold on the market. However, little headway has been made, despite repeated debate and measures. The main reason for this, in our view, is because a market-driven, competitive approach has been taken.
The report expresses concern at the situation and contains a few proposals designed to uphold values which, generally speaking, are all well and good but still amount to no more than a wish list. The report is far more concerned with the country of origin than the standard of works and its hopes are vested in making (even) this sector subject to the laws of the internal market, i.e. greater commercialisation. It suggests creating a new financial instrument which will be applied arbitrarily to audiovisual cultural works and will replace qualitative rivalry with a sort of cultural Procrustes and farcical competition between Europe and Hollywood.
In our opinion, instead of trying to compete with American blockbusters under market rules, we should try and develop, exchange and enrich all popular and national cultures both inside and outside the European Union. Such a policy would help us to maintain standards against dumbing down, whatever its origin.
This, combined with the fact that the report contained a number of positive points, is why the MEPs of the Communist Party of Greece abstained from voting.
The UK delegation of the EPP-ED reserves its position on paragraph 35, which calls for Article 151 to be changed to operate under qualified majority rule.
Notwithstanding this reservation the delegation supports the overall stance of the Vander Taelen report.
We did not reject this report, since we are in favour of cinema and culture being accessible to all, which is far from the case today. We refused, however, to vote in favour of the report, which accuses the Commission - which is incredible, given its policy! - of neglecting the industrial aspect of the audiovisual industry?only to call for more subsidies for the capital invested in this sector. We are not opposed to assisting the creation and distribution of works, but the rapporteur is more concerned about those with capital at their disposal than about spectators.
We should support, for example, local authorities which are struggling to subsidise and therefore to keep open local cinemas, fulfilling an important role in distributing works cheaply amongst the general public, and encourage other local authorities to follow suit. But this is not the aim of the report, which advocates financing research and development into e-cinema, fitting cinemas with expensive equipment, recommending that we let the market take care of the rest. In other words, once again, in order to develop a so-called 'under-capitalised' industry, given that the private sector will not take risks in this area without a safety net, the public is being called upon to finance future private profits.
This report explores some interesting options for maintaining and strengthening the film industry of the EU Member States.
The emphasis placed on the dual - i.e. cultural and industrial - nature of cinematographic and audiovisual works does not make sense since the advantages to be gained from paying this sector greater attention lie precisely in promoting its cultural dimension. Nevertheless, for a credible European film industry to survive when up against the powerful Hollywood production companies, we need to support large industrial companies that can rival mass production.
Furthermore, the proposals in the report are, for the most part, worthy of interest. They include co-financing work to digitise archives, supporting digital projection equipment, as well as calling for tax incentives to be introduced by Member States for audiovisual products and services; the wide spectrum of proposed measures is vast. We can hope that, if they were applied, real progress could be made in the industries and services in the audiovisual sector.
As far as defining new legal standards for harmonisation between the various national laws, this idea in itself cannot be condemned, but we must prevent this harmonisation from serving as a pretext for promoting a European culture that does not really exist.
Mr President, I personally and the Pensioners' Party I represent consider that it is important to support the common foreign and security policy, as is advocated by this report on conciliation for the budget. Indeed, in my opinion, Europe will only be great when it has common defence and is able to intervene with military force to safeguard its democratic identity. In my opinion, this - the enhancement of the European common security policy - is the only way to move from a Europe of paper and charters to a genuinely powerful Europe which is a worldwide leader.
I would like to put on record my reasons for voting against certain sections of Mr Färm's report today, in particular those paragraphs dealing with agriculture.
We are all aware that the Commission's proposals for the mid-term review of the CAP are due out next week. I will oppose strongly any attempts to turn that review into a reform. The agreement reached in Berlin in 1999 on Agenda 2000 still stands and will be reviewed before the end of 2006 so as to examine the next financial perspective. Fundamental reform of the CAP at this stage is neither necessary nor desirable. The markets are reasonably stable and the Berlin ceilings are not threatened.
As regards the rural development pillar, the Commission is expected to propose compulsory modulation from direct payments and this has also been put forward by Mr Färm. I reject this notion and support the concept of voluntary modulation which was agreed by the 15 Member States in Berlin. I fully support the aims of rural development but I firmly believe that direct payments are a key element in keeping alive small family holdings and maintaining rural communities right across Ireland.
Mr President, as everybody knows, Mr Podestà is an extremely wise, fair Vice-President of this House. I closed my eyes just now and saw him as the new king of Afghanistan, with a crown, sceptre, a long beard and great power. Why is that? Because item 13 of Mr Podestà's report states that the European Parliament reiterates 'its will to support the reconstruction of Afghanistan? and its willingness to use humanitarian aid properly and 'in an efficient way to help the Afghan people?. He had succeeded in that intention, in that second in which I saw him, and the Afghans, who were happy to have received such a large amount of aid from Mr Podestà, had decided to appoint and crown him king of Afghanistan.
. (PT) This report commits three cardinal sins. Firstly, it unreservedly accepts the limit on the clearly insufficient spending under the current financial framework. Secondly, it claims that the Commission is presenting proposals to institutionalise a policy for redistributing budgetary appropriations, recommending greater flexibility and providing for transfers between sectors and budget lines, to the detriment of budgetary discipline. Lastly, the report deliberately exaggerates its criticism of low implementation rates for the Structural Funds, a criticism which is all the more unfair because it fails to take account either of the uncertainties facing any financial framework in its initial phase of implementation or of the conditions imposed as a result of the implementation of the Stability Pact.
With regard to the latter sin, two objectives are clear: to use the low implementation rate as an argument for reducing Community spending on the cohesion countries - with the same thing happening with cooperation and development policies - in the face of enlargement and whilst satisfying the interests of the well-off donor countries; and denouncing 'reforms? in the regulations of the Structural Funds, taking advantage of the interim review of Agenda 2000. For these reasons, we could not vote for this report.
That concludes the explanations of vote.
(The sitting was suspended at 1.35 p.m. and resumed at 3 p.m.)
The next item is the report (A5-0220/2002) by Mrs Piia-Noora Kauppi on behalf of the Committee on Economic and Monetary Affairs on the 2001 Annual Report of the European Central Bank (C5-0196/2002 - 2002/2092(COS)).
I welcome Mr Duisenberg, the President of the European Central Bank. It is a great pleasure and honour to have you present. In view of the rising value of the euro, we all look forward to what you have to say.
Mr President, six months ago we witnessed a milestone in European history: the launch of "the euro, our money", in its visible form. European citizens are now able to perceive - and to benefit from - the tangible reality of the euro, and the rapid substitution of what we call the legacy currencies at the beginning of this year bears witness to the successful launch of the euro banknotes and coins.
The year 2001 provided a particularly challenging environment for the monetary policy of the European Central Bank. The worsening economic outlook was accompanied by short-term upward pressures on prices from various sources, which complicated the conduct of monetary policy. This task was made even more difficult by the extreme uncertainty which followed the terrorist attacks in the United States on 11 September.
As usual, the monetary policy response of the ECB to such a situation had to look beyond short-term developments, focusing on the risks to price stability over the medium term. From this perspective, we could see that medium-term inflationary pressures were in fact receding. The ECB took account of this by reducing interest rates four times in 2001, by a total of 150 basis points. As a consequence, the minimum bid rate on the main refinancing operations of the ECB - the most important amongst our key interest rates - reached 3.25% in November 2001. The key ECB interest rates have remained unchanged since November and short and long-term real interest rates have been, in a historical perspective, very low.
The average annual inflation rate in 2001, as measured by the Harmonised Index of Consumer Prices, was 2.5%. Inflation in 2001 was affected by the lagged effects in import price increases in 2000, and by the new impact of livestock diseases on unprocessed food prices. We are not satisfied with such an outcome, which is not in line with price stability. However, it has to be recognised that the factors which contributed to shaping this outcome could not be controlled by the ECB. In fact, monetary policy only affects inflation with a lag and cannot control it in the short term.
We are satisfied that our policy last year was very well understood by our observers and by the markets. In fact, the level of bond yields, as well as various other indicators of inflation expectations of economic agents, pointed to continued confidence throughout 2001 in the ECB maintaining price stability in the medium term.
There were - and there still are - some concerns about the possible impact of the cash changeover on euro area inflation, which have also been echoed in the draft resolution on the ECB's Annual Report prepared by your Committee on Economic and Monetary Affairs. Indeed, the increase in annual consumer price inflation in the euro area from 2.0% in December 2001 to 2.7% in January 2002 has unfortunately been associated, in many people's minds, with the cash changeover. In reality, other factors contributed to this increase, such as the rise in vegetable prices related to adverse weather conditions, particularly in southern Europe, and higher tobacco taxes in several euro area countries. But it has also to be recognised that, in particular in some sectors with a low level of competition, some upward price adjustments might have occurred in connection with the cash changeover. However, there were also price reductions in the euro area associated with the cash changeover and statistical evidence has so far confirmed that the effect on the overall price level has been contained.
Turning now to the current economic situation, over the past few months economic conditions have gradually changed. The impact of the terrorist attacks on economic confidence has gradually faded away and economic activity has stabilised. While the strength of the ongoing recovery is still subject to uncertainty, the most likely scenario is for economic activity to gradually accelerate and reach levels in line with trend potential growth later this year.
Regarding monetary developments, we saw a high demand for liquid and safe assets in the autumn of last year, particularly associated with financial market uncertainty following the terrorist attacks. We saw some moderation in early 2002 but recent data indicate a new increase in the demand for liquid assets. In addition, the decline in the growth of loans to the private sector has come to a halt and credit demand has recently strengthened. These developments need to be closely monitored, as they may start to point to upward risks to price stability, in particular during a period of economic recovery.
Overall, the outlook for price stability is now less benign than it was in November 2001, when we last adjusted the key ECB interest rates. Inflation has so far declined less steeply and less rapidly than we expected at the turn of the year. This again has been partly due to the temporary factors I mentioned before, and to the renewed increase in oil prices in the first quarter of 2002. At the current juncture, even though the appreciation of the exchange rate of the euro will contribute to easing inflationary pressures, we will continue to closely monitor all relevant developments, against the background of the risks that the deviations from price stability, which followed the exceptional clustering of upward shocks on inflation over the past couple of years, may be transmitted into longer-term inflation expectations, thereby potentially affecting wage and price-setting behaviour.
In order to maintain price stability, it is crucial that wage moderation prevails also in the future. In this respect, we are concerned about recent trends in wages here and there. The importance of wage developments in line with our definition of price stability cannot be overemphasised. Wage moderation is a key factor in favouring the expansion of employment and in helping to create the conditions for a sustainable increase in the potential growth rate of the euro area economy.
Current estimates for trend potential growth in the euro area are in the order of 2-2½% and there is much scope for raising potential growth in the euro area. The ECB will make its contribution by focusing on maintaining price stability in the medium term. But other policy actors also have to take up their responsibilities. The Broad Economic Policy Guidelines for 2002, which have just been approved in Seville, place the emphasis quite rightly on the need for further structural reforms in the euro area. I understand that this view is also shared in the draft resolution.
The future welfare of euro area citizens will also depend to a large extent on the prudent conduct of fiscal policies. The solidarity pact of our monetary union requires all participants to maintain a medium-term perspective in compliance with the framework of the Stability and Growth Pact. This implies that budgetary positions in all countries should be close to balance or in surplus over the business cycle as a whole in order to allow sufficient room for a smooth functioning of automatic stabilisers. We have seen some worrying developments in fiscal policy in some countries over the last few months. We therefore recall the importance for those countries that still have not achieved a balanced budget position to honour their commitments to catch up with the other countries of the euro area by 2003/2004.
Let me now turn to some other issues raised in the draft resolution on the ECB's Annual Report. We welcome the draft resolution's clear support for the ECB's monetary policy strategy. The draft resolution concludes that short-term movements in monetary aggregates should not be overemphasised and that there should not be any mechanical reaction to deviations of M3 growth from the reference value. This is fully in line with the ECB's monetary policy strategy and practice. The first pillar of our strategy, which gives a prominent role to the analysis of monetary developments, is based on the empirical evidence of a close and stable relationship between money and prices in the euro area over the medium term. There is no evidence yet to suggest that this link has weakened over time. The ECB is fully aware that monetary developments may be subject to portfolio shifts in the short term, which are not directly related to future spending decisions. Indeed, what matters is to identify and understand the underlying reasons for monetary developments in order to assess the implications for the risks to price stability over the medium term. In this respect, the analysis of monetary developments has provided useful guidance to the ECB's monetary policy also over the past year.
This then leads me to another point mentioned in the draft resolution, namely the importance for a central bank to take account of asset prices when assessing risks to price stability, while not introducing moral hazard in financial markets through inappropriate reactions to excessive asset price developments. The ECB fully shares this view. It closely monitors asset price developments as indicators for monetary policy but it does not target them or react to them mechanically.
As regards the proposed endorsement of macroeconomic projections by the Governing Council of the ECB, allow me to clarify once again the role of those projections in the process of monetary policy-making at the ECB. These projections play an important role for us, but they have by no means an all-encompassing role. They are an important technical input by ECB and national central bank staff in summarising and assessing the implications of a large body of information for future inflation in a consistent way. However, we are also fully aware of the difficulties of making projections. In particular, we recognise that it is impossible to summarise all the relevant information for assessing the maintenance of price stability in one single projection. Given the difficulties of forecasting over the longer term and the uncertainty regarding the appropriate economic model, we do not advocate the use of a single projection to analyse the risks to price stability. We therefore explicitly look at many other indicators and analyses in the context of our two-pillar strategy, and we do not try to hide the complexity of monetary policy-making behind the production of a single Governing Council forecast.
The projections reflect the expert judgement of Eurosystem staff and we prefer to keep this distinct from the judgement of the Governing Council regarding the overall assessment of the risks to price stability. Therefore, our decision to clearly separate the production of the projections from the analysis of the Governing Council is fully transparent as it honestly reflects the decision-making process within the ECB.
As regards communication, we have always taken an approach that ensures a high level of transparency and clarity of our message. Our monthly press conferences are key in this respect. The timeliness and the detail of our communication are without comparison. At the same time, we have not changed our view regarding the publication of minutes. We fear that, given the multi-country context in which the Governing Council works, published minutes - or a procedure in which dissenting views of Council members are published (even without mentioning names) - could lead to undue pressure on national central bank governors to deviate from a euro area perspective. This cannot be in the interest of the euro area, no more than if the Governing Council were to end its approach of speaking with one voice.
The draft resolution also suggests that the balance of votes within the Governing Council should be published anonymously. As I stated in my last testimony, I have some doubts whether this would give more clarity to the markets or more transparency than is the case now. In any event, I believe it is crucial that we continue to place the emphasis of our communication on the economic rationale behind monetary policy decisions, rather than on a pattern of differing views in the Governing Council.
To conclude my statement, I should like to briefly refer again to the euro cash changeover. With a single currency, our citizens now have a common symbol of European identity which they use in their daily lives. Indeed, the euro has created the foundations that may stimulate further integration - in the political, economic and financial fields. In this sense, "the euro, our money" can provide a new and more solid basis on which to build an "ever closer union".
Thank you, Mr Duisenberg. You have fans in the visitors' gallery, but unfortunately, they are not permitted to applaud. However, the Members in the body of the House may do so.
Mr President, Mr Duisenberg, ladies and gentlemen, the Stability and Growth Pact is an essential element in the credibility of the Euro area. Measures taken by governments in the Euro area to reorganise public finances have created a basis for sustainable economic growth and a strengthening of the euro. Although I do not at present see any need to alter the Stability and Growth Pact of 1997, I nevertheless support the notion that any possible uncovered pension obligations in the Member States and current levels of taxation should also be taken into consideration when assessing payments made by euro countries in compliance with that agreement. Funded pension obligations and low taxes do mean there is more room to move in a crisis.
During recent months the euro has strengthened against the dollar. Although parity in itself has no economic importance it is nevertheless a psychologically significant sign of the confidence market and financial players have in the stability of the Euro area and a development that is seen as positive. I agree with the ECB's judgment that the strengthening of the euro against the dollar is a positive development, as long as the currency strengthens in a controlled way and not too fast. Increased private investment in the Euro area shows that investors have more faith in the future of the Euro zone than they do in the medium-term economic prospects of the United States of America. Enron, Xerox, Worldcom, as well as any subsequent cases, will probably only serve to strengthen this development.
The question arises as to what impact the strengthening of the euro will have on inflationary pressures. In the last few days we have been hearing conflicting messages from Mr Eichel and Mr Solbes, among others. It has, for example, been stated that the euro's parity with the dollar is reducing pressure on the raising of interest rates. Others, meanwhile, have been concerned about the strengthening of the euro against the dollar, as was revealed, for example, in the interview Commissioner Solbes gave last Saturday. How in this connection are we to appraise, furthermore, the action that the ECB took last Friday when it intervened in the currency markets in collaboration with Japan? I would very much like to hear Mr Duisenberg's view of this matter, and especially concerning whether the strengthening of the euro against the dollar will make it possible to keep interest rates at their present level. Inflation is 1.7% at the moment, its lowest since December 1999.
Last week's M3 growth figures were higher than predicted. This raises the question as to how this will affect the ECB's current monetary policy. This fundamental question relates to the whole role of the first pillar. We support the two-pillar strategy. The long-term link between money and inflation is recognised by most academics. However, first pillar management is complex and is sometimes ill suited to day-to-day decision-making. I would hope that the ECB will explain the content and role of the first pillar in detail in its monetary policy.
At a time when the markets are highly volatile, it is more important than ever for the ECB to act transparently. I would also like to take this opportunity to thank the European Central Bank and its chairman for improvements in its information practices and its positive attitude to dialogue with Parliament regarding monetary policy.
At the same time, in its report, Parliament encourages the ECB Governing Council to exploit the decision-making process made possible by the EU Treaty by voting. This will make it possible to react to changes in developments more rapidly if necessary. The results of voting in the Governing Council should also be made public. If dissenting opinion and any results of voting are published anonymously it will strengthen the confidence, such as it is now, the markets have in the European Central Bank. Making more information available will enable better forecasts to be made of future developments.
It is the opinions of our citizens that are the basis for our work. Two out of three consumers in the Euro area believe that when they switched to the euro prices went up and products became more expensive compared to average prices at the end of the previous year. This feeling they have is not, however, borne out by statistics on inflation. The measures Member States have taken to stabilise their economies have led to a very low average inflation figure over the last three years. The occasional, relatively tiny price rises in the service sector were felt by consumers to be surprisingly dramatic. We must therefore in future ensure that the public is very clearly informed about developments concerning the euro.
According to research, over 60% of consumers still do not think in euros when they consider the prices of products. For this reason I would urge Member States to keep to dual pricing to allow us all more time to get used to our new money. We must not permit any gap in our awareness of prices, and consumers in the future must be able to prevent additional inflation though their own purchasing decisions. Dual pricing will also ensure that the forthcoming holiday period in central Europe will flow smoothly.
Last week a figure who was at the heart of the subject of our discussion today passed away at the age of 88: Luxembourg's Prime Minister, who was in office for many years and was one of the founding fathers of the euro, Pierre Werner. In the 1970s Mr Werner drafted the Werner report, named after him, which created a basis for setting up the European Central Bank. I too, as the European Parliament's rapporteur, wish to dedicate the last part of my speech to the memory of Mr Werner. Pierre Werner was a man of great vision. The European Union is founded on common visions - the views of our continent's citizens and statesmen - of how common European challenges should be resolved. We must bear in mind these visions, these common aims, and, moreover, the jointly agreed principles regarding responsible and sustainable economic policy, when we seek solutions to our continent's political and economic problems.
Mr Duisenberg, Mr President, Commissioner, ladies and gentlemen, I would like to divide what I am going to say into four parts. First, I want to thank the rapporteur for a highly comprehensive report which not only evaluates the ECB's report, but also enlarges on it and adds demands for future action, some of which originated in the Economic and Monetary Affairs Committee. Secondly, I want to thank you, Mr Duisenberg, and the Executive Board for your good cooperation with Parliament and especially with our Committee, although there is room for improvement on both sides. For our part, we are endeavouring to step up dialogue and make it more exciting, to put questions in clearer terms and elicit more definite answers from you, whilst expecting that you will engage in more public information work.
The public does not always find it easy to discern the thinking behind the ECB's decisions, but we are all aware that its policies directly affect purchasing patterns and the currency; hence the need for more public information to achieve greater transparency, acceptance on the part of the European public, and the stimulation of the economy within the framework outlined in your speech.
We want to congratulate you not only on the work you have done and on the balance sheet you have produced, but also on what you did in the aftermath of 11 September, when the ECB's measures on interest rate and liquidity policy, agreed in consultation with the Federal Reserve Bank, made a good impression as an immediate response to the attacks and one by which the threat of a financial crisis could be successfully averted. Congratulations also on the successful introduction of euro notes and coins, which faced us in this House with the problem of having statistics indicating, on the one hand, that the introduction went without a hitch, and, on the other, that there was great public uncertainty, on which paragraph 18 of the resolution is intended to have an effect.
I would like to take the opportunity of my speech today to make it clear that the Stability and Growth Pact has played a part in the success of the euro and of the ECB, and that we resist all attempts at reinterpreting and nullifying the Stability and Growth Pact, which arise from short-sighted opportunism in response to day-to-day political events; the aftermath of enlargement will call for further structural and other reforms in politics and in the ECB. We hope that your work will continue to meet with such success and that you will also prove equal to these challenges.
(Applause from the right)
Mr President, the Group of the Party of European Socialists supports Mrs Kauppi's report. It is true, in view of this year's presentation, that the European Central Bank is especially to be congratulated not only on having managed to make the eurozone an object lesson in the importance of the euro as a response to external shocks, but also on the introduction of euro notes and coins having been so successful.
We have detected some dissatisfaction with the new money on the part of some members of the public, but Europe has in any case demonstrated that it can achieve something when it stands shoulder to shoulder. According to one survey, 64% of all members of the public at last feel a little more like Europeans now they have the euro in their pockets. That is the way it should be!
The public's price awareness, however, is not as it should be, as the real rate of price increase in the eurozone, which is statistically verifiable and extremely low, does not relate to the inflation that people perceive. Parliament was therefore right always to back a campaign of information and to insist that the introduction of euro notes and coins should be understood as a conversion not merely in the technical sense, but also as one with great psychological significance. That being the case, it is also important that we should send out positive signals. The fact that consumers can sense overnight the advantages of monetary union when they use a card to withdraw cash, is very important. More advantages will become apparent, for example in the holiday season that is just beginning. That is certainly attributable to Parliament's efforts.
I will now briefly consider the concerns about the revaluation of the euro. Euro/US dollar exchange rate convergence certainly makes a slow curve desirable, but that cannot be controlled. It cannot, then, be emphasised too strongly that falling import prices in this phase of a slow recovery in the eurozone facilitate an environment that favours an expansive monetary policy and do not in any case necessitate decisions to change interest rates in any direction. The EU is dependent on this in order to keep the Lisbon process on track.
The European Central Bank bears a great responsibility. It is to be hoped that the coordination of economic policies will at last actually create a favourable environment for all the actors. There have recently been less favourable developments in the aggregate money supply, which, however, have a silver lining in that they indicate recovery, being a sign that enterprises are obtaining liquidity for investment in future economic growth, and this, for Europe, is a matter of life and death.
I do think it important that there should be even greater transparency in the European Monetary Union. I set great store by the European Central Bank's willingness to listen to Parliament's arguments that we should know all the reasoning underlying decisions on monetary policy. That is also good for the European Central Bank's credibility and trustworthiness.
The European Central Bank also has the task of helping to build up financial stability. It counts for a lot with me that the European Central Bank should continue to promote financial stability and, unlike the American Federal Reserve, should not allow its monetary policy to support the creation of speculative bubbles. Even in future, the ECB must not permit its own conduct to give rise to moral hazards!
Mr President, since there is a very large measure of agreement in this House over the fundamentals of policy towards the ECB, I would like to address one specific measure which we have in the draft resolution, which we have requested before without receiving a formal response from the Governing Council in the Annual Report, and I hope this will be rectified. It is the issue of publishing the balance of votes on an anonymous basis, so that the markets and Parliament can assess the shift of opinion over time.
You, Mr Duisenberg, have raised objections in the past to such a move, because the Governing Council tends to decide by consensus. I was glad that you indicated to us in committee that you would reconsider this over time. I hope that you will decide to take decisions by majority voting, both because this would lead to more efficient decision-making and because you are asked to do so in the Treaties.
I would like to make it clear that I do not share the criticism over the last year that the ECB has acted too little and too late. In fact the ECB first cut interest rates in May 2001 despite a continuing rise in inflation, which had still to peak at 3.4%. You have honoured your monetary reference values only in the breach, and in 26 out of 41 months you have allowed inflation to exceed your target range. This is a pragmatic institution. However, we know from the Council of Ministers that voting by consensus, in other words by unanimity, is slower and more difficult than voting by majority.
For this reason alone, it would be sensible for the ECB in future to vote by majority. The fact that present procedures have not led to mistakes is not an argument against improving them, particularly when this is what the Treaty requires. Article 10 of the Protocol on the Statute of the European System of Central Banks clearly states that the Governing Council shall act by a simple majority.
Therefore, I hope that the Governing Council will also note its Treaty obligations in the manner of its decision-taking by majority.
Mr President, the ECB's report makes a critical comment to the effect that, in 2001, most of the countries in the eurozone did not succeed in reaching their budget targets. Germany, France, Italy and Portugal again recorded relatively high deficits. There are warnings that the incidence of deficits could rise even higher. To put it another ways, budgetary consolidation, second only to the maintenance of price stability as a primary objective of European economic policy, is in danger. Sufficient stability is not being achieved, nor is space being made for policy creation, which is no less important. It is unfortunate that Parliament's report does not give adequate emphasis to this issue.
Unlike Mr Karas, I take the view that the Stability and Growth Pact deserves to be a matter of controversy. It is, in my judgement, in grave crisis because its reference value of 3% was laid down arbitrarily and is too rigid. In times of stagnation and recession, its shackles prove to have a toxic effect on economic recovery. It is no accident that the eurozone finance ministers have already called on the Commission to take more account of cyclical fluctuations when assessing the Member States' budgetary positions. I therefore strongly urge that the Stability Pact be reformed and supplemented by an employment pact which would require the Member States' economic policies to be comprehensively coordinated.
As we used to hear from France - which is now under a conservative government - the Stability Pact is not graven on marble. The objective must be the speedy creation of room in which an anti-cyclical economic policy can operate. We must not, of course, lose sight of the need to limit debt, and countries cannot be allowed to escape being penalised by higher interest rates on their proliferating debts when they make themselves rich at the expense of others. But, on the other hand, stability policy must not just be about the value of money, and must not impair society's social equilibrium.
Mr President, one would hardly guess, from reading the 2001 annual report of the European Central Bank, which comes across as balanced, technical and calm, that both 2001 and 2000 were disastrous for the euro on the foreign exchange markets. A simple graph on page 59 shows, however, the drop in the value of the European currency, which is much more significant than all the fluctuations in the participating national currencies since 1994. Similarly, the graph on page 65 on net financial fluctuations in the eurozone in 2000 and 2001 shows considerable jumps which illustrate the lack of investor interest in either the euro zone, our currency, or both.
Someone will no doubt tell me, however, that the European Central Bank's report was right not to emphasise these slightly less positive aspects since the euro is now faring better, and that we have come through the difficult patch. This is a claim that we must verify. For the time being, what we are seeing is not investor enthusiasm for the euro, but rather investors adopting a cooler approach to the dollar, related to the bursting of the technological bubble, financial scandals and, above all, we must not forget, the significant difference in interest rates which does not work in favour of the US currency.
For the time being, therefore, the dollar's troubles are working to the euro's advantage, but we must continue to be cautious because the underlying problems of the European currency are still unresolved. First of all, growth in Europe remains weak, and the introduction of the euro has not stimulated it, in spite of the promises that were made. And, more importantly, there is still a huge question mark for the future, namely that of the problematic coexistence of a single currency and a disparate economic and social zone, whose sub-sections might diverge.
In order to remedy this problem, some people are contemplating a more or less forced integration. In our view, Mr President, we hope that Europe, in spite of this uncomfortable situation, will be able to remain both flexible and liberal.
Mr President, ladies and gentlemen, contrary to what Mr Berthu says, I think that the European Central Bank can pride itself on presenting a more than satisfactory statement. The euro is a success: more than 50 countries already have an exchange rate regime for which the euro serves, at least in part, as a point of reference. Our single currency has become the dollar's equal. When the value of the euro fell in relation to the dollar, some commentators questioned the so-called lack of structural reforms in Europe.
Logic dictates that the current rise in the value of the euro against the dollar should be the result of a successful EU structural policy, unless the changes in the exchange rate between the dollar and the euro are not so much due to economic foundations than to the changing mood of the financial markets. After the irrational exuberance on the stock markets and since the bubble of so-called new economy burst, disillusionment is the order of the day. Virtual stock market gains have transformed into real losses. The debt incurred by companies and private individuals is the cause of particular concern. Added to this is the realisation that many champions of the new economy are turning out to be manipulative conmen. During the financial crisis in Asia, many commentators condemned 'crony capitalism', capitalism marked by the complicity within these countries. Yet, current events in the United States, and in Europe too, show us that those who preached in Wall Street, the City and elsewhere were comfortably ensconced in a sort of self-service set-up where company directors, business bankers, analysts and auditing firms gave one another a helping hand when needed.
In fact, the world of finance is currently experiencing a sort of uncontrollable collapse which is reminiscent of the crisis of 1929 and subsequent years. Wide-ranging reforms of international finance are therefore essential. The central banks, the EDF and the ECB in particular, must put forward proposals to improve the regulation and supervision of financial markets, including hedge funds. Article 110(1) of the Treaty grants the European system of central banks the right to issue recommendations and opinions. I hope and pray for recommendations from the ECB to combat crony capitalism, to introduce better regulation and supervision, in short, to create the conditions to enable us to regain the general public's confidence in an ethical financial sector. It is not the danger of inflation that is currently threatening us, but the danger of the financial markets imploding. The ECB cannot shirk its responsibility. In addition, the ECB's appeals for wage moderation would be much more credible if Mr Duisenberg applied the same language of moderation to investors with capital.
(Applause from the left)
Mr President, I shall make this brief. I would first of all like to welcome the opportunity to take part in this debate on the presentation of the Annual Report of the European Central Bank.
I should like to thank Parliament, and in particular the Committee on Economic and Monetary Affairs and its rapporteur, Mrs Kauppi, for her excellent report. The Commission fully agrees with many of the points of view contained in the report such as, in particular, its positive assessment of the policy of the European Central Bank.
I shall only refer to two points from today's debate, which are of particular interest to the Commission.
First, the role of the Stability and Growth Pact in the current process. We believe the Pact has contributed to a favourable reaction by budgetary policies during the recent slowdown. Countries that had already reached a balanced fiscal position have been able to use automatic stabilisers to absorb the effects of reduced growth. Contrary to other situations, meanwhile, no country in debt has implemented unjustified expansionist fiscal policies. Furthermore, the Member States have been able to continue with their fiscal reform policies which will undoubtedly help to eliminate supply rigidity.
In general, I would say that the policy of the first few years of Economic and Monetary Union has contributed to economic growth and to our macroeconomic stability.
More recently, a combination of monetary policy favourable to growth and a slightly more flexible fiscal policy has sustained cyclical recovery. The lack of fiscal consolidation in the year 2000, however, when economic growth was flourishing, was at the root of some of the obstacles we are currently faced with, in particular in the most indebted countries. We therefore believe that our immediate main objective is to continue with fiscal consolidation and structural reform to enable us to improve our capacity for growth.
Secondly, with regard to the euro and its impact on pricing, using quarterly data, Eurostat has come to the conclusion that in the first quarter of 2002, the inflationary impact of the euro was 0.16% in comparison with the final quarter of 2001. This figure should, however, be used with caution. First, because it is difficult to make these calculations; secondly, because, although this overall figure is correct, we believe there are unusually high increments for certain goods and services that are consumed regularly, which gives citizens the impression that the increase has been far greater; and thirdly, because it is equally true that the euro should, in the medium term, contribute to improving the competitive environment and economic efficiency, thus bringing down consumer prices.
That is all I have to say this afternoon. I shall now hand over to the President of the European Central Bank, Mr Duisenberg, who I expect will have something to add.
Mr President, firstly, I wish to join Mrs Kauppi in paying my respects to the late Pierre Werner, one of the founding fathers of the European Union, whom we will never forget. When I presented Mr Werner on 2 January with a commemorative fountain pen to celebrate, underline and thank him for his contribution to European Union, he could no longer speak, but the tears falling down his cheeks said more than any words could do.
Several Members have again played on the theme of more transparency and, in particular, the publication of minutes or, as Mr Huhne said, at least the balance of votes in the Governing Council. I have already given a formal answer in my introductory statement, but I would like to add, in particular addressing Mr Huhne, that deciding by consensus does not mean that there is necessarily unanimity, in the sense that if there were a vote all would vote the same.
Deciding by consensus means that the conclusions reached by the Governing Council as a whole on a certain decision, in a certain direction, or to decide not to change anything, are supported by the entire Governing Council, by some more enthusiastically than others, but this does not require a vote. One always has to remember that although the members of the Governing Council come from all the Member States, they do not represent their Member States, either in the case of national central bank governors or of their central bank. They are there in a personal capacity and are completely independent.
That also applies to the decision-making process and at all costs we want to preserve the phenomenon that the Governing Council's decisions are decisions by a collegiate body and that every individual member of that body will defend and describe the outcome of certain discussions as if he had been 100% enthusiastic about those decisions. They will be supported by the entire Governing Council. We do not want to undermine that attitude in the Governing Council.
On prices and the effects of the costs of changeover, to which various Members have referred, it is true that in the public mind many of the price increases that are being observed are being attributed to the changeover to euro banknotes and coins and the rounding-off effects accompanying it. This is true in particular of the goods we purchase every day. For example, you do not pay your rent every day, so there is no problem there. You do not buy a computer every day, so there is no problem there at all, because those prices have been lowered. However, you do notice it in cafeterias, cafes or restaurants or when you try to park your car in the usual place.
Overall, statistically, Eurostat has estimated that of the 0.8% rise in inflation recorded in the first quarter of this year, between 0 and 0.16% could be attributed to the cash changeover. However, there is a difference between the perception of the people at large and the statistical facts now that, as we expected, inflation seems at last to be on the road downwards. We are aware of the latest flash estimate by Eurostat of inflation in June, which is said to be 1.7%, down 0.3% from May. Even if the final figure were to be marginally higher than 1.7% we are on a downward trend. It is also true that we at the ECB expect inflation for the remainder of this year and for next year to hover around this 2% figure and so we are in a situation where we have to be extremely vigilant with regard to the risks that the figure may exceed the 2% limit over the medium term.
There are risks, both upward and downward. The upward risks I defined as coming from the monetary developments and maybe from current wage trends if past inflation figures work their way through in new wage agreements. These risks are being mitigated - and I am grateful for this - by the recent significant appreciation of the euro and so we are weighing time and again the balance of these risks. At the last meeting of the Governing Council at the beginning of June, which was devoted to our stance on monetary policy, this led us to the conclusion that the risks are there, the mitigating effects seem to be emerging, and we must wait and see how things develop.
As regards Mr Berthu's questions on investment decisions vis-à-vis Europe, which now seem to be slightly more attractive because of the exchange rate than in the past, I would like to say that the period of huge capital outflows from Europe in particular to the United States, seems to be over, both in terms of direct and portfolio investment. There are indications that in some instances the flows have reversed and outflows have fallen sharply to say the least.
However, in determining whether Europe is an attractive place for potential investors, including foreigners, be it direct or portfolio investment, the exchange rate is only one of the considerations that are taken into account and a minor one at that. We have to create the climate in Europe by our policies, by our wage trends and by our environment, so as to make Europe a more attractive place to invest in than it has apparently been in recent years. For that reason also it is so crucial that the intentions of our heads of state and government to press on forcefully with structural reforms should be translated from words into deeds sooner, rather than later.
To end with Mr Goebbels' question, as far as regulation of financial markets is concerned, the ECB fully supports the financial services action plan and will do everything in its power to promote the implementation of the plan and promote the further harmonisation of regulations concerning capital market instruments, so that we get a more transparent and comparable capital market in Europe.
As regards supervision, the ECB will do everything in its power to fulfil its Treaty mandate to promote the smooth conduct of supervisory practices. However, I have to remind you that this is the only mandate that the Treaty gives to the ECB, not the supervisory practice itself, or the formulation of the regulations that are in force. We can promote it, we can smooth its path, we can act as a catalyst for good cooperation, but in principle supervision falls under the principle of subsidiarity. We will do our utmost and we are doing our utmost to achieve precisely that.
I trust that I have answered the main questions.
Mr President, thank you for giving me the floor.
Mr Duisenberg, I had a small supplementary question to ask you. You quite rightly said that the Treaty only provides you with limited powers in the area of banking supervision. However, Article 110 provides you with the possibility of drafting recommendations and submitting opinions. Are you going to make use of this power conferred by the Treaty?
Mr President, to use that article for specific measures in the field of banking supervision or financial regulation in general, encompassing other financial industries in that field, would, I feel, transgress our authority bearing in mind that the Treaty is so restrictive in giving precise responsibilities in banking supervision to the European Central Bank.
Thank you again.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on two reports, on behalf of the Committee on the Environment, Public Health and Consumer Policy:
(A5-0229/2002) by Mr Trakatellis, on the proposal for a European Parliament and Council regulation concerning traceability and labelling of genetically modified organisms and traceability of food and feed products produced from genetically modified organisms and amending Directive 2001/18/EC [COM(2001 182 - C5-0380/2001 - 2001/0180(COD)];
(A5-0225/2002) by Mrs Scheele, on the proposal for a European Parliament and Council regulation on genetically modified food and feed [COM(2001) 425 - C5-0368/2001 - 2001/0173(COD)].
Mr President, today we are debating a legislative proposal for a resolution which concerns (a) traceability and labelling of genetically modified organisms, (b) traceability of food and feed products produced from genetically modified organisms, and (c) amendment of Directive 2001/18 on the deliberate release into the environment of genetically modified organisms.
The main aim is to harmonise rules within the European Union in a bid to ensure the internal market operates efficiently and consumers are better informed. Unfortunately, however, neither the Commission proposal nor the amendments adopted by the Committee on the Environment offer any guarantee that these objectives will be achieved. On the contrary, they open the way for fraud and deception, for the misleading of consumers, for the distorting of prices and competition and for less favourable treatment of EU producers and companies.
This proposal is directly related to the Cartagena Protocol on Biosafety. However, the protocol does not contain any provision on the traceability of products made from genetically modified organisms. This fact does not ensure legal certainty and is a shortcoming, possibly even an obstacle to adopting rules within the Community, not only for domestic Community products but, principally, for imported products. This is because there is no legal obligation to provide all the information at each stage of the production process, thereby opening the way to all sorts of fraud and deception on the part of third country producers and suppliers. As a result, competition will be distorted because, while European Union producers will be obliged to comply with the regulation, third-country producers and suppliers will be able to maintain that their products are made from natural substances, without anyone being able to check and verify if that is really the case. Furthermore, if the European Union unilaterally applies traceability and labelling requirements to imported products and carries out checks without an adequate scientific basis, it may create a trade dispute with third countries which results in the matter being referred to the World Trade Organisation.
At the same time, instead of promoting biotechnology as a technology of the future which is recognised worldwide and promises a great deal for human society in the twenty-first century, the proposal deals this technology a mortal blow. What I wonder is: who thinks up such proposals? Everything to do with food has been based in the past on scientific analysis; this applies to testing adulterated food, to BSE, to dioxins and so on. So if it is to be absolutely efficient, this regulation needs to be combined with scientific methods for identifying the differences between products made from genetically modified organisms and conventional products. In addition, methods currently available enable even traces of genetically modified DNA or genetically modified protein to be traced. As your rapporteur, I differentiate between three categories on the basis of these analytical techniques: the first category of products are products containing modified DNA or protein, for which we can use traceability and labelling. The second category contains products made from genetically modified organisms but which do not contain DNA or protein or differ in any other way from conventional products. However, if we treat equal products unequally as regards labelling, then we make them unequal and they fare differently on the market and, of course, they distort prices and mislead consumers, who will probably end up paying more. This sort of approach therefore leads to distortion on the market, confuses consumers and, basically results in fraud because labelling cannot be verified and the truth of what is stated on the label cannot be checked scientifically. So I think it is perfectly clear that the Commission proposal is so contradictory, especially now that it has been amended by the Committee on the Environment that, if we accept the principles contained in it, we shall abolish any scientific basis or logic and end up labelling food on the basis of political convictions or ideological perceptions. Animals, for example, that eat GMO products for 10 days or 20 days will have their meat, milk, butter and cheese labelled; that is the logical consequence of the Commission proposal.
Consequently, I believe that the European Commission has submitted this proposal to us under pressure to lift the moratorium. The proposal is totally impracticable. It offers no legal certainty because no authority with jurisdiction, such as the courts, will accept it. Consequently, my proposal to combine traceability and labelling with the principle of determining and tracing genetically modified DNA and protein is the only proposal which can be applied in practice to products made from genetically modified organisms and ensure, with the help of scientific analysis, that the regulation is applied.
Mr President, that was not the position taken by the Committee on the Environment, Public Health and Consumer Policy and it is unfortunate that Mr Trakatellis has not kept to the usual practice of presenting the Committee' on the Environment's report, but has, regrettably, reproduced his own position. I find that very annoying and regrettable, and ask you, Mr President, to see to it in future that rapporteurs represent the position of their committee. If they are unable to do that, they should give the report back to somebody else, rather than present their personal opinion as the committee's position.
In all honesty, that was not exactly a point of order, Mrs Breyer!
Mr President, ladies and gentlemen, the proposed regulation on which I am the rapporteur concerns the authorisation and labelling of genetically modified food and feed, and should of course be regarded as closely connected with the regulation on traceability. Like many others, including the Committee on the Environment, Public Health and Consumer Policy, I welcome the Commission proposal on the future scope of labelling equivalent products, that is products made from genetically modified ingredients, where the genetic change in the end product is no longer in evidence. That is a great advance in Community lawmaking, and one that responds to the desires of consumers over many years.
This change will also lead to the labelling of a range of foods which do not at present have to be labelled. Current laws stipulate that oil can consist of 100% genetically modified maize without needing to be labelled as such. The traceability system makes such labelling possible. As we have just seen, discussions are carried on as if this were the first piece of legislation giving consumers information evidence for the value of which is not capable of being provided by processes of analysis, but the EU already has legislation, such as the required indication of origin for many foods, for example fruit and vegetables, that are founded on documents, which are an effective traceability system.
In order to ensure maximum freedom of choice for consumers, the Committee on the Environment, Public Health and Consumer Policy also calls for the labelling of animal products and enzymes. Having, albeit from outside, followed discussions in the Council, we are under no illusions: it is highly unlikely that this will form part of this piece of legislation. However, I really do think it necessary to continue with policy discussions on these issues and see what ripples arise when we throw some stones in. The one thing that is clear is that this item of legislation will certainly not lay to rest the issue of whether enzymes and animal products have to be labelled.
Together with the labelling issue, there have always been discussions as to whether products should be certified as being "not genetically engineered", and I have said that I could accept this as a supplement, but never as an alternative. This particular topic gave rise to discussions in the Committee on the Environment, in which members said they would send back what the Commission had submitted, and wanted only a "not genetically engineered" label.
The Commission proposal envisages a threshold value for contamination that is technically unavoidable and occurs by chance. No doubt we are all agreed that such a threshold value is needed. It has to be made clear at this point that this threshold value applies specifically to technically unavoidable contamination of this kind. It is often asserted, and I have read in numerous newspaper articles, that the European Union is now deciding to require labelling only above 0.5% or even 1%, which is of course nonsense.
Neither I nor the Committee on the Environment, Public Health and Consumer Policy find it acceptable that such threshold values should also apply to those GMOs that are not permitted in the Community. As regards the amount of the threshold value, I hope that the majority of the whole House will support Amendments Nos 162 to 164, which my group has introduced and which lay down a threshold value of 0.5%, requiring also that the threshold value should be lower if progress in science and technology so permits.
The Committee has adopted two further points that I have again brought up, which have to do with the centralisation of the authorisation procedure, but also with the role to be played by the national authorities, especially in relation to environmental impact assessments, which the Commission proposal stipulates should in future be carried out by the European Food Safety Authority. I do not consider this to be adequate and, not wishing to nullify the directive on the deliberate release into the environment of genetically modified plants, which was enacted as recently as 2001, want to leave the responsibility for this in the hands of the competent authorities in the Member States. Several of my amendments, furthermore, concern themselves with strengthening the public's right to information, and I hope that the great majority in the plenary will support these as the Committee on the Environment, Public Health and Consumer Policy has done.
Mr President, Commissioner, we are dealing with a very complicated matter. Although the opinion of the Committee on Industry, External Trade, Research and Energy submitted to the Committee on the Environment, Public Health and Consumer Policy would appear to be fairly unanimous, several points were resolved by just one vote. We could say the Committee was divided into two, with those in the minority able to see, to their immense satisfaction, the Committee on the Environment, Public Health and Consumer Policy represent their position more closely than the opinion of their own Committee.
The manipulation of genes results in species and varieties which do not occur naturally. Nobody can know what will happen when genetically modified organisms are introduced into the natural environment. They might hybridise with natural varieties, or something may be produced that was not intended when the genes were manipulated. One has to exercise excessive caution.
It is only reasonable to insist that all genetically manipulated organisms must be able to be traced retrospectively to an adequate extent. The Cartagena Protocol on Biosafety required the identity of GMOs to be specified. The Committee on Industry voices more the views of the producers and does not want this.
It is furthermore in the interests of consumers that they should be allowed to choose the food they eat, and they have a right to do so. For that reason we are proposing that it should be compulsory to label GMO products as such. On that basis consumers can avoid products they do not wish to use. When the Committee on Industry voted, a position that differs from the Commission's original proposal won by a narrow margin. It is the Committee's opinion that labelling should be carried out in such a way that a product is labelled when it is GM-free and not when it contains genetically modified organisms. The Committee on the Environment, Public Health and Consumer Policy has adopted a different position on this from the Committee on Industry, and its views are probably a better response to the need for an increase in consumer choice.
Mr President, we are examining two reports, one on traceability and labelling of food and feed products produced from genetically modified organisms and the other on genetically modified food and feed. These matters must be resolved in order to put an end to the Council moratorium on genetically modified organisms. It is no easy task to reconcile the different priorities that must be taken into consideration - first, consumers right to information; secondly, the priority of health and the environment; and thirdly, the functioning of the internal market - and yet this is essential.
It leaves me speechless, however, to hear things like genes entering the environment. The truth, ladies and gentlemen, is that a little more rigour in the interventions would not go amiss. I am not aware of any gene that has escaped in this way and flown out into the environment. We need to be rigorous and serious, we need to adopt the two proposals made by the Commission, which I think are quite reasonable, and try to adapt our proposal to what the market and consumers need.
The first priority has to be keeping consumers informed and giving them the ability to choose. The second priority must be a health guarantee. The third priority is that we must always respect the freedom of the internal market and require of third countries what we are prepared to require of ourselves. We cannot have separate legislation and our consumers cannot be inundated with unlabelled genetically modified organisms from other countries because we are incapable of imposing our legislation on the international bodies.
Mr President, I know that I am exceeding my time limit, but please allow me a little flexibility, as no other Members from my Group are going to speak. I would also like to say that labelling does not mean greater safety. Nor do I believe that it is the responsibility of Parliament, as a political parliament, to lay down a standard stipulating 0.5% or 0.3%. It should be a management committee that sets this parameter, which must be quantifiable. Lastly, ?
(The President cut the speaker off)
Mr President, Commissioners, the Environment Committee took on board a large number of amendments proposed by the Legal Affairs Committee, as is only right and proper, as these amendments do away with ambiguities. Amendment No 22, which is put in more precise terms, is an example, stating that committee procedures only come into play when the scope of this regulation is to be extended to new products, and under no circumstances to the contrary. I think that clarifications of this sort are always welcome.
Another issue is the coherence of the legislation, and we should in any case avoid the laboriously achieved compromises of the past, in the novel food regulation and the directive on the deliberate release into the environment of genetically modified plants, being nullified by new regulations which are currently being put before us.
Thirdly, this has to do with the public's legitimate entitlement to have access to information. Consumers will only have grown up if we continue to offer them transparency and openness. Here in Parliament, we talk a great deal about freedom, transparency and solidarity. Let us turn these words into deeds, so that the public has freedom of choice about what they want to eat and about what they want to regard as unsaleable goods; let us do this by getting clear product labelling accepted.
This of course also involves the threshold value issue, and you will be aware that the Legal Affairs Committee has not been able to come to any conclusion about this. Various very diverse proposals having been put to the Committee, when these amendments were withdrawn, it was commented that the Committee on the Environment had a better overview of this issue, but I do not want to draw a veil over the fact that I continue to consider a threshold value of 0.1% worth striving for.
Mr President, ladies and gentlemen, why do we need genetically modified plants? If we modify a few genetic building blocks, plants are apparently better adapted to adverse environmental influences, such as attacks by pests or competition from weeds. They become more resistant. Far fewer herbicides and insecticides are needed. There is less environmental pollution. From the point of view of quality and nutritional value, genetically modified foods are absolutely identical to conventional foods. That is guaranteed through comprehensive testing.
There are widely differing views in Parliament on the present Commission proposals on traceability and labelling. We know that. But we are all agreed on one point: the proposals have been poorly dealt with. We fail to understand why the Commission has no wish to include everything in a single regulation. A comprehensive, uniform regulation could then have included seed, which at present - and again we fail to understand why - is handled under the comitology procedure, thereby more or less excluding Parliament.
However, these shortcomings notwithstanding, we have no desire to reject the Commission proposals because any further delay would be very bad for the status of genetically modified products within the EU and the de facto moratorium which has applied for several years would remain in place.
The purpose of the Commission's two proposals is to guarantee that consumers have clear, truthful information about genetically modified organisms in food and feed. Of course, I too am unreservedly in favour of comprehensive information for consumers. That goes without saying. But we can only achieve this sort of information if we make sure that only products that really contain GMOs are labelled as such, with the need for scientific proof, with genetically modified DNA or protein or perhaps other new analytical methods in the future, as our prime requirement. This sort of product-related labelling is the only feasible way forward. The Commission proposal is barking up the wrong tree here. So-called process-based labelling of food and feed, with no facility to prove genetic modification in the end product is simply not practicable and is inviting fraud. Europe would be inundated with a flood of supposed scandals and consumer confidence in our high quality food - and it is high quality - would be shaken even further, and needlessly so.
For the same reason, then, we should reject the idea of extending labelling requirements to animal products such as meat, eggs and milk products from animals which have come into contact with genetically modified feed at some point. This sort of labelling requirement would be just as perplexing as a labelling requirement for food produced using genetically produced or modified aids such as enzymes because, in both cases, the food itself is not genetically modified in any way and is no different from conventional produce.
Exactly the same applies to highly refined products such as edible oils or sugar. There is demonstrably no longer any genetic modification in the product. So why label it?
This sort of procedure, labelling every product which has no more than glanced at a GMO, would run counter to the idea of consumer enlightenment and information. Nearly every food product would have to be labelled "manufactured using or from GMOs".
Another key question is the threshold for the accidental or technically unavoidable presence of GMOs in products. In the Committee on the Environment, Public Health and Consumer Policy, the threshold value for the accidental and technically unavoidable presence of GMOs was reduced from the 1% in the Commission proposal to 0.5%. The PPE-DE group voted against this, although we are all agreed that this threshold value is a purely political value and has no scientific basis. However, even as a political value, it has to have a practicable, a feasible basis. And, with a lower limit of 1%, the feasibility threshold is more than satisfied. A threshold value of 0.5% simply cannot be complied with at present. It would be a blocking value, a blocking threshold.
However, on this point, and this too has to be said, the Commission proposal was very poorly formulated. Of course it will generate unease if there is talk of banning GMOs in the EU. It smacks of selling out. Basically, this threshold is a necessary tolerance value, especially in the transition phase, for GMOs which, because of the de facto moratorium, may not yet have been licensed but which have certainly been tested in the EU by the relevant scientific committees and have proven to be harmless to human health and the environment. They are ready to be licensed; they are in a holding pattern. The term we should be using is "preauthorised" and I for one shall endeavour to get this term adopted in the legislation.
Mr President, the two draft regulations and reports we are debating today are important supplements to the Directive on the deliberate release of GMOs into the environment, which we adopted last year. Rules on traceability and labelling are obviously vital, partly so that effective quality control can be carried out but also so that products can be withdrawn from the market if unforeseen damage to our health or the environment should occur and, finally, so that consumers, as consumers, can also be given a real choice between GM and non-GM products. I am therefore able fully to support the policy of the Committee on the Environment, Public Health and Consumer Policy, designed to ensure that we obtain an effective system of traceability and that, as consumers, we are given a free choice. We are to be informed as to whether a product consists of, or contains, genetically modified organisms and we are also to be informed as to whether a product has been made from genetically modified organisms. That also applies, of course, to animal products such as milk, eggs and meat from animals fed on GM products. As consumers, we are obviously entitled to be informed both about the content of the foods we consume and about the methods used to produce them. I am also in favour of the limit for unintentional pollution by genetically modified organisms being set as low as it possibly can be, and at no higher than 0.5%.
Allow me now to make an observation about the multinational chemical concerns behind GM products, as well as about the British Government which is, of course, adopting the extraordinary position that there must be no labelling, except for businesses' being allowed to label their products GM-free. That would of course be a disastrous solution. The first reason for this is that companies would probably not make very much use of the scheme, for it would of course be voluntary. Not very many firms would make use of it solely as a way of behaving responsibly. The second reason, however, is that such a scheme would leave consumers completely in the lurch. All products not labelled GM-free could of course be either GM or non-GM products. The scheme would not provide consumers with the relevant information, and that is of course also the intention behind the chemical industry's wishes.
Finally, it would become completely impossible to trace genetically modified organisms if there were no positive labelling of these at all the stages of production and distribution. There would then of course be no possibility of tracing genetically modified organisms which might have proved to have had harmful effects on our health or on the environment. In the light of history, one can only wonder at, in particular, the British Government's going in for a scheme that interferes with traceability in the area of foodstuffs. I simply do not understand industry's marketing strategy for GM products. It argues the whole time in favour of giving consumers as little information as possible. Does it really believe that confidence in genetically manipulated foodstuffs can be created in that way? That, of course, makes no sense at all, and all I can say, therefore, is that, as a result, I well appreciate the response of the large majority of European consumers. As a result of their constantly encountering the attitude that consumers should know as little as possible, they lack confidence in these products.
Mr President, this is a little reminiscent of a Greek tragedy: whichever option you take, it always has a bad ending. I think we are facing one such tragedy. The goal, on which we are all agreed, is clear. Consumers must have the choice: either with GMO or without, and the label must guide them in a clear and reliable manner. In that respect, we have to make a judgment to some extent on the basis of evidence on paper. We must develop a system which we can rely on, which does not necessarily involve scientific tests alone.
Our group does not want to label processing aids. We are still in discussion about products from animals that were fed GMOs at some stage. However, if we include these two aspects, then we will have to label just about everything, and I wonder whether we are helping the consumer in this way. Will he still be able to see the wood for the trees? This is why we call for a system of non-GMOs, which is, in fact, already being used as a sales point by a number of distribution chains. The key problem we will be facing in respect of paper evidence will be fraud. In my view, if we do not set up a sound and reliable system - since we are mainly dealing with countries outside of the Union - then we had better brace ourselves for the first scandal.
As for the threshold value, my group will be endorsing 0.5% or lower for accidental presence.
The Eurostat figures clearly show that most consumers want effective labelling. Should we, however, follow the Commission's system? Does it provide the necessary guarantees for checking paper evidence in a number of products in total trade? Are we then certain that we will have a really good label? My second question is, if we introduce maximum labelling, so including enzymes and animal products, will we not start labelling nearly every single product, and does this benefit the consumer at all? In my view, the best combination is a non-GMO label along with a label which features a GMO for products in which these are present. This system is not watertight either, nor perfect, but I think that my version of the Greek tragedy will claim the least number of victims.
Mr President, the issue of genetically modified crops and food can be viewed from several different angles. For our group, the important factors are biodiversity, the environment, health and food safety. It is also a question of consumers' fundamental right to be able to choose what they buy and what they eat. In addition, the issue can be viewed in terms of power. The power over our food and crops lies to a large extent with multinational companies which sometimes sell genetically modified seeds which are directly dependent on their own pesticides. All these reasons may explain why consumers wish to choose something other than GM products.
There is no scientific agreement on the benefits of GM technology in the area of food. The technology is controversial and our knowledge of the field is growing rapidly. In particular, there is uncertainty regarding the impact on biodiversity and possible effects for people with allergies. Therefore, the precautionary principle must be applied, and we support Member States' right to impose a moratorium on the commercial growing of GM crops.
When the Commission has acted to modernise the European Union's policy in this area, regulations for traceability, labelling and corporate responsibility have formed the basis for the policy. We believe that, in line with this and as a minimum requirement, no commercial growing of GM crops should be allowed before these changes have been made and introduced into national legislation.
In terms of labelling and traceability, the starting point must be the creation of a comprehensive system which provides consumers with the right to choose. This means that goods produced with the help of GM products, such as meat produced with GM feed, must also be labelled. The addition of remains from proscribed GM products must naturally also not be allowed. With regard to the unintentional addition of remains from GM crops, the threshold should be as low as possible. We believe that the proposal of 0.5 percent is far too high, but it may be a starting point for future reductions.
It is remarkable that those who usually defend consumers' freedom of choice in the market now do not wish to provide consumers with this freedom through the effective labelling of GM food. Could it be the case that people realise that most consumers would exercise their freedom of choice by not choosing GM products?
A labelling system for GM-free products would be a considerably worse solution than that currently proposed. Such a system is based on the assumption that genetically modified food is the rule and that GM-free food is the exception. We would like to see the reverse assumption prevailing.
We know that on this issue there is strong pressure from industry and from certain national governments to vote against the line taken by the Committee on the Environment, Public Health and Consumer Policy. I would appeal to Members of this House to accept their responsibility for the environment and consumers and to support the line taken on this issue by the Committee on the Environment, Public Health and Consumer Policy and not to give in either to industry or to 10 Downing Street.
Mr President, ladies and gentlemen, tomorrow's vote in this House will be a test of whether we want to create more consumer transparency or whether we prefer to defer to industry's interests and keep palming consumers off with genetically modified food on the quiet. To fail to adopt comprehensive labelling and, as a result, more detailed traceability, would be a declaration of consumer policy bankruptcy on the part of Parliament and subservience to the interests of genetic engineering. To allow traceability and transparency to fail would be to trample consumers' rights underfoot, which is why I call on the PPE-DE group in particular to relinquish its blocking stance, to take the consumers' side at long last and to stop treating them like children.
It is totally unacceptable for cold-pressed oil or tomatoes to be labelled, because the proof is there, while as soon as the same oil is heated or as soon as the same tomatoes are made into ketchup, they need no longer be labelled. We need comprehensive labelling because consumers have a right to know what they are eating. The market - i.e. consumers - should be allowed to decide. We really have to look on them as responsible adults and we must not, under any circumstances, treat them like children. We have known - since the BSE scandal at least - that consumers want to know what animals are being fed and how.
Naturally we are categorically opposed to a threshold for unlicensed genetically modified food, because that would really push the Commission's objective of greater food safety ad absurdum. Only expressly licensed products should be marketed. Anything else would be totally unacceptable and would turn food legislation on its head. Even the 1% value for licensed products would appear to be much too high and far too arbitrary for our liking. It would mean that an average shipload of non-genetically engineered soya beans could still contain over 3 000 tonnes of genetically engineered beans. The Commission must submit more safety measures to prevent contamination because what we need is more labelling and more consumer safety.
Mr President, we are not totally against GMOs and their use. However, we are in favour of their use being regulated, as, moreover, the international situation demands: 50 million hectares of land are cultivated in the world using GMOs compared with only 12 000 hectares in Europe. This should prompt us to investigate the state of European research, and the role of Europe in the WTO and the - often unregulated, uncontrolled - use of products containing GMOs in developing countries. Similarly, it should draw attention to the importance of safeguarding biodiversity and of providing guarantees and ensuring consumer safety, for science is not yet able to do this with certainty. However, this is not the right occasion for this.
What disturbs us, however, about the proposals before us and the related work of the rapporteurs is some of the ways the principles of the Cartagena Protocol are supposed to be interpreted. Indeed, it would appear that precautions and transparency, which are the basic elements of the Protocol, are to be interpreted in a way which, at times, even distorts their meaning, especially if we read the second regulation, the regulation on traceability and labelling. There is no trace of a uniform method guaranteeing that operators have taken all the steps necessary to avoid contamination, nor is there a requirement for an authority certifying that these measures have been carried out, nor, moreover, is there consistency between the levels of contamination permitted. The same may be said of the samples to be deposited together with the authorisation application, it being left to the discretion of the applicants for the authorisation whether to take a sample or not. Moreover, it would not appear appropriate to require economic operators to provide evidence of the quality of scientific tests, which, moreover, would be a unilateral requirement since not even the Cartagena Protocol gives any significant consideration to the issue of accountability, putting off any analysis even of the principles until after 4 years from the Protocol's entry into force.
Again, if the objective is traceability, as far as the precautionary principle is concerned, we fail to understand why an authorisation granted has to be valid for 10 years under one regulation while, under the other regulation, the supporting documentation only has to be retained for five years. We hope, with regard to the work carried out by the rapporteurs and, in particular, Mrs Scheele, who has, nevertheless, succeeded in improving the Commission's proposal, that the points giving cause for concern will be amended, so that consistency which is at least functional can be achieved.
In the debate about genetically modified organisms, we cannot confine ourselves to technical discussions; the ethical aspects need to be brought to the fore. We are allowed to use God's creation to meet our food requirements, but that does not mean that we can harm the individuality of life around us. The firms involved, however, claim that biotechnology is needed to solve the food shortage.
However, the problem is not that there is insufficient food, but that it is not distributed effectively. Moreover, a lack of finances is often the reason why people have no food. If we consider the famine in the southern countries of Africa, it is evident that these problems cannot be solved by means of biotechnology.
Last year, we approved a directive which provided for the conditional introduction onto the market of genetically modified food. The conditions are: protection of the environment and health, freedom of choice for the consumer and 'the polluter pays'. If the industry is unable to meet these conditions, we need to abandon the marketing of genetically modified food.
My point of concern is that, despite the strict labelling conditions, real freedom of choice is not guaranteed. Unintentional contamination will always occur. Moreover, I take the view that GMO-free products should not be more expensive than GMO products.
Mr President, when we vote on the Scheele and Trakatellis reports on genetically modified products, we have a duty to contribute to defining a credible safety strategy for genetically modified food in order to restore the power of political discourse in this area.
As far as the scope of the proposed legislation is concerned, we believe that labelling must be applied to GMOs and their products in food and feed, and that this must be based on the full traceability of GMOs, without being limited to the detectability criteria of genetically modified DNA, so as to comply fully with the precautionary principle.
We reject, on the other hand, the amendments that seek to promote 'non GMO' or 'GM free' labelling since this measure would impose additional manufacturing costs on the 'GM free' sector.
As for unauthorised GMOs in the European Union, we recommend 'zero' tolerance. It would be contradictory to strengthen the GMO authorisation procedure, on the one hand, and to agree to the presence of unauthorised GMOs in foodstuffs on the other. In relation to the labelling exemption threshold for adventitious release of GMOs authorised in Europe, we support the 0.5% threshold.
We are not losing sight of the fact, however, that since the identification of GM products is problematic, the very existence of a threshold poses a problem. This type of ambiguity, which is exclusive to the debate on GMOs, must be resolved urgently within our societies, whose citizens are, increasingly, making up their own minds in the light of fears and threats, to the point where these have now become more influential than the notion of risk itself.
Mr President, the debate on GMOs has often generated more confusion than clarity. This is obviously what is happening here this evening. We must refrain from taking any spectacular initiatives to attract the media's attention and instead encourage a pragmatic and scientific approach to the subject in order to set aside any emotional pressures or considerations. Too much of the unfounded criticism of GMOs disregards this scientific approach. Let us keep in mind that genetic engineering has enabled us to make significant advances and progress in the field of pharmaceuticals, for example. We should not allow research to be hindered in such a way.
On the other hand, we must ensure that food and feed does not present any risk to human health, animal welfare or the environment and that the use of genetically modified organisms does not present these types of risks. We must protect consumers against any possible danger, speak openly of the advantages and drawbacks of GMOs by explaining to consumers the risks to which we would be exposed by turning our back on this technology. However, safety remains the most important ingredient in our food. Therefore, GM experimentation must be carried out in accordance with the principle of 'step-by-step' scientific validation, on the basis of homogeneous and centralised criteria, and provide the greatest possible transparency in terms of both the conditions governing this experimentation and the results obtained. Having 15 different authorisation systems merely adds to the confusion, in an area where we actually need harmonisation.
I would therefore like to express some concerns arising from certain proposals put forward in these reports. I reiterate that our credibility depends on the texts that we pass and the realistic measures resulting from them. We know that food contamination or the adventitious presence of GM material is possible, but we must still be able to detect this accurately. The scientific community recommends a threshold of 1% and casts grave doubts upon the ability to bring this threshold down to 0.5% and this does indeed seem unrealistic and impossible at this point in time.
Since the specified threshold for determining the presence of GMOs must be realistic, this question naturally brings us to the issue of labelling. To say to consumers that we can guarantee food is GM-free would amount to deception. Introducing this policy naturally requires strengthening of scientific validation, controls and applicable penalties.
I hope that the European Union will inform consumers as fully as possible in order to give them genuine freedom of choice, and that it communicates to them credible information on GMOs, particularly by means of labelling that is clear and easy to read, unambiguous but not excessively so, in other words based on a system which requires complete and reliable information on the presence of GMOs and their derivatives, based on the detectability and on the analysis of genetically modified DNA and protein. To now attempt to extend this requirement to the labelling of food obtained from animals fed with GMOs poses a problem and may confuse information. In order to be effective, the two reports before us must be homogeneous. Yet, I am concerned about the lack of cohesion which might result from the vote on these two texts. What will we do if both reports deviate from a common guideline? How will we explain this deviation to the public? How will we apply these measures which, ultimately, will be impossible to apply?
Mr President, I welcome the Commission proposal. It is a genuine and honest attempt to try to meet the demands of the public with regard to this issue. The rapporteur's reports have been a genuine attempt to improve that proposal.
It means that we are a step closer to having proper and rational use of GM technology within Europe. I hope it is a step closer to getting the moratorium lifted so that we can start to approve new GM products which will be of benefit to all and utilise the new legislation, of which I was the author last year. It gives much higher protection than the legislation which is currently used in the crop trials now taking place in the European Union.
We have to continue to ask questions. Is this really giving the public what they want? When members of the public contact me, by email, postcard, telephone or personally, they do not say "please give us the chance to eat food that contains less than 1% GMO". They say "please give us the chance to choose to eat food that has no GMO in it, that is GMO-free, so that we can make a genuine choice between GMO and no GMO".
I do not believe this proposal does that. It will label food that contains a substantial quantity of GMO, but it will leave on the shelf in the supermarket many different substances and products that are not labelled, but that contain GMO. The public will be misled; the public will be confused; the public will again not have confidence and trust in the labelling systems that we propose for their benefit in this House.
We have to think again. I doubt whether this proposal, in its present form, unless it is well amended, is going to be of positive benefit to the public. We have to tell people the truth about what is in their food. Ninety-nine percent of the truth is not honest; it is not good enough; it is not the necessary 100%.
Mr President, concerns about the effects of GMOs on human health are in the minds of many of us overshadowed by doubts about their effects upon other species of plants or animal life and about the control of the world's seed bank by a handful of companies. But it is animal and human health which is the issue before us and the ELDR Group is united in its belief that products need to be clearly labelled so that consumers can make proper choices.
We are, however, divided about the clearest way of achieving this result. A majority accept the Commission proposals but want products with more than 0.5% of GMOs or less if practicable, to be labelled as such. Traceability rules should be established so that this is done even when the presence of GMO DNA cannot be identified. But we risk overwhelming the consumer if we label every foodstuff made from products derived from animals fed on GMOs.
I am opposed to steps being taken which will eventually lead only to GMO-free or to non-GMO products being labelled if such a thing is possible, because this will result in normal foods being classified as special and transfer the burden of proof and costs away from GMO producers. We may have to do this eventually but not yet. GM crops have the potential to bring major benefits, but they also pose threats to the environment. Rules for trade are needed, but I will not be sorry if consumer preference slows the pace of GMO development and allows us more time to assess the full consequences of their use.
Mr President, today's debate is not about whether genetically modified food is good or bad or dangerous to our health, despite the fact that there is of course good reason to suspect that it may be. Today's debate is about ensuring that consumers have the right to know and to choose between the products on sale to them.
In order to do this, products need an identity and they need some sort of label to state their identity. Today, we have the technology to ensure that this identity corresponds to the product's actual history, what materials have been used to produce it and how it has been produced. So I am against any amendments designed to restrict the traceability of genetically modified organisms and to restrict it to the final form of the product, whereas with the Commission's proposals we could have a system which gives us more information at all stages of production and hence a more accurate, more complex picture of the origin of the final product.
If we want even rudimentary prevention and freedom of information and consumer choice, we need to support the Commission's basic proposals and reinforce its approach. We, as a Parliament, must not take a more conservative position which might leave us open to accusations of adopting a position which allows information to be concealed. For me, this support includes the need to trace genetically modified organisms - including of course in animal feed - and I should like to add that a limit of 1% seems rather high to me for random contamination. I have learned and heard that 0.1% is possible and I see no reason why we too should not adopt this.
Finally, I should like to ask the Commission this: it has introduced a concentrated control system, mainly under the principle of food safety. However, for numerous reasons and the games which some people may play, we should I think give the national authorities strong powers of control, perhaps under a system of provisional licences.
Mr President, these reports are about allowing people the choice whether or not to eat GM food. The only way to do that is with an effective labelling and traceability scheme that will tell consumers exactly what they want to know, which is whether the food or feed is being produced using GMOs. That means labelling food and feed that contain GMOs or have been produced with GMOs, so that when people pick up a packet or a tin in a shop, they can see if this is a GM product or not. That effect would not be achieved with a GM-free label.
Apart from the difficulty of ensuring that products are 100% GM-free, why should we put all of the responsibility, expense and inconvenience on to those who do not use GMOs? That would push up the price of GM-free goods and put them out of the reach of many consumers. Those who use GMOs should have the legal obligation to label and to take all steps necessary to avoid contaminating conventional or organic produce.
Talking about thresholds for adventitious or accidental contamination but then making those who do not use GMOs responsible for meeting those thresholds contradicts the 'polluter pays' principle. We should reject any threshold for unauthorised GMOs, which should not be allowed to reach the market. In the case of approved GMOs, however, we should accept only the lowest achievable tolerance level. This means that the most recent state of science and technology will be taken into account.
I know from the response from my own constituents that consumers are extremely concerned about this issue and are strongly in favour of the traceability and labelling of GM food and animal feed. I also know that many major voluntary organisations, consumer organisations and supermarkets strongly support this kind of scheme.
I hope that tomorrow this Parliament will adopt a stringent scheme to give consumers the real choice and the confidence that they are demanding of us.
Mr President, we are in more or less the same position with the debate on the use of genetically modified food as we were 25 years ago with the debate on nuclear power. Numerous studies confirm it is perfectly safe, but we have to assume that most of these studies were funded by the industries which stand to gain from genetic engineering. Recognised researchers in Scotland, on the other hand, for example Professor Pusztai, have found during experiments that genetically engineered potatoes, for example, cause serious damage to the animals' health.
Basically, letting consumers decide for themselves if they want to eat genetically modified food is a problem, because even highly educated people know very little about the possible side effects. Labelling requirements should therefore be applied on a highly restrictive basis and the threshold value should be kept as low as possible.
This is not the first discussion about food and GMOs in which I happen to be heavily involved. I would remind you of the debate surrounding the non-food regulation dating back some five years. The viewpoint which my group, and also I myself, expressed at the time was as follows: first of all, GMOs in food are allowed, provided that that is what the consumer wants, but we then need to choose in favour of a safe and transparent system in which only GMOs that are permitted and are thus also safe may be used.
Secondly, the consumer should have freedom of choice. This means that consumers must be informed as effectively as possible in order that they can make up their own minds.
Mr President, these two basic principles were at the time of the non-food regulation the reason why we were decidedly against the 'may contain' label. Indeed, this 'may contain' label does not inform; nobody is any the wiser. We, or rather I, on behalf of my group, proposed by amendment to this non-food regulation that when genetically modified DNA is identified in food, it should also be labelled. I can recall the protests of the foodstuffs industry at the time and I also remember very well the support given at the time by many organisations, including the Dutch consumer organisation.
The proposal we are discussing today does not give the consumer any freedom of choice, but neither does current practice, despite claims to the contrary. Why? Very simply because in the so-called trash hold, a minimum of one percent of modified DNA in food may occur, without the need for it being labelled. For clarity's sake, the European Commission now confirms that this non-labelling rule applies to values below one percent. This therefore means that there is food on the market that is not labelled, yet that contains nearly one percent of modified DNA.
The European Commission's proposal that is now before us makes the consumer's freedom of choice even less transparent. Let me explain. The principle of analytical demonstrability in the end product has been abandoned. We have always been in favour of this principle with its one-percent margin, below which there is no labelling. What is now new is that all additions to the end product that theoretically originate from, or are processed by means of, GMOs, now have to be labelled. In practice, this could result in bottles of fruit juice, to which sugar, or perhaps vitamin C or a filling agent has been added, which have been confirmed on paper to possibly originate from GMO corn following the many processing stages, having to be labelled as genetically modified.
This is bizarre. A theoretical one thousandth of modified DNA must be labelled, while the bottle without this vitamin C need not be labelled, although it may contain one percent of modified DNA.
Mr President, ladies and gentlemen, at this rate, tens of thousands of products will have to be labelled of which it cannot be demonstrated that they contain GMO. I would mention the cheese on the pizza and the milk in the bar of chocolate. Introducing this paper tiger is, in my view, misleading the consumers. This is the only reason why I am opposed to this proposal. I, along with my fellow MEPs, will continue to be committed to offering genuine, objective and demonstrable information to consumers who are truly given the freedom of choice.
Mr President, the line which prevailed in the Committee on the Environment, Public Health and Consumer Policy, thanks, in particular, to the excellent work of our rapporteur, reiterates the need for the particularly rigorous traceability and labelling system proposed by the Commission. The Union's primary duty is to guarantee maximum security at all the different stages in the production and distribution chain and provide accurate information on the foodstuffs placed on the market. It is then up to the consumer to choose whether or not to buy genetically modified food. However, this freedom of choice presupposes a rigorous, unambiguous labelling system which informs the consumer whether products contain genetically modified organisms, whether they are composed of genetically modified organisms, and also whether they have been derived from GMOs or whether GMOs have been used as processing aids.
The European People's Party's attempt to repropose in plenary the line already overthrown in the Environment Committee must be firmly rejected. Indeed, just labelling foods or feedingstuffs in which tests have revealed the presence of modified DNA or protein, overthrowing the Commission's line, would be paving the way for a sort of colonisation of the European agrifoods system. We are not just talking about the potential health risk or the principle of transparency towards consumers: we are also and, perhaps, above all, talking about the safeguarding of conventional and organic food production.
This might seem an exaggeration, but tomorrow's vote is important for European citizens: on the one hand, we can and must do something to banish their feeling of insecurity, and, on the other, we can and must reinforce the ideal of the Europe of diversities, which can do so much to further its quest for unity.
Mr President, it is good that we now have a couple of directives aimed at labelling genetically modified organisms. However, I believe that they have come too late by around 10-15 years, as GMOs are already being used in the production of a very large proportion of our food.
When people started to grow crops and domesticate animals around ten thousand years ago, they also started refining natural properties. Now we are able not only to choose between different types of plant and individual plants but also to choose the characteristics of the individual plant. It is the same aim we have had for thousands of years, but we have new methods. I profess that I believe in science, I believe in this technology and I believe that we should use our knowledge, but we must be aware that new knowledge always means new risks and requires increased caution. These are two important areas to be considered in this context, public health and possible threats to the environment.
Many people are concerned. We have reason to take these concerns seriously. The consumer requires labelling, and the consumer is always right. We as politicians must take our responsibility. If one takes the environmental aspect seriously, which, in contrast to Mr Trakatellis, I do, all food must be labelled, including in those cases where GMOs cannot be detected and where they have only been used to assist production. I therefore fully support the proposal of the Committee on the Environment, Public Health and Consumer Policy. I also support a number of the amendments proposed by the Group of the Party of European Socialists and the Group of the Greens/European Free Alliance which go one step further. I believe it is extremely important that we who believe in the technology are also honest.
Mr President, the traceability of foods from the field to the supermarket shelf is a must. At the same time, there must be a voluntary quality assurance procedure for producers, which offers our millions of consumers high safety standards. Unfortunately, the procedure used in the Member States is too disparate and too unclear. Without strict controls there will be no way of preventing all forms of abusive labelling. Consumers want natural foods and are against the use of any technology in the production of food. Labelling and traceability do not automatically guarantee safety. The greatest danger lies in the procedure for licensing genetically modified organisms in the food chain in the Community, if this contradicts the general product standards laid down in WTO rules.
The Commission's plans for reforming the CAP are proliferating daily. The planned amendments are a challenge to the Member States' right of codetermination and to their interest groups. And farming is being turned into a sort of employment agency, with administration and control systems gaining in importance over good, professional practice. The new size reductions required are yet another political blunder and are therefore unacceptable. This report looks a long way into the future and so should a reform.
I shall focus my comments on two important aspects of the Commission's proposals, which, overall, are heading in the right direction. There are still a number of shortcomings, however, which, in my opinion, could have been remedied by the Committee on the Environment, Public Health and Consumer Policy, and I hope that the House will support this committee's proposals.
The two points I wish to make are, first of all, the introduction of a 1% tolerance threshold for unauthorised GMOs, regardless of whether their presence is adventitious or technically unavoidable. This is totally inconsistent since, if it is a question of an unauthorised GMO, it should not be present in our food. This is a proposal which promotes fraud and which is a flagrant violation of the spirit and the letter of Directive 2001/18/EC, which was adopted last year. It is therefore unacceptable.
The second important point relates to the problem of co-existence between GM cultures and non-GM cultures. To deal with this problem by setting contamination thresholds is a totally inadequate approach. It is important to deal with the fundamental problem, namely that of the legal liability of operators. Farmers who are growing or will grow GM crops must clearly ensure that they take all the necessary measures to avoid contamination of conventional products and organic products. It is the 'polluter pays' principle that must be applied and this is the case with an approach such as this. I therefore hope that tomorrow's vote will achieve this.
Mr President, ladies and gentlemen, in my view, it would be particularly limiting to think that the two reports before us today only pose food safety problems. The real challenges involved in genetic modifications are ethical and environmental. Ethical, since the manipulation of chromosomal information explores limits other than those that are technically possible; environmental, because, by introducing foreign genes into cultivated plants, we are deliberately running the risk of spreading undesirable genes amongst wild plant life.
I am fully aware that genetic engineering is opening up new possibilities for improving cultivated plants compared to those offered by traditional plant selection methods. Research must, of course, continue but the question as to how far we can go in playing the sorcerer's apprentice with the very core of a living being must, at some point, be raised. We must note that, so far, the benefits of GMOs have been much more tangible for American seed firms than for farmers or consumers.
Consumers, farmers and citizens feel extremely reticent towards GMOs and legislators must understand this. With regard to industry, legislators must set limits that the industry must respect and ensure that these limits are imposed just as strictly to products imported from third countries as to food produced in the European Union. With regard to consumers, legislators must demand labelling of doses that can be efficiently measured as accurately as possible, in accordance with scientific knowledge.
Mr President, I am pleased that today's debate has been framed as a joint debate on issues of food and feed safety. While the very mention of the term "GMO" is enough to grab media attention, it is important that we put things in perspective.
We are dealing with this matter as part of a general concern for the welfare of consumers against a background of recent scares related to food and animal feeds. I believe it is important to get away from the emotive aspects of the debate and focus on our role as European legislators, which is to guarantee consumers that we have put a legal framework in place that guarantees the best quality and the safest products. In addition, they should have the clearest and fullest information about every food product they consume so that they can make informed choices.
It is important that legislators listen to all sides and get the balance right, guided by the unassailable principle of safe food for our citizens. In this respect I believe the Commission has, on the whole, made a very balanced proposal. There must be labelling and transparency. There must be guidelines regarding ingredients.
I am unable to support a series of amendments that seek to go further than is necessary. Many of the amendments adopted in committee would place the European agriculture industry at a considerable disadvantage vis-à-vis our trading partners, not to mention running the risk of falling foul of our WTO commitments. At the end of the day we should avoid complications that bring no tangible benefit to our consumers and only give ammunition to those who argue that the EU creates burdensome over-regulation.
Providing full information means that consumers have choice. If consumers wish to purchase food derived from animals which were not fed on GM feed, then they can do so via the organic route. Let us face reality and base our decisions on scientific considerations. In the future it is likely that more and more animal feed will be derived from GM crops. I believe that the safeguards are in place to guarantee that these feedstuffs will all have been tried and tested before they enter the food chain.
If a consumer decides to avoid such products, that is his or her right. It is our responsibility to provide them with the information to make this choice. It would be wrong to give in to attempts to demonise GM foods and feedstuffs. Let us listen to sound scientific advice and trust in our own food safety system, which I believe is second to none.
Mr President, biotechnology is at the heart of the Lisbon process to make Europe the world's most dynamic and competitive knowledge-based economy. In line with this ambition, biotech is top priority in the sixth framework research programme which we approved only recently. Advances in crop biotechnology promise major benefits for our environment and consumers. If, for a moment, we can give thought to the interests of others, they will be of incalculable benefit to those who are hungry or suffer blindness and disease in the third world.
It is therefore shameful that we bow down to the destructive agenda of Friends of the Earth and Greenpeace, who are intent on bamboozling the public with unjustified scare stories. Clearly, their purpose is to prevent all advance in this area of great scientific promise, for that is what these present texts from the Trakatellis and Scheele reports would mean.
The Committee on Industry, External Trade, Research and Energy understood these implications for industry, our farmers, our international trade relations, our scientific community and, yes, for our consumers. It voted for a GM free and virtually GM-free labelling system which would be readily workable and much less bureaucratic and more consistent with consumer wishes for simple and straightforward information - much more straightforward than the present Commission proposal, let alone the absurd texts before us.
Certain Member States also would much prefer this solution. I ask the Commission to bear in mind, when it comes to codecision, that this option has support in Parliament. If it genuinely stands by its biotechnology action plan, it should give this option more consideration. Indeed, I call on the Commission this afternoon to state that this option could still be open.
Ladies and gentlemen, consumers have the right to know what they eat. If the food contains genetically modified ingredients, then this should be clearly indicated on the label. If GMOs are used in the production process, this should also be evident. In my view, you can take this to extremes and take the rapporteur's lead. However, we should realise what the implications would be. If we followed the rapporteur's proposals, at least 80% of the foodstuffs would soon have to be marked as GMO. In addition, nearly 100% of the processed and packaged foodstuffs would receive a GMO label. In this way, information would lose its value in terms of the choices that the consumer wishes to make. We should also realise that we thus accord genetic modification a definite place in food production. This is fine by me. Genetic modification may have many advantages, and I welcome the taboo on GMOs being broken, but I do have concerns. After all, it is easy to predict that biotechnology will thus elbow out normal gen-tech-free production, which we must prevent.
This is why I call for the introduction of a 'GMO-free' label alongside the rapporteur's proposals, and I mean really GMO-free, that is to say, 0% GMOs and no use of GMOs during the production. The GMO-free label would also encourage GMO-free production, and GMO-free areas would need to be designated, which would provide an economy of scale at the same time. GMO-free would then remain affordable for everyone and GMO-free should not become elite food, in my view. Consumers are entitled to choose GMO-free at affordable prices.
A second point concerns the position of third countries. In all recent food legislation, we have made certain that imports from third countries must meet European standards. However, third countries can always call upon equivalence. Unfortunately, we are now threatening to adopt a different approach and make imports from third countries in practice impossible. With this Fortress Europe approach, we are closing ourselves off from the world and are turning our backs on the developing countries. I consider this unacceptable.
Finally, I should like to wish both rapporteurs much strength and, especially, fruitful cooperation, because I believe it is extremely difficult at the moment for Parliament to adopt a sound viewpoint.
Mr President, the Communist Party of Greece is radically opposed to the directive on the release of genetically modified organisms because we believe that, instead of safeguarding public health and the environment, it safeguards the profits of a few multinationals which, apart from anything else, will gain a stranglehold on the production of foodstuffs.
In the name of scientific development, to quote the huge multinationals in the food industry, man is attempting to intervene in the genetic codes of living organisms at a time when no one can guarantee the impact modified species will have; it is not predictable or immediately obvious and only becomes apparent once havoc has been wreaked.
Even though we consider the amendments made by the European Parliament to be extremely positive, there is a serious risk of their having extremely negative results because labels shift the responsibility for deciding if a product is suitable away from the relevant government agencies and on to the consumer, who is not always able and does not always have the knowledge needed to make that decision. In addition, even if these proposals were to have some degree of success, the benefits would be short lived because, with contamination and the Commission proposing that products containing 1% genetically modified organisms should be considered clean, every product would be contaminated in a few years' time, especially plant products, as a result of cross-pollination.
What really frightens us is that this attempt focuses on reassuring public opinion, glossing over the risks and fostering a climate of acceptance of modified organisms. It will benefit the multinational companies in the food sector and swell their profits, while leaving dangerous leeway for undermining public health and the equilibrium of the ecosystem.
Mr President, Commissioner, ladies and gentlemen, the major challenge of this directive - and this is what the Commission desires - is to achieve clear labelling, for both food products as well as animal feed and enzymes.
We must reiterate that when we eat animals, we are eating the food that they themselves consumed. Consumers therefore want to know, and many farmers also want to know, what animals eat.
Since, initially, I had been appointed draftsman on this issue as a member of the Committee on Agriculture, I felt obliged not to table this opinion on my behalf, such was the desire of my fellow Members - and Mrs Redondo, an inveterate productivist and defender of genetically manipulated organisms, pointed this out earlier - to confuse the debate.
I am therefore delighted to be able to support Mrs Scheele and the Committee on the Environment, who are not only demanding clear labelling but are lowering the traceability threshold to 0.5%. Scientists are now telling us that they can detect food containing 0.01% of GMOs. If we therefore want to give consumers clear information on what they want to know, it is indeed possible.
The second thing that we must not forget, above all else, is that the requirements must be the same for imported products, so that the consumer has reassurance on products which are from outside and on products which are produced within the European Union. It is on this basis, and this basis alone, that we will effectively manage to reassure and to reconcile consumers and producers.
Mr President, first of all I must ask why we have two reports at all. Is it just to suit two DGs which could not come up with a cooperative proposal? Can I say you have added to the confusion - as if it were needed - on this particular topic and I am disappointed because we now see two completely different approaches to the same issue, which has done nothing at all to add light and not heat to the subject before us.
For many, the very expression 'genetically modified organism', is a concept lifted directly from science fiction. The scientific fact, however, of genetic engineering is that this technology has already improved the quality of life for so many, and with a balanced and practical regulatory environment, it has an exciting future in the whole pharmaceutical, medical, food and feed areas, to name but a few.
We need to lift the moratorium and have a rational regulatory approach to GM technology to allow consumers to make informed choices. I must say, however, that I am extremely disappointed with the industry's lack of defence of their products and processes and, indeed, even their field trials, against unjustified scare stories. It is next to lamentable. They do not deserve any of us standing up here defending their product or their future, because they have gone to ground and covered their head from day one and have made it a very difficult catch-up job now to get a rational common-sense debate in this area. They must take it on the head for failing to defend their products.
I am also concerned that to some extent the approach lacks scientific rigour in this area. I fully support my colleague Mr Trakatellis's approach. If what we do and the legislation we pass is not soundly based in scientific rigour, we bring all the EU regulatory processes into disrepute; and we are going down this road with many of the issues before us in these reports here today. Not only do we lack scientific rigour in our approach, but we are possibly going to come into conflict with the WTO.
We need a precautionary approach but not a preventive one. There would be a very important central role for the new EFSA in this whole area, including the rigorous risk assessment of any GM feed prior to authorisation for use in the EU. There is no analytical method for determining if animal products originate from animals fed GM feed and insistence on such labelling will open the door for misrepresentation, fraud, distortion of competition and so on. The only way to verify will be by on-farm inspections with another army of inspectors. Please do not send us down that road again.
Finally, a plea for the whisky industry: what is the transition situation? They lay down their whiskies to age for up to 12 to 20 years. If we are going to insist on retrospective labelling, how will they be able to compete? Could you put on the record the future of the whisky industry? They are particularly concerned.
Mr President, I was about to welcome my parents to the Chamber but as I was told I had to come back at 9 p.m., I do not know if they have made it back in yet. If they did not know much about GMOs before 3.45 p.m. they certainly know much more about them now.
This year the issue of GMs is hotly topical and controversial. It has been a key issue in the Scottish Parliament. In the Welsh Assembly there is talk about a GM-free Wales. Crop trials are presently being conducted in Scotland. One is presently under way in a small village in Munlochy, in the Black Isle, where the local community has even kept vigil at the site of an extensive trial. There is no getting away from this issue.
Food scares over the past decade have meant that consumers want to be sure that what they are eating is safe. Currently, fears about GM foods run high. Although the evidence suggests that GM foods are safe, people are unsure about the environmental impact and the obvious unknown. How do we reassure people over this issue? How do we make the waves - as Mrs Scheele said - on issues like these? Labels and traceability are one answer. The only way to gain the confidence of consumers is to offer a totally traceable, transparent and reliable information system. Traceability puts the burden of proof on the producer. Whether the threshold is 1% or 0.5%, if practicable, these are a step forward.
On the subject of labelling, people want as much information as is possible. This has to rest on quality information. The jury is out. A GM-free label has been talked about. There is a lot of potential there, but it can also mislead consumers because of accidental contamination. Rules for GM-free labelling exist in Germany, Austria and the Netherlands, but food producers cannot guarantee that products are completely GM free. These products should not become a costly niche market. Mrs Scheele's comment on the subject is welcome.
This debate will continue. We cannot afford to let this opportunity to have proper, practical traceability and labelling of GMs pass us by. As an article in today's Guardian says, we are at a crossroads. The vote tomorrow will determine the future of genetically modified food in Europe.
Mr President, 70% of European people do not want to eat GM food, but we are all eating it unwittingly. Magnum ice creams, for example, are made of processed GM soya. Unilever and the governments of the United Kingdom and the Netherlands prefer to leave things as they are. So do the Christian Democrats, the right-wing Liberals and David Bowe of the Socialists.
However, consumers are entitled to information about whether or not they are eating GM food. Christian Democrats and the right-wing Liberals wish to keep the European people in the dark. They have one valid argument, namely that the proposed system could lead to deceit. However, deceit also occurs in the origin of food and the labelling of organic food. The Christian Democrats and the right-wing Liberals voted in favour on that occasion. It is quite sickening to think that Christian Democrats and right-wing Liberals should want to feed our citizens GM food unwittingly.
Ladies and gentlemen, on behalf of the European Parliament, I should like to welcome the delegation from the parliament of Taiwan, headed by Mr. Wang, which has taken its seat in the official gallery, and to wish them every success in their work and all the best during their stay with the European Parliament.
The debate on the reports by Mr ?rakatellis and Mrs Scheele is now adjourned until 9 p.m. this evening. The next item is the Commission statement on corporate social responsibility.
The debate on the Commission statement will be held in accordance with Rule 38 of the Rules of Procedure, using the "catch-the-eye" method.
Mr President, I am pleased to announce the adoption today by the Commission of our new strategy on Corporate Social Responsibility. This document is a follow-up to the Green Paper on CSR, which we presented last summer and, after six months of consultation, we had a large number of very constructive and positive responses from across the Union.
I would like to congratulate and thank Parliament and, in particular, the rapporteur, Mr Howitt, for his contribution to the consultation on the CSR Green Paper. In a nutshell, the fundamental aim of this strategy is to strengthen the role that business plays in working towards sustainable development in Europe and beyond. Sustainability is not just a matter of governance or of individuals, it is a matter for business.
CSR is about companies integrating social and environmental concerns in their business operations and in their interaction with their stakeholders on a voluntary basis. Many firms have already recognised the importance of responsible business and, as a result, CSR schemes have mushroomed. However, the European Union can add value by helping stakeholders to make CSR more transparent, more open and ultimately more credible.
Corporate social responsibility and corporate governance are two sides of the same coin. "Greenwashing" your social and environmental performance is as bad as "whitewashing" profits. This is why more and more firms are realising that CSR is no longer just a job for the marketing department.
The new CSR strategy which has been adopted today - proposed by myself and Mr Liikanen, the Commissioner responsible for enterprise - seeks to complement existing initiatives by companies themselves and by international organisations such as the OECD and the United Nations.
This strategy supports business and other stakeholder efforts for a better trade-off between economic, social and environmental needs in a globalised economy. It seeks to improve knowledge on CSR through the exchange of good practice, research on the business case for CSR and the development of responsible management skills.
So what in concrete terms have we put forward today? Allow me to mention three main points. First, we have proposed setting up a "European Multi-Stakeholder Forum". Who is it for, what is its purpose and what is it going to do? This forum will bring together leading European representative organisations of employers, employees, consumers and civil society, as well as business networks across Europe. This forum will exchange good practice and seek consensus on guiding principles for CSR tools, such as codes of conduct, reporting, labelling schemes and evaluation mechanisms. This responds to one of the requests made to the Commission in the Howitt report on the Green Paper.
In our view, the forum could play a central role in seeking to set out a common European Union approach based on guiding principles agreed by businesses and stakeholders. The Commission's strategy to promote CSR builds on the voluntary nature of business efforts. The role of the forum will be to increase the consensus between enterprises and other stakeholders. This will help businesses get the most out of their CSR efforts.
Secondly, the strategy will support the promotion of CSR in small and medium-sized enterprises, in particular through awareness raising and capacity-building initiatives, because CSR is by no means the sole preserve of large multinational firms.
Finally, the Commission will work towards integrating CSR principles across the full range of European Union policies: employment and social affairs, enterprise, development, trade and public procurement.
In terms of follow-up, the forum will be asked to present before the summer of 2004 a report on its work to the Commission, which will then evaluate its results, decide on its future and consider if any other initiative, involving business and other stakeholders in particular, is needed to further promote responsible business.
Commissioner, I very much welcome your comments. They are very wise, as so often. I particularly like the way you have stressed yet again the importance of voluntary initiatives, which many of us believe are so crucial to the success of CSR, and the way you have highlighted that usage of CSR is indeed mushrooming.
I am sure you welcome, as all of us hopefully in this House will, the announcement in yesterday's Financial Times that a number of business leaders will be launching a CSR academy in INSEAD Fontainebleau this coming Friday. It shows that business has already got the message, which will now be cascading through more and more levels of business. We should support you and the work that you are doing, and make sure that we recognise that "voluntary nature" is writ large in everything we do from here on.
Mr President, I would like to thank the Commissioner for her kind words and offer my sincere congratulations to her and to Commissioner Liikanen for this White Paper. I am very happy to restate Parliament's support for the development of a European framework on corporate social responsibility. I thank the Commissioner particularly for shifting its focus and taking forward our proposals for a multi-stakeholder forum and for a greater commitment to the international dimension and the international impact of European businesses worldwide.
I would like to ask the Commissioner three questions:
First, in section 7.6 the Commissioner says rightly that public financial support to enterprises by Member States should be made subject to compliance with ethical standards. Will the Commissioner confirm that she will apply this argument to the Commission's own aid to business?
Secondly, will Commissioner Diamantopoulou repeat her assurance, made to Parliament on 30 May, that if business fails to make progress on annual social and environmental reporting within the two years, the Commission will consider making such reporting mandatory?
Finally, when in section 4.3 the Commission says it will discuss CSR-related legislation with Member States, could she say which legislation she has in mind?
Mr President, I too must express my delight at the fact that the voluntary element has been emphasised in this communication on corporate social responsibility. It was something to which Parliament attached a lot of importance when we issued our opinion and, in the same context, we also attached importance to the exchange of best practice. I should like to ask the Commissioner how this multi-stakeholder forum is to be organised. We proposed that use be made of the Dublin Institute which already has experience of the exchange of good practice between the two sides of industry and which has a large network. Is the Dublin Institute involved in this multi-stakeholder forum? Have the costs there will be in connection with providing small and medium-sized enterprises with information about corporate social responsibility been included in the budget?
Mr President, I thank all the Members of Parliament for their great interest in and support for this proposal. The Commission did its best to take into account the comments from your side.
As to what will happen next, it is very important that we respect the spirit of the communication where we say that the forum now has a key role to play. In the forum all stakeholders will come together and reach conclusions and then we will make an assessment. If we now pre-empt the conclusions, before the forum is set up, we will not be acting in a proper way.
Secondly, corporate social responsibility - the whole idea was launched years ago by Jacques Delors when he turned to businesses and asked for their support and contribution to agreed European objectives. It has been a voluntary activity. It is very important that this activity should be fully taken into account when organising future work, including fora. I am sure that Mrs Diamantopoulou is much more familiar with the work of the Dublin Institute and its experience in that field and I am sure the Commission is ready to take that into account.
As far as the ethical criteria for Community funding are concerned, it would be totally unthinkable that any Community funding could be provided on the basis of criteria which do not fully respect the ethical standards which we share in our Treaty and our values. If there are some cases which appear to show the opposite, we must act accordingly.
Mr President, I wish to answer two questions. The first concerns Mr Howitt's question on what we mean by this proposal for the CSR concerning the legislative frameworks of the Member States. We already have data on existing legislation in all Member States and it would be very useful if we could disseminate best practices, not only in terms of business practices, but in governmental practices as well, so that we can see whether successful results are produced by an obligation or a regulation in a Member State. We can then disseminate the results to the other Member States.
As Mr Liikanen has said, we cannot prejudge the final result after two years of the forum. We very much hope that, because of this huge and very constructive contribution by companies and other stakeholders during our consultation process, by the middle of 2004 we will have a concrete report and that the Commission will present its initiative on the basis of this report.
Mr President, ladies and gentlemen, the social responsibility of enterprises presents a real challenge. Enterprises, though, consist of employers and employees. What worries me is that bankruptcies increased by 19% in Europe and by 32% in Germany last year. That means that, in Germany alone, 50 000 companies closed and over 100 000 workers lost their jobs. I would therefore be most interested to know which representative organisations of employers you intend to bring together here and if you will be discussing models of optimum training and further training once you have done so.
Of course there are business networks which are already very active on this issue of corporate social responsibility and of course there are European interlocutors who represent enterprises and SMEs at European level.
As far as the problem of job losses is concerned - because it is true that there has been a huge number of job losses during the last two years - I would just like to remind you that there is another Commission initiative concerning social re-structuring. This initiative was launched some months ago and it invites social partners to work in partnership with local authorities and governments in order to find new ways to save jobs.
Mr President, I should like to ask a bit more about this forum. How big is it? How often will it meet? Where will it meet? How much will it cost? Who is going to pay for it? Can you fill out the detail?
Mr President, about 40 organisations will participate in this forum. It will meet twice a year and there is no particular budget to service the forum. There is an internal budget which concerns the Commission and aspects of the organisation of the forum, but not as far as participants are concerned.
Mr President, just a follow-up question. Will the sessions of the forum be held openly and in public? Will MEPs, therefore, be able to attend, as observers, any of these sessions?
Any observers in this forum and, of course, Parliament will be invited from the very beginning and there will also be observers from international organisations. We need to have participants from the Third World since there is an international dimension to corporate social responsibility.
Commissioner, I should like to stick to my question if I may. How many of the 40 organisations will be sent as representatives of employers? Do you already have a ballpark figure?
No, I cannot be more specific at this time. When we are ready I will announce it in Parliament.
The debate is closed.
The sitting will be suspended for two minutes. Question time to the Commission will follow at 6 p.m.
(The sitting was suspended at 5.58 p.m. and resumed at 6.00 p.m.)
The next item is Question Time (B5-0253/2002). The following questions are addressed to the Commission.
Part I
Question No 54 by Ewa Hedkvist Petersen (H-0487/02):
Subject: Measures to ensure legal certainty
A debate has ensued in the Swedish Parliament about legal certainty in conjunction with the adoption of a European arrest warrant. The current guidelines as to how the Member States should meet the requirements of legal certainty are far too weak. In order to progress with legal harmonisation, fresh, clear rules must be drawn up. Otherwise, there is a risk that the reforms will increase uncertainty and mistrust of the project. There should, for example, be a limit on the length of time suspects may be remanded in custody before trial.
At the beginning of the year, the Commission drew up a consultation paper on this matter. What practical measures does the Commission plan to take on the basis of the outcome of the consultation process?
Mr President, ladies and gentlemen, Mrs Hedkvist Petersen, the Commission has published a consultation document on procedural safeguards for suspects and defendants in criminal proceedings on the web-site of the Directorate-General for Justice and Home Affairs. The deadline for responses fell due on 15 April 2002. Having studied the responses, the Commission intends to adopt the following practical measures: a meeting of experts will be held, in September, in which the various measures submitted for consultation will be discussed; on the basis of these discussions, the Commission intends to produce, at the end of 2002, a Green Paper on safeguards in criminal proceedings, which will probably cover the issue of time limits on pre-trial detention.
In addition to the work that has already been undertaken on the general aspects of procedural safeguards, the Commission has begun to study the issue of remand in custody and of alternatives to such detention. This issue will be the subject of another Green Paper, to be presented at the end of the year or at the beginning of 2003, which will examine the issue of legal certainty in relation to individuals who are remanded in custody. In accordance with the case law of the Strasbourg Court of Human Rights, the concept of a reasonable period of time before the trial cannot be translated into an exact number of days, weeks, months or years, or into a variety of terms set according to the seriousness of the offence. The competent European bodies in the field of human rights have approved very long periods of remand, of up to two-and-a-half years.
Detention will only be justified, however, if it is considered necessary to achieving a legitimate objective. When considering whether the provisions of the European Convention for the Protection of Human Rights and Fundamental Freedoms, specifically Article 5(3), are being complied with, the European Court always studies and assesses the adequacy of the grounds for detention in accordance with the standards of respect for individual freedom and for the presumption of innocence, which underpin any detention without trial.
The framework decision on the European arrest warrant is based on the principle of mutual recognition, which also requires mutual trust in the criminal justice systems of the Member States. In order to achieve mutual trust and the respect required for a true area of freedom, security and justice, standards of protection conferred on suspects and defendants in criminal proceedings must be equivalent throughout the Union. People travelling abroad should be confident that the existing standards offer equivalent protection whatever the Member State so as not to impede their free movement for fear of encountering a system operating lower standards.
Thank you, Commissioner, for your reply. As we make a framework decision in the EU which means that EU citizens can be extradited and taken to court for crimes in all Member States, we must also guarantee the Rule of Law. This was also clear in the reply, which pleases me greatly. This lies at the heart of our union, and we have declared this in the EU Charter of Fundamental Rights. Citizens must be aware of their rights.
I listened with great interest to what the Commissioner said about time spent on remand. It is clear that there are various reasons for different lengths of time on remand, but it is still important that citizens know what times apply and that it is possible to have a decision on remand time reviewed. I therefore wonder whether the right to a review of arrests could be a consideration in the issue of remand times. I also wonder whether there may be a need for some form of EU function to guarantee the Rule of Law which I seek and on which the Commission will clearly be drawing up proposals.
Mrs Hedkvist Petersen, I fully agree with you and I would draw your attention to the fact that the European arrest order must respect fundamental rights, and specifically the principles laid down in Article 6 of the Treaty on European Union, which refers to the European Convention on Human Rights in the field of procedural safeguards. And when an individual's freedom is under threat, the European Convention on Human Rights clearly provides for the possibility of revision by referral to a judicial body.
Following this consultation, the Commission intends to look into whether a legislative measure is needed at European level to approximate these rules, which are common to the Member States and which are contained in the European Convention on Human Rights and, in this way, to increase mutual trust between Member States, whilst at the same time providing guarantees of legal certainty. I hope to be able to present the conclusions of this investigation to Parliament and the Council at the end of this year.
Question No 55by Marit Paulsen, who has been taken over by Olle Schmidt (H-0493/02):
Subject: Concentrations in the foodstuffs sector
The foodstuffs sector in Europe is currently marked by a clearly increasing degree of concentration, since a few perishables retail chains have taken control of ever larger shares of the market. Excessively close cooperation - particularly on the purchasing side - between such large chains jeopardises free competition and the consumer's freedom of choice. There is also a serious risk of regional products and small producers being excluded from the market, since they cannot stock the large volumes required by the large-scale system.
Has the Commission ever been forced to restrict the concentration of ownership in the trade in perishables in Europe? If so, what are its views about the threat to the freedom of choice and European diversity in the foodstuffs sector? If no restrictions have been imposed, does not the Commission consider that it impose them as soon as possible?
The honourable Member is right in pointing out that the last few years have witnessed a number of concentrations between large retail chains in Europe and in that respect the Commission has had to review among others such transactions as Rewe/Meinl, Carrefour/Promodes and Ahold/Superdiplo. The Commission will generally review parties' positions by distinguishing the different product groups and distribution channels.
In the Carrefour/Promodes and Rewe/Meinl cases, for example, the Commission has observed that, in those instances where the share of a particular client in the turnover of a particular supplier reaches beyond a certain level, risks that the supplier might go out of business as a result of losing this particular client will appear. The Commission will therefore examine whether the respective and combined shares of the parties in the turnover of their suppliers reach critical thresholds.
Where suppliers face a limited number of powerful clients, each representing a significant share of their turnover, the risk of the creation of a collective dominant position on the part of purchasers might arise.
In the Carrefour/Promodes decision the Commission assessed this risk on the French market, but concluded that the criteria necessary to find a collective dominant position had not been met. Another factor taken into account in assessing market power on the purchasing market is the possible vertical integration into production on the part of a retail chain or its strategic use of own brands. The analysis of the purchasing market will be particularly relevant in those cases where the merged entity would be a major player on the retail market. As may be apparent from what I have just said, the Commission remains sensitive to the issue of purchasing power on the part of retail chains.
I will do my best to replace Mrs Paulsen who put the question.
Commissioner, I understand from your reply that you actually share the concern of Mrs Paulsen. The question contains a suggestion that the situation is extremely serious across Europe. The Commission needs to take special measures and review the situation. From the Commissioner's reply, I understand that you share the view that such a review is necessary. What we would like to see, and what Mrs Paulsen would like, is for Commissioner Bolkestein to promise here and now that the matter is being monitored carefully and that there is a readiness to implement measures and carry out an investigation and an analysis.
Finally, I would just like to tell Mr Bolkestein that in my country, Sweden, where we have the highest food prices, there is a movement to improve the situation. We know that food prices account for a great deal of what European citizens have to pay out each month, not least those on the lowest incomes.
I well understand the concerns of the honourable Member who has just spoken and his fear that diversity in the foodstuffs sector might be reduced. I should like to repeat that the Commission has reviewed the latest developments in that area. Indeed this is reflected in the latest decisions which the Commission has taken in the Carrefour/Promodes case, about which I spoke earlier.
While the Commission currently has no official position on possible future developments in that sector, it wishes to underline that it will take the same care as before to analyse and decide on the potential impact of any future concentration in the relevant area. I should like to assure Mrs Paulsen and Mr Schmid, her replacement, that the Commission will keep this matter under active review. Everything depends on first making a correct analysis. If circumstances are such that the Commission should take a legal position in this area, I assure Mrs Paulsen and Mr Schmid that it will not hesitate to do so.
Mr President, Commissioner, ladies and gentlemen, commercial chains are generally well capitalised, which is obviously not the case with the small and medium-sized enterprises in competition with them. On the contrary, most small and medium-sized enterprises have no capital of their own and no venture capital. What effect do you think the Basle II negotiations will have on this? Have you already drawn up a sort of Basle II opening balance sheet for each country in order to see how these new rules will impact on our small and medium-sized enterprises?
I would like to state clearly that the Commission is of the view that the Basle II negotiations concern the capital adequacy of banks and not of retail chains whether or not they are well capitalised.
Basle II concerns the capital base of banks. Small and medium-sized enterprises also enter into the Basle discussion because, particularly in Germany, they are financed with long-term credits. These credits are valued by banks in a different way from short-term credits and this is why the whole issue of small and medium-sized enterprises enters into the Basle discussion.
This is perhaps neither the time nor the place to discuss the ins and outs of the Basle proceedings, although I remain at the disposition of the honourable Member to go into detail into this area. I would like to assure Members of Parliament that the whole Basle II discussion takes the position of small and medium-sized enterprises fully into account.
In these discussions we are working towards a satisfactory solution which will take adequate account of the interests of small and medium-sized enterprises. To that extent I believe that the honourable Member will have no need to worry.
Question No 56 by Brian Crowley (H-0500/02):
Subject: The euro and bank charges
Is the Commission aware of the practice of banks in the eurozone applying charges to euro withdrawals being made from ATMs machines in another Member State, does it agree that such charges on euro transactions are unjustified and contradict the spirit of the euro, and will it investigate and report back on this situation as a matter of urgency?
The question by Mr Crowley concerns withdrawals of money from cash-dispensing machines. The Commission is aware that charges for withdrawals of euro notes in the euro area differ if the transaction takes place outside the country of residence.
However, the situation changed yesterday, 1 July, because Regulation 2560/2001 on cross-border payments in euros was adopted on 19 December last year. Charges for withdrawals of euros from cash machines and for the use of euro payment cards must be the same for both domestic and cross-border transactions as from yesterday. Until yesterday payment card issuers could impose a different set of charges on cross-border euro transactions. That is no longer possible.
At the moment the law states that the charges that apply to a domestic transfer of money - i.e. cash withdrawals from cash dispensers - must be the same as those applied across borders. A feature of the regulation, which I have just quoted, is simplicity. The rules stipulating identical charges is easy to explain to tourists using a payment card or a bank card for withdrawals from cash machines. The Commission issued a press release at the end of June explaining the new rules, which I assume will be to the satisfaction of Mr Crowley.
This Parliament played an important role in the drafting of the regulation, which provides an example of the practical advantages that Community action can bring to every citizen of Europe and of other countries, should they be in the euro area - advantages as soon as they wish to withdraw money from a cash dispenser.
I thank the Commissioner for his response.
I have to declare a personal interest in this matter. As someone who has a bank account in Brussels, occasionally comes to Strasbourg, has a bank account in Ireland and travels to other countries, I have noticed in my transaction charges over the recent past huge costs per transaction, particularly here in France, as against in Belgium.
I am delighted by the fact that Regulation 2560 of 2001 has now come into operation as of 1 July. I also welcome the fact that we have a press release from the Commission on this. However, if we discover that banks have failed to comply with their obligations regarding similar or equal charges both domestic and abroad, and if we find that there are usury rates being added by banks with regard to operation of a card from one Member State to another, what action can be taken by an individual consumer, without going through the whole rigmarole of making an official complaint to the Commission?
What action has the Commission taken to ensure that the public is fully informed with regard to these rules and their rights? Maybe an onus on banks to put up notices in all their branches displaying these rules and regulations could be one way.
Mr Crowley began by saying that he has a personal interest in this matter. May I reply by saying that we all have a personal interest in the matter. It applies to all citizens of euroland who travel abroad and who wish to obtain their cash from a cash dispenser. It is a commodity which is available to all citizens, and all those who leave their own country to go to another part of euroland will be happy with it.
Mr Crowley also asks what users of cash machines can do if they find out that the charge for cash obtained abroad is not the same as the charge for cash obtained domestically. There are three ways in which users can obtain redress. Firstly, they can go to a bank and complain, ask why the bank does not do what the law says. This can be followed up in writing, and I am sure the bank will take notice. That is the second way of obtaining redress.
If, however, the user is of the opinion that the answer given by the bank is insufficient, he can go to a banking ombudsman. In French this is a médiateur bancaire. He can obtain the services of such an ombudsman on the Internet via "FIN-NET". This provides a list of all such ombudsmen who can deal with any problems of that nature. If that does not work then the person concerned can address the authorities in his or her Member State because in this case, as elsewhere, enforcement here is carried out by national authorities. I am sure that the national authorities in Ireland will be sufficiently alert and active to help any dissatisfied customer in obtaining what he wants. These three ways of obtaining redress should prove to be quite adequate.
As regards the last point on how the Commission intends to tell all 370 million citizens of Europe about this facility, I would firstly like to say that the tourist who goes abroad, at least within the euro area, will immediately know about this facility because when he draws cash out of the wall he will see on the slip what the charges are. He can think back to what has happened domestically and thus will immediately know whether the law is respected or not.
Secondly, the banks are under an obligation to inform customers not only about the rates which they charge on transferring money or obtaining money through cash dispensers abroad, but also to advise all their customers if there is a change in the rate. One of the other stipulations of this regulation is transparency. Because there is transparency, customers will know what they are asked to pay and they will be able to compare that with what other banks charge. It is hoped that in this way, competition will see to it that the lowest charges possible are being charged to the customer.
I hope this answer satisfies Mr Crowley. I hope he is happy with the situation which I am sure he has wanted to see for many months.
Mr President, out of purely general interest, I would like to ask the Commission if Mr Crowley's question had anything to do with the timing of the regulation becoming effective or if it was just coincidence. You will certainly understand that this is, in a certain way, a matter of interest to Members. At the same time I would like to say how glad I am that the matter has been settled.
I am not sure whether I understood the question, but I believe that the honourable Member wants me to say whether the question by Mr Crowley was organised by the Commission today so that the whole thing could be explained again publicly in Parliament.
I can assure the honourable Member that the Commission is very adroit and active in organising sufficient support for what it does, but in this case, it was a purely fortuitous occasion. Mr Crowley and I have not met all that often. I do not know his telephone number. I am sure he does not need any prompting from any Commissioner to ask in Parliament what he wishes to know.
This regulation on the charges for cash withdrawals was passed extremely quickly by both the Council and Parliament. I can recall no other instance where a regulation was approved and adopted so quickly. That is because the public has wanted this sort of regulation for many years. Mrs Korhola made a point of insisting on that. Fortunately the Commission is now able to assure Members of Parliament that as far as cash withdrawals are concerned, the situation is as Parliament wishes. Next year there is the possibility that the same sort of thing will apply to transfers of money other than by cash dispensers.
Question No 57 by Bernd Posselt (H-0513/02):
Subject: Agreement concluded with the Czech Republic concerning traditional recipes
Reports continue to appear in the Czech media that 'Utopenec' (an extremely popular sausage speciality which consists of a sausage pickled in a glass jar with vinegar, paprika and onions, consumed slice by slice, and which is also available in restaurants, where it is kept in an airtight glass jar) and the traditional method of distillation used in the making of the famous Moravian plum brandy 'Slivovitz' would have to be prohibited in the event of Czech accession to the EU. Has the EU already concluded agreements with the Czech Republic with a view to saving these traditional recipes, or what stage have the negotiations reached?
Part I
Questions to Commissioner Lamy
Mr President, ladies and gentlemen, I have the following to say in response to Mr Posselt's question: the Commission is not aware of any application from the Czech Republic for an exemption from the acquis communautaire on EC food laws for Utopenec sausages. The Commission therefore assumes that the method of manufacturing and distributing Utopenec complies with the Community's food safety laws or at least will do so at the time of accession.
Nor did the Czech Republic make any specific application to register Utopenec as a traditional or local product during the course of negotiations, although it did so for other products. However, the Czech Republic has notified us of its intention to make further applications for registration once it has acceded.
As far as Slivovitz is concerned, the manufacturing method used for it does not comply with the Community definition of fruit spirits set out in Article 1(4) of Regulation No 1576, because ethyl alcohol, i.e. industrial alcohol is added to Slivovitz. According to the regulation, a spirit drink to which ethyl alcohol is added loses the right to use the generic name fruit spirit in any form in its presentation. The Community therefore takes the view that Czech Slivovitz cannot be granted a permanent derogation from the definition for fruit spirits. The Czechs could continue to use the name Slivovitz for these spirits, but they would either have to label them as spirits or change the manufacturing process so that they comply with the rules for fruit spirits.
Thank you, Commissioner, for such a precise reply. This issue is very important in Czech domestic politics and the eurosceptics are making a real song and dance about it. Thank you for clarifying the situation as regards Slivovitz, although I must say that I think Moravian Slivovitz is one of the best there is. As far as Utopenec is concerned, I shall investigate the matter. I should just like to point out to you that this is obviously a hygiene issue. I would be most grateful if you could look into this and, when you have a moment, let me know what specialities have been included in applications for derogations.
Mr President, my dear sir, I should be glad to comply with your final request and let you have a list of products for which applications for derogations have been made; that is a perfectly straightforward matter. As to your second question on whether all the food standards are complied with during the manufacture of the sausage, the Czechs do of course still have time to make changes before they accede and, as they have not notified this as a matter for negotiation, they will have to do so. For the rest, I am most obliged to you for raising this question here, because the fact of the matter is that eurosceptics in the Czech Republic keep spreading these false reports in the international press and there is absolutely no foundation for them.
Question No 58 by Lennart Sacrédeus (H-0496/02):
Subject: Steel tariffs and jobs in Europe
The USA has decided to introduce 30% tariffs on steel produced outside that country in order to protect domestic production. The EU has responded by imposing tariffs on US products. Has the Commission assessed what impact the US tariffs will have on jobs in the steel industry in Europe? If so, does the Commission also have specific statistics per country from which it is possible to assess the impact of the fall in production on the individual Member States in the EU?
In response to the protectionist measures taken by the United States, the European Union has put in place a three-pronged strategy, whose aim is to enforce respect for our rights within the multilateral trading system. The first point is to bring action before the WTO seeking condemnation of the American measures; the second point is to adopt a European safeguard designed to maintain access to the European market whilst protecting it from trade flows which, without access to the US market, would stream back to the European market; the third point is to demand compensation from the United States for the losses suffered by European exporters as a result of the American measures, which is in line with our understanding of the WTO texts on safeguard clauses.
We have not yet imposed additional customs duties on American products, but we now have a Council regulation that was adopted on 13 June 2002 and which gives the Union the option of suspending tariff charges, to use the appropriate language of the WTO, on certain American products, as of the 18 June 2002.
Our main objective is to obtain, in the short term, an exclusion and/or compensation package, which may mean further time will need to be spent at the negotiating table, and we shall, as agreed with the Council, report back before 19 July on the progress made on this issue. In the light of this report and our recommendations, a decision may or may not be taken to impose additional duties on a limited number of American products, to a value of approximately EUR 400 million.
This regulation will impose increases in custom duties on a trade amount equivalent to the loss incurred, in other words for a much greater amount, of more than EUR 2 billion, if the United States do not withdraw their measures after they have been condemned by the WTO, which means towards the middle of 2003.
The question is; what is the impact of the American measures on employment? An assessment of the impact of the American measures on employment in the steel manufacturing industry in Europe is both difficult and premature. Difficult because the American measures only have a limited life span and because, following the increase in steel prices in the United States and elsewhere, European steel companies tend to delay their reaction to events for several months and continue, therefore, to employ workers whom they have trained and who are competent and productive. Premature because the impact will depend on the level of exemptions that we obtain from the American Administration and also on the openings that European steel industries find in other markets for products that are banned from sale in the United States. This being the case, it is clear that European steel companies that must pay these customs duties - which can increase prices by up to 30% - are at a huge disadvantage compared to companies that do not have to pay them. At this stage, therefore, we cannot give any more statistics. We do not have any specific statistics on the impact of the American measures in each Member State, since this is managed at Union level and since our partners in dialogue are the steel companies, most of which are now based in several European countries. Paradoxically, it is in the United States where the impact on employment risks being acute, particularly in the sectors of the American economy that use steel and which will probably be the most affected in the short term, due to their inability to pass price increases onto their own customers or due to the fact that such a situation will lead these customers to look to other continents.
I would like to thank Commissioner Lamy for his reply. I can understand that it may be good negotiating tactics not to be too precipitous in assessing the number of jobs, the amount of export income and the export volume we are losing. Will the Commissioner consider at a later stage, when it becomes necessary, producing some form of statistical background? Many ordinary citizens wonder about the future consequences. I am thinking in part about people in a number of places in my own country, Sweden, e.g. Borlänge in Dalarna, which has a large steelworks.
Do you believe that this will be a long-term conflict with the US, or are you hopeful that the countermeasures currently planned by the European Union will lead to the Americans coming to their senses?
Our aim, Mr Sacrédeus, is to avoid there being a 'later', by that I mean that the Americans withdraw these measures as soon as possible, in other words, before they are condemned by the WTO - which would obviously be the best solution, but quite unlikely, to be honest - or when they are condemned by the WTO, which should happen, we estimate, towards the middle of next year.
Therefore, this is a 'later' which is not 'very late', and that is our main aim.
In the meantime, we wish to make use of all our rights within the WTO to put pressure on the United States so that, as I said, we can obtain compensation and/or exemptions, so that the impact on our steel industries - as and when the Americans grant exemptions, which are, in fact, derogations to the tariff increases in aid of our exporters - is as positive as possible. A number of exemption packages have already been announced, more are expected and we must continue to exert the necessary pressure. We shall use the measures that the WTO allows us to take in view of our interests and the fact that the United States will ultimately have to comply with international rules.
Mr President, Commissioner, ladies and gentlemen. First may I thank Commissioner Lamy for his strategy on this issue. One the one hand, consistently enforcing our rights at WTO level is, I think, an essential starting point. On the other, at the end of the day, the lack of competition for steel products on the American market is pushing prices up and causing quality problems, which in turn means that European industry has a better chance of selling processed products from the European Union. Do the statistics already show that European products are now being sold much more successfully on the American market?
Mr Rübig, the answer to your question is yes. The protectionist measures taken by the US have caused a significant price increase in the American market. Elsewhere, including in Europe, prices are currently suffering a short-term decline. The price difference between the American market and the European market has increased. To take the example of hot-rolled steel, the price in Europe is approximately EUR 250 per tonne compared with EUR 400 per tonne in the United States. The difference is therefore considerable.
This difference can be compared to a safety net, created by the American protectionist measures, which leads to a more comfortable situation for American manufacturers in terms of their prices, profitability and finances. We are told that they are supposed to make use of this safety net for restructuring. The question is to know whether, in the very short time that the WTO is allowing them and that we are allowing them, there is a realistic chance that the American industry will restructure and tackle the problems relating to their competitiveness that lie at the root of their problems. We have not yet received an answer to this question, but my personal prediction is unfortunately not optimistic.
The second point is I think that we are trying to protect the Union's interests and to ensure compliance with international trade rules. If all the members of the WTO decided to use the safeguard clause in generating the interpretation that the Americans are currently using, there would undoubtedly be chaos in a number of world markets. I would like to reassure Mr Rübig, so that he knows that when the Council of Ministers and Parliament are united in support of the negotiator, the negotiator's task is made much easier.
The Wall Street Journal came to the conclusion that the shift by Mr Bush to declare these steel tariffs in March, followed by his agricultural subsidies and his protectionism on timber with Canada, was the turning-point from being a free-trade regime to a protectionist, America-first regime. Would you think this is the case or are your friend, Mr Zoellick, and Mr Bush still genuinely free trade?
Mr Purvis is forcing me to comment on press articles, which is always extremely dangerous, but let us say that, once again, I am not entirely in agreement with what is written in the Wall Street Journal. This has happened before and it will certainly happen again. At this stage, I believe that it would be excessive to describe the measures that the Americans have taken as a turning point in their trade policy. At least that is what we were told, when we met with them, both by Mr Bush at the European Union summit, and Mr Zoellick, with whom I speak on a regular basis. I personally feel that the measures were primarily taken as a result of election fever - which I hope will pass - rather than a complete change of direction.
In fact, the outcome, Mr Purvis, will be determined in a few weeks' time when the last word will be spoken on the issue of Fast Track legislation, which is now called Trade Promotion Authority. When Congress, namely the Senate and the House, decides to grant the American Administration the authority to negotiate both multilaterally and bilaterally, we will see, essentially, whether American policy continues to practice trade liberalism, which has, admittedly, occasionally deviated from the accepted path, as usual, to protect United States' interests, or if, on the other hand, we shall again experience much more testing times, in which case our own options will certainly be reviewed very carefully.
Question No 59 by Margrietus J. van den Berg (H-0508/02):
Subject: The TRIPS Agreement and access to medicines
Would the Commission outline the progress which has been made at the WTO towards meeting the Doha commitment to ensure that the TRIPS agreement does not obstruct affordable access to medicines in countries with little or no domestic manufacturing capacity in the pharmaceutical industry?
Would the Commission confirm that the EU will press for a solution which ensures access to medicines for WTO member countries on terms equivalent to those set out in the Doha Declaration on TRIPS and medicines?
Does the Commission accept that an agreement to allow production for export under Article 30 of TRIPS most clearly meets the spirit of the Doha Agreement, by locating any decision on compulsory licensing only in the country of consumption?
The question is concerned with intellectual property rights and access to medicines. You know that the Doha Declaration on intellectual property rights and public health instructs the WTO Council for TRIPS to find an expeditious solution to the problems facing WTO member countries whose production capacity in the pharmaceuticals sector is insufficient or non-existent or who are experiencing difficulties in the effective use of compulsory licensing.
These poor countries have neither sufficient flexibility nor the capacity to negotiate with the pharmaceutical companies located in the countries which are able to issue a compulsory licence. It is therefore perfectly possible that they will encounter more difficulties than other countries in benefiting from any sizeable reductions in the prices of essential medicines. We, for our part, believe that an expeditious solution is a solution that would enable the situation within the WTO to be resolved before the end of the year.
The WTO Council for TRIPS has held several meetings recently. In March, the Union submitted a communication proposing two courses of action. The first of these is based on the interpretation of Article 30 of the intellectual property agreement and the other is based on an amendment to Article 31. We were the only WTO member to propose a written document adopting a clear position. Other Members made oral proposals and four options were put forward: either to interpret Article 30, to amend Article 31, to declare a moratorium on the settling of disputes or, finally, to make provision for a system of derogations.
A further meeting of the Council for TRIPS took place last week and at that meeting we submitted a new document, based on our reflections and on our examination of proposals from various quarters, suggesting an amendment to Article 31. We propose that a new paragraph be added to that article, establishing a clearly defined exception to the restriction laid down by Article 31 in the area of the granting of export licences for pharmaceutical products manufactured under compulsory licence.
We believe that, as things stand at present, Article 30, which is an alternative, only authorises overly limited exceptions to the rights attached to exclusive licences, and that the solution we envisaged at Doha goes further than the limits laid down by Article 30. Moreover, we must take into account the positions of our partners, and propose a solution that we think will ultimately be acceptable to most of the members of the WTO. With this in mind, an amendment to Article 31 would have better prospects than a clarification of Article 30, in so far as no member of the WTO has ruled out the possibility of amending Article 31, whereas some members, and not the least important ones, are firmly opposed to any clarification of Article 30. The developing countries in question, which are our main concern, have indicated that they would be willing to look at the amendment to Article 31 that we have proposed.
In fact, we believe that adding a provision to this agreement on intellectual property would provide a clear, legally reliable and permanent solution that would not disrupt the current regulatory framework, i.e. that of Article 31. This agreement, reworded in the way we are proposing, would clearly specify that a country that is unable to produce a medicine may ask another country to grant it a licence for export purposes. This proposal seems to us to be the most simple and, ultimately, the most likely to resolve the problem raised in the Doha Declaration which has forced us to seek a solution to this issue. That is our position. Other views are being expressed in Geneva and we shall continue, in the spirit in which we have acted so far, to try to find a solution that will reconcile the major principles of intellectual property, on the one hand, with the possibility, on the other, of enabling the poorest countries to have access to the medicines which are absolutely essential to them.
I should like to thank the Commissioner for his answer. In my view, Parliament has fought with him a successful battle towards a breakthrough in Doha on this score. He rejects a waiver, a moratorium or an exemption by way of solution, and we share his view on this.
Regarding Articles 30 and 31, he states that he intends to obtain support so that what we set out to do there can actually be achieved. Needless to say, we are aware in this House of the pressure of the United States and also of a number of Member States. The pharmaceutical industry is probably behind this. What is now up for discussion is whether it is possible, if use is made of Article 31 - and you are aware that we are now awaiting the legal opinion which we have requested as Parliament - to assume that the country that at some stage asks to import a licence from a different country, is allowed to take this decision regarding its own health situation at its own discretion. Indeed, many legal experts claim that, where Article 31 is concerned, this decision is no longer in the hands of the country in question but is to be taken at WTO level. We would like to have certainty in this area.
In principle, Mr van den Berg, I admit that the way in which you present the problem is correct. As I have already pointed out, we have to reconcile the major principles of intellectual property with the ability of those countries which do not have a pharmaceuticals industry to obtain supplies of generic medicines by means of imports.
We do not think that the derogation is a good idea, because it is only a temporary solution which, as it were, merely patches up the problem in the hope that better days will come. I do not believe that this is a good way of reconciling, in the eyes of the public, these two imperatives which we have to obey.
We favour Article 31 over Article 30. In the case of Article 31, the problem of determining whether the country requesting imports of generic medicines is experiencing an emergency situation is not a question that must automatically be referred to the WTO. Together, we can formulate a restrictive definition, as we did in the case of Article 6 at Doha, of what constitutes a national emergency.
I would remind the House that, in the cases to which Article 31 applies, the country which wants to import medicines will have to ask either a developed country that has the production capability and which holds a compulsory licence, or another developing country. If the latter solution is chosen, the developing country which will be responsible for supplying the generic medicines in question will, by necessity, benefit from doing so.
I believe, therefore, that, from this point of view, there is no risk of the system being too restricted, which is, I believe, what is worrying you. On the contrary, I believe that it is precisely by making use of Article 30 that we would multiply the imperatives involved, which would make access to the medicines more difficult.
Question No 60 by Mihail Papayannakis (H-0469/02):
Subject: Visit of delegation from Commission environment directorate to Greece
A delegation from the Commission's environment directorate recently visited Greece for the second time within a period of three months to investigate the circumstances surrounding complaints against that country.
What were the findings of the investigation into the complaints? What was the Commission delegation's assessment of the infringements of Community environment law in Greece? In particular, did the Greek authorities notify the Commission's delegation of the measures they have taken to comply with the Court of Justice ruling concerning Greece's failure to protect the Caretta caretta turtle?
In the context of meetings between the Commission and national authorities in order to examine the application of European Community law in Member States - the so-called package meetings - a delegation from the Commission Environment Directorate-General visited Greece in May this year.
The main objective of the meeting was to debate on issues related to atmospheric pollution. In particular the Commission inquired about measures adopted by the Greek authorities to transpose and implement Directive 96/61, the so-called IPPC, and reviewed technical issues related to infringements and complaints concerning bad application of Directive 84/360, concerning combating air pollution from industrial plants. In addition, the Greek authorities provided updated information on several other infringements, including the caretta caretta case - the loggerhead sea turtle.
The Greek authorities have promised to submit to the Commission detailed replied for all those cases. The information contained in those replies will be assessed with a view to checking whether Greece has respected its obligations under European Community environmental legislation. In particular regarding the measures to comply with the Court's judgment concerning failure to establish and implement an effective system of strict protection of the caretta caretta sea turtle, the Greek authorities have described the system of protection which contains the legislative and concrete protection measures. The written notification to the Commission is under way.
Commissioner, you said, did you not, if I understood you correctly, that you have not yet evaluated the answers given to you in Greece? None of them? I should like in particular to take the example which you too referred to of the caretta caretta. I do not know what you have been given in writing, but dozens of testimonies and on site inspections, including by me personally and by environmental organisations, have now proven that what is down in writing is not being applied. And never has. Be that as it may, will you be evaluating the answers given to you?
We have not yet received the replies, the notifications, from Greece. We expect the notification on the caretta caretta case in July. For the rest of the issues raised in this so-called "package meeting", we expect the replies before the end of this year.
We will have a chance to assess them as soon as we have received them and then come back on these issues.
Question No 61 by Nuala Ahern (H-0482/02):
Subject: Tritium measured off the Welsh coast
What assessment has the Commission made of the report by the United Kingdom National Radiological Protection Board, issued in May 2002, on the levels of radioactive tritium measured in the sea off the west coast of Wales and the Bristol Channel; and has measurement of tritium releases from Member State countries been part of the Commission's Marina II radio-ecological study?
The Commission is aware of the scientific paper published in the journal Radiation Protection Dosimetry of May 2002 and the related publication of the UK National Radiological Protection Board on the same issue. Both publications refer to the RIFE report (radioactivity in food and the environment) issued by the UK Food Standards Agency and the Scottish Environmental Protection Agency. This report includes measured concentrations in seafood off the Welsh coast and Bristol Channel near Cardiff.
The results of these investigations show enhanced levels of tritium in fish and mussels caught close to an industrial facility manufacturing radioactive materials for use in medicine, research and industry. The basic safety standards directive 96/29/Euratom gives those coefficients per unit of intake by ingestion both for organically-bound tritium and for tritiated water. Even assuming seafood consumption above average, the measured levels of tritium in fish from Cardiff Bay result in radiation doses far below the annual dose limit for the members of the general public.
References to tritium releases into the marine environment and to the issue of organically-bound tritium are included in the Marina II study on the radiological exposure of the European Community from radioactivity in North European marine waters. This study is due to be published at the end of August 2002.
Thank you for your answer Commissioner. I take it, and I would like an expression of concern from you, that nuclear regulators have miscalculated the health risks from one of the world's most widespread nuclear pollutants. Adults are twice as likely as previously thought to develop cancer after being exposed to tritium and this particular tritium was discharged by a factory.
However, the discharge of Tritium from the BNFL Sellafield reprocessing plant in Cumbria and Chapelcross Nuclear Power Station, to mention only one discharge, is extremely large - millions of litres of tritiated water and air every year. In fact the dose could be 12 times more dangerous for children according to the recent study.
I think this is a major cause for concern, since the regulators have miscalculated. I am glad that you say that it will be referred to in the Marina II study. But as these facts have only recently come to light, it seems unlikely that the study can look very closely at the issue and I would like an assurance from you that it will be seriously followed up.
There is always reason for concern when we see changes and an increase of discharges into our waters. We also assume that the UK authorities will look at this seriously. I understand that they have initiated research on the problem and will look at the reasons for the increase in the doses.
It is also an issue for the Commission in the sense that EU legislation does not provide for maximum permitted levels of tritium in foodstuffs. Together with the International Commission on Radiological Protection and with a group of experts set up under the terms of Article 31, the Commission is currently discussing the possibility of fixing maximum permitted levels of tritium in foodstuffs. That is an important piece of information for you and of course the Marina II study will also have to look into this issue. We take it seriously, we will continue our discussions and we will definitely follow up. It is an obligation for us to follow these cases very closely and to make sure that we act accordingly.
Question No 62 by Carlos Bautista Ojeda (H-0471/02):
Subject: 'Pescaíto Frito'
Does the Commission know whether Fisheries Commissioner Franz Fischler knows what 'pescaíto frito' (fried fish typical of Andalucia) is? Does the Commission know where the 'pescaíto' which most of the citizens of southern Europe currently consume comes from? Does it have proof as to which fleets are now catching the 'pescaíto' which is eaten every day in Andalucia? Does it have proof of the level of commitment to the environment and preservation of stocks displayed by the third countries which are now catching our 'pescaíto'?
Is the Commission aware of the fact that the fleets which caught 'pescaíto frito' until a few years ago were the only fleets which respected the biological rest periods, and are now the only fleets lying in the breakers' yards?
If so, why this insistence on turning the same screw ever tighter with its Common Fisheries Policy (CFP), which by means of commercial agreements of whatever kind, favours and encourages these third states which do not respect biological rest periods nor stocks, and which moreover allow enormous commercial industrial fleets, some of them belonging to European shipowners, to catch the 'pescaíto frito' which we eat?
Does the Commission not believe that in reality, its CFP proposals, hiding behind a false sustainability criterion, are actually seeking to wipe out the in-shore fishing fleet, the only one which generates employment and respects the environment and replace it with an industrial fleet with a far greater fishing potential, which does not respect stocks?
Mr President, honourable Members, in reply to the honourable Member's question, may I assure you that I not only know what 'pescaíto frito' is, I have also eaten this dish in Spain on several occasions, and I also know that 'pescaíto frito' is often prepared using fish which are below the minimum size prescribed in Community law. The fish used for this dish are caught both in third countries and by the European fleet. However, the same minimum sizes apply both to fish landed from the Community and to imported fish and it the responsibility of the Member State's authorities to monitor this in both cases. I should like to point out here that we concluded, following numerous inspections in Spain, that Spanish monitoring leaves a great deal to be desired because large quantities of undersized fish are reaching the markets. We therefore drew the logical conclusions and instituted infringement proceedings against Spain.
The Commission is also aware that this fish used to be fished by the Spanish fleet under the Morocco agreement. As you know, we have been unable to renew this agreement, but the Community has recognised its responsibility and has agreed on measures for the benefit of the ships and crews affected.
Finally, may I point out that we also make a clear commitment to responsible, sustainable fisheries in non-Community waters in our proposed reform of the common fisheries policy. We want to use our fisheries agreements to help third countries manage stocks in a sustainable manner. And that of course precludes catching and selling juvenile fish.
In reply to your final question, I must reply quite categorically that our reform proposals do not seek in any way whatsoever to wipe out part of the Community fleet. There is nothing in our proposals which gives cause to believe that industrial fleets are being given preference over small in-shore fisheries. We recommend reducing fishing efforts, by which I mean the number of days at sea, wherever necessary, i.e. where stocks are endangered. Each Member State can then decide how these days at sea are to be divided between ships, and hence between larger and smaller ships, on the basis of social and economic considerations.
Commissioner, with all due respect, the phrase I used, "pescaíto frito", is a colloquial phrase that we use in Andalusia to describe fresh fish that is caught and eaten daily, fried in top-quality oil, as you know.
The truth is that the combination of the failed negotiations with Morocco and the CFP proposals with a view to sustainability, which also concerns us, is going to mean that small-scale fishing will almost entirely disappear. My question, Commissioner, would be, given this concern for sustainability, would you accept my invitation and that of my Group to visit Andalusian fishing ports, to come fishing with us for a couple of days, to see the problems of sustainability, the social and economic problems and the alternatives? I think this is very important if your position is to be credible and it would be fundamental with regard to the citizens and all the criteria that we, who defend fishing, also want to incorporate.
We are worried about the fishing-grounds - we know they are depleted - but, as you are well aware, we are leaving the sea in the hands of industrial fleets, who are the ones that do not respect biological rest periods, and whose nets we cannot monitor, as we do with small-scale fishermen.
I respectfully repeat our invitation, Mr Fischler.
Mr President, my dear sir, thank you very much for your invitation to visit you in Andalusia. I love that part of Spain, as you know. We must make the necessary arrangements, although basically I am, of course, prepared to visit Andalusia in the same way as I travel to numerous other coastal regions in the Community.
But back to the subject in hand. I understand your concern about small-scale fisheries and it is true that these smaller ships tend to be at a competitive disadvantage compared with large ships. When we decided on the fisheries reform proposals in the Commission, we also said that we were prepared to discuss continuing help for these small in-shore fishing fleets in particular with the Member States, and of course with Parliament, during Council negotiations. We take exactly the same view here. I too feel that we must do everything we can to sustain these small in-shore fishing fleets.
Mr President, I too should like to voice my concern and ask the Commissioner a question. I am an amateur fisherman and I have noticed, as I think most people have that, in the Mediterranean in particular, there are no controls on fisheries by large trawlers whose nets literally fleece the seabed, destroying flora as well as fish spawn and eggs and wiping out all forms of life. What I want to know is if anyone is actually taking an interest in whether the fish they catch are large or small. Mind you, the size of the fish is no longer an issue; all the fauna on the seabed are being wiped out. And I should like to know, because I often see these vessels literally laying waste to the seabed, in Greece at least, if they are allowed to do so and if there are any plans to take measures to halt this wastage.
Mr President, honourable Members, my dear sir, the question of how to guarantee sustainable fisheries in the Mediterranean is, without doubt, a very important one. May I reiterate that you will see in the proposals which we have submitted that we plan to table a separate communication to Parliament and the Council dealing solely with an action plan especially for the Mediterranean.
It deals with far more than the question of the industry or the large ships which also fish in parts of the Mediterranean. The problem here, unfortunately, is that we have far fewer scientific data on the Mediterranean than we do in comparison, for example, with the north-east Atlantic and there is no institution which compares with the ICES for the north-east Atlantic. So the first problem is how or where we can obtain the data needed to make reasonable management decisions.
The second problem in the Mediterranean, as you quite rightly said, is that the Mediterranean is fished both by Community ships and by those of other countries bordering it. In the Aegean, as we all know, there are repeated problems with one of Greece's neighbours. We also need to see if we can introduce and involve third countries in regional management in this area. And finally, we then need to look into the specific social and socio-economic aspects of Mediterranean fisheries.
But one thing is clear: compared with the Atlantic, the proportion of small ships is several times bigger in the Mediterranean and most fishing is done by these small ships, not big ones.
Question No 63 by John Joseph McCartin (H-0474/02):
Subject: Introduction of new fishing capacity through Irish fleet
Can the Commission comment on the accuracy of newspaper reports that a new fishing vessel, the 'Atlantic Dawn' (144 metres long and with the greatest fishing capacity in the world), has been incorporated into the Irish fishing fleet register and is being permitted to fish for Irish quota? Can the Commission explain whether existing tonnage to match the capacity of this newly-introduced vessel is being taken out or has been decommissioned, and has the European Commission discontinued its legal proceedings against the Irish Government on the grounds that the introduction of this much fishing capacity was in violation of the Common Fisheries Policy?
Mr President, honourable Members, the Atlantic Dawn is duly entered on the official Irish fishing fleet register and has therefore also been entered on the Community fleet register. However, the activities of this fishing vessel are a matter for the Irish Government, not the Commission. The Member States are required to comply with the targets for fishing capacity and fishing effort set for them in the multiannual guidance programme. As long as these values are not exceeded, the Member States can deploy their registered ships as and how they choose. The Atlantic Dawn is entitled to fish in European waters under the Irish quotas.
As far as MGP targets are concerned, Ireland has already exceeded capacity targets in its pelagical segment, which is why the Commission instituted infringement proceedings against it. Ireland then reduced its capacities in this segment and notified the Commission that it would withdraw further fishing capacity by the end of this month in order to attain the target. We shall see if it in fact does so during the course of this month and shall monitor these developments very closely.
While in many ways we welcome the progress that the introduction of this particular vessel brings and we welcome modern technology, in a situation where fishermen cannot find sufficient stocks in order to justify the capacity that was already there, it seems strange to introduce a new vessel which may be licensed and accepted and which could catch half or perhaps two-thirds of the entire Irish quota.
My understanding is that the European Commission initiated proceedings against the Irish Government with respect to this vessel and that these proceedings have now been withdrawn. Could the Commission explain what has changed and why it does not see any illegality at the moment, whereas a year ago it seemed that the Irish Government was in breach of the common fisheries policy regulations by allowing this vessel to fish in Community waters?
Mr President, may I briefly reiterate exactly what is at issue here. The fact is that the Irish Government applied for this ship, which is a very big ship, one of the biggest ships there is, to be included in the fleet register, but it took some time at the beginning for Ireland to comply with the terms of registration. According to the notifications received by the Commission, these terms were met or the Irish Government stated that it would meet them. It then turned out that MGP targets were being exceeded in the pelagical segment. At which point we instituted proceedings. The Irish Government then notified us during the course of these proceedings that it was making further capacity reductions so as to ensure that it did not exceed overall capacity in this segment in the future. If it does so, we no longer have any grounds on which to institute proceedings.
But, at the end of the day, this is a decision for the Irish Government. If the Irish Government feels that it is better from its point of view to allocate the corresponding quotas to this huge ship, and hence smaller quotas to smaller ships, there is nothing we can do about it. We have no legal authority to do so.
On a point of order, Mrs Jackson's question No 67 should have been taken with this. Perhaps if Mrs Jackson comes in there will be time for her to ask a supplementary because the two are on the same issue.
I should like to ask the Commissioner whether Mr McHugh, the owner of the Atlantic Dawn, has applied to use the EU-Mauritanian fisheries agreement? The Atlantic Dawn and the Veronica are landing in Las Palmas. Since the Veronica is now a flag-of-convenience vessel, what is the Commission doing to stop the Veronica from offloading in Las Palmas?
When you mention the reduction of capacity in the Irish fleet, you are overlooking the fact that the Veronica is the reduction and that it has now gone to a flag-of-convenience country where it can fish without any controls whatsoever. I thought the Commission was going to come down hard on this whole issue.
Quite frankly, you have not answered the question by Mr McCartin in relation to the fact that you have taken legal action against Ireland on two counts, one of which concerned the registration of this vessel. It was registered as a merchant marine vessel and then given a fishing licence. The Irish Government was wrong and now Mr McHugh has found ways to get around the Commission to basically facilitate himself. As far as I can see, the registration problem still stands because it is now in the fleet but it was irregular to begin with.
Mrs McKenna, I am indeed aware that Question No 67 is similar to Question No 63, but the Commission communicated it to us as a separate question and it has been accepted. In any event, Mrs Jackson is also going to ask a supplementary question and I think that will be the last answer to this question.
Question No 67 by Caroline F. Jackson (H-0505/02):
Subject: The 'Atlantic Dawn' and the Mauritanian fishery
Can the Commission confirm that the Irish vessel 'Atlantic Dawn', based in Las Palmas, is currently fishing in Mauritanian waters under the EU fishing agreement, or private agreement, with that country, having got round the rules for the size of trawlers by registering not as a trawler but as a merchant ship? If so, what is the Commission doing about it, since it cannot pass all the responsibility for this to the Mauritanian authorities?
Mr President, as you quite rightly said, the question which the honourable Member just asked is in fact identical to the question raised by Mrs Jackson. I am quite prepared to answer these questions jointly now. Perhaps I should do so straight away.
The fact is that a size restriction of 9 500 GRT was introduced for the pelagical segment in the agreement with Mauritania, thereby preventing the Atlantic Dawn from fishing under the Mauritania agreement. However, that has nothing to do with flags of convenience. The Atlantic Dawn then made private arrangements and is fishing in Mauritanian waters under a private licence. The owner of the Atlantic Dawn obtained this licence directly from the Mauritanian Government and it is therefore beyond our control. We can only monitor the part covered by the agreement. Any agreements over and above that which the Mauritanian Government concludes with other countries or private individuals are beyond our control.
In order to clear up any misunderstanding on the question of infringement proceedings, I said that Ireland is outside the MGP targets for the pelagical segment. Which is why these proceedings have not been withdrawn. But the Atlantic Dawn has been properly registered, which is why proceedings against the Atlantic Dawn have been suspended.
The Atlantic Dawn seems to be something of a mystery ship, operating off the coast of Ireland, Mauritania or wherever. I have a very simple question for the Commission. Was the Atlantic Dawn built with the aid of money which originated in the European Union budget, going to Ireland to help with this, or not? If so, how much money?
Commissioner, you may reply now or after the next question, if you need further inspiration.
Mr President, I do not need five minutes for such straightforward questions. The fact is that the Atlantic Dawn was not subsidised by the Community and no Community money is therefore involved. However, I should point out that this is not something which only applies to an Irish ship. Dutch ships, for example, are fishing in Moroccan waters under private licences and here again we have no authority to intervene. We have to abide by national laws here. We cannot go marching into Mauritania or Morocco because they have granted a private ship a licence.
Question No 64 by Camilo Nogueira Román (H-0476/02):
Subject: Fishery resources in Community waters and the Danish fleet's catches for fish meal
Denmark enjoys a privileged position as far as its fishing rights in Community waters are concerned, with a maximum allowable catch equal to that of France and Spain together. A large part of Denmark's fishing rights concern catches used for fish meal. Commissioner Franz Fischler says that this meal is used for aquaculture, and has no influence on resources and species caught for direct human consumption.
What quantitative data exist on the total or partial use of this fish meal in aquaculture? What objective data is there to prove that these catches for industrial use do not affect the state of fishery resources for human consumption?
Mr President, the use of fish meal and fish oil in aquaculture has increased considerably over recent years, mainly because aquaculture per se has increased considerably. According to figures from the international association of fish meal and fish oil manufacturers, 10% of fish meal and 16% of fish oil were used in aquaculture in 1990. By 2000, these figures had risen to 35% for fish meal and 60% for fish oil and we may safely assume that this growth will continue.
Danish landings processed into fish meal and fish oil total between 1 and 1.5 million tonnes of fish a year. The main species are sandeel at 60%, sprats at around 20%, Norway pout at around 6% and blue whiting, again at around 6%. All these stocks are managed with TACs and quotas based on scientific reports from the ICES. The ICES evaluates the state of the most important commercially exploited fish stocks every year. These evaluations show that by-catches of table fish by industrial fisheries are now very small and that, as a result, there is little effect on the development of stocks of table fish. Before 1996, industrial fisheries in the North Sea, the Skagerrak and the Kattegat were still taking by-catches of herring, whiting and haddock. In 1996, the Community introduced by-catch rules and a comprehensive monitoring and control system and, since then, by-catches really have fallen massively and no longer present any risk to table fish. The working party within the ICES on the repercussions of fishing on ecosystems has also evaluated the indirect impact of the large quantities caught by industrial fisheries on the marine food chain and has found no evidence that catches of species used industrially limit the productivity of table fish stocks. As far as fisheries of blue whiting are concerned, the ICES has warned that there may be fairly large by-catches of juveniles of the same species. We have therefore already written to the ICES asking for scientific advice on how these by-catches can be avoided in future.
Mr President, Commissioner, I really must confess, before asking my question, that the figures I gave for Denmark's catches in comparison with those of Spain and France were wrong: I did not mean to say Spain and France together, but six times more than Spain and six times more than France. Denmark has, according to what is known as the principle of relative stability, 44% of the fishing rights in Community waters, whereas the sum of France and Spain's fishing rights add up to only 13%. I find the figures supplied by Commissioner Franz Fischler extremely confusing and I hope that the working group studying the impact on resources for human consumption finishes its work before the reform of the common fisheries policy is implemented.
In any event, my question is the following: some countries in the European Union are clearly given preferential treatment at the moment when it comes to catches and I ask you whether any reform of the CFP is possible without implementing the principle of relative stability, which is so anti-European? What political reasons exist for maintaining it, as stated in the Green Paper and as stated now in the reform of the common fisheries policy?
Mr President, my dear sir, the assertion that Denmark fishes six times as much as Spain and France together sounds more like rumour-mongering to me, but there is little point, I think, in our hurling figures at each other. I suggest we proceed as follows: we shall send you data on the extent and specific quantities of industrial fisheries in writing. Then you will have it all down in black and white. I think that is the easiest thing to do.
The question you touched on in connection with relative stability is an altogether different matter. There are basically two issues here: first the continuation of the twelve- or six-mile zone and, secondly, relative stability in relation to the allocation of TACs and quotas. As you well know, until now there has been a special provision, which is a throwback to the accession treaties of Spain and Portugal and which expires at the end of this year, and please believe me when I say that, once this provision expires, everyone - including Spain and Portugal - will be subject to the same laws and therefore the same principles when it comes to setting TACs and quotas and the same principles will apply to access to fishing-grounds. We shall be making the arrangements, we shall be taking care of this and the first time it will affect you will be when the TACs and quotas are set at the end of this year for the coming year.
I would like to ask the Commissioner something very simple, which might have more to do with the questions asked earlier. I am rather late in asking my supplementary question.
Commissioner, do you consider to be fair the situation that you and other Members have just described - in which huge ships from the Member States are fishing in the very fishing-grounds in which the Community fleet is trying to conserve stocks - or do you believe that this is a situation we should be able to avoid, for example through a series of measures that we are now going to implement over the remaining months of debates to reform the common fisheries policy?
Do you consider it acceptable that, in the fishing-grounds abandoned by the Community fleet, or in those with very high Community requirements to conserve stocks, large ships should be putting such great pressure on stocks even if they are not receiving any Community funds?
That is my question.
Mr President, my dear Madam, I would be delighted to discuss this issue because the Commission takes the overall view that there is no sense in using large sums of Community money to buy new ships and that it would be better to use the money so that poor, small fishermen facing serious economic difficulties have more of a chance in the future.
This is one of the basic concepts of our proposed reform and I am sure we shall have plenty of opportunity to discuss it.
Question No 65 by María Izquierdo Rojo (H-0497/02):
Subject: Tobacco cultivation
How many women workers are employed in tobacco cultivation in the EU? How many young farmers are engaged in this activity?
Mr President, my answer to this is as follows: of course the Commission knows how many farms grow tobacco in the European Union. There are around 100 000 tobacco farms. As for the distribution of workers in the tobacco sector according to the criteria mentioned by the honourable Member, in other words, how many of these are young farmers and how many are women, unfortunately we have no statistics on this and there are no figures I can quote in answer to your question.
Mr President, with regard to the continued production of tobacco in Granada, I would like to know if the accession of Poland, a producer country, or trade with Zimbabwe, could lead to a reduction in the quantity of tobacco grown in the province of Granada.
The first part of the Commissioner's response, with regard to women, is highly unsatisfactory. I can provide you with the number of women working in the tobacco sector in Granada, but it is surprising that, when the level of cultivation in Europe is so high, you, as European Commissioner for this sector, do not know the number of women - which is what I was asking you - or the number of young farmers.
In any case, I would ask you to answer my supplementary question, as it comes from the tobacco growers of Granada themselves, who are concerned because it is rumoured there that the accession of Poland and trade with Zimbabwe will be detrimental to them. It remains to be seen whether you can allay their fears.
Mr President, my dear Madam, I too am sorry that I am unable to give you any information on the number of women working in tobacco cultivation, believe me. But, unfortunately, the Statistics Office does not have the figures needed to differentiate between male and female workers. Perhaps we could take the initiative of approaching the Statistics Office and suggesting that these data be broken down by gender in future.
On your other question: I fail to see why the accession of Poland to the European Union should cause any particular problems for tobacco cultivation per se in the European Union. The problem we shall face within the European Union in the future will basically be determined by the fact that there is a Parliament initiative to stop subsidising tobacco cultivation. I can see that this may be a problem, because it will obviously have social consequences on the farmers in question.
But the accession of Poland to the Community will have little effect on cultivation. There is one other important point you should bear in mind here and that is that different types of tobacco are cultivated which do not compete directly with each other.
Given that we are currently reforming the CFP, given that farmers are being encouraged to commit themselves to multifunctionality, that the rural economy is to be protected through diversification, and given that the important role played by women in this diversification was recognised, for example, at the meeting of the Agriculture Council of 27 May 2002, I would like to ask the Commissioner if he believes that perhaps the Commission should hold a similar discussion with regard to the reform of the common fisheries policy, because - as I have said many times - the number of women active in this sector is tremendous. Furthermore, those who are not directly involved play a secondary role at their husbands' side - which is even more serious, as their work is invisible and they do not receive any social or economic recognition.
I should like to ask the Commissioner if the Commission has prepared any documents or actions in this regard.
Mr President, my dear Madam, I quite agree that jobs done by women are very important in the fisheries sector, and not just in processing. A great many women work in the processing industry and in the canning industry, but they are also playing an increasing part in fishing itself. It is well worth considering special measures for women here, especially in connection with fisheries structural policy and the future of fisheries structural policy, which is all about setting subsidies, just as we have done in rural development policy.
I would rather not promise any separate document here and now, but I shall consider the matter, give it due attention and notify you of whatever action we propose.
As the time allocated to Question Time to the Commission has elapsed, and given that Question No 67 was answered together with Question No 63, Question No 66 and Questions Nos 68 to 86 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 7.45 p.m. and resumed at 9 p.m.)
Madam President, Commissioner, Mr Trakatellis and Mrs Scheele have submitted a detailed report which should clearly help to improve information and transparency and freedom of choice for European consumers. Priority is given to human and animal health. But the most important criterion must be that this framework legislation is practicable. More importantly, it must be in keeping with WTO rules and not hamper the development of biotechnology in Europe with excessive red tape. We need, first and foremost, a practicable regulation on the accidental and technically unavoidable presence of GMOs in products which are not genetically modified. The threshold value of 1% in the Commission proposal is reasonable and realistic and a useful guide for manufacturers and consumers. The threshold value is important if various forms of cultivation are to exist side by side because cross-pollination, for example, is technically impossible to preclude in nature.
The second important point is that only products which are scientifically proven to contain GMOs should be labelled; it makes no sense to label ingredients extracted from genetically modified plants, such as oil, sugar or flavour enhancers, when there are no GMOs in the final product. Nor should we label meat, eggs or milk from animals fed with GM feed at any point, because this is misleading for consumers. I am in favour of product-based labelling and expressly opposed to process-based labelling because it is technically impossible to control. We should only label where we have proof and can therefore control labelling requirements.
Madam President, I am slightly confused; I had five minutes' speaking time at the beginning and obviously said a great deal. Now I would just be repeating myself. The position on my side is clear and, as it is already late, I shall forego the two minutes' speaking time.
Madam President, Commissioners, the reports by Mr Trakatellis and Mrs Scheele belong together and a great deal has already been said about that in today's debate.
Most people in Europe are against the use of modern biotechnology outside the laboratory, but there are varying shades of opinion. Surveys have shown that most people feel they have too little information to make a clear judgment. Around 86% of those surveyed in the European Union said that they would like to know more before eating genetically modified food. Researchers concluded from their results that there is a market for genetically modified food in Europe, provided it offers clear advantages. However, consumer freedom of choice is paramount. Consumers want to be able to decide freely between GM products and conventional products.
We have debated the new labelling directives most intensively today. As far as I can see, we should only label products where we have proof and can control labelling requirements. If the presence of genetically engineered changes in the product itself cannot be proven, as in the case of meat, milk and eggs from animals fed on genetically modified feed, then I think there should be no labelling requirement. And another very important point for me: I do not like the idea of incalculable liability risks for companies, which is why practicable limit values are essential. I would therefore advocate a single limit value of 1%. The Commission points out in its working paper that zero tolerance is impossible in practice; several of my fellow Members have repeatedly addressed the imponderables of nature and I have nothing new to add to what they have already said.
Madam President, of course, we are absolutely in favour of the adoption of rules guaranteeing a high level of consumer and environmental protection and safety, but we are also in favour of measures being implemented with certainty and transparency, and one of these measures is clearly labelling, which we feel must be accompanied by a control system based on scientific verification.
I would like to thank the two rapporteurs for the enormous amount of work they have done on an extremely difficult, complex subject, but I have to say that there are elements of the two reports which give some cause for concern, such as, for example, the arbitrary lowering of the tolerance threshold for the adventitious presence of genetically modified materials, previously set at 1%, to 0.5%. We feel that this complicates the authorisation procedure unnecessarily without providing greater security or other benefits for the consumer. Then another point which gives cause for concern is the lack of adequate measures in respect of the accidental presence of traces of genetically modified products.
I would like to say something about the concept of 'adventitious presence', a concept which is used to indicate the unintended presence of small quantities of a specific atypical material in another material. Well then, in the field of agriculture - and here, as always, agriculture is a sector requiring special consideration - the adventitious presence of traces of other varieties in crops, plants or propagation materials can occur at any stage of sowing, harvesting, transport or distribution. In some cases, this adventitious presence could even be the result of an exchange of pollen between crop varieties in adjoining fields.
Amendment No 9 in the proposal places farmers operating according to normal farming practice in real difficulties. It is important to avoid thresholds which do not take the concrete facts into account.
Madam President, Commissioners, congratulations, first, to both members of the Commission. I think you have delivered a very ambitious paper and a good basis for discussion with Parliament. But just think: if all your proposals are accepted, 70-80% of all foods already on the market would have to be labelled. So we could say, in the words of our great pioneering Socialist thinker Mr Bowe, alright, perhaps it would have been a brighter idea to turn the whole thing on its head and only label positively? My congratulations to Mr Bowe on his superb and frank speech.
What we are giving consumers to believe, of course, is that, when they finally find something among the rows and rows of labelled products which does not have a GMO label, these remaining products are completely clean. But consumers do not know that and perhaps they should not know that. They will have a hard time of it in any case, because things are about to get worse. One per cent? It might still have something in it. We are already in a Dutch auction: 0.5%, 0.1% for Mrs Gebhardt. Why not 0.01%? Our resident scientist Mr Trakatellis says that, in a few years' time, we shall have proof for everything. In the end we shall reach a point where 99% of all food is labelled. And what is the poor consumer supposed to do? What is the consumer supposed to make of all this? It is a pretty poor show on our part to say to the consumer that this 1% does not need to be labelled, unless the company has acted maliciously and did not label intentionally or cannot submit the evidence. What does the consumer care about that? Does it make it healthier or less healthy for the consumer if the company can or cannot submit the evidence? The whole thing is a farce! It is such a comedy that I really do understand when consumers - and I too am a consumer - wonder what the politicians will dream up next.
My dear Commissioners, my confidence in you knows no bounds. The Commission proposed in the White Paper on food safety on 12 January 2000 that it would submit a regulation on labelling GM-free food and that would be a wonderful, rounded addition to your proposal. Luckily the Liberals have included it in a proposed amendment. We in Austria have taken this wonderful Austrian way forward. I am not suggesting that you proceed à l'autrichienne, Commissioner, although you are always more than welcome to come walking in the Austrian mountains with us. But there is still time between now and the second reading to take the proper way forward and include positive labelling. Then, my dear Commissioners, we will be very definitely satisfied with your proposal. I have every confidence in you.
Madam President, ladies and gentlemen, if genetically modified organisms were dangerous, they would have to be banned straight away. We are all agreed on that and we would do so at once. Today's debate is about labelling, about traceability; consumer information is the ultimate objective, together with freedom of choice, and we are all in favour of that. Consumers must be able to decide what they put on the table for themselves and for that we need labelling.
A whole series of genetically modified organisms has already been evaluated by scientific committees in the European Union. They found that these substances pose no threat to health or the environment. Nonetheless, information is important in the food sector and will, we think, help make the use of genetic engineering more widely accepted. Under the Commission proposal, GMOs will be labelled above a limit value of 1%. Following an amendment adopted in committee, which the European People's Party and the European Democrats voted against, this threshold will now be reduced to 0.5%.
All our demands must be made with one eye on the practicability and implementation of the regulations. This also raises the question of whether accidental contamination can be avoided completely. Experience has shown that zero tolerance can almost never be guaranteed. And there is a real problem, to repeat what the honourable Member just said, with the requirement to label all meat products, eggs and milk from animals fed on GMOs or feed containing GMOs. If the end product contains no DNA or genetically modified protein, there is no point in attaching a GMO label to it. At the end of the day, we can only label what is actually there. Is there a farmer who puts his animals out to pasture who can guarantee that they have not ingested wind-borne GMOs? This, together with the minuscule amounts in feed, would mean that, in the end, all meat would have to carry a GMO label. And that would be an untenable situation both for Europe's farmers and for consumers. For consumers because they would have to process meaningless information and for farmers because, technically, it is a non-starter. It is also unacceptable because, at the end of the day, we cannot hold farmers responsible for introducing and spreading GMOs.
Madam President, honourable Members, I would first like to thank the rapporteurs, Mr Trakatellis and Mrs Scheele, but I would also like to extend my thanks for a lively and interesting debate. The proposals we are discussing today are linked to many important and general issues. The public is very concerned over the handling of genetically modified organisms. It is our responsibility as legislators to ensure that consumers' health and safety are guaranteed and that the environment and biodiversity are protected. In addition, we must ensure that our citizens have the opportunity to choose for themselves what they want to consume on the basis of reliable information. Therefore, the marketing of genetically modified products must be regulated in a way which allows us to achieve a high level of safety, control and reliability.
Directive 2001/18/EC, the EU Novel Food Regulation and the proposal on genetically modified food and feed have all been developed on the basis of these requirements. Authorisation to place genetically modified products on the market must therefore, in accordance with this legislation and in accordance with the precautionary principle, provide a high level of protection for public health and the environment. The EU system includes the requirement for a comprehensive risk assessment before placing on the market. Traceability makes it easier to implement measures after a product has been placed on the market, for example in terms of monitoring the product or recalling it. It also makes it easier to supply correct information to all the players in the whole production and distribution chain.
This proposal states that genetically modified products are to be monitored at all the stages of placing on the market. It also dictates that products containing genetically modified organisms must be labelled at all the stages of placing on the market. The ultimate aim is for such information to provide consumers and the general public with the opportunity to make their own choices. We believe these measures are an important step on the road to re-establishing consumer and public confidence. The proposal lays down a number of unequivocal responsibilities for operators, without this leading to unnecessary or unreasonable burdens being placed on operators or supervisory authorities.
A number of important issues have been addressed in the amendments put forward by the European Parliament, including the scope of the proposal. The issue of whether products manufactured from animals fed on genetically modified feed are to be covered by the proposal will be addressed in more detail by my colleague, Mr Byrne. However, I would like to state that the Commission considered this issue very carefully in conjunction with drawing up the proposal. After many discussions and consultations, we decided that it would be impossible to implement and would not be in keeping with current Community law. Therefore, the Commission cannot support amendments of this nature.
There are also a number of amendments aimed at restricting the Commission's proposal. These amendments restrict the traceability requirements to products demonstrably containing DNA and proteins. This would allow relevant labelling of products which have been produced from genetically modified organisms but which no longer contain modified DNA or protein. However, this approach involves a number of restrictions highlighted in the course of our preparatory work. The most important objection is that it would not ensure consumers' ability to make an informed choice. As such, the Commission cannot accept these amendments.
With regard to the purpose, it is important to remember that although traceability makes it easier to implement any necessary safety measures, it cannot be considered a safety measure in itself. Therefore, the precautionary principle may be applied to legislation concerning authorisation based on risk assessment, but not to the implementation of a traceability system within the framework of this proposal. The Commission cannot therefore accept Amendments Nos 2 and 6 which link the precautionary principle to the proposal.
I would also like to point out that traceability is not a tool for dealing with the issue of co-existence. In the communication on a European strategy for life sciences and biotechnology adopted in January of this year, the Commission undertook to address the issue of co-existence between organic, conventional and genetically modified crops. This proposal only deals with the issue of traceability and labelling for genetically modified organisms. Such traceability and labelling cannot function as an instrument for dealing with co-existence, as this issue requires decisions regarding agricultural production systems. Therefore, the Commission cannot accept the amendments concerning this issue - Amendment No 27 in its entirety and Amendment No 3 in part.
There are further amendments regarding the traceability requirements. With regard to the information to be forwarded to guarantee traceability, it is important to remember that the purpose of traceability for genetically modified organisms is different to that for products manufactured from genetically modified organisms. It is important to be able to identify genetically modified organisms which are to be deliberately planted out in the environment for cultivation, as such products contain viable genetically modified organisms which may multiply and spread. The proposal therefore requires operators to be able to state exactly which genetically modified organisms are present in the products, as well as to forward this information to the operator receiving the products. The potential risks to the environment from products containing genetically modified organisms intended for direct use in food, feed or processing are, however, limited, as these organisms will not be cultivated.
Therefore, the Commission believes it to be both appropriate and sufficient that products containing genetically modified organisms for food, feed or processing, including in bulk shipments, should be accompanied by documentation stating the fact, along with a list of the unique codes for the genetically modified organisms which may conceivably be included in the product or the shipment. These provisions on the supply of information agree with the provisions on transboundary movement in the Cartagena Protocol on Biosafety. The Commission believes that we should not go further than the provisions in the Cartagena Protocol on Biosafety in order to be able to guarantee harmonised and cohesive procedures in trade with third countries.
The Commission cannot therefore accept Amendments Nos 16 and 41 which require operators to state exactly which genetically modified organisms are contained in a shipment by stating their unique codes. The Commission also believes that the period for which there should be a requirement to keep information and documentation for the purposes of traceability should be limited to five years. There are no practical reasons for extending this period from five to ten years. This would lead to unnecessary extra burdens on operators. The Commission cannot therefore accept the changes aimed at extending this time period to ten years, i.e. Amendments Nos 17 and 22.
The Commission agrees with the European Parliament that the provisions in this proposal are in line with those in Directive 2001/18/EC and do not limit them in any way. In this context, it is necessary to repeal Article 4.6 of the directive stating that the Member States shall take measures to ensure traceability at all stages of the placing on the market of GMOs. If Article 4.6 is not repealed, it is clear that national measures could run in parallel to the measures covered by the proposal, which would disturb the internal market and lead to legal uncertainty.
Therefore, the Commission cannot accept Amendments Nos 28 and 33, as they retain the traceability requirements in the directive. In the same way, the Commission rejects Amendment No 32, which entails new authorisations being forbidden until unique codes are allocated to genetically modified organisms in line with this proposal. The current Community framework for authorisation already includes a number of conditions for authorising genetically modified organisms and genetically modified food, such as the condition that they must not have damaging effects on public health or the environment. If the existing authorisation criteria are expanded to include the unique codes, as proposed, an element of uncertainty would arise regarding how Community law should be implemented, something which the Commission cannot accept.
Finally, I would like to say a few words on unintentional occurrence and threshold values. One important issue is the unintentional but technically unavoidable occurrence of genetically modified material in conventional products. Genetically modified crops are currently being grown on over 50 million hectares of land around the world. This means that genetically modified material unintentionally and unavoidably occurs in imported products, particularly bulk shipments of grain for food, feed and processing. This is now a practically unavoidable fact. A continued freeze on authorisation in the EU would simply exacerbate the situation, as we would see traces of an increased number of non-EU authorised genetically modified organisms.
Community law already contains regulations concerning the labelling of threshold values for unintentional occurrence. Consequently, it is logical for unintentional occurrence, under specific circumstances, to be exempt from the regulations on labelling and tracing in this proposal too. Setting threshold values is a multifaceted task, and the Commission believes that the most effective solution is to be achieved with a sector-based initiative. Therefore, the Commission cannot accept Amendments Nos 45 and 56, which propose that the competence for establishing threshold values for food, feed or processing be transferred from the proposal concerning food and feed products.
I repeat that the Commission fully supports the principle of establishing threshold values for unintentional occurrence, as proposed in a number of amendments. However, the proposal to include an article establishing such threshold values is, however, more relevant to the proposal concerning genetically modified food and feed.
Madam President, in order to make matters easier, I have collated the Commission's detailed positions concerning all amendments. This summary will accompany the Verbatim Report of Proceedings.
May I first express my thanks for all the work that has taken place in the different committees in relation to this proposal for a regulation on GM food and feed and also to thank the rapporteurs for their hard work - also the Commission staff in both DGs, who have worked hard over the last couple of years to bring forward this proposal.
The issues raised under this banner are complex and sensitive, and often give rise to strong emotional reactions and divided opinions. The vote in the Committee on the Environment, Public Health and Consumer Policy frequently resulted in amendments being rejected or adopted by a very low margin. This highlights the difficulty of the subject - but also, in my opinion, serves to show that the Commission proposal strikes a good, sensible and balanced compromise between the differing views.
I do not intend to address each and every amendment, but instead would like to focus on four major issues. The first is the scope of the proposal. Amendments propose to extend the scope of the proposal to processing aids and animal products from animals fed on GM feed and also to restrict the scope of the proposal to products derived from GMOs which contain detectable modified DNA or protein.
In drawing up the proposal, the Commission carefully considered which products should be included within its scope. We decided only to include products that are produced from a GMO. Processing aids are not covered by the Novel Food Regulation, as these are not considered to be food ingredients. That is also the reason why, in respect of Community law, processing aids do not have to be labelled on the final product. For consistency reasons the Commission believes it would be inappropriate to require authorisation and labelling of GM processing aids, without having the same requirements for conventional processing aids.
For the first time the Commission proposal specifically covers GM feed. However, to extend its scope to products such as milk, eggs and meat from animals fed on GM feed would radically depart from existing food legislation concerning animal products. The Commission does not believe that including products from animals fed on GM feed in the scope of the regulation is either feasible or practicable. The Commission therefore firmly rejects amendments to that effect.
Allow me now to address the amendments, tabled last week, that aim to restrict the scope of the proposal, both in respect of authorisation and in respect of labelling.
The Commission proposes to expand the current labelling requirements, and to require the mandatory labelling of food, food ingredients and feed produced from a GMO, even when modified DNA or protein is not present - that is, not detectable in the food, feed, or in the ingredient. The classic example is table oil directly derived from GM maize, GM soya beans, or GM rapeseed. Through the refinement process, all transgenic material has been removed. The question therefore arises - should it be labelled as GM or not? Safety is not the issue here. This is dealt with in the authorisation process. Labelling serves the purpose of informing consumers and users and allowing them to exercise choice.
What is abundantly clear to me is that the GM origin of products is something that really matters to a large number of consumers. We also know that many of the Member States want the mandatory labelling of GM derivatives. A number of them have clearly indicated that they would not support the authorisation of new GMOs if labelling and traceability of GM derivatives was not required. Those who argue against mandatory labelling of all GM derivatives, irrespective of the presence of modified DNA or protein, take the view that control of this obligation is unworkable and that it would lead to massive fraud.
Let me state very clearly that I cannot accept this argument. I cannot accept that legal requirements are not enforceable if compliance cannot be checked through analytical methods. The reality is that a great number of regulatory requirements and legal rights, from mandatory labelling of the geographic origin of products to intellectual property rights, are enforced without any recourse to physical checks. None of the practical difficulties predicted in connection with GM labelling has proven insurmountable in these contexts. Indeed, the very requirement that we are discussing today is already in effect in many parts of the Community, albeit imposed by companies within the food chain rather than through Community legislation.
I have yet to meet a business operator who would admit that he or she does not know the origin of the ingredients he or she is using. There is a good reason for this. Admitting that you do not know whether your input is GM or not is also admitting, by the same token, that you do not know whether or not you are perhaps using a non-authorised GM. It is probably for this very reason that those who oppose the mandatory labelling of products not containing modified DNA or protein also propose to exempt these products from authorisation.
This, I am afraid, would be totally unacceptable to the Commission. It would turn the clock back more than five years, before the adoption of the Novel Foods Regulation, at the very time that international consensus is emerging, particularly in Codex Alimentarius, that all foods produced from GMOs should be subject to a pre-marketing approval process. The message to our consumers would be unacceptable. Currently, the message is: 'Sorry, we cannot tell you whether this table oil is GM or not?. If these amendments were adopted, we would have to add: '...and, sorry again, if it is GM, we cannot tell you whether the GM from which it is originating was authorised or not?.
Finally, I would like to address the issue of GMO-free labelling. You have already understood that the Commission cannot accept GMO-free or non-GM as an alternative to the mandatory labelling of GM-derivatives. However, I do not believe that the amendment that has been tabled to the proposed regulation in relation to a voluntary GM regime is appropriate. But let us look at this again at second reading.
I also take up the point that the public will be misled by the proposal that we are putting forward in suggesting that there should be a GMO-free regime. There is an overwhelming risk that the public would be misled by a GMO-free labelling regime because of the fact that such guarantees cannot be given to the public and to try to do so by a mandatory labelling regime, supported by the law of the Community, would, in my view, run the risk of bringing the law into disrepute. Therefore, having put this objective into the White Paper on food safety two years ago, we thought long and hard about this. I have to say to you, Mrs Flemming, that having considered this, we came to the conclusion that this was not the way forward, for the reasons I have identified. That is why we have come forward with this particular proposal.
Concerning environmental risk assessment, a series of amendments challenge the suggestion that the European Food Safety Authority should carry out the environmental risk assessment as part of the overall assessment of a GM food or feed.
In fact, these amendments would effectively deny the proposed regulation the status of sectoral legislation within the meaning of Directive 2001/18. Mrs Doyle asked earlier why we bring forward two pieces of legislation and add to the confusion. The piece of legislation that Commissioner Wallström is in charge of is a horizontal piece of legislation as is Directive 2001/18. In Directive 2001/18 it was envisaged that there would be sectoral legislation, brought forward in due course. That is the piece of legislation that I am promoting - the food and feed legislation. It was a requirement that this House voted on in 2001/18, calling for sectoral legislation. That is what the Commission is doing. That has been the objective from the beginning. That is what Parliament has already voted for.
The Commission considers that these requirements are fully provided for by the proposed GM food and feed regulation.
Equally, it would also deny the application of the 'one door, one key? principle. This would result in the need for companies to file more than one application for the same GMO even though the applications would contain much of the same information. In my view, the "one door, one key" proposal is fundamental and a huge advantage not only to the applicants but also to consumers. The Commission cannot therefore accept the amendments requiring the environmental risk assessment for GMOs covered by the food and feed proposal to be carried out only under Directive 2001/18.
A number of amendments have been put forward with the intention of strengthening the information requirements of the proposal. The Commission would be prepared to accept some of the amendments to increase further the level of public availability of information, but I do not consider it appropriate or reasonable to try to amend general comitology rules through this instrument.
It is also important that we do not forget the intellectual property rights of companies. In this regard I would draw attention to Article 31 of the proposal which, in my opinion, provides the right balance between protecting such legitimate rights and the interests of transparency.
A number of amendments suggest that very small trace amounts of unauthorised GMOs and GM material should not be accepted in food or feed.
It would simply not be feasible or practicable if the proposals did not provide for any tolerance - under certain conditions - for small traces of food and feed of GMOs or GM material. Indeed, even when an operator makes an effort to avoid using GMOs or GM material, traces may be technically unavoidable during cultivation, harvest, transport and processing.
I have said it before and I will say it again. Whether we like it or not, this has become a reality. We have to live in the real world. This is not just a problem that is exclusive to GMOs. In the production of food, feed and seed, it is practically impossible to achieve end products that are 100% pure and totally free from foreign substances.
In the EU, the Scientific Committees have already assessed a number of GMOs and concluded that they do not pose a risk to the environment or to human health. However, some of these GMOs have been awaiting final approval for some time.
I therefore consider it sensible that the proposal allows for these GMOs and GM material, which have been found safe in terms of a complete positive risk assessment from the EU Scientific Committee, to be present in food or feed up to a maximum of 1%. This is provided that the GM presence is adventitious or technically unavoidable. It was suggested earlier by Mr Lannoye that we were allowing for the presence of up to 1% of unauthorised GM material. That is not correct. We must make a clear distinction between unauthorised GM material for which an application has never been made and GM material for which an application has been made, a scientific assessment has been made by the Scientific Committee, a risk assessment has been positive in favour of that application, but no authorisation has yet been granted because of the existence of the moratorium. They are two different situations. It is the latter type, for which we are allowing the presence of up to 1%, not the former. It is an important distinction that I would like Parliament to take note of.
Other amendments suggest that a maximum labelling threshold for adventitious presence of authorised GM material should be established at one half of one percent (0.5%). I believe that we should follow the principle established in Directive 2001/18, which provides for thresholds to be fixed in comitology procedure in order to take into account technological and scientific progress. I believe that is the right way to go about this because the response can be made more quickly in the comitology or secondary legislation procedure, rather than putting this into a piece of legislation as has been suggested in the amendment. If we ever need to amend, we will have to do so by the normal procedures that we are used to, which may very well take more than a year or two to do.
I repeat that the Commission considers that the two proposals together strike a good and balanced compromise between the differing views. Furthermore, I firmly believe that they also provide the right approach to foster public confidence and social acceptance of the application of biotechnology in agri-food production. I hope that Parliament understands the reasoning behind the decision to reject or to accept in part only some of the amendments put forward. A full list of the Commission's position on each of the amendments is being provided to Parliament. I do not propose to read them out one by one, but I trust that this will be included in the Minutes of this sitting
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0234/2002) by Mr Trakatellis, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council decision adopting a programme of Community action in the field of public health (2003-2008) [PE-CONS 3627/2002 - 5-0204/2002 - 2000/0119(COD)].
Madam President, today's debate is on the joint draft decision adopting the programme of Community action in the field of public health from 2003 to 2008, as unanimously approved on 8 May by the European Parliament delegation to the Conciliation Committee with the Council. This draft is the happy outcome of long-term efforts which started two years ago and I must say that it was most constructive, both from the point of view of cooperation between the three institutions and as regards the final format of the programme itself. The adoption of the programme of Community action in the field of public health is the first integrated endeavour by the European Union in the field of public health protection. Public health protection is currently one of the main concerns of the citizens of the Union. Health has to take priority over political or economic compromises. ?he programme to replace sectoral and fragmentary Community action on health with an integrated programme on 1 January 2003 is based mainly on preventing disease and helping to establish quality standards in the public health sector.
This programme builds on the existing eight programmes and on the work of the network for epidemiological surveillance and control of communicable diseases in the Community and seeks to pursue a more integrated and global health strategy. The three general objectives are: first, improving information and knowledge for the development of public health, secondly, reacting rapidly and in a coordinated manner to health threats and, thirdly, health promotion and disease prevention by tackling health determinants in all political activities.
These determinants, which are lifestyle factors such as smoking, alcohol, nutrition and major socio-economic and environmental factors are, together with genetic factors, the main causes of disease. ?he programme, which will complement national policies, aims to achieve a high level of physical and mental health and well-being, as well as greater equality on health issues throughout the Community.
I should like at this point to summarise briefly the work done in the Conciliation Committee, which basically improves on the text and the Council's common position. The budget of EUR 312 million is substantially higher than the 280 million proposed by the Council and even the EUR 300 million proposed by the European Commission. This increase will cover the ambitious objectives of the programme and the requirements of a number of additional projects.
This is a remarkable achievement because, according to Parliament's records, it is only the second time since codecision began that the engagement finally agreed has been higher than that proposed by the European Commission. In addition, a Commission declaration on article 7 - related to the funding - foresees that the financial framework will be reviewed in the context both of the accession of new Member States and preparations for the revision of the financial perspective.
In order to ensure the effective implementation and coordination of the programme, a second Commission declaration was made on the structural arrangements, to ensure the programme will function better. Finally, most of the European Parliament's amendments, 37 of the 50 proposed at second reading, were accepted by the Council, either in full or in a reworked form, and are included in the joint draft. They relate to dealing with health threats from natural, chemical and biological sources, emergency situations, vaccination and immunisation strategies, mental health and resistance to antibiotics, all of which are very real public health problems.
I believe that reinforcing the foundations of the European structure requires convergence not just at economic policy level but in individual sectors such as health. It is possible to achieve new convergences which widen European integration while fully respecting the principle of subsidiarity and I think that the new programme marks the start of this sort of process in the vitally important health sector.
I should like to close by thanking all the members of the delegation who helped bring about a satisfactory outcome at conciliation, the Commission and Commissioner Byrne personally and the Spanish Presidency for working constructively with the European Parliament delegation in a bid to reach an agreement which will allow this programme to be put into practice quickly. I therefore recommend that the European Parliament approve the text of the programme so that this very important and pioneering programme can get started.
Mr President, first of all let me congratulate my friend, the rapporteur Professor Trakatellis, on his excellent work. Remarkably he actually succeeded at conciliation in increasing the funding allowed beyond the initial proposals of the Commission to EUR 380 million over five years, which contrasts with the initial Council proposal of only EUR 280 million.
EU action in public health is still in the minds of some controversial, as not only is there a risk of duplication with the World Health Organisation's European activities, but also potentially a conflict with the fact that delivery and funding of health provision is exclusively the competence of the Member States. If EU initiatives highlight best practice or stimulate demand for expensive treatments or disease prevention measures, then this may cause budgetary problems for Member States.
Nevertheless, the focus on lifestyle changes as health determinants, with a focus particularly on information dissemination on smoking, excess alcohol consumption, nutrition and exercise, go a long way to reducing this risk. The hypocrisy of the EU, which still subsidises the tobacco growers to the tune of about EUR 1 billion per year, needs urgent reform.
Some claim that the amounts involved at EU level, compared to national health expenditures, are so tiny that it is arguable whether we can achieve anything meaningful at EU level. Nevertheless, in spite of what I have said, I engaged constructively at the first reading, along with a number of my colleagues in the Conservative Party, in highlighting the issue of mental health as a priority need and the need to set up formal structures which will coordinate the disparate funded activities and bring together the whole programme at the centre with direction and leadership. The need to develop consensus statements on best practice is important and it is vital to engage the candidate countries who are often so far behind in this area.
Lastly, a rapid reaction system to respond to impending health threats, as we have seen with the dioxin scandal in Belgium or the BSE crisis, is highly appropriate. It is the sort of thing which will bring the EU closer to the peoples of Europe who probably care much more about health policy than almost anything else on the political agenda.
Mr President, Commissioner, today we are in the final stage of approving an ambitious public health programme. This programme has three objectives: improving information and knowledge, reacting rapidly to health threats and tackling health determinants through health promotion and disease prevention. Obviously, if these objectives are to be achieved, we need to create a mechanism which guarantees permanent surveillance and coordination, which enhances efficiency and which provides information to the Member States on best practices and the overall evaluation of the programme. I think that, on this point, we have achieved a compromise which guarantees that the programme will be implemented properly, in line with the approach taken by Parliament in its amendments. Another important point concerns the European Parliament's proposals on tackling emergency situations, including acts of terrorism, and a satisfactory compromise has been reached with the Council on this point.
However, I should like to comment on the budget for the programme. I think that, if we want to respond to the needs and objectives of this particular programme, we need to ensure that it has the necessary resources. The European Parliament proposed the sum of EUR 380 million and I think the Council should have accepted this, given that much of this money has already been spent on programmes already running until the end of 2002. Similarly, the new programme will apply not just to the fifteen Member States, but to the ten new Member States as well.
Finally, biological terrorism was added to the original objectives after the events of 11 September. The final sum of EUR 312 may be more than the sum proposed by the Commission or the Council, but it does not satisfy me. However, I do welcome the fact that the Commissioner responsible, Mr Byrne, has promised to review the financial framework once the new Member States have acceded. This had a catalytic effect on the final vote during the conciliation procedure.
And finally, may I thank the rapporteur for his overall cooperation and his efforts in helping to bring about a good compromise.
On behalf of the Liberal Group, I should also like to express our satisfaction. The result obtained at the conciliation stage, and I must emphasise this, would not have been possible without the perseverance of Professor Trakatellis, or without the constructive cooperation between the delegation of our Parliament, the Spanish Presidency and the staff of Commissioner Byrne.
Despite the bitter negotiations concerned, essentially, with budgetary aspects, the three institutions wanted, above all, to send a joint message to the citizens of Europe. Health is now one of our main priorities, and we should be proud of this, because it was essential that Europe should, as it were 'look after its health' and should at last put in place a comprehensive and integrated strategy on this subject. The lack of food safety, and the increase in the consumption of alcohol and tobacco, particularly among young people, mean that we need, more than ever before, this type of coordinated action at Community level in order to prevent diseases.
As for the resurgence of scourges such as Aids or tuberculosis, or the emergence - as has been mentioned - of acts of bio-terrorism, they have made it necessary for the Union to have this rapid reaction capacity. So many reasons and concerns justify an appropriate budget for the next six years. The verdict has been given: EUR 312 million will be paid out, in addition to a Commission declaration making provision for a review of the financial framework in the light of enlargement and the new financial perspective. Admittedly this is less than the EUR 380 million that we were hoping for, but nevertheless it is much more than the EUR 280 million initially granted by the Council. We can therefore say that this compromise is a victory for our Parliament and that, in this House, political will, rather than budgetary dogmatism, has won the day.
Madam President, I, like other Members, would like to thank Mr Trakatellis for his perseverance.
As pointed out in the final document, the World Health Organisation states that the five main causes of illness are neuro-psychiatric disorders, cancer, cardiovascular disorders, accidental injuries and respiratory diseases, which eventually become more and more serious because of resistance to antibiotics.
We believed that the eight previous programmes endeavoured to prevent some of these diseases - and contributed to doing so - but we think that the aim of this action programme - which will begin immediately - is not only to supplement national policies, but also to approach the three objectives laid down in the document itself from a global perspective. These objectives are improving information and knowledge, reacting rapidly to health threats and health promotion and disease prevention. We believe that this will contribute to reducing inequality and assessing the impact of social, environmental and economic factors on health. We think that society, non-governmental organisations and trade unions, as the document clearly states, need to be involved if this plan is to be successful.
Madam President, I am very grateful to Parliament for its efforts in developing with us and with the Council this ambitious new programme. Throughout the course of the codecision process, you have put in an enormous amount of work - by analysing the various issues and by putting forward new ideas and approaches.
There is no doubt that as a result the programme has been significantly strengthened and that it will provide a firm basis for the development of the Community's health strategy, including new areas of work, such as developing a vaccination strategy and responding to the threat of bio-terrorism. Your efforts have further reinforced the three objectives that the Commission set out from the very beginning in its proposal.
These are: improving health information; responding rapidly to health threats; and tackling the determinants of health.
These three areas of action respond to the priorities and concerns of European citizens, and will enable the programme to be of direct relevance to them.
Thanks to your perseverance, and not least to the personal contributions of Professor Trakatellis and of Vice-President Imbeni, a realistic agreement was reached in the conciliation procedure.
From my standpoint, the outcome strikes a fair and workable balance between the extent of the activities to be undertaken, the measures to be taken to implement the programme - the so-called structural arrangements - and the overall budget for the programme.
I would like to draw attention to the two declarations made by the Commission to help reach an agreement on these issues. The first one concerns the budget. It was made to take account of concerns expressed by your delegation about whether the budget of EUR 312 million was adequate for the programme, particularly in view of the forthcoming enlargement of the European Union.
The Commission declared that: 'The financial framework of the programme shall be reviewed in the context both of accession of new Member States and the preparation for the revision of the financial perspective, taking account of the establishment of the structural arrangements, and of developments concerning key priorities - financial proposals will be made, if appropriate?.
We also made a declaration on the implementation of the programme. This underlines our full agreement with Parliament about the need to ensure that this important programme operates as effectively as possible.
In the declaration, we clarified a series of steps we intend to take. These will involve the early setting up of the programme committee; the appropriate organisation of the Commission's own departments; making use of scientific and technical experts to reinforce our capacity; and pursuing the possibilities of externalisation - notably that of creating an executive agency.
It is now for the Commission to ensure that the programme starts in earnest at the beginning of next year. We will of course keep you informed of progress in conformity with the applicable rules.
To conclude, let me again thank the rapporteur, Professor Trakatellis, the Environment Committee, and indeed the whole Parliament for their excellent work on this programme. I am confident that the final version that has emerged will enable us to make a real contribution to improving the health of European citizens.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0243/2002) by Mr Lisi, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending Council Directive 96/82/EC of 9 December 1996 on the control of major accident hazards involving dangerous substances [COM(2001) 624 - C5-0668/2001 - 2001/0257(COD)].
Madam President, Commissioner, ladies and gentlemen, the tragic accidents which have recently affected the chemical industry and, above all, the people living in the vicinity of the sites and the environment, could not escape the European Union's notice. Baia Mare, Aznalcóllar and, in particular, Toulouse and Enschede, have become synonymous with human and environmental tragedies to which we have a responsibility to provide a clear response. It is against this sensitive backdrop that the Commission presented to Parliament and the Council its proposal for a directive amending Directive 96/82 of 9 December 1996 on the control of major-accident hazards involving dangerous substances, better known as the Seveso II Directive.
This proposal is the product of in-depth scientific analysis. We must therefore acknowledge the Commission's intention to tackle the shortcomings of Directive 96/82 in a constructive spirit, which means that we can now send a clear message to both the chemical industry and the people. We will do everything possible to ensure that adequate control measures are adopted and observed.
As rapporteur, I have tried to favour a methodological approach based both on the scientific basis of the proposed amendments and an evaluation of the impact that they will have on the European economic system. It is certainly not an easy matter to introduce or strengthen precautionary rules so it is absolutely essential that we find a fair balance between the need to lay down changes that are sustainable for the chemical industry and the need to send the public a clear message of safety.
The method for identifying the necessary changes is clear: taking the conclusions of the two accidents as a basis to ensure that such accidents are not repeated. In practice, the proposal modifies two fundamental criteria: the minimum thresholds for the presence of substances in sites and the inclusion or reclassification of new activities or dangerous substances, in order to strengthen controls and reinforce accident prevention. All this will, of course, increase the number of sites affected by the new directive considerably, but we must not forget that what is at stake here are public safety and environmental protection against substances which could cause irreparable damage. I will therefore avail myself of this methodology to give you a brief account of the substantial changes proposed by the Commission and the amendments tabled by this House.
The accidents that occurred at Baia Mare in Romania and Aznalcóllar in Spain have led the Commission to bring mining operations and landfill sites within the scope of the directive too. The Committee on the Environment, Public Health and Consumer Policy has, at the proposal of the rapporteur, specified the conditions for inclusion of sites and mining operations, specifying that all sites in which preparation or processing of hazardous substances takes place, irrespective of the type of processing, fall within the scope of the Seveso II directive. Moreover, we have stipulated that this applies solely to plant, mines and quarries which are in operation and not to mere storage areas.
Secondly, the disaster in Enschede has led the Commission to draw up new provisions on explosives. Despite the various proposals made by Members, the Commission's proposal has been deemed the most suitable for the intended purpose. Lastly, the accident in Toulouse, which occurred at a time of growing insecurity, has left a lasting impression in the minds of us all. For technical reasons and because of lack of time, the issue of ammonium nitrate, the substance responsible for the explosion, has not been addressed by the Commission. With the full support of the Commission, Parliament and the Council are currently endeavouring to fill this gap.
The issue of ammonium nitrate is extremely complex and it has required a great deal of debate to establish the appropriate subdivision and thresholds for the different types of ammonium nitrate to limit the risks of accident to a minimum. What we have to work out is whether we should adopt the more rigid position at European level as regards thresholds or whether, on the basis of Article 176 of the Treaty, we should allow any States which consider it necessary to adopt additional, more restrictive measures, as, moreover, they are already able to do.
For my part, I am again tabling in plenary an amendment which provides for a higher threshold for the fourth category of ammonium nitrate products, to ensure without a shadow of doubt that agricultural holdings are excluded from the directive's scope. Then there is one last thing we must do, which I will mention briefly and which we included in our report: we must call upon the Commission to send us a proposal within a reasonable timeframe defining criteria and methodologies to be used for land use planning - another serious problem which has emerged - in other words, deciding where plant should be located. Lastly, and this is my very last point, I would remind you that the Commission has endeavoured to strengthen provision for public information, which is something I feel will be especially beneficial and, above all, which we have a duty to our fellow citizens to provide.
I would like to end by thanking all my colleagues who have taken part in and contributed to this process and the committee's secretariat.
There is no point in locking the stable door after the horse has bolted. Unfortunately this is all too true, but we must guard this stable door effectively now. Seveso and Bhopal are places where serious accidents have taken place. These accidents have led to measures which have, however, proved insufficient each time. And each time an enormous tragedy has ensued.
In Enschede, it transpired that current Seveso legislation is inadequate. A fireworks factory that did not fall within the scope of the directive destroyed an entire housing estate. The human suffering was enormous, and the grief for the victims remains. Residents of this estate were unaware of the presence of the fireworks factory. Authorities were only aware to a very limited extent. It is therefore obvious that rules need to be tightened up.
On behalf of the Committee on Industry, External Trade, Research and Energy, I should like to call for four amendments.
First of all, the threshold values must be lowered. This applies particularly to ammonium nitrate and pyrotechnic substances.
Secondly, the duty to inform must be improved. Information should not be kept back on account of industrial secrets or the threat of terrorism. This is all too ridiculous.
Thirdly, cooperation and coordination in Brussels must be improved, because we need to draw as many lessons as possible from near disasters. This is possible if we organise this through the European Commission and through Community institutions.
Finally, and this is an important point which Mr Lisi broached as well, we need to be given an accurate definition of a safe distance. It is evident that dangerous undertakings do not belong in housing estates. A pro-active policy must be adopted in order to remove such enterprises from these estates, if possible with the help of European funds. And clarity should finally be reached about what exactly constitutes a safe distance. The European Commission is to lay down guidelines in this respect.
To tighten up the rules is one thing, but to comply with them quite another. We could draft as many as rules we like, but if they are not implemented in common practice, then they will ultimately have little effect. The duty to communicate applies just as much to ourselves, the Commission and national authorities. Safety is not only a question of rules but indeed also of culture. It is a public task to promote this safety culture actively. Where safety is concerned, we should never take the soft option.
Madam President, Commissioner, Mr Lisi, we are all mindful of the recent industrial disasters which have cast a shadow over Europe.
These accidents have taken place in spite of the legislation currently in force. We must, therefore, have even stronger requirements and do as much as possible to prevent accidents by concentrating our action on three areas as a matter of priority. First of all there are the products themselves, then there are the sites, their structure and their geographical location, and finally there are the people, and that means all the employees themselves and also the people living or working close to industrial sites.
As far as the products are concerned - and this has already been mentioned - the Commission has revised the list and the thresholds in order to take into account not only the various accidents which have happened but also developments in scientific data. However, we believed that it was also necessary to amend the thresholds for ammonium nitrate so as to take into account the accident in Toulouse.
As for the sites, legislation already makes provision for hazard studies. However, the competent authorities must also be able to request that these studies, which are carried out by the undertaking, be verified by a third party in cases where any doubt exists.
As for the employees, efforts to improve training are needed, because training is the best method of preventing accidents. Such training must also be targeted at the employees of subcontractors working on site, since the number of subcontractors is increasing.
It is essential to mobilise not only the employees within undertakings but also the people outside, because when there is an accident the people living close to industrial sites are also affected. It is therefore necessary to involve them in implementing external emergency plans, by allowing representatives of the local population to take part in consultative committees and also to inform the population as a whole about the risks and about what they should do if there is a problem.
One of our objectives is to get citizens to become fully involved in ensuring their own safety. That does not mean simply making documents available. That is why information campaigns targeted at the people concerned must be carried out regularly. Measures to protect neighbouring populations must take into account the difficult coexistence between dangerous installations and residential areas. Amendments along these lines were adopted by the Committee on the Environment. The Group of the Greens and my group proposed two amendments requiring the executive committee to develop a methodology for defining safe distances with regard to future businesses and residential areas, but also to take into account other criteria in current evaluations. We believe that these proposals are essential, but if they are to be given their full potential they must also be accompanied by legal responsibility on the part of the authorities which are responsible for urban affairs. That is why our group tabled an amendment along these lines.
Too many major accidents have continued to occur since the adoption of the first directive in 1976. It is now high time that this legislation was applied. We owe that to all the victims of accidents of this kind.
Like previous speakers, I should like to thank our rapporteur, Mr Lisi, for the quality of his work on a highly technical and particularly sensitive subject for our citizens.
Originally, Seveso III was supposed to be no more than what I would call an improved version of Seveso II. Following the tragedies of Baia Mare and Enschede, the revision of this directive was chiefly intended to broaden its scope to cover mining activities, and to reduce the thresholds for pyrotechnical substances.
On 21 September last year, the position changed following the catastrophe at the AZF factory in Toulouse, a very cruel reminder of the reality of the situation. In order to be effective, a law must, above all, be correctly applied. That was obviously not the case in Toulouse. No hazard study had been carried out in the building in which the explosion occurred. Nor had any reassessment been made - since 1995 - of the ammonium nitrates produced and stored, which is why, without calling into question the excellent provisions regarding risk assessment already laid down in Seveso II, I am in favour of making the obligations to be met by the operator more stringent. Article 9 is the backbone of this directive. We therefore need to take action, as it were, 'upstream', so that the safety report is drawn up with the greatest transparency and is updated as soon as any significant change occurs on the industrial site.
On this subject, the Liberal Group welcomes the adoption, at the committee stage, of Amendments Nos 17 to 19.
Turning to the safety report, and, more broadly, to another crucial aspect of this revision, the control of urban sprawl around industrial sites, I see that Member States have methods of calculating hazard limits which are very different, and in some cases contradictory, and that is why we welcome the vote in committee to adopt Amendment No 20, which seeks to implement, eventually, a single European method of calculation. As a Commission representative said to members of the French Parliament after the Toulouse disaster, a process which seeks to harmonise approaches without harmonising basic philosophies will never succeed.
That is why, and also for the sake of consistency, the Group of the European Liberal, Democrat and Reform Party is also in favour of Amendment No 55 on this subject. Also for safety reasons, we believe it is essential, as stipulated in Amendment No 39, to lower the thresholds for the fourth category of ammonium nitrates, those consisting of rejects, similar to the substances that exploded in the warehouse at the AZF factory.
Finally, Madam President, the competent national authorities must ensure compliance with the on-site obligations, which are to be reinforced here, by means of Seveso III.
We must never relax our campaign against the trivialisation of risks in certain industries. That must be our priority, in memory of the 52 victims of Toulouse and Enschede, as well as all the other victims.
Madam President, Commissioner, ladies and gentlemen, as it has been nine months since the disaster at the AZF factory in Toulouse, we could have come to a decision on a new directive which we could have called 'Toulouse I', as was suggested in October 2001.
Since we do not have a Toulouse I, we shall have to make do with Seveso II and its revised version. However, we do not want to throw out the baby with the bath water either. According to the results of the inquiry, the AZF factory did not comply with the regulations required under Seveso II. It is therefore difficult to come to any decision as to its effectiveness, and it is because the Greens are willing to ensure maximum safety on high-risk sites that we support Mr Lisi's report and congratulate him on it. It actually improves upon the revision proposed by the Commission, and amongst other things it will give us a better grasp of the issue of ammonium nitrates. One very positive point is that the new classification will increase the number of sites falling within the scope of the Seveso Directive.
We are also seeking support for Amendments Nos 49 to 55, and particularly the last two. Amendment No 54 will make it possible to extend the safety margins around new high-risk installations, to include, amongst other things, apartment blocks, transport routes, industrial buildings and recreation areas. Thus amended, the revised Seveso II Directive could be a valuable tool in the management of the territory of the European Union.
The second amendment which I should like to defend concerns the calculation of appropriate minimum safety distances between future buildings covered by the Directive and the sensitive areas listed in Paragraph 1. We believe, in fact, that it is essential that the Commission should, within three years, submit a methodology designed in conjunction with the Member States, in order to establish this minimum safety distance.
Finally, ladies and gentlemen, I should like to remind you that the French Government decided, yesterday, to re-open part of the AZF factory in Toulouse, despite the fact that the public is campaigning to have it moved away from residential areas.
When the amended Seveso II Directive becomes applicable, AZF would be closed on the grounds that it had not applied European legislation. The European Union would then be in line with the public and its safety demands.
Thank you, Madam President. An important aspect that has exacerbated the subsequent accident in Enschede, and also in Toulouse, is the location of the enterprises in question in the immediate vicinity of residential areas. This illustrates that physical planning is of crucial importance to avoid future accidents or to minimise the effects of an accident.
We are therefore agreed in principle on the proposed amendments in this directive with regard to the physical planning aspect. It is of great importance that dangerous operations, should, in due course, be separated from residential areas or other areas frequently visited by the public.
I should, however, like to emphasise that, in my view, the individual Member States have an important role to play here. Physical planning is an issue in respect of which each country can, and should, take up its own responsibility, certainly where the protection of its own people is concerned. We are therefore also pleased with the pledge by the European Commission, with regard to the further detailing of the physical planning article, to step up cooperation with the Member States. I should also like to thank Mrs Wallström for the fact that she has honoured the pledge which she had made at the time to a delegation from the Netherlands with such promptness.
Madam President, firstly I would like to thank the rapporteurs, Mr Lisi and also Mrs Corbey, for their hard work. I know also that they are very interested in this important issue.
On 3 October last year I made a declaration here in Parliament on the Toulouse accident. I proposed that we should move forward with this amendment. In the meantime we have been able to incorporate some conclusions from the Toulouse accident into the amendment proposal. However, I remain convinced that it is not because of deficiencies in the Seveso II directive that the Toulouse accident happened. Nor am I of the opinion that legislation is the only means to ensure industrial safety. Safety consists of a mosaic of factors, but the responsibility lies first and foremost with the operators of hazardous facilities. Thereafter it is the task of the public authorities to control the operators and to inspect the sites.
In my opinion - and I do not seem to be the only one to have this opinion - Toulouse was much more a problem of practical application of the legislation than a problem of legislation being deficient. As long as we face problems of enforcement, we should rather concentrate our efforts on good cooperation, both within industry and public authorities, in order to improve safety in practice and not by the letter of the law.
So the Commission proposal did not aim at a major overhaul of the Seveso II directive. As you are aware, the Seveso II directive has replaced the original Seveso directive of 1982 that had been in force for more than 15 years. Seveso II itself represented a major revision of the European major hazards legislation and has only been applicable for three years. I therefore stress that the Commission does not intend to move from Seveso II to Seveso III at this point in time.
Having said this, I regret to say that only a few of the 55 amendments proposed actually address issues raised in the Commission proposal itself. The majority of the other amendments seem to have been developed under the cloud of the tragic accident in Toulouse and address issues unrelated to the scope of the directive.
I would like to draw your attention to the fact that the AZF site in Toulouse was fully covered by the Seveso II directive unlike Baia Mare and Enschede. It has been repeatedly stated, including in the report of the inquiry commission set up by the French Assemblée Nationale, that the Seveso II directive contributes significantly to improving safety. Moreover, some of the suggested changes will actually increase red tape with no direct impact on safety. I will give you some examples. Nevertheless, the Commission has had a careful look at all amendments proposed with a view to accepting as many as possible. So we have taken a very positive approach.
Let me make some detailed comments on some of the proposed amendments. Firstly as regards mining, the Commission cannot agree to deleting the words "chemical and thermal" as proposed in Amendment No 6. In this context we also reject Amendment No 43 proposing to make references to the water framework and hazardous waste directives. In our opinion the Seveso II directive should only apply when chemical processes are involved and chemical substances are stored. It is not meant to be mining legislation or waste legislation and the future directive on mining waste management should cover safety aspects of disposal facilities.
Secondly, as regards explosives, the definition of the two new categories for explosives are the result of a multi-stakeholder consultation aimed at reinforcing the directive while not placing undue burdens on industry. The Commission therefore rejects Amendment No 49. Member States have the possibility to make use of Article 176 of the EC Treaty to introduce lower threshold levels at national level as the Netherlands has done.
Regarding ammonium nitrate, the Commission can accept Amendment No 39, in principle Amendment No 48, and in part Amendment No 53. I can also inform you that the Council's position on ammonium nitrate is almost identical to the amendments proposed and this is a sign of good cooperation between Council, Parliament and the Commission and will greatly facilitate an agreement.
As regards land-use planning, I acknowledge Parliament's strong wish to reinforce Article 12 of the Seveso II directive. The Commission will therefore accept Amendment No 13, and Amendment No 54 in part, but reject Amendments Nos 51 and 55. Furthermore, the Commission is of the opinion that the development of schemes of incentives and/or funding for the relocation of establishments is a task to be performed by Member States and cannot therefore accept Amendment No 31 either.
There are more things to be said about land use and I understand how important Parliament thinks this is. We will definitely follow up this matter and we have also had European workshops on land-use planning. As a result, it was decided to re-establish a European working group on land-use planning involving stakeholders from all interested parties and at all levels in order to develop harmonised guidance on technical advice, taking into account industrial risks in land use planning. This is what Parliament is asking for in Amendment No 30.
There are other amendments that the Commission cannot accept. I shall give you a couple of examples. Amendment No 35 suggests introducing a new article on training of staff, which would compel industrial operators to provide competent authorities with a training report every two years. However, the issue of training is appropriately addressed in Annex III and Annex IV. Moreover, as the safety report has to demonstrate that the aspect of safety management has been put into effect it must necessarily contain the information on training of staff. We do not advocate the duplication of effort that would be involved in producing a separate report on training.
Last, but not least, several amendments even aim at regulating how the public should be informed - newspapers, mail, Internet - and go as far as imposing certain obligations on the mayors of municipalities. This raises not only the issue of subsidiarity, but also the following question: should the provision of information be a one-way street or do we believe that responsible citizens should also actively exercise their right to know by requesting information? One of the core novelties of the Seveso II Directive is that it gives more rights to the public, but it also strikes a fine balance between active and passive information, thus imposing equal responsibilities on industrial operators, public authorities and citizens.
Let me confirm the Commission's position on the amendments. The Commission is able to accept Amendments Nos 1, 2, 8, 27, 32, 37, 39, 40, 42 and 45. The Commission can accept in principle Amendments Nos 9, 13, 16, 18, 23, 24, 46 and 48 and in part Amendments Nos 7, 17, 25, 26, 30, 50, 53 and 54. The Commission cannot accept Amendments Nos 3 to 6, 10 to 12, 14, 15, 19 to 22, 28, 29, 31, 33 to 36, 38, 41, 43, 44, 47, 49, 51, 52 and 55.
So by way of conclusion, and excuse me for speaking for so long, I would like to emphasise that it is in our common interest - the interest of European citizens - to have this proposal adopted and enforced rapidly. I would therefore ask you to accept the Commission's view - which is largely shared by the Council - not to consider the present proposal as an opportunity for a major revision of the Seveso II Treaty. As you can see, I have already made an effort to accept as many amendments as possible, thus already going beyond our initial intention. I promise that within the timespan of the sixth environmental action programme the Commission will undertake to gather all the experience gained with the application of the present directive and present a new proposal for a more comprehensive review of Seveso II as necessary. Thank you for the debate.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0223/2002), by Mrs Van Lancker, on behalf of the Committee on Women's Rights and Equal Opportunities, on sexual and reproductive health and rights [2001/2128(INI)].
Commissioner, ladies and gentlemen, before I start this debate, I should like to extend my heartfelt thanks to those of my fellow Members of this House who have tried to reach the widest possible agreement on this topic in a constructive manner. I am aware that, for some of them, this is a sensitive issue, and I appreciate their efforts.
I should like to use my speaking time to do away with two misconceptions that are nourished by an aggressive mail campaign to which we have all been subjected over the past few days.
First of all, this report does not call for harmonisation of legislation at European level. It does not impose anything on the Member States or the candidate countries. We remain convinced that legislation and measures must remain within the remit of Member States, and the report therefore takes full account of subsidiarity. What the report does do is to launch an appeal, at European level, to bring into motion a learning process, to collect information about the situation in the Member States, to examine the constituent parts of policy in the Member States concerning sexual and reproductive health and rights and the measures that yield positive results.
Ladies and gentlemen, I have very good reasons for giving this speech. First of all, there are a whole number of areas in which the European Union has set up a comparable system of best practice, of mutual learning and of exchange of information. Less than an hour ago, we discussed in this House the Trakatellis report on a European health strategy in which such an approach is justified and encouraged within the framework of an action programme. Sexual and reproductive health needs to form part of a health promotion campaign, and I therefore fail to recognise why this would not be fitting here.
Secondly, if we talk about development and cooperation policy, this Parliament, along with the entire EU, rightly argues that sexual and reproductive rights must form part of such development and cooperation policy. It would be rather bizarre if we argued this on behalf of the developing countries, with European voices falling silent the moment we talked about our own policy. Moreover, there is reason for concern. There are huge differences in the situation in the Member States in terms of sexual and reproductive health.
Why is it that in some candidate countries, the number of abortions is up to ten times higher than in the Member States that obtain the best score in this area? It is understandable, because the price of contraception in some candidate countries amounts to one third of the wage of women, while abortions are free.
Surely this is not the kind of policy we wish to promote. I will give you another example. Why is it that a number of countries are experiencing an incredible rise in unwanted teenage pregnancies while other countries manage to handle this situation? Should we ask ourselves whether teenagers are so different, or whether policy is so different? I therefore urge you to learn from each other without the need to harmonise.
The second prejudice concerns the fact that this is not an abortion report. Quite the reverse, in fact. The report is looking for ways to enable women to choose whether they want children, when they want them and how many they want, and to experience their sexuality in a healthy way. This means that the report aims to prevent unwanted pregnancies and therefore also abortions. Paragraph 8 states quite clearly that abortion should not be encouraged as a method of family planning. However, we must develop a 3-track policy.
The first track is open sexual education and information. Far too many young people still believe that it is impossible to conceive the first time they have intercourse, or they receive their sexual education through pornographic films. This information should be about forming relationships and about how to relate to each other in a responsible manner. If sexual education is reduced to biology, things are bound to go wrong.
The second track is that every woman must be able to make a free choice with regard to her sexual and reproductive health. This means that she must have access to a wide range of contraception and effective services, and must be informed about the pros and cons. This choice is not there if women have to pay up to a third of their wage. It also means that we need to make an extra effort for those groups that are currently not being reached. All campaigns that claim that this is to talk in terms of eugenics are acting in a very deceitful manner. I am convinced that emergency contraception, specifically the morning-after pill, should also form part of this draft. I hope that the PPE-DE Group will continue to support the amendments tabled by both groups.
The third track is the most controversial of the three. I also believe that abortion should be the last resort of a policy on sexual and reproductive rights for women who have been let down by contraception. In fact, abortion has been legalised in most countries. I urge you not to turn a blind eye to abortion tourism, the journeys which some women are compelled to undertake because contraception has indeed failed them. This entails a serious social injustice because only those who are sufficiently well off can afford these journeys. In fact, the report urges the Member States not to prosecute those women who have had an illegal abortion nevertheless. By saying this, we are only regurgitating what has been said at the Peking plus 5 platform.
Finally, a huge number of discussions have preceded this debate. Even just before this meeting, attempts were made to reach the greatest consensus possible. I hope that these attempts will be rewarded tomorrow and that the Commission will lend its support in order to launch an initiative.
Mr President, Commissioner, ladies and gentlemen, sexual and reproductive health and rights are an area on which we need to tread softly softly at European level. We have to take account of the diverse cultures, religions and traditions united within the European Union and give priority to ethical considerations. The European Union does not in fact have any competence when it comes to legislating on abortion or health systems. That is the job of the Member States. The principle of subsidiarity must be brought to bear to its full extent in this sensitive area and must not be ignored. Reproductive health is also a matter for the Member States. The EU's job here is to draw up carefully thought-out guidelines and foster collaboration between the Member States.
This report confines itself to other matters not mentioned in the title. Thus, to talk of emergency contraception is completely misleading. What this refers to is the morning-after pill and that is clearly not a form of prevention; it is quite simply an early abortion. Encouraging the demand for abortion and the morning-after pill as standard practice in the European Union and the accession countries without any formalities is unacceptable. The PPE-DE is also firmly against legalising abortion. Numerous European countries have already enshrined the unborn child's right to protection from the state in their constitutions. No one has the right of life or death over another person and any demands to the contrary run counter to the spirit of our humanistic culture.
The report takes no account of what needs to be done in order to guarantee effective prevention. There is no mention whatsoever of mutual responsibility in a relationship or of the indispensable role of parents and family in sex education, two decisive factors in preventing unwanted pregnancies. This report sends out a misleading message, not just to the Member States of the EU, especially Ireland, but also to the accession countries. Like all of you, I have received numerous letters and telephone calls from worried organisations and individuals in candidate countries. People there suffered for a very long time under undemocratic regimes which arbitrarily controlled all areas of their life, even the most intimate. This is one reason this report not only worries, but incites anxiety and mistrust of the European Union in the central and eastern European countries. It makes fundamental demands on the governments of the accession countries, which are completely excluded from the decision-making process. That contradicts our understanding of the word democracy. The Charter of Fundamental Rights requires us to uphold human dignity and protect life. The principles of the European Union include subsidiarity and maintaining cultural diversity. And we should not forget that when we vote on this report tomorrow.
Mr President, I should like to start by thanking Anne van Lancker, who has made a huge effort to bring about a consensus here in the House. As previous speakers have said, this is a very delicate subject which touches on the most intimate area of our citizens' lives. So exactly what is this report about? It is about the right that, at the end of the day, no one here in this House would wish to be deprived of. It is about the right of control over ones own body. Women cannot be denied this right, the less privileged in the European Union cannot be denied this right, the citizens who are to join the European Union cannot be denied this right. The Committee on Women's Rights and Equal Opportunities has, without any shadow of a doubt, recognised the primary competence of the Member States in safeguarding sexual and reproductive health and rights.
But Europe also has a huge responsibility as pioneers in the world, as we conveyed at the World Conference on Women in Beijing, when we defended the concept of the need to safeguard sexual health and reproductive rights. Mrs van Lancker has abided very closely by these specifications and has presented a whole host of best practices in her report, the most important being proper education on responsible sexual conduct, on which we need careful guidance by experts, with the Member States providing full coverage by professional advice centres. A gender-specific approach aimed at young people is needed and mutual respect and responsibility must be shown on sexual matters.
The Member States must ensure that girls who become pregnant are not excluded from education which, unfortunately, is what usually happens. There are pointers on this in the White Paper on Youth. We must offer a networked policy here, which is why the European Parliament and the Commission also have work to do.
We must take a closer look at the situation in the candidate countries, where little contraception is available at affordable prices and abortion is often used as a method of family planning. As the van Lancker report clearly states, we must prevent this. Abortion can never be the solution; we must prevent unwanted pregnancies per se. The sub-text is probably that it stops women from becoming independent and I am quite appalled at this campaign, which was attacked once again here in Parliament: with half truths, by questionable means, millions of women are being disconcerted by the assertion that terminating a pregnancy increases the risk of breast cancer. Half truths are being used to make millions of women insecure and deprive them of their rights. We will not stand for this any longer, which is why I hope that there will be a large majority in favour of Mrs Van Lancker's report tomorrow.
Thank you, Mr President, the preparation for this report can be described as bizarre, to say the least. Sensible texts on sexuality which should be so evident that one could almost describe them as open doors. Yet, there are Members of this Parliament who believe that the report should be taken apart. Very bizarre.
In the eyes of my group, these issues should be dealt with at Member State level. However, once the decision was made to draft a report, we simply decided to cooperate in a constructive manner with a view to achieving a good content. We would congratulate Mrs Van Lancker who did a sterling job in this respect. She is right to call for effective measures.
The provision of sexual information is essential to avoid unwanted pregnancies and diseases. Statistics clearly bear this out. In addition, as Mrs Gröner pointed out a moment ago, owning your own body and your sexuality is a right. It is, in my view, a fundamental right that should not only be guaranteed in Europe and the candidate countries, but throughout the world.
Most EU countries apply sound legal provisions where birth control and abortion are concerned. In those countries, health risks have fallen. It would therefore be completely implausible if we were to adopt amendments in this Parliament tomorrow which would force the Van Lancker report to make a step backwards in relation to the effective provisions in the Member States. The ELDR Group is therefore opposed to the overwhelming majority of the tabled amendments, because these threaten to undermine the very balanced text. We support the current text, certainly with regard to the two most sensitive issues: the morning-after pill must be cheap and available over the counter, and abortion must be safe and legal. Those who do not support this create the possibility of very vulnerable women and girls once again ending up in little backrooms with knitting needles in the foreseeable future. If that is the message that this Parliament sends out tomorrow, our group will refuse to have any part in this.
Mr President, ladies and gentlemen, I should just like to comment on an amendment to be proposed tomorrow, which seeks to change the title of this report by removing the word 'rights'.
We sit in a parliament and we live in democracies. We have experienced two UN conferences, a conference on population in Cairo in 1994, and a conference on women in Peking in 1995. What did those two conferences say? On the one hand, that the question of controlling fertility and reproduction was a human right, and on the other, in 1995 in Peking, that it was a woman's right. Human rights or women's rights - they are still rights. We are therefore stating people's rights, not controlling populations.
In the e-mails and in the scores of letters that I receive, I discover that the only things being discussed are population control, women's fertility, retirement for all, falling birth rates in our countries - we could also talk about birth rates, why not - and that is what I would call population control. That has nothing to do with rights. I believe, therefore, that the proposed amendment is quite representative of the conflict that we have here. If we accept that we are in a country as of right, we can go so far as to say what I myself say, namely that the right to contraception, to fertility control, is the habeas corpus of women. We said thirty years ago that our bodies belong to us. This is what is known as habeas corpus, the exact translation of the English expression, 'our bodies our selves'. That is called habeas corpus.
Therefore, if we look at matters from that viewpoint, we shall not fantasise about the subsidiarity reaffirmed in Article 1. We shall not fantasise about abortion, which would become the way to obtain contraception. No one wants an abortion. No one would wish an abortion on anyone. It has nothing to do with contraception. Therefore, if we look at things from that angle, we are looking at them from the angle of women's rights, which are the equivalent of human rights, and I believe that with this in mind, unless we want to contradict ourselves, we must vote in favour of Mrs Van Lancker's report.
Mr President, ladies and gentlemen, may I first and foremost express our deep respect for the rapporteur and for the way she has brought about this well-founded report? Mrs Van Lancker has taken ample account not only of all the groups, but also of the different sensitivities within the groups.
The sensitivity of the report is evident for everyone to see. It concerns an issue which urgently requires clear policy. After all, there is today a huge discrepancy between the different Member States in terms of the rights of women in the area of sexual and reproductive health. This means that the right to decide what happens to your own body is also different in the Member States. All Member States must shoulder their individual responsibility in this respect.
In some countries, it is still completely impossible these days to terminate a pregnancy in a legal and safe manner. As a consequence, 'abortion shopping' is on the increase. Mrs Van Lancker mentioned this a moment ago. However, women will go where they can. For example, last year, no fewer than 6 000 women travelled from Ireland to Great Britain for an abortion. The numbers increase every year. My fellow MEP here only knows this too well, as she is from Ireland.
Such statistics illustrate that this is a fact that will affect virtually every family sooner or later, particularly in those countries where sexual education and access to contraception remain sub-standard. I can identify with people who are against legalising abortion, but I do ask myself whether our policy-makers have the right to deny women an abortion? Every policy-maker must be acutely aware of their educational role and it is exactly for that reason that we must also prevent pregnancy from in future becoming something one either does or does not have insurance for. Under no circumstances whatsoever should it be possible to proceed with a termination, whatever the pressures to do so, without the consent of the woman.
Finally, what really matters therefore is to protect pregnant women, on the one hand, and accept that it is always the woman herself who has to decide what happens to her body, on the other. Consequently, Member States therefore have an enormous task of preventing abortions that are not carried out for specifically woman-related reasons, such as poverty, career or stigmatisation. We will be voting in favour of the proposal tomorrow.
Mr President, although I pay tribute to the rapporteur for her work, at the risk of being unpopular I am completely unable to support this report. I cannot even endorse the language used, which I consider to be far removed from my own view of the matter and that of many European Catholic women and non-religious women too, who believe deeply in the values of life, the family and motherhood. Just by way of example, there are repeated references throughout the text to reproductive rights and fertility awareness: terms which, quite frankly, I feel would be more suited to cattle than women, who are human beings.
It would be more respectful to talk about the right to maternity, to informed maternity, about emotional education, but, above all, apart from a number of general and therefore largely acceptable statements, I feel that the entire report is based on the imperative of upholding the right to contraception, particularly emergency contraception - the morning-after pill - and to abortion, for both the Member States and the candidate countries. All that is unacceptable in that it rides roughshod over the principle of subsidiarity and therefore the right of each Member State to decide on its own health policy, and especially because it trivialises recourse to abortion and shows no genuine respect for life and the rights of the unborn child.
Moreover, this is a proposal which does very little of substance to develop a responsible policy promoting solidarity and the family, adoption and the protection of child mothers, which totally disregards all the legislative measures and good practices which exist to help pregnant women and mothers, offering practical help for women expecting a child, dissuading them from resorting to abortion by providing a programme of economic aid and proper social and psychological help. Therefore, Mr President, my group will vote against this report.
Mr President, in 1994, there were 179 countries, including all the EU countries, which adopted the ICPD Programme on universal access to reproductive health by 2015. Progress in this area might have been expected since 1994, but the opposite has unfortunately been the case: the Arabic countries have entered into an unholy alliance with President Bush to obstruct the UN's work on achieving the ICPD objectives. I was just recently at the American Congress in Washington in connection with a hearing concerning Mr Bush's Mexico City Policy. I was together with a member of the Russian Duma who was able to state that, after the IPPF had made provision for reproductive health facilities in Russia, the number of abortions had fallen by as much as 25%. Why? The answer is quite logical. Any woman who has unintentionally become pregnant and refers herself to a clinic for an abortion instead of carrying out the abortion herself is always made aware of options other than abortion, informed about how she might avoid an unwanted pregnancy in the future and alerted to the possibility of HIV infection. The policies which this report proposes that Member States introduce will therefore lead to fewer, not more, abortions. The campaign conducted by opponents of abortion against the report is therefore absurd and, in certain cases, downright unsavoury. I am thinking of the e-mail sent by The Truth of God, maintaining that the real intention is to introduce eugenics in order to get rid of the poor and that the IPPF was founded by the British Eugenics Society. Statements such as these are an insult to our intelligence, but should also be followed up by libel proceedings.
A vote in favour of this report is a vote in favour of ensuring everyone's basic right to take free and informed decisions concerning their emotional, sexual and reproductive lives and of ensuring that everyone has the same opportunities to increase and protect their sexual and reproductive rights and, especially, to be protected against HIV infection. A desire to safeguard basic rights should be reason enough for voting in favour of the report. In order to reduce the risk of the spread of HIV, it is essential to vote in favour of the report.
Mr President, sometimes I really do feel that we repeat the same things year after year, decade after decade. I have to say that, since 1995, all the States - and I would stress, all of them - have willingly been signatories to the UN Declaration on reproductive rights. Whether we like the term or not, the fact remains that all the Member States signed this declaration independently: therefore, Europe is not imposing anything on anybody, especially since the report itself confirms that the matter falls within the competence of the Member States, and the Member States, I reiterate, have already independently and freely subscribed to all these provisions since 1995. Quite the opposite, if there is any criticism we might make of the report amongst ourselves, it is that it does not go far enough as regards the freedom of women to choose to have children. In other words it does not say anything about assisted fertilisation, an issue which is currently the subject of much debate in my country, for example, and, if anything, that it is not ambitious enough in that it does not mention options such as RU-486. There you are, if anything, these are the points on which the report is too cautious, but I will vote for it in any case. I would, however, stress that the report seems to be a repeat of documents which have already been adopted by the Member States and that, in my opinion, it does not represent much progress. In view of the political dispute, I will, as I said before, vote for the motion.
It may be that we could have been a little more ambitious, for example as regards the new techniques that science has placed at the disposal of women's health and reproductive rights. The fact that this is still a women's issue is, I am sad to say, borne out by this House today. Although children and the family life of couples must, or should clearly be, matters addressed by both partners together, the very composition of this House today is a clear indication - and maybe that is genuinely the ways things are - that, ultimately, this is still an issue which can only be addressed by ensuring that women have the freedom to choose.
Mr President, Mrs Van Lancker's report deals with an issue of particular concern to the Committee on Women's Rights and my political group and to each of us individually.
It has given us an opportunity to make two findings. First, there is an information vacuum in modern society on sexual and reproductive health issues, such as transmittable diseases and how to combat them, and contraceptive methods and their advantages and disadvantages. Secondly, there are differences between, and even, in certain countries, a lack of policies on, family planning, sex education and sexual and reproductive health services, and we have agreed to exchange best practices on promoting modern policies.
We engaged in an up-to-the-minute dialogue between the political groups in committee and representatives of European society and we agreed that these issues are vital to today's European citizens, especially women. However, we also made another finding or, to put it another way, we were the butt of particularly vehement reaction on the part of governments, political parties and representatives of women's agencies, because we are giving out advice and guidelines - not to mention taking decisions - on issues on which Europe has no authority. These concerns were taken as a very important political message by my group, especially now that we are trying to define our authority at European and national level and persuade the people of the European Union and the candidate countries that we respect democracy, subsidiarity and cultural differences, and we took on board the message that asking the Member States to legalise abortion or not to prosecute women who illegally terminate their pregnancy or to hand out the morning-after pill without a doctor's prescription does absolutely nothing for our credentials. It just creates confusion and distrust among our citizens.
When I and my colleagues in the Committee on Women's Rights visited Poland, we all stressed how important it is to engage in dialogue on women's rights at all levels and in all spheres of life and for policies to develop and adapt to new social and historic circumstances and Europe is not going to come along and reduce national ideologies, customs and conscience or cultural differences to the lowest common denominator.
I acknowledge the rapporteur's well-intentioned efforts to get us to agree on a text and I personally hoped that we might achieve a text which was acceptable both to us and to the people of the European Union. Unfortunately, the message to come out of the report is not the message which the Europe People's Party thinks the European Parliament should send out, which is why we shall not be voting in favour of the report.
Mr President, I congratulate Mrs Van Lancker, who has managed to broach the thorny issue of rights in the field of sexual and reproductive health with intelligence, understanding and courage. This report, which I think is outstanding, has nevertheless given rise to major discussions and extreme positions. Its most controversial point has undoubtedly been abortion, although the report deliberately starts by stating that abortion must not be encouraged as a method of family planning. Abortion must be seen as the solution of last resort and the report suggests various ways of achieving this.
Abortion is, however, a very real social tragedy. The blame, the pain, the physical and mental violence that abortion entails are borne predominantly by women. Consequently, in all Member States of the European Union with the exception of Ireland and Portugal, legal solutions have already been found for society to recognise every woman's right to be attended by medical specialists in the abortion procedure. The tragedy of undergoing an abortion is enough in itself. It is time for this procedure no longer to be considered a crime and for the public persecution in the courts and in the media to stop! I feel that this report is an act of hope for the women of my country, showing them that we in Europe are fighting for everyone to enjoy equal rights, for there to be tolerance and solidarity, for the hypocrisy to end and for the health and dignity of all women to be protected. Calls for tolerance, respect and solidarity are sometimes met with obscurantism and boundless narrow-mindedness. In Portugal, a referendum on decriminalising abortion, which was not binding because less than one-third of the population voted, was won by the 'no' campaign. The situation has gone from bad to worse in the meantime and the proof is that numerous women have already been taken to court, I myself have been bombarded with messages from activists from the 'no' campaign to vote against this report, and, to top it all, the so-called 'pro-life' association has just instigated legal proceedings against Mrs Van Lancker in Portugal. If this were three hundred years ago, she would have been handed over to the Inquisition! It is sad, but this is still the situation in Portugal, and this is why it so important for us Portuguese to see this report approved and to feel the solidarity of Europe on such a sensitive issue.
Mr President, ladies and gentlemen, I wish to congratulate Mrs Van Lancker on her report. It is an excellent piece of work, which is very much in line with the final statements of the Cairo and Beijing United Nations conferences and is intended to ensure the exchange of best practices in the field of reproductive health and in the defence of women's rights and dignity. As recently became clear in Portugal when 17 women were subjected to the shame of court proceedings, with the investigation of their private lives and with the accusation of having had an illegal abortion - which was not proved, except in one case - in which the young woman was unacceptably convicted, this is not the way to combat illegal abortion. Another reason is that those who have the financial means can always go to a country where the procedure is practised legally. Portuguese women, for example, go to neighbouring Spain.
Whilst it is true that abortion, as the report states, must not be encouraged as a method of family planning, it is crucial that a health and social policy be put in place that enables women to resort less to abortion, specifically through the promotion of sexual education and of family planning properly targeting young people, so as to prevent unwanted pregnancies, specifically amongst adolescents. It is equally crucial, however, that the voluntary termination of pregnancy is legal, safe and universally accessible in order to safeguard reproductive health and women's rights, as the report states, and that all women have access to this procedure, regardless of their economic and financial situation, and not only those who can afford to have it done in a good clinic in a neighbouring country. This is hypocrisy and must end as soon as possible.
Mr President, all of the issues raised in the report fall not within Community competence, but within the competence of national political bodies. We should not, therefore, even be discussing it or voting on it tomorrow. This abusive external interference in self-determination and in the free will of the citizens reaches the height of absurdity in paragraph 28, by proposing to force our taxpayers to finance actions in third countries in the service of a militant agenda to promote abortion. This, as a matter of fact, is the report's greatest weakness: an apparent lack of focus and considerable confusion. It takes issues which, when taken individually, are positive, such as the rejection of abortion as a method of family planning, the need to reduce the recourse to abortion and the viewing of sex education in a global and positive way, based on mutual respect and on responsibility. The report, however, confuses these issues with others that either correspond exactly to the opposite doctrine or which lead, as has been proved, to the opposite result. Consequently, the overall implementation of this set of guidelines that has prevailed in many countries, as formulated in the report, can only lead to disastrous results, some of them recognised, as a matter of fact, in the report both in the number of teenage pregnancies and in the alarming spread of sexually transmitted diseases despite all the information that is so widely distributed.
According to the media, my country would be one of the direct targets of this report. Portugal held a referendum four years ago on liberalising abortion and won 'the right to life'. I am, therefore, sorry to see some federalists here choosing to see the Community as an appeals court and supporting the scam of putting pressure on the free expression of the citizens' will, whilst the debate is obviously still ongoing. This debate, however, which is a serious one, is not on women's rights, but on the rights of the child, of the child that has been created and is about to be born. This is what divides us, not the body of the person who chooses but the life of those who have no choice. The report takes the side of the stronger against the weaker. The weaker person is also often the woman who has been abandoned by her husband or partner, or pressured by her social set to have an abortion that, deep down, she does not want. And the weakest is always and in every case the child, who is at a vulnerable and helpless stage of development. It is the weakest that need the protection of society and of the law and who look to us to provide this. In my country we choose to act in this way; we take the side of the weakest. And it is our right to do so, provided that this is allowed by law and that this is what our citizens want.
Thank you, Mr President, the candidate countries would be delighted to find themselves actively involved in virtually every paragraph of this report and finally being taken seriously.
Unfortunately, the opposite is the case. It is true that they are the reason why this report on sexual and reproductive health and rights was originally written, but in an unpleasant way. Parliament is imposing on the candidate countries its own time-limited standards regarding abortion, contraception and sexual education concerning free sex.
That is, after all, what is behind the fine rhetoric. An outlook on life in which individual sexual and reproductive self-determination are praised as the ideal, while nothing is being said about the downsides. Rightless, unborn children, damaged lives of women as well as men and distorted views of love and sex.
Century-old values of fidelity and love within a marriage bond as it is mentioned in the Bible remain the best guarantees for human well-being. However, in this report, we look in vain for essential information which promotes both physical and mental health.
What is left is a report on an area of policy which does not concern the EU, but which nevertheless wants to impose on the candidate countries, without any respect for their own independence, the godless morals that are currently prevalent.
This report is the result of a curious process. First of all, it shows contempt for the principle of subsidiarity, because it means that the European Union is interfering not only in the Member States but also in the applicant countries, by trying to compel them to integrate into their legislation provisions which are contrary to their ethics, as a condition for their accession to the Union. Then there is the fact that sexual and reproductive rights are not mentioned in any treaty, in any European convention, or in the European Charter of Fundamental Rights. Also curious is the fact that the reproductive rights in question consist of a whole list of processes which actually prevent reproduction.
Finally, it is irresponsible to teach very young children a policy of sex without discernment. The educational choices which have to be made on this subject are the responsibility of parents and the family. Moreover, one cannot reduce sex education to mere contraception, nor regard abortion as a method of family planning. Is abortion the only solution to the distress of a pregnant woman? On the contrary, sex education is an apprenticeship preparing children for freedom, for responsibility and for respect for their own bodies and those of other people. Respect for human dignity and consideration for women in difficulties should have led us to propose measures that were more responsible and showed more respect for life. Unfortunately that has not happened, and that is why I shall be voting against this report.
Mr President, the report before us does a great disservice to the topics it covers, whether one is pro-choice or pro-life, because it purports to dictate to Member States a certain direction in relation to what are most important subsidiarity matters for the Member States. Neither this Parliament nor the Commission have any competence in this area. While it can be useful to discuss these matters and to tease them out, the particular timing of this report, which I accept was a long time in the pipeline, is causing an awful lot of collateral damage, which perhaps it was not intended to do.
I state categorically that even today the topic of this report is on websites in Ireland and is being used by the "no to Nice" campaign to beat around the ears those like myself who would be part of the "yes" campaign in relation to the Nice Treaty. It is already being used on websites, including the website of a Member of this Parliament to say 'this is what Europe is about; look what they will do given half a chance. They will dictate to us on ethical issues'. I plead with colleagues, whatever your views are on the important topics in that report, do not let what we do in this Parliament be misused and abused by those people.
I am particularly sensitive to the issue in Ireland at this point in time. It is not only in our interest in Ireland that we ratify the Nice Treaty, it is in the interests of all the accession states who want to rejoin the European family. Those accession states themselves have contacted many of us and the leaders of many groups about the added difficulties this report is causing.
I know personally that three accession countries are having serious problems. They have a battle to win the hearts and minds of their people in relation to joining Europe, just as we have in Ireland at this particular time in relation to the ratification of the Nice Treaty. I do not mind what your views are on this issue. They are secondary at this point in time to the collateral damage this report is doing in accession states and in Ireland. That concerns me greatly.
Quite a lot of other matters have been raised. Personally I do not have any difficulties with the morning-after pill. I do not consider it an abortifacient. Some of my colleagues, who like me will be voting against this report, might disagree with me on that. But we might as well get the biological facts right. It is emergency contraception. It is not an abortifacient because you do not have implantation of the fertilised egg until up to 72 hours after fertilisation. It cannot be an abortion if you are not pregnant. Let us stick to the facts.
Much of the report, I feel, is very badly drafted and very repetitive. But the important point is that this is a subsidiarity issue and we must give no indication that it is otherwise. We have no competence in this Parliament. The collateral damage at this point in time is huge. I regret that.
Mr President, this own-initiative report commits various cardinal sins. The first of them concerns the principle of subsidiarity that underpins Community law.
This motion for a resolution breaches this principle, which forces us not only to respect Members States' exercising their autonomy in matters that fall within their competence but also to encourage them to do so and to exclude illegitimate interference in the internal jurisdiction of each State. The European Union must abstain from intervening in a matter that falls within the competence of the Member States. It is widely known and quite clear that this report addresses issues that do not fall within the scope of the European Union's competences, and interferes particularly in policies of health and justice.
Another of the cardinal sins concerns the serious fact that this proposal deliberately and flagrantly disregards the will of the citizens, expressed freely and democratically in the referenda on the decriminalisation of abortion held in some Members States, such as Portugal, for example. The aim of approving this proposal is to create a means of pressure once again to place the discussion on the voluntary termination of a pregnancy on the political agenda of some Members States. This will furthermore have the perverse consequence of creating suspicion amongst the citizens of Members States and also of the candidate countries, and this report is thereby doing a disservice to the European Union.
The European Union is an original political model founded on cultural diversity and on respect for the historical and ethical heritage of each of the nations that it comprises. European integration must give priority to these values. Deepening the European spirit must involve respect for differences and for strengthening the principle that decisions must be taken at the closest possible level to the citizens of the Union. These two requirements are missing from the report that we are today debating.
Consequently, for these reasons, we do not accept this proposal and have no alternative but to vote against it. I wish lastly to pay tribute to the commitment of Emilia Müller, the shadow rapporteur for this controversial report, who spared no effort to try to improve it.
Mr President, I think that Mrs Van Lancker deserves our warmest congratulations and praise for taking the initiative on this important report, which has opened up a dialogue and highlighted a problem which goes right to the heart of the rights and fundamental freedoms of half the world's population. Despite improvements over recent years in the sexual and reproductive health of women, the indicators still show high abortion rates, especially among teenagers, low rates of contraceptive use and an increase in sexually transmitted diseases.
However, worst of all is the return in certain areas of the Union to anachronistic and obscurantist perceptions of sexual rights, contraception, equality of the sexes and women's right to self-determination. The fact that conservative and religious circles have taken action and flooded us with papers over recent days in a bid to overturn the vote in favour of this report makes that clear.
On the pretext of protecting life, they basically propose criminalising abortion and incriminating women and even prosecuting them under Portuguese standards. They are our familiar adversaries in the battle for equality of the sexes and women's rights and we know that when they talk about morals they usually display the double moral standard of one sauce for the goose and one for the gander.
Obviously absolutely no one advocates abortion as a contraceptive method; however, it is often a necessity and is generally carried out under the pressure of adverse social, economic, psychological or cultural conditions. Does anyone dispute the fact that many pregnancies are the result of some sort of violence against women? But apart from women's health and rights, should we not be ensuring that children are born into an environment in which they are welcome, so as to safeguard their proper mental, physical and spiritual development? It is worth pointing out that statistics show that the number of abortions is very low wherever there is a high level of free reproductive health and contraception services, in countries in which pregnant women facing difficulties, such as unmarried mothers, are given material support and where liberal legislation on the termination of pregnancy is combined with serious and effective sex education and information, especially for young people.
In conclusion, I think that the European Union and the Council, and the candidate countries, should step up their efforts and should give priority to and formulate an integrated European policy on reproductive health, with the emphasis on prevention, contraception and sex education and information for young people. The principle of subsidiarity must not under any circumstances be used as an excuse to prevent the European Parliament from taking a stance on such an important issue.
We shall be voting in favour of this report because it proposes a policy of encouraging sex education and contraception, because it clearly states that abortion should be legalised, safe and accessible to all, and because it calls on governments to refrain in any case from prosecuting women who have undergone illegal abortions.
However, I condemn the fact that the report merely recommends or urges governments, instead of forcing them to include, in their legislation, laws along these lines. Like other women, I do not regard abortion as a normal method of contraception. However, a woman's right to have control over her own body ought to be an inalienable right. It is revolting that in certain countries of the European Union that right is denied in law, while in other countries it is denied in practice. I also find it extremely shocking that even here, in the European Parliament, speakers dare to oppose the few improvements that this report proposes by propounding ideas which are as barbarous as they are reactionary and by voting against this report.
Thank you, Mr President. The lateness of the hour and the limited speaking time oblige me to confine myself to one single reason from a nonetheless long list of reasons for rejecting this report, and for the sake of convenience, I will therefore pass over the fact that Parliament has no authority whatsoever in the fundamental matters underlying this report, and what is before us should really be considered as a kind of ideological occupational therapy, as the umpteenth violation of the subsidiarity principle and as an attempt to force the practice of abortion on the candidate countries as some kind of acquis communautaire, which is wholly unacceptable.
Allow me to give you a fundamental reason. It really is beyond me how the termination of life by abortion can be considered as a kind of victory in terms of human rights in such a nonchalant manner. I am quite happy to enter into a debate with people who ask for sympathy for emergency cases, but this report's abortion propaganda, which is hardly discreet, goes against the grain with me. In fact, I think that taking life is the opposite of reproductive health.
The truth is, moreover, that very many abortions, the majority of them, in fact, are the result of parents lacking the material resources to accommodate children, for example, because marriage is still being penalised fiscally, because child benefit is too low or because our society does not value the family. Despite this, there is in Europe an enormous demographic problem, one that can obviously not be solved by abortion, but by sound, positive family policy and sound, child-friendly policy.
Mr President, this own-initiative report on sexual and reproductive health is surrounded by controversy, mainly because it concerns an area that is still within the competence of the Member States. It is subject to subsidiarity and, as an amendment by my Group recognises, its aim is for all the Member States of the Union to have the same policy, in other words for all the States to have the same law on a matter that is subject to subsidiarity but which, above all, depends upon the beliefs, traditions and patrimony of each State.
This report contains a number of positive elements, in particular with regard to information and prevention of sexually-transmitted diseases, better education in schools and improved access to family planning centres and clinics, in particular for young people.
The fact is that there has been an increase in unwanted pregnancies among young women, and even young girls, but we cannot allow unrestricted abortion to be put forward as a solution to this problem, because the fact is that the ultimate objective of this own-initiative report is to introduce unrestricted abortion and the morning-after pill into the legislation of the Member States of the European Union and the candidate countries as an effective means of combating unwanted pregnancy. This is unacceptable to many Europeans, both from a moral standpoint and from the point of view of health. This includes the candidate countries, which have not had the opportunity to participate in this debate, and which are therefore having our opinion forced upon them.
Young people need to be given more information and the wherewithal to prevent unwanted pregnancies. Public health authorities must become involved in this information process and also in schools, and we must not forget the fundamental role to be played by parents and the need for them to be involved.
I am sorry that we have not reached a greater consensus on the key issues, and I hope that in the vote we shall be able to achieve it if some of the Members who have spoken here are able to tone down or moderate their extreme approach. Otherwise I, like the rest of my Group, will have to vote against the report.
Mr President, in recent days, I and my colleagues have been inundated with e-mails and faxes containing urgent calls to vote against Mrs Van Lancker's report because it would be an invitation to legalise abortion throughout Europe. This is the result of an extremely disturbing false information campaign launched by the right, which must be firmly condemned. The report addresses the sensitive issue of sexual and reproductive health and rights, women's reproductive health and the dissemination of contraceptive practices, it focuses at length on a policy of health and sexual education policy for young people, and, of course, it is also concerned with unwanted pregnancies and abortion.
This issue is, however, addressed in the context of the recommendations made to the Member States and the candidate countries with the aim of safeguarding women's reproductive health and rights. The rapporteur makes numerous recommendations regarding prevention. The governments of the Member States and the candidate countries are called upon to endeavour to implement a health and social policy which will reduce recourse to abortion, particularly through the establishment of a network of counselling and family planning services.
The report proposes that impartial, scientific information should be provided on reproductive health, including the prevention of unwanted pregnancies. It stresses that interrupting pregnancies should not be promoted as a family planning method and recommends that, in order to protect women's reproductive health and rights, abortion must be legal, safe and accessible to all.
In any case, the experience of the countries which have legislation in place on the interruption of pregnancies reveals that fewer abortions take place if they do not have to be carried out illegally but can be performed in safe establishments under strict medical control without risks to health. In Italy, for example, the abortion rate fell by 40% between 1980 and 1998.
Mrs Van Lancker does not undermine the principle of subsidiarity in this extremely balanced report. She does not suggest that the European institutions should take over the competences and responsibilities of the Member States, but recommends that they adopt a policy of prevention - sexual education - and reminds us all that sexuality and reproductive health are, first and foremost, women's rights.
What is this debate that we are holding amongst ourselves about this report? One might imagine that it was an administrative debate, but that is not the case. This is a debate about people's rights, and the reproductive rights that we are talking about this evening represent a further step forward.
The first generation of fundamental rights was concerned with civil and political rights, and the second concentrated on social rights. Now, finally, we are talking about reproductive rights, about women's right to their own bodies.
We have now reached the stage where we are defining those rights, and here the WHO concept, which regards health as a fundamental right, will support our efforts to define a framework which will establish reproductive health in law. However, we must be aware that, when it comes to procreation, in Europe and elsewhere in the world, people do not have a free choice. In order for men and women to obtain that freedom of choice, they must have access to information about the various options possible, and their respective consequences, hence the need for education about sex and the emotions, which plays a very important role.
Such education, however, is influenced by different political, cultural and family contexts, so there is a lot at stake. We need to make room for a possible debate which respects individuals and their cultures, a debate in which respect for each individual must force us to provide the sort of education which tackles all the issues, and which always provides full information.
At the present time, in many countries, public policies aim to give women autonomy by means of a series of measures, including education, which must cover all areas of life if it is to be a tool of democracy. To exclude certain aspects is to practise censorship, to deliberately withhold knowledge and to fail to respect individuals' capacity for free choice. To bring laws and real life closer together is to organise the emancipatory evolution of a society. This is yet another signal, another project which Europe is able to achieve and of which we can be proud.
Ladies and gentlemen, it is not a case of barbarians on one side and civilised people on the other, of reactionaries on one side and progressives on the other, of the moral on one side and the immoral on the other. The debate should proceed in an atmosphere of mutual respect, and on that score we should thank both Mrs Van Lancker and the shadow rapporteur from our Group, Mrs Müller, for the way in which they have worked together. The fact remains, however, that this debate is out of time. Even Mrs Van Lancker recognises this in her report, and I quote, '... the legal or regulatory policy concerning reproductive health falls within the Member States' sphere of competence'. The proposed resolution that we are discussing today, no doubt authorised, wrongly, by Parliament's Bureau in the context of our institution's right to take the initiative, does not seem to me to be well-founded. It seems to be even less well-founded if we remember that just one month ago - and we really are being paradoxical here - we voted in favour of the Lamassoure report on the division of competencies into what falls within the remit of the Community and what is the responsibility of the Member States, and we should apply what we voted for to ourselves. That is the first reason why I shall not be voting in favour of this report.
My second reason is that I do not know how we can impose standards in every area. There are a certain number of cultural differences, but what is a good standard? Let me give you an example. In France, we have introduced legislation governing the morning-after pill. Suppose we were to take French legislation as our basis. It is entirely unsatisfactory. Why is that? It is because at the present time the morning-after pill is authorised in France and is distributed exclusively in schools. It cannot be authorised in hospitals. Yet schools operate for 150 days out of 365. Shall we take other legislation as our basis? We shall still find that there is something missing from the framework. What, then, is the framework for good practice?
The third point, which really concerns me, is that I believe that at the present time, the combination of the recommended longer period during which abortion will be allowed and the progress being made in science which means that potential anomalies in unborn children can be diagnosed increasingly early, plus the progress being made in bio-ethics, carries with it a risk. A certain number of doctors, and by no means the least progressive - I am thinking, in the case of France, for example, of Professor Nisand - would agree with me on this point, and the risk is that this combination of circumstances might lead, tomorrow, either directly or indirectly, somewhere, to a system of State eugenics which would prejudice the founding of a peoples' Europe which is what we are all hoping to achieve.
Thank you, Mrs Hermange.
As a member of the Bureau, may I remind you that it is the Conference of Presidents which organises the agenda.
Mr President, the Van Lancker report talks about prevention, education and health, but certain groups have tried to turn this into a report on abortion. They have lied to us, manipulated, blackmailed and coerced us, and have even claimed that abortions lead to breast cancer. We have been put under an intolerable amount of pressure.
The Van Lancker report aims to eradicate certain inconsistencies, such as only giving the right to choose to women who are wealthy, and denying this right to all those who are not. Women of a high socio-economic class are able to solve the problem. It is women with fewer opportunities who still have a problem. The report also exposes the hypocrisy of failing to provide sufficient sex education and then refusing the possibility of abortion.
Mr President, Spanish women used to travel to London to have abortions. Now Portuguese women travel to Spain. Is this right? Is it sensible or fair? Does it make any sense in the context of the European Union?
The Van Lancker report provides guidelines with a view to reducing the number of abortions that take place. Better prevention and education will lead to fewer abortions. The Van Lancker report is balanced and the rapporteur has been flexible and generous with the right-wing groups in negotiating amendments, yet the representatives of the Left do not want to know. They do not understand, probably because they do not stay for the debates - they just give their opinion and leave.
We think that many women in the European Union and from outside the Union are awaiting the result of this report. The report must be adopted by Parliament, as many women are awaiting its guidance, and all those who have been using blackmail need to learn their lesson, namely that, on Thursday, this Parliament will adopt Mrs Van Lancker's excellent report.
Mr President, I regret that the report has been accepted as an item on our agenda by the majority of the group presidents and the Conference of Presidents.
As has been stated before, Europe has no competence in this area. It is also surprising because, last year, the Socialists and Liberals refused a debate on a topic which is just as ethical and sensitive, namely euthanasia, on the grounds that a debate on such a topic was reported not to fall within the European remit. This time, just before enlargement, an initiative report is being placed on the agenda with major implications for the candidate countries, but without their involvement. This is about them but without them. This will do little to instil faith in the democratic decision-making process in the future.
Acceptance of the report jeopardises the enlargement process. Mrs Doyle has already stated this. Poland, the referendum in Ireland, and other instances spring to mind. I hope that everyone who votes tomorrow is acutely aware of this.
I have received many negative reactions from various European countries, in eastern and western Europe alike, and even today from the European Forum of National Laity Committees in Erfurt.
The topic is important and is tied in with a number of topical issues, such as the increase in sexually transmitted diseases, the large number of unwanted pregnancies, also among young people, the large number of legal and illegal abortions and any adverse effects on women afterwards, the importance of relationships and family, the importance of education in this area, etc. Unfortunately, this report - certainly the original version - largely disregarded these issues. Contrary to what is being said here, this report was mainly about the right to abortion and contraceptives, their availability - preferably for free - and information about them. The paragraphs bear this out. There is hardly anything about the aforementioned points, about possible prevention of unwanted pregnancies or, for example, the responsibility of men in this. I am pleased that at least these amendments, tabled by our group, have been adopted.
The report should not have been put on the agenda because the topic does not form part of our competence. Moreover, I do not think this is a good report for a variety of reasons. Despite the few improvements, it is too one-sided and sometimes incorrect, in my view. It is incorrect where the report is too positive about the results of the far-reaching, liberal abortion laws and easy access to contraceptives. Research has shown that these are no guarantee for a low abortion rate.
In addition, the report is inherently flawed. It believes abortion legislation to be a competence of the Member States, but wants abortion legalised in all countries. On behalf of those who referred to this as right-wing propaganda a moment ago, I should like to read out a section of Paragraph 12: '... recommends that abortion should be made legal, safe and accessible to all?.
The report states that there is insufficient statistical data, but does draw conclusions and comparisons. Above all, it bears witness to an image of man which does not appeal to me. It has only been written from the perspective of rights, and not from the perspective of responsibilities. Our group has tabled compromise amendments which would trim the sharp edges. I gather that the Socialists and Liberals cannot accept many of these. They want their own opinion expressed by the Parliament, even if the topic does not fall within our remit, even if it jeopardises the accession process and even if it is patronising towards the accession countries.
I have sympathy for many of the problems, but it is beyond me why this report should be on our agenda at this time. We have taken the wrong turning for a serious problem. It is a political move lacking in strategy.
Mr President, I would like to make a point of order. It has been suggested in this debate that Members should vote against this report because it might have a negative effect on the Nice referendum in Ireland. Could I ask Members to put that consideration out of their minds. The Irish people are well capable of looking after themselves. They do not need to be protected from themselves and they do not like being treated as children and being asked to leave the room when sex is being discussed.
I would also like to suggest that if men could become pregnant, abortion would not be a problem anywhere in the world.
Mr De Rossa, I think you would find it difficult to tell us which of the Rules of Procedure your speech refers to, and so I am obliged to interrupt you, but I think that everyone understands what you mean.
I am pleased to have been afforded the opportunity to speak, on behalf of the European Commission, at the conclusion of the plenary debate on this report.
Ms Van Lancker's report addresses a range of important issues which are amongst the most sensitive and significant health and ethical issues facing our societies today. At the outset, let me acknowledge the efforts that have been made by the rapporteur to respond to the legal order of the European Union. As the rapporteur rightly acknowledges, the European Union does not have competence to engage in health care delivery. This is clear from the Treaty.
The Treaty sets out in Article 152(5) that 'Community action in the field of public health shall fully respect the responsibilities of the Member States for the organisation and delivery of health services and medical care.? Therefore, I would underline, as does the report, that the delivery of health care falls within the responsibility of Member States. This also applies to the policy of delivery of sexual and reproductive health services.
In this regard I note, as Ms Van Lancker has said, that the vast majority of recommendations in the report are directed to Member States and accession countries. It will be a matter for them to consider how to respond most appropriately in line with their own constitutional and legal frameworks.
Let me avail of this opportunity to underline that the Commission has no ambition to become engaged in health care delivery systems or medical care. At present we do not have the power to do so. I do not envisage this situation changing in the future. Subsidiarity is the underlying principle in the delivery of health services and this should be respected.
Let me be clear. The Commission will not be making any proposals in areas relating to the delivery of health services. This is the responsibility of Member States.
So whilst a full and frank debate about key health issues is essential, we must also respect the distinction between Member States' and Community competences when we begin to consider general recommendations in sensitive areas.
Clearly, there are important cultural, ethnic, ethical and religious differences between our citizens on such matters. In highlighting the importance of sexual and reproductive health and rights, sensitivity needs to be shown to the divergent attitudes on issues such as abortion in our Member States. Sexual and reproductive health issues are core topics of social and public health debate in Europe today. These issues touch the lives of our citizens in a way that other issues never could. For this reason they are issues best decided as close as possible to those affected. But in the context of developing a public health policy, there are a number of issues which require careful consideration and analysis. And reports, such as the one under discussion tonight, provide insight into the complex issues affecting today's policymakers.
In all aspects of sexual and reproductive health, the more informed and the better educated the individual, the greater is the chance that they will avoid pitfalls, by taking responsibility for their health and wellbeing. Of course, in often very difficult real life situations, individuals must move from absorbing information to developing a holistic understanding of how these issues impact upon their lives.
Naturally, in this debate, there is significant attention addressed to the responsibility and rights of women in dealing with their health and wellbeing. I believe however, that greater attention needs to be brought to bear on the responsibilities of men in this domain. Too often we overlook the importance of improving men's education so as to change behaviour, attitudes and involvement. I hope that our Member States will place a greater emphasis on the education and information of men in this important area.
The 1997 Commission Report on the State of Women's Health in the European Community also provided some useful analysis. It drew attention to the fact that sexual and reproductive health issues are vital questions for women of reproductive age. Work on public health indicators is ongoing within the European Commission. Experts are developing indicators, which will provide the basis for gathering and analysing health information in Europe. These will include a range of indicators addressing various aspects of reproductive and sexual health.
The Commission is prepared to compile and undertake statistical, epidemiological investigations on the basis of collected data. I must stress, however, that the quality of such work will depend on the quality and compatibility of the data provided by the Member States.
Within the new Public Health Programme, the third strand will address health determinants through disease prevention and health promotion. This applies also to sexual and reproductive health.
As with the Health Promotion Programme, accession countries can participate. However, the local health promotion and disease prevention strategy is the responsibility of the Member States. This would include school health education and promotion projects which can draw on the scientific data generated by this analysis.
In relation to the "Mexico City Policy" of the US Administration referred to in the report, the European Commission does not see itself in a position to comment or react. This issue is a matter for the US administration to decide. I have therefore restricted my comments today to those areas for which the Commission has competence.
May I conclude by underlining the importance and sensitivity of the issues under discussion today which have been raised and explored as a result of the work of Ms Van Lancker.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on the following reports:
(A5-0203/2002) by Mrs Quisthoudt-Rowohl, on behalf of the Committee on Industry, External Trade, Research and Energy, on the amended proposal for a decision of the European Parliament and of the Council concerning the rules for the participation of undertakings, research centres and universities and for the dissemination of research results for the implementation of the European Community framework programme 2002-2006 [COM(2001) 822 - C5-0017/2002 - 2001/0202(COD)]
(A5-0205/2002) by Mrs Quisthoudt-Rowohl, on behalf of the Committee on Industry, External Trade, Research and Energy, on the amended proposal for a Council decision concerning the rules for the participation of undertakings, research centres and universities in the implementation of the framework programme 2002-2006 of the European Atomic Energy Community (Euratom) [COM(2001) 823 - C5-0236/2002 - 2001/0327(CNS)].
Mr President, what exactly is the point of the rules on participation? Well, they mean money for research activities, money which - let there be no mistake - comes from the public purse. It is public money, taxpayers' money that funds research activities. Invitations to tender for projects are published, applications are made and, at some point, approval is granted - or not. So what was important for us? First that, when applications are made, the invitation to tender should be clear, unequivocal and straightforward. So that clear, unequivocal and straightforward applications can be submitted. That is why we opted for the two-stage procedure that has already proven its worth in the past. The Commission agreed to this suggestion. Secondly, it is of course important to be able to carry out a quick evaluation, so that people are not left sitting around waiting to hear whether or not their project has been accepted. For us as a Parliament, it was important to include a number of criteria in addition, of course, to the criteria of excellence and innovation. I am thinking here, for example, - what a pity several lady Members have just left - of the role of women in research. It is also important to fund European added value. In other words, if we work together, the total should be greater than the sum of the parts.
Working together means solidarity between the Member States in the group. It also means solidarity in liability should something go wrong - not that anyone expects it to. But then again, solidarity should not go so far - as the Commission proposes - as to make all the participants jointly and severally liable. This has now been successfully introduced. Joint liability, but within certain limits. We have managed to find a good compromise between the solidarity needed and the responsibility of the individual participants.
Of course payment channels need to be set up so that they are flexible and payments can be tracked. And the money should be paid out in a targeted manner. To give just one example, lump sums, yes, if necessary, but only if they are based on actual additional costs from European research and can be proven, even if the proof is submitted afterwards. In other words, networks of excellence, joint European research area, yes, but not in the form of some sort of collaboration which cannot be properly quantified. Here too we have managed to move the Commission proposal in the direction suggested by Parliament.
Another important point for Parliament in the discussion was this: the Commission proposal gave us the impression - and I use the expression advisedly; we discussed this at length and eventually agreed otherwise - that the Commission actually wanted to backtrack slightly. That it simply wanted to say, there is a project coordinator, he gets the money, he is responsible for everything. That is out of the question. We cannot release our Executive from its responsibility. It is liable for the sums which it approves and it alone is directly answerable to the European Court of Auditors. Thanks to input from numerous colleagues on my ideas, we managed to turn a good proposal into an even better final text.
I should like to say a few words now about the procedure, because it is quite an unusual procedure. The first report is a full codecision report; the report on Euratom is a consultation report. But let us stay with the first report and codecision. This is a codecision procedure and we shall be adopting a text after just one reading. Why? Because we have had excellent cooperation with the Council and I should like to make a point of naming Secretary of State Marimón here. He interceded with a great deal of personal commitment in order to help us reach an agreement in the talks, in the dialogue. I must say that I also found the Commission most willing to talk. All in all, everyone was very receptive to everyone else's position and we managed to draft a text that was approved by the Council following the vote in committee. In early obedience, as it were, to the vote which, I assume, will be a large majority in favour. This sort of agreement at first reading is only possible if everyone is ready to cooperate and I am most grateful that they were.
I should also like to thank all my fellow Members in the other groups. The specific circumstances caused by my temporary disability - I am sure you have all seen me travelling around everywhere - gave rise to tolerance on all sides, on the part of the Commission, on the part of the Council and on the part of the honourable Members, for which my thanks once again, as well as flexibility and innovative working methods - and I wish these qualities of flexibility and innovative working methods on all the participants in the sixth framework programme and on the Commission as it starts its work handing out the money. We shall be keeping a critical but well-meaning eye on this work during the course of next year.
Mr President, Commissioner, ladies and gentlemen, we are now considering the Commission proposal seeking to establish the rules for the participation of undertakings, research centres and universities and for the dissemination of research results for the implementation of the European Community framework programme 2002-2006.
I congratulate the rapporteur on her excellent report, to which I give my full support. Like the rapporteur, I agree with the approach pursued by the Commission to facilitate access to funding by simplifying legislation and by providing greater operational flexibility. I therefore welcome the new objectives that have been proposed, which are: the introduction of simple and comprehensible rules for participation, faster and slimmer administration and the protection of the Community's financial interests.
As Member for one of the outermost regions, the Autonomous Region of Madeira, I should now like to focus the final part of my intervention on a point that is of direct concern to the outermost regions. Heading 9 of the compromise amendment refers to the need for the activities of the sixth framework programme to promote the participation of the most remote regions of the Community. The previous framework programme also referred to the need to address the specific features of these regions.
In my proposal for an amendment, I nevertheless called for us to go further, so as to follow up the heading I have just mentioned, because I think that in programmes concerning an outermost region, greater weight must be accorded to the criterion of Community added value. According greater weight in this way would be extremely important, so as to prevent the outermost regions being penalised, bearing in mind in particular that it might be difficult to find outside partners willing to enter into collaboration with institutes based in outermost regions, whatever the quality of the projects that might give rise to an application. When the complete equality of the participants and the general openness of the projects to new participants is protected, according greater weight to the criterion for Community added value would be crucial to guaranteeing access to the sixth framework programme for projects originating in those regions.
Since it is now past midnight, I should just like to let our interpreters know that the debate will last for another quarter of an hour or so, and I should also like to thank them for their patience.
Mr President, to follow on from what you just said, a very good morning. Perhaps this is also a sign of the new start which we are planning with the sixth research framework programme. My thanks also to the rapporteur. I do not say that merely as a courtesy because I think we have worked well together and have basically followed the rapporteur's line and I should like to make a point of thanking her for her initiative.
As far as these rules of participation are concerned, I would like to say that we have put a great deal of responsibility on the Commission and demanded a great deal from it. I do not envy the Commission its task, because it will be no easy matter to implement the sixth research framework programme; you only have to think of the provision requiring the Commission to give reasons for any decision rejecting a proposal. That is one of our old demands, but with several tens of thousands of projects, it places an enormous responsibility on the Commission. If it succeeds here, my hat off to it, because this is certainly one reason why many people are still just as enthusiastic about taking part in the European research programme. But it will not be easy.
The main difficulty with this sixth research framework programme is that so many Member States are taking part in it - fifteen Member States, plus the countries which want to join the European Union, plus the countries in the European Economic Area, plus Israel and, in the future, Switzerland too. In other words, there are a great many participants and "managing" them, by which I mean implementing the research framework programme properly, will be no easy task. I also understand why it wants to encourage projects, networks of excellence, integrated projects etc. which are as big as possible and presumably this will also be the future of the European research programme. However, this means that other, mainly smaller projects will increasingly need to be taken over by the Member States and the regions, leading to a stricter division of labour between the European Union and the Member States.
I am absolutely delighted that the matter of the two-stage procedure has been described in greater detail. I expect this two-stage procedure to lighten the load somewhat, depending on how it is implemented. The Commission has a certain amount of experience here and I trust it will be able to improve on it. The faster we implement the sixth research framework programme, the more money we shall save. Parliament has made its contribution, and there is a consensus in favour. The thing now is to hand out the money as quickly as possible and I wish you every success in doing so, Commissioner.
On behalf of the Liberal Group, I should like to congratulate Mrs Quisthoudt-Rowohl on her sound report and especially also on her dynamic negotiating skills during the informal trialogue, both with the Spanish Presidency but also, and mainly, with the Commission.
The Spanish Presidency has done sterling work in this area. The result is that we can now approve the rules for participation in framework programmes in one reading, allowing the sixth framework programme to be launched on time. This is good news for all researchers in Europe, but also for the research climate and innovation in the European Union. Indeed, it once again transpired recently that the European Union is progressively lagging behind where research and competitiveness are concerned. The difference between Europe and the United States in research investments has grown sharply in the past few years. In 1994, this difference was still EUR 51 million annually, and this has risen to no less than EUR 124 million in the year 2000.
As well as national governments, industry, in particular, must make more investments. However, this requires a much better investment climate to make it attractive for companies to invest in Europe. Participation in the framework programme by the private sector should also be stimulated. It is, therefore, important that Parliament has been granted its wish with regard to liability of participants in a consortium in the framework programme. Surely it is not acceptable if one participant breaks the contract, for the other participants to be jointly and severally liable for this, as per the Commission's request? Fortunately, the Council has taken this on board, and the text has been amended accordingly.
I should also like to note that the European Commission's handling of contracts causes many problems. Payments are usually late and the administrative pressure is high. This causes problems especially for small and medium-sized enterprises. At this rate, the Commission will have difficulty obtaining sound projects because innovative companies will no longer wish to take part. This is partly due to the projects being cancelled without any explanation. Practices of this kind do not stimulate the private sector and will not lead to higher investments in Europe, and certainly not to 3% of the national product, as the Commission would like to see.
Mr President, Commissioner, Mrs Quisthoudt-Rowohl, ladies and gentlemen, the Group of the Greens/European Free Alliance was very anxious to see the implementation of the framework programme simplified and - let us be honest - humanised. The report by Mrs Quisthoudt-Rowohl, whom I should like to thank most sincerely for taking on the task and for the provisions full of common sense which she has included regarding the rules for participation, has set us on the right track. I should like to emphasise that, for the first time in the framework programme, the acceding countries will enjoy rights that are equivalent to those of the Member States, and the European scientific cooperation organisations and those of the acceding countries will be able to participate on the same footing as the bodies established in the Member States.
I am also pleased to see that the organisations in third countries will be able to participate fully in the projects in the framework programme. This is particularly important for our group, which wants to intensify research with developing countries and with the countries of the Mediterranean and of Latin America. Taking into account the new management provisions - provided, in particular, by the new tools - it will certainly be necessary to optimise operations during the implementation of this programme, but without, however, opting for formal conciliation procedures. With this in mind, we should like to thank the Council, as represented by Mr Marimón, who has devoted a lot of attention to this matter, for having agreed to our proposal intended to speed things up. This is why we would be happy to maintain regular contact between Parliament and the Commission, which will in fact be possible thanks to the kind competence of Mr Busquin, in particular with a view to the possible updating of the evaluations at the halfway point, in 2004.
Mr President, I wish to congratulate the rapporteur who used her experience in the fifth framework programme and her professional experience as a scientist to the great benefit of all of us, particularly following her accident.
I should also like to thank Mr Busquin, an excellent Commissioner, who has been very skilful along with his staff in ensuring that we could get a result early in the process. Of course we all wish to thank Mr Marimón for his patience and good humour. I also thank the scientific community, which was not slow in giving us advice and in pointing out that its needs were for simplicity, faster administration and financial care.
These new instruments are exciting, but we have to be sure that many people are not prevented from taking part in the programmes because of their lack of familiarity. Liability looked as though it would be a big problem but, fortunately, it was overcome.
I would point out the importance to Parliament of Amendment No 29 and its counterpart in the Euratom programme, Amendment No 38, which add criteria which can and should be taken into account, including activities to increase the role of women in research and to look at synergies with education. Ease of access means that dissemination should be fairly easy, but Parliament considers dissemination to be an important stage in this process. You can be sure that we shall be following up very carefully the sixth framework programme, visiting projects, speaking to scientists and asking for evaluations.
With the adoption tomorrow of Mrs Quisthoudt-Rowohl's report, the final piece of the puzzle will be in place. Thanks to Mr Caudron and the rapporteurs on the specific programmes, we have worked efficiently and we now have plenty of time for our scientists to prepare, knowing our aim is to make the sixth framework programme efficient, well managed, easy to take part in and above reproach from the financial point of view. Thank you again to all concerned.
Mr President, ladies and gentlemen, together with the decision on the framework programme itself and the specific programmes, the rules for participation and dissemination make up the third element of the system for implementing the research framework programme.
This third element is not the least important one. In fact, the rules for participation establish the legal and financial framework which governs the implementing and financing of the research activities of the sixth framework programme.
I should like to thank most sincerely the rapporteur, Mrs Quisthoudt-Rowohl, for the very thorough work which she has done on the proposal for these rules, in close collaboration with the intervention zones.
I should also like to thank the draftsmen, Mr Linkohr, Mrs Plooij-Van Gorsel, Mr Piétrasanta and Mr Alyssandrakis, as well as the chairman of the Committee on Industry, Mr Westendorp, for the excellent climate which they created during these discussions.
You are right, Mrs Quisthoudt-Rowohl, to emphasise that this agreement has been made possible thanks to the hard work during fruitful discussions in which everyone has been involved. Like you, I should like to emphasise the role of the Spanish Presidency, particularly in the person of Mr Marimón, and I believe that the outcome confirms our common desire to simplify and lighten the load compared with the preceding programme, at the same time retaining the necessary rigour.
The new model is based on the principle of greater autonomy for the consortiums, and this will be reinforced by the increased flexibility of the rules and contracts, and a substantial reduction in the administrative constraints that they face..
It was in fact our intention to make these rules simpler, lighter and easier to use, easier for participants to read and understand, and more flexible, without, however, ceasing to be rigorous.
You are also right, Mrs Quisthoudt-Rowohl, to make the point that thinking that the Commission was going to withdraw from all its prerogatives, and therefore its responsibilities, particularly as regards the assessment and selection of proposals to be financed, the selection of participants receiving Community funding, as well as the setting up of an effective programme for monitoring the funded projects and the decisions on what payments should be made, was only an impression. You emphasised that point, and it is in that context that the whole of the solidarity process should be interpreted.
Naturally, compared with the rules that prevail at present, the rules have also been adjusted to take into account new information available under the sixth framework programme, starting with the introduction of new instruments of financial support. One of the principal changes, some of which saw the light of day at Parliament's initiative, is, in particular, the fact that participation in a research project - except for some individual cases - is open to any legal entity and not only to legal entities which have a specific research activity. Another change is that organisations in the acceding countries have been placed on an equal footing with those in the Member States of the Union as regards the conditions for their participation, which is a strong political signal at a time when we are talking about enlargement. Opening up participation and financing to include legal entities based in third countries involved in international cooperation activities also broadens the scope of the European research area. We should also mention the introduction of the opportunity of full participation for international European interest organisations, the reduction in the number of model contracts, and a new procedure for the entry into force of contracts, the simplification of the funding systems, the grant to the budget and the grant for integration for integrated projects and networks of excellence respectively, the use of audit certificates by participants in order to claim expenses, thereby giving greater financial security in conditions which involve fewer procedures, and, finally, the simplification of the rules regarding intellectual property, with the single defining principle of an overall framework and of general principles to be observed, while the detailed provisions may vary depending on the type of action.
On all these points, and on many others, the in-depth and sustained discussions which took place between the European Parliament, the Council and the Commission enabled us to reach an agreement.
The Commission is therefore able to accept formally the single compromise amendment which brings this agreement into being, and I believe that the Council has expressed the same sentiment.
One of the points of compromise to which I should like to draw your attention, I shall mention, in particular, the raising the minimum number of compulsory participants from two to three, the possible introduction of a two-stage evaluation of the proposals received, the restricting of anonymity to certain specific cases for the purposes of evaluating proposals, the reference to a greater number of criteria for evaluating proposals, both compulsory and optional criteria, such as activities, like those mentioned by Mrs McNally, intended to increase the role of women in research and to create synergy with education at all levels, the clarification of the way in which the responsibilities of the participants are exercised, the definition of the method of calculating the Community's financial contribution to the networks of excellence - an issue which gave rise to many discussions - and the introduction of the concept of the consortium contract as an essential tool for setting up research projects.
I should just like to say a word about the Euratom participation rules. They are, to a great extent, similar to those laid down for the framework programme and are therefore acceptable. The only amendment not covered by the compromise provides for a rate of funding for Fusion Associations which unfortunately cannot be envisaged at this level within the limits of the planned budget allocation. The Commission cannot accept this, but we shall try to find a compromise.
Mr President, ladies and gentlemen, despite the difficulties, thanks to the efforts and the willingness of the rapporteur, the participation rules for the sixth framework programme will be adopted tomorrow, I hope, at first reading. We have every cause to be happy about this. For the scientific community and for businesses, this is an essential element in the implementation of this framework programme which is an instrument of the European research area. I believe that the scientific community has already partly understood the message. More than fifteen thousand expressions of interest have been received and will be made public. This will enable us to prepare, in optimum conditions, the implementation of the framework programme between now and the end of the year.
Once again, I should like to thank Parliament for its contribution, which has been most constructive.
Thank you Commissioner.
On my own personal behalf, I should also like to thank our rapporteur, who really has made a great effort, despite having had a slight problem with her health, in order to produce this double report. She is to be doubly congratulated.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
I should like to thank all Members and the interpreters for their time and their presence here. I declare the session closed.
(The sitting was closed at 12.25 a.m.)